 Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 1 of 158




Unpublished Opinions
          Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 2 of 158
Bognet v. Secretary Commonwealth of Pennsylvania, --- F.3d ---- (2020)
2020 WL 6686120

                                                                   of Elections; Indiana County Board
                 2020 WL 6686120                                  of Elections; Jefferson County Board
   Only the Westlaw citation is currently available.
                                                                 of Elections; Juniata County Board of
    United States Court of Appeals, Third Circuit.
                                                                 Elections; Lackawanna County Board
        Jim BOGNET, Donald K. Miller,                            of Elections; Lancaster County Board
           Debra Miller, Alan Clark,                             of Elections; Lawrence County Board
           Jennifer Clark, Appellants                             of Elections; Lebanon County Board
                       v.                                        of Elections; Lehigh County Board of
   SECRETARY COMMONWEALTH OF                                      Elections; Luzerne County Board of
  PENNSYLVANIA; Adams County Board                                 Elections; Lycoming County Board
    of Elections; Allegheny County Board                          of Elections; Mckean County Board
   of Elections; Armstrong County Board                            of Elections; Mercer County Board
      of Elections; Beaver County Board                          of Elections; Mifflin County Board of
     of Elections; Bedford County Board                           Elections; Monroe County Board of
     of Elections; Berks County Board of                         Elections; Montgomery County Board
 Elections; Blair County Board of Elections;                      of Elections; Montour County Board
    Bradford County Board of Elections;                            of Elections; Northampton County
  Bucks County Board of Elections; Butler                        Board of Elections; Northumberland
     County Board of Elections; Cambria                        County Board of Elections; Perry County
    County Board of Elections; Cameron                         Board of Elections; Philadelphia County
 County Board of Elections; Carbon County                       Board of Elections; Pike County Board
  Board of Elections; Centre County Board                         of Elections; Potter County Board of
     of Elections; Chester County Board                            Elections; Schuylkill County Board
    of Elections; Clarion County Board of                        of Elections; Snyder County Board of
    Elections; Clearfield County Board of                        Elections; Somerset County Board of
     Elections; Clinton County Board of                           Elections; Sullivan County Board of
    Elections; Columbia County Board of                        Elections; Susquehanna County Board of
    Elections; Crawford County Board of                       Elections; Tioga County Board of Elections;
    Elections; Cumberland County Board                        Union County Board of Elections; Venango
   of Elections; Dauphin County Board of                      County Board of Elections; Warren County
    Elections; Delaware County Board of                        Board of Elections; Washington County
  Elections; Elk County Board of Elections;                    Board of Elections; Wayne County Board
   Erie County Board of Elections; Fayette                    of Elections; Westmoreland County Board
  County Board of Elections; Forest County                     of Elections; Wyoming County Board of
    Board of Elections; Franklin County                       Elections; York County Board of Elections
  Board of Elections; Fulton County Board                                Democratic National
    of Elections; Greene County Board of                                Committee, Intervenor
    Elections; Huntingdon County Board


              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                        1
            Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 3 of 158
Bognet v. Secretary Commonwealth of Pennsylvania, --- F.3d ---- (2020)
2020 WL 6686120

                       No. 20-3214                                  Affirmed.
                             |
            Submitted Pursuant to Third Circuit
             L.A.R. 34.1(a) November 9, 2020
                                                                     West Headnotes (45)
                             |
               (Filed: November 13, 2020)
                                                                     [1]   Election Law
Synopsis
Background: Voters and congressional candidate brought                     The Elections Clause effectively gives state
action against Secretary of Commonwealth of Pennsylvania                   governments the default authority to regulate the
and county boards of elections, seeking to enjoin the counting             mechanics of federal elections, with Congress
of mail-in ballots received during the three-day extension                 retaining exclusive control to make or alter any
of the ballot-receipt deadline ordered by the Pennsylvania                 state's regulations. U.S. Const. art. 1, § 4, cl. 1.
Supreme Court, and seeking a declaration that the extension
period and presumption of timeliness was unconstitutional.
The United States District Court for the Western District            [2]   Election Law
of Pennsylvania, Kim R. Gibson, Senior District Judge,                     When exercised, the action of Congress under
2020 WL 6323121, denied voters' and candidate's motion                     the Elections Clause, so far as it extends
for a temporary restraining order (TRO) and preliminary                    and conflicts with the regulations of a state,
injunction. Voters and candidate appealed.                                 necessarily supersedes them. U.S. Const. art. 1,
                                                                           § 4, cl. 1.


Holdings: The Court of Appeals, Smith, Chief Judge, held
that:                                                                [3]   Federal Courts
                                                                           District court's order that denied voters' and
[1] the District Court's order was immediately appealable;                 congressional candidate's request for temporary
                                                                           restraining order (TRO) to prevent counting
[2] voters and candidate lacked standing to bring action                   of certain mail-in ballots in Pennsylvania
alleging violation of Constitution's Elections Clause and                  was immediately appealable, where order went
Electors Clause;                                                           beyond simply ruling on TRO request, court
                                                                           ruled on merits of request for injunctive relief
[3] voters lacked concrete injury for their alleged harm of vote           after parties filed supporting, opposing, and reply
dilution, and thus voters did not have standing for such claim;            briefs and after hearing arguments from parties
                                                                           during 90-minute hearing, and order confirmed
[4] voters lacked particularized injury for their alleged harm             that Commonwealth was to count mailed ballots.
of vote dilution, and thus voters did not have standing for such           28 U.S.C.A. § 1292(a)(1).
claim;

[5] voters failed to allege legally cognizable “preferred class,”    [4]   Federal Courts
for purposes of standing to claim equal protection violation;
                                                                           Ordinarily, an order denying a temporary
                                                                           restraining order (TRO) is not immediately
[6] alleged harm from presumption of timeliness was
                                                                           appealable.
hypothetical or conjectural, and thus voters did not have
standing to challenge presumption; and

                                                                     [5]   Federal Courts
[7] voters and candidate were not entitled to receive injunction
so close to election.                                                      Review of a legal issue that does not require
                                                                           resolution of any factual dispute is de novo.




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               2
           Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 4 of 158
Bognet v. Secretary Commonwealth of Pennsylvania, --- F.3d ---- (2020)
2020 WL 6686120

                                                                       that is fairly traceable to the challenged conduct
 [6]    Federal Courts                                                 of the defendant, and (3) that is likely to be
        When reviewing a district court's denial of                    redressed by a favorable judicial decision. U.S.
        a preliminary injunction, the appellate court                  Const. art. 3, § 2.
        reviews the district court's findings of fact for
        clear error, its conclusions of law de novo, and
        the ultimate decision for an abuse of discretion.       [12]   Federal Civil Procedure
                                                                       To plead an injury in fact, as required for
                                                                       Article III standing, the party invoking federal
 [7]    Federal Civil Procedure                                        jurisdiction must establish three sub-elements:
        Derived from separation-of-powers principles,                  first, the invasion of a legally protected interest,
        the law of standing serves to prevent the judicial             second, that the injury is both concrete and
        process from being used to usurp the powers of                 particularized, and third, that the injury is actual
        the political branches. U.S. Const. art. 3, § 2.               or imminent, not conjectural or hypothetical.
                                                                       U.S. Const. art. 3, § 2.

 [8]    Federal Civil Procedure
        To ensure that judges avoid rendering                   [13]   Federal Civil Procedure
        impermissible advisory opinions, parties seeking               A concrete and particularized injury, as required
        to invoke federal judicial power must first                    to plead the injury-in-fact element of Article III
        establish their standing to do so. U.S. Const. art.            standing, is an injury that affects the plaintiff in
        3, § 2.                                                        a personal and individual way. U.S. Const. art. 3,
                                                                       § 2.

 [9]    Federal Civil Procedure
        Article III standing doctrine means that to bring       [14]   Federal Civil Procedure
        suit, you—and you personally—must be injured,                  When a plaintiff alleges future injury, as part
        and you must be injured in a way that concretely               of pleading an injury in fact to establish Article
        impacts your own protected legal interests; if you             III standing, such injury must be certainly
        are complaining about something that does not                  impending; allegations of possible future injury
        harm you—and does not harm you in a way that                   simply are not enough. U.S. Const. art. 3, § 2.
        is concrete—then you lack standing. U.S. Const.
        art. 3, § 2.
                                                                [15]   Federal Civil Procedure
                                                                       All elements of Article III standing must exist at
 [10]   Federal Civil Procedure                                        the time the complaint is filed. U.S. Const. art.
        Article III standing doctrine means that if the                3, § 2.
        injury that you claim is an injury that does no
        specific harm to you, or if it depends on a harm
        that may never happen, then you lack an injury          [16]   Election Law
        for which you may seek relief from a federal
                                                                       Voters and congressional candidate lacked
        court. U.S. Const. art. 3, § 2.
                                                                       standing to bring § 1983 action alleging that
                                                                       counting of mail-in ballots received during
                                                                       three-day extension of ballot-receipt deadline
 [11]   Federal Civil Procedure                                        ordered by Pennsylvania Supreme Court violated
        The elements of Article III standing require a                 Constitution's Elections Clause and Electors
        plaintiff to have (1) suffered an injury in fact, (2)          Clause; relief under clauses would have no



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            3
           Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 5 of 158
Bognet v. Secretary Commonwealth of Pennsylvania, --- F.3d ---- (2020)
2020 WL 6686120

        more directly benefited voters and candidate                    A plaintiff may assert the rights of another if he or
        than public at large, voters and candidate                      she has a close relationship with the person who
        lacked any relationship to state lawmaking                      possesses the right and there is a hindrance to the
        process, precluding them from suing over alleged                possessor's ability to protect his own interests.
        usurpation of General Assembly's rights, and
        there was no hindrance to General Assembly's
        ability to protect its own interests. U.S. Const.        [23]   Election Law
        art. 1, § 4, cl. 1; U.S. Const. art. 2, § 1, cl. 2; 42
                                                                        States have no inherent or reserved power over
        U.S.C.A. § 1983.
                                                                        federal elections.


 [17]   Federal Courts
                                                                 [24]   Election Law
        Federal courts are not venues for plaintiffs to
                                                                        When deciding issues raised under the Elections
        assert a bare right to have the Government act in
                                                                        Clause, courts need not be concerned with
        accordance with law.
                                                                        preserving a delicate balance between competing
                                                                        sovereigns; either federal and state election law
                                                                        operate harmoniously in a single procedural
 [18]   Federal Civil Procedure                                         scheme, or they do not—and the federal law
        When the alleged injury is undifferentiated and                 preempts state election law under the Elections
        common to all members of the public, courts                     Clause. U.S. Const. art. 1, § 4, cl. 1.
        routinely dismiss such cases as generalized
        grievances that cannot support Article III
        standing. U.S. Const. art. 3, § 2.                       [25]   Election Law
                                                                        Voters who planned to vote in person lacked
                                                                        concrete Equal Protection Clause injury for
 [19]   Election Law                                                    their alleged harm of vote dilution attributable
        Private plaintiffs lack Article III standing to                 to three-day extension of mail-in ballot-receipt
        sue for alleged injuries attributable to a state                deadline ordered by Pennsylvania Supreme
        government's violations of the Elections Clause.                Court, and thus voters did not have Article III
        U.S. Const. art. 1, § 4, cl. 1; U.S. Const. art. 3,             standing for such claim; only cognizable basis
        § 2.                                                            for alleging dilution from “unlawful” counting
                                                                        of invalid ballots was state law defining lawful
                                                                        and unlawful ballot counting practices, which
 [20]   Federal Civil Procedure                                         was not a concrete harm as Equal Protection
                                                                        Clause was concerned with votes being weighed
        Even a party that meets Article III standing
                                                                        differently, and any alleged harm of vote dilution
        requirements must ordinarily rest its claim for
                                                                        that turned on federal illegality of deadline
        relief on violation of its own rights, not those of
                                                                        extension was quintessentially abstract. U.S.
        a third party. U.S. Const. art. 3, § 2.
                                                                        Const. art. 3, § 2; U.S. Const. Amend. 14.


 [21]   Federal Civil Procedure
                                                                 [26]   Election Law
        Prudential standing can suspend Article III's
                                                                        Federal law does not provide for when
        general prohibition on a litigant's raising another
                                                                        or how ballot counting occurs; instead, the
        person's legal rights. U.S. Const. art. 3, § 2.
                                                                        Elections Clause delegates to each state's
                                                                        lawmaking function the authority to prescribe
                                                                        such procedural regulations applicable to federal
 [22]   Federal Civil Procedure
                                                                        elections. U.S. Const. art. 1, § 4, cl. 1.


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              4
           Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 6 of 158
Bognet v. Secretary Commonwealth of Pennsylvania, --- F.3d ---- (2020)
2020 WL 6686120

                                                                     did not have Article III standing for such claim;
                                                                     even though right to vote had been labeled
 [27]   Election Law                                                 as “personal,” votes allegedly counted illegally
                                                                     resulted in dilution suffered equally by all voters,
        The Elections Clause's delegation to each
                                                                     and no Pennsylvania voter's vote would have
        state's lawmaking function the authority to
                                                                     counted for less than that of any other voter as
        prescribe procedural regulations applicable to
                                                                     a result of deadline extension and presumption
        federal elections embraces all procedures which
                                                                     of timeliness. U.S. Const. art. 3, § 2; U.S. Const.
        experience shows are necessary in order to
                                                                     Amend. 14.
        enforce the fundamental right involved. U.S.
        Const. art. 1, § 4, cl. 1.

                                                              [33]   Election Law
 [28]   Election Law                                                 A vote cast by fraud or mailed in by the wrong
                                                                     person through mistake, or otherwise counted
        Congress exercises its power under the Elections
                                                                     illegally, has a mathematical impact on the final
        Clause to alter state election regulations only
                                                                     tally and thus on the proportional effect of
        if the state regime cannot operate harmoniously
                                                                     every vote, but no single voter is specifically
        with federal election laws in a single procedural
                                                                     disadvantaged; such an alleged “dilution” is
        scheme. U.S. Const. art. 1, § 4, cl. 1.
                                                                     suffered equally by all voters and is not
                                                                     particularized for Article III standing purposes.
                                                                     U.S. Const. art. 3, § 2.
 [29]   Election Law
        Violation of state election laws by state officials
        or other unidentified third parties is not always
                                                              [34]   Election Law
        amenable to a federal constitutional claim.
                                                                     A voter who complains of gerrymandering, but
                                                                     who does not live in a gerrymandered district,
                                                                     asserts, for purposes of Article III standing, only
 [30]   Constitutional Law
                                                                     a generalized grievance against governmental
        It was not intended by the Fourteenth                        conduct of which he or she does not approve.
        Amendment that all matters formerly within                   U.S. Const. art. 3, § 2.
        the exclusive cognizance of the states should
        become matters of national concern. U.S. Const.
        Amend. 14.
                                                              [35]   Election Law
                                                                     The key inquiry for Article III standing in an
                                                                     equal protection claim is whether the alleged
 [31]   Election Law
                                                                     violation of the right to vote arises from an
        Vote dilution under the Equal Protection                     invidious classification—including those based
        Clause is concerned with votes being weighed                 on race, sex, economic status, or place of
        differently. U.S. Const. Amend. 14.                          residence within a State—to which the plaintiff
                                                                     is subject and in which the favored group has full
                                                                     voting strength and the groups not in favor have
 [32]   Election Law                                                 their votes discounted. U.S. Const. art. 3, § 2;
        Voters who planned to vote in person lacked                  U.S. Const. Amend. 14.
        particularized Equal Protection Clause injury for
        their alleged harm of vote dilution attributable
        to three-day extension of mail-in ballot-receipt      [36]   Election Law
        deadline and presumption of timeliness ordered               Voters who allege facts showing disadvantage
        by Pennsylvania Supreme Court, and thus voters               to themselves have Article III standing to


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          5
           Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 7 of 158
Bognet v. Secretary Commonwealth of Pennsylvania, --- F.3d ---- (2020)
2020 WL 6686120

        bring an equal protection suit to remedy that                 A plaintiff lacks standing to complain about his
        disadvantage, but a disadvantage to the plaintiff             inability to commit crimes because no one has a
        exists only when the plaintiff is part of a group             right to commit a crime.
        of voters whose votes will be weighed differently
        compared to another group. U.S. Const. art. 3, §
        2; U.S. Const. Amend. 14.                              [42]   Election Law
                                                                      Alleged harm from votes counted solely
                                                                      due to Pennsylvania Supreme Court's ordered
 [37]   Election Law                                                  presumption of timeliness, which held that mail-
        Voters who planned to vote in person failed to                in ballots with missing or illegible postmarks
        allege legally cognizable “preferred class,” for              were presumed timely if received by deadline,
        purposes of claimed equal protection violation                was hypothetical or conjectural, and thus voters
        attributable to three-day extension of mail-                  who planned to vote in person did not have
        in ballot-receipt deadline and presumption of                 Article III standing for such equal protection
        timeliness ordered by Pennsylvania Supreme                    claim; presumption could have inflicted injury
        Court, and thus voters did not have Article III               on voters only if another voter violated law
        standing for such claim; deadline extension and               by casting absentee ballot after Election Day,
        presumption applied to all voters, rather than                illegally cast ballot did not bear legible postmark
        subset of “preferred” voters, and voters showed               and still arrived within three days of Election
        no disadvantage to themselves that arose simply               Day, and ballot lacked sufficient indicia of its
        by being separated into groupings. U.S. Const.                untimeliness to overcome presumption, such that
        art. 3, § 2; U.S. Const. Amend. 14.                           ballot was ultimately counted. U.S. Const. art. 3,
                                                                      § 2; U.S. Const. Amend. 14.


 [38]   Constitutional Law
        An equal protection claim will not lie by              [43]   Federal Civil Procedure
        conflating all persons not injured into a preferred           When determining Article III standing, a court
        class receiving better treatment than the plaintiff.          accepts allegations based on well-pleaded facts,
        U.S. Const. Amend. 14.                                        but it does not credit bald assertions that rest on
                                                                      mere supposition. U.S. Const. art. 3, § 2.


 [39]   Election Law
        The right of suffrage can be denied by a               [44]   Federal Civil Procedure
        debasement or dilution of the weight of a citizen's           An Article III standing theory becomes more
        vote just as effectively as by wholly prohibiting             speculative when it requires that independent
        the free exercise of the franchise.                           actors make decisions to act unlawfully. U.S.
                                                                      Const. art. 3, § 2.


 [40]   Federal Civil Procedure
        A private citizen lacks a judicially cognizable        [45]   Election Law
        interest in the prosecution or nonprosecution of              Voters who planned to vote in person and
        another.                                                      congressional candidate were not entitled to
                                                                      receive injunction preventing enforcement of
                                                                      Pennsylvania Supreme Court's extension of
 [41]   Federal Civil Procedure                                       ballot-receipt deadline and presumption of
                                                                      timeliness for mail-in ballots, where injunction
                                                                      was requested less than two weeks before
                                                                      Election Day, and extension and presumption


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          6
           Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 8 of 158
Bognet v. Secretary Commonwealth of Pennsylvania, --- F.3d ---- (2020)
2020 WL 6686120

        had been established nearly seven weeks before
        Election Day, which may have informed some             Marc E. Elias, Uzoma Nkwonta, Courtney A. Elgart,
        voters' decisions about whether and when to            Perkins Coie, 700 13th Street, N.W. Suite 800, Washington,
        request mail-in ballots, as well as when and how       D.C. 20005, Counsel for Intervenor Democratic National
        they cast or intended to cast them.                    Committee

                                                               Before: SMITH, Chief Judge, SHWARTZ and SCIRICA,
                                                               Circuit Judges


On Appeal from the United States District Court for the
Western District of Pennsylvania, District Court No. 3-20-     OPINION OF THE COURT
cv-00215, District Judge: Honorable Kim. R. Gibson
                                                               SMITH, Chief Judge.
Attorneys and Law Firms
                                                                  *1 A share in the sovereignty of the state, which is
Brian W. Barnes, Peter A. Patterson, David H. Thompson,          exercised by the citizens at large, in voting at elections is
Cooper & Kirk, 1523 New Hampshire Avenue, N.W.,                  one of the most important rights of the subject, and in a
Washington, D.C. 20036, Counsel for Appellants                   republic ought to stand foremost in the estimation of the
                                                                  law.—Alexander Hamilton1
Mark A. Aronchick, Michele D. Hangley, Robert A. Wiygul,       The year 2020 has brought the country unprecedented
Hangley Aronchick Segal Pudlin & Schiller, One Logan           challenges. The COVID-19 pandemic, which began early
Square, 18th & Cherry Streets, 27th Floor, Philadelphia, PA    this year and continues today, has caused immense loss and
19103, J. Bart DeLone, Sean A. Kirkpatrick, Keli M. Neary,     vast disruption. As this is a presidential election year, the
Office of Attorney General of Pennsylvania, Strawberry         pandemic has also presented unique challenges regarding
Square, Harrisburg, PA 17120, Dimitrios Mavroudis, Jessica     where and how citizens shall vote, as well as when and how
Rickabaugh, Joe H. Tucker, Jr., Tucker Law Group, Ten Penn     their ballots shall be tabulated. The appeal on which we now
Center, 1801 Market Street, Suite 2500, Philadelphia, PA       rule stems from the disruption COVID-19 has wrought on
19103, Counsel Secretary Commonwealth of Pennsylvania          the national elections. We reach our decision, detailed below,
                                                               having carefully considered the full breadth of statutory
Elizabeth A. Dupuis, Molly E. Meachem, Babst Calland, 330
                                                               law and constitutional authority applicable to this unique
Innovation Boulevard, Suite 302, State College, PA 16803,
                                                               dispute over Pennsylvania election law. And we do so with
Counsel for Armstrong, Bedford, Blair, Centre Columbia,
                                                               commitment to a proposition indisputable in our democratic
Dauphin, Fayette, Huntingdon, Indiana, Lackawanna,
                                                               process: that the lawfully cast vote of every citizen must
Lawrence, Northumberland, Venango, and York County
                                                               count.
Boards of Elections

Christine D. Steere, Deasey Mahoney & Valentini, 103
Chesley Drive, Lafayette Building, Suite 101, Media, PA        I. Background & Procedural History
19063, Counsel for Berks County Board of Elections
                                                                  A. The Elections and Presidential Electors Clause
Edward D. Rogers, Elizabeth V. Wingfield, Ballard Spahr,        [1]     [2] The U.S. Constitution delegates to state
1735 Market Street, 51st Floor, Philadelphia, PA 19103,        “Legislature[s]” the authority to regulate the “Times,
Counsel for Delaware County Board of Elections                 Places and Manner of holding Elections for Senators and
                                                               Representatives,” subject to Congress's ability to “make or
Stephen B. Edwards, Frank J. Lavery, Jr., Andrew W.
                                                               alter such Regulations.” U.S. Const. art. I, § 4, cl. 1. This
Norfleet, Lavery Law, 225 Market Street, Suite 304, P.O. Box
                                                               provision is known as the “Elections Clause.” The Elections
1245, Harrisburg, PA 17108, Counsel for Franklin and Perry
                                                               Clause effectively gives state governments the “default”
County Boards of Elections
                                                               authority to regulate the mechanics of federal elections,
Thomas R. Shaffer, Glassmire & Shaffer Law Offices, 5 East     Foster v. Love, 522 U.S. 67, 69, 118 S.Ct. 464, 139 L.Ed.2d
Third Street, P.O. Box 509, Coudersport, PA 16915, Counsel     369 (1997), with Congress retaining “exclusive control” to
for Potter County Board of Elections                           “make or alter” any state's regulations, Colegrove v. Green,


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                         7
            Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 9 of 158
Bognet v. Secretary Commonwealth of Pennsylvania, --- F.3d ---- (2020)
2020 WL 6686120

328 U.S. 549, 554, 66 S.Ct. 1198, 90 L.Ed. 1432 (1946).
Congress has not often wielded this power but, “[w]hen                  C. The Pennsylvania Supreme Court Decision
exercised, the action of Congress, so far as it extends              Soon after Act 77's passage, Donald J. Trump for President,
and conflicts with the regulations of the State, necessarily         Inc., the Republican National Committee (“RNC”), and
supersedes them.” Ex Parte Siebold, 100 U.S. 371, 384, 399,          several Republican congressional candidates and voters
25 L.Ed. 717 (1879) (“[T]he Constitution and constitutional          brought suit against Kathy Boockvar, Secretary of the
laws of the [United States] are ... the supreme law of the land;     Commonwealth of Pennsylvania, and all of Pennsylvania's
and, when they conflict with the laws of the States, they are of     county boards of elections. That suit, filed in the Western
paramount authority and obligation.”). By statute, Congress          District of Pennsylvania, alleged that Act 77's “no-excuse”
has set “[t]he Tuesday next after the 1st Monday in November,        mail-in voting regime violated both the federal and
in every even numbered year,” as the day for the election. 2         Pennsylvania constitutions. Donald J. Trump for Pres., Inc. v.
U.S.C. § 7.                                                          Boockvar, No. 2:20-cv-966, ––– F.Supp.3d ––––, ––––, 2020
                                                                     WL 4920952, at *1 (W.D. Pa. Aug. 23, 2020). Meanwhile,
Much like the Elections Clause, the “Electors Clause” of the         the Pennsylvania Democratic Party and several Democratic
U.S. Constitution provides that “[e]ach State shall appoint,         elected officials and congressional candidates filed suit in
in such Manner as the Legislature thereof may direct, a              Pennsylvania's Commonwealth Court, seeking declaratory
Number of [Presidential] Electors.” U.S. Const. art. II, §           and injunctive relief related to statutory-interpretation issues
1, cl. 2. Congress can “determine the Time of chusing the            involving Act 77 and the Pennsylvania Election Code. See
Electors, and the Day on which they shall give their Votes;          Pa. Democratic Party v. Boockvar, ––– Pa. ––––, 238 A.3d
which Day shall be the same throughout the United States.”           345, 352 (2020). Secretary Boockvar asked the Pennsylvania
U.S. Const. art. II, § 1, cl. 4. Congress has set the time           Supreme Court to exercise extraordinary jurisdiction to allow
for appointing electors as “the Tuesday next after the first         it to immediately consider the case, and her petition was
Monday in November, in every fourth year succeeding every            granted without objection. Id. at 354–55.
election of a President and Vice President.” 3 U.S.C. § 1.
                                                                     Pending resolution of the Pennsylvania Supreme Court case,
 *2 This year, both federal statutes dictate that the day for        Secretary Boockvar requested that the Western District of
the election was to fall on Tuesday, November 3 (“Election           Pennsylvania stay the federal case. Trump for Pres. v.
Day”).                                                               Boockvar, ––– F.Supp.3d at ––––, 2020 WL 4920952, at *1.
                                                                     The District Court obliged and concluded that it would abstain
                                                                     under Railroad Commission of Texas v. Pullman Co., 312 U.S.
   B. Pennsylvania's Election Code                                   496, 61 S.Ct. 643, 85 L.Ed. 971 (1941). See Trump for Pres.
In keeping with the Constitution's otherwise broad delegation        v. Boockvar, ––– F.Supp.3d at ––––, 2020 WL 4920952, at
of authority to states to regulate the times, places, and manner     *21. The RNC then filed a motion for limited preliminary
of holding federal elections, the Pennsylvania General               injunctive relief asking that all mailed ballots be segregated,
Assembly has enacted a comprehensive elections code. In              but the District Court denied the motion, finding that the
2019, the General Assembly passed Act 77, which (among               plaintiffs’ harm had “not yet materialized in any actualized or
other things) established “no-excuse” absentee voting in             imminent way.” Donald J. Trump for Pres., Inc. v. Boockvar,
Pennsylvania2: all eligible voters in Pennsylvania may vote          No. 2:20-cv-966, 2020 WL 5407748, at *1 (W.D. Pa. Sept.
by mail without the need to show their absence from their            8, 2020).
voting district on the day of the election. 25 Pa. Stat. and Cons.
Stat. §§ 3150.11–3150.17. Under Act 77, “[a]pplications for           *3 With the federal case stayed, the state court matter
mail-in ballots shall be processed if received not later than        proceeded. The Pennsylvania Democratic Party argued that
five o'clock P.M. of the first Tuesday prior to the day of           a combination of the COVID-19 pandemic and U.S. Postal
any primary or election.” Id. § 3150.12a(a). After Act 77, “a        Service (“USPS”) mail-delivery delays made it difficult for
completed absentee [or mail-in] ballot must be received in           absentee voters to timely return their ballots in the June 2020
the office of the county board of elections no later than eight      Pennsylvania primary election. Pa. Democratic Party, 238
o'clock P.M. on the day of the primary or election” for that         A.3d at 362. The Pennsylvania Democratic Party claimed
vote to count. Id. §§ 3146.6(c), 3150.16(c).                         that this voter disenfranchisement violated the Pennsylvania
                                                                     Constitution's Free and Equal Elections Clause, art I., § 5,3



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               8
           Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 10 of 158
Bognet v. Secretary Commonwealth of Pennsylvania, --- F.3d ---- (2020)
2020 WL 6686120

and sought, among other things, a weeklong extension of the       Court denied the emergency stay request in a 4-4 decision.
deadline for receipt of ballots cast by Election Day in the       Republican Party of Pa. v. Boockvar, No. 20A54, 592
upcoming general election—the same deadline for the receipt       U.S. ––––, ––– S.Ct. ––––, ––– L.Ed.2d ––––, 2020 WL
of ballots cast by servicemembers residing overseas. Id. at       6128193 (Oct. 19, 2020); Scarnati v. Boockvar, No. 20A53,
353–54. Secretary Boockvar originally opposed the extension       592 U.S. ––––, ––– S.Ct. ––––, ––– L.Ed.2d ––––, 2020
deadline; she changed her position after receiving a letter       WL 6128194 (Oct. 19, 2020). After denial of the stay, the
from USPS General Counsel which stated that Pennsylvania's        petitioners moved for expedited consideration of their petition
ballot deadlines were “incongruous with the Postal Service's      for certiorari. In denying that motion, Justice Alito noted that,
delivery standards,” and that to ensure that a ballot in          per the Pennsylvania Attorney General, all county boards
Pennsylvania would be received by 8:00 P.M. on Election           of elections would segregate ballots received during the
Day, the voter would need to mail it a full week in advance,      Deadline Extension period from those received by 8:00 P.M.
by October 27, which was also the deadline to apply for a         on Election Day. Republican Party of Pa. v. Boockvar, No.
mail-in ballot. Id. at 365–66; 25 Pa. Stat. and Cons. Stat. §     20-542, 592 U.S. ––––, ––– S.Ct. ––––, ––––, ––– L.Ed.2d
3150.12a(a). Secretary Boockvar accordingly recommended           ––––, 2020 WL 6304626, at *2 (Oct. 28, 2020) (Alito, J.,
a three-day extension to the received-by deadline. Pa.            statement). Justice Alito later issued an order requiring that all
Democratic Party, 238 A.3d at 364–65.                             county boards of elections segregate such ballots and count
                                                                  them separately. Republican Party of Pa. v. Boockvar, No.
In a September 17, 2020 decision, the Pennsylvania Supreme        20A84, ––– U.S. ––––, ––– S.Ct. ––––, ––– L.Ed.2d ––––,
Court concluded that USPS's existing delivery standards           2020 WL 6536912 (Mem.) (U.S. Nov. 6, 2020) (Alito, J.).
could not meet the timeline built into the Election Code and
that circumstances beyond voters’ control should not lead to       *4 In the meantime, on October 22, 2020, three days after
their disenfranchisement. Pa. Democratic Party, 238 A.3d          the U.S. Supreme Court declined to stay the Pennsylvania
at 371. The Court accordingly held that the Pennsylvania          Supreme Court's order, Plaintiffs herein filed this suit in
Constitution's Free and Equal Elections Clause required a         the Western District of Pennsylvania. Plaintiffs are four
three-day extension of the ballot-receipt deadline for the        registered voters from Somerset County, Pennsylvania, who
November 3 general election. Id. at 371, 386–87. All ballots      planned to vote in person on Election Day (“Voter Plaintiffs”)
postmarked by 8:00 P.M. on Election Day and received              and Pennsylvania congressional candidate Jim Bognet.
by 5:00 P.M. on the Friday after Election Day, November           Defendants are Secretary Boockvar and each Pennsylvania
6, would be considered timely and counted (“Deadline              county's board of elections.
Extension”). Id. at 386–87. Ballots postmarked or signed
after Election Day, November 3, would be rejected. Id. If the     Bognet, the congressional candidate, claimed that the
postmark on a ballot received before the November 6 deadline      Deadline Extension and Presumption of Timeliness “allow[ ]
was missing or illegible, the ballot would be presumed to be      County Boards of Elections to accept votes ... that would
timely unless “a preponderance of the evidence demonstrates       otherwise be unlawful” and “undermine[ ] his right to run in
that it was mailed after Election Day” (“Presumption of           an election where Congress has paramount authority to set
Timeliness”). Id. Shortly after the ruling, Pennsylvania voters   the ‘times, places, and manner’ ” of Election Day. Bognet
were notified of the Deadline Extension and Presumption of        v. Boockvar, No. 3:20-cv-215, 2020 WL 6323121, at *2
Timeliness.                                                       (W.D. Pa. Oct. 28, 2020). The Voter Plaintiffs alleged that by
                                                                  voting in person, they had to comply with the single, uniform
                                                                  federal Election Day deadline, whereas mail-in voters could
   D. Appeal to the U.S. Supreme Court, and This                  submit votes any time before 5:00 P.M. on November 6.
   Litigation                                                     Id. Thus, they alleged, the Pennsylvania Supreme Court
The Republican Party of Pennsylvania and several                  treated them in an arbitrary and disparate way by elevating
intervenors, including the President pro tempore of the           mail-in voters to a “preferred class of voters” in violation
Pennsylvania Senate, sought to challenge in the Supreme           of the U.S. Constitution's Equal Protection Clause and the
Court of the United States the constitutionality of the           single, uniform, federal Election Day set by Congress. Id. The
Pennsylvania Supreme Court's ruling. Because the November         Voter Plaintiffs also asserted that counting ballots received
election date was fast approaching, they filed an emergency       after Election Day during the Deadline Extension period
application for a stay of the Pennsylvania Supreme Court's
order pending review on the merits. The U.S. Supreme


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               9
           Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 11 of 158
Bognet v. Secretary Commonwealth of Pennsylvania, --- F.3d ---- (2020)
2020 WL 6686120

would unlawfully dilute their votes in violation of the Equal        would be due on October 30 and the response briefs on
Protection Clause. Id.                                               November 2. Notably, Plaintiffs sought to file a reply brief
                                                                     on November 3—Election Day. Appellants’ Emergency Mot.
All Plaintiffs sought to enjoin Defendants from counting             for Expedited Briefing, Dkt. No. 17. Defendants opposed
ballots received during the Deadline Extension period. Id.           the expedited briefing schedule, arguing that Plaintiffs’ own
They also sought a declaration that the Deadline Extension           delay had caused the case to reach this Court mere days
and Presumption of Timeliness are unconstitutional under             before the election. Sec'y Boockvar's Opp. to Appellants’
the Elections Clause and the Electors Clause as well as the          Emergency Mot. for Expedited Briefing, Dkt. No. 33.
Equal Protection Clause. Id. Because Plaintiffs filed their suit     Defendants also contended that Plaintiffs sought to punish
less than two weeks before Election Day, they moved for a            voters by invalidating the very rules mail-in voters had relied
temporary restraining order (“TRO”), expedited hearing, and          on when they cast their ballots. Defendants asked us to deny
preliminary injunction. Id.                                          the motion for expedited briefing and offered to supply us
                                                                     with the actual numbers of mail-in ballots received during
The District Court commendably accommodated Plaintiffs’              the Deadline Extension period together with an approximate
request for an expedited hearing, then expeditiously issued          count of how many of those mail-in ballots lacked legible
a thoughtful memorandum order on October 28, denying                 postmarks. Id.
the motion for a TRO and preliminary injunction. Id. at *7.
The District Court held that Bognet lacked standing because          Even had we granted Plaintiffs’ motion for expedited briefing,
his claims were too speculative and not redressable. Id. at          the schedule they proposed would have effectively foreclosed
*3. Similarly, the District Court concluded that the Voter           us from ruling on this appeal before Election Day. So
Plaintiffs lacked standing to bring their Equal Protection           we denied Plaintiffs’ motion and instead ordered that their
voter dilution claim because they alleged only a generalized         opening brief be filed by November 6. Order, No. 20-3214,
grievance. Id. at *5.                                                Oct. 30, 2020, Dkt. No. 37. We directed Defendants to file
                                                                     response briefs by November 9, forgoing receipt of a reply
At the same time, the District Court held that the Voter             brief.4 Id. With the matter now fully briefed, we consider
Plaintiffs had standing to pursue their Equal Protection             Plaintiffs’ appeal of the District Court's denial of a TRO and
arbitrary-and-disparate-treatment claim. But it found that the       preliminary injunction.
Deadline Extension did not engender arbitrary and disparate
treatment because that provision did not extend the period
for mail-in voters to actually cast their ballots; rather, the
extension only directed that the timely cast ballots of mail-in      II. Standard of Review
voters be counted. Id. As to the Presumption of Timeliness,
                                                                      [3] The District Court exercised jurisdiction under 28 U.S.C.
the District Court held that the Voter Plaintiffs were likely
                                                                     § 1331. We exercise jurisdiction under § 1292(a)(1).
to succeed on the merits of their arbitrary-and-disparate-
treatment challenge. Id. at *6. Still, the District Court declined
                                                                      [4] Ordinarily, an order denying a TRO is not immediately
to grant a TRO because the U.S. Supreme Court “has
                                                                     appealable. Hope v. Warden York Cnty. Prison, 956 F.3d 156,
repeatedly emphasized that ... federal courts should ordinarily
                                                                     159 (3d Cir. 2020). Here, although Bognet and the Voter
not alter the election rules on the eve of an election.” Id. at
                                                                     Plaintiffs styled their motion as an Emergency Motion for
*7 (citing Purcell v. Gonzalez, 549 U.S. 1, 127 S.Ct. 5, 166
                                                                     a TRO and Preliminary Injunction, see Bognet v. Boockvar,
L.Ed.2d 1 (2006) (per curiam)). The District Court concluded
                                                                     No. 3:20-cv-00215, Dkt. No. 5 (W.D. Pa. Oct. 22, 2020), the
that with “less than two weeks before the election. ...
                                                                     District Court's order plainly went beyond simply ruling on
[g]ranting the relief Plaintiffs seek would result in significant
                                                                     the TRO request.
voter confusion; precisely the kind of confusion that Purcell
seeks to avoid.” Id.
                                                                     Plaintiffs filed their motion for a TRO and a preliminary
                                                                     injunction on October 22, along with a supporting brief.
 *5 Plaintiffs appealed the denial of their motion for a TRO
                                                                     Defendants then filed briefs opposing the motion, with
and preliminary injunction to this Court on October 29, less
                                                                     Plaintiffs filing a reply in support of their motion. The District
than a week before Election Day. Plaintiffs requested an
                                                                     Court heard argument from the parties, remotely, during a
expedited briefing schedule: specifically, their opening brief
                                                                     90-minute hearing. The next day, the District Court ruled on


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               10
           Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 12 of 158
Bognet v. Secretary Commonwealth of Pennsylvania, --- F.3d ---- (2020)
2020 WL 6686120

the merits of the request for injunctive relief. Bognet, 2020    injury for which you may seek relief from a federal court.
WL 6323121, at *7. The District Court's Memorandum Order         As we will explain below, Plaintiffs here have not suffered a
denied both Bognet and the Voter Plaintiffs the affirmative      concrete, particularized, and non-speculative injury necessary
relief they sought to obtain prior to Election Day, confirming   under the U.S. Constitution for them to bring this federal
that the Commonwealth was to count mailed ballots received       lawsuit.
after the close of the polls on Election Day but before 5:00
P.M. on November 6.                                               [11]     [12]    [13]     [14]     [15] The familiar elements of
                                                                 Article III standing require a plaintiff to have “(1) suffered
 [5]     [6] In determining whether Bognet and the Voter an injury in fact, (2) that is fairly traceable to the challenged
Plaintiffs had standing to sue, we resolve a legal issue that    conduct of the defendant, and (3) that is likely to be
does not require resolution of any factual dispute. Our review   redressed by a favorable judicial decision.” Id. (citing Lujan
is de novo. Blunt v. Lower Merion Sch. Dist., 767 F.3d 247,      v. Defenders of Wildlife, 504 U.S. 555, 560–61, 112 S.Ct.
266 (3d Cir. 2014). “When reviewing a district court's denial    2130, 119 L.Ed.2d 351 (1992); Friends of the Earth, Inc.
of a preliminary injunction, we review the court's findings      v. Laidlaw Env't Servs. (TOC), Inc., 528 U.S. 167, 180–
of fact for clear error, its conclusions of law de novo, and     81, 120 S.Ct. 693, 145 L.Ed.2d 610 (2000)). To plead an
the ultimate decision ... for an abuse of discretion.” Reilly v. injury in fact, the party invoking federal jurisdiction must
City of Harrisburg, 858 F.3d 173, 176 (3d Cir. 2017) (quoting    establish three sub-elements: first, the “invasion of a legally
Bimbo Bakeries USA, Inc. v. Botticella, 613 F.3d 102, 109 (3d    protected interest”; second, that the injury is both “concrete
Cir. 2010)) (cleaned up).                                        and particularized”; and third, that the injury is “actual or
                                                                 imminent, not conjectural or hypothetical.” Spokeo, 136 S.
                                                                 Ct. at 1548 (quoting Lujan, 504 U.S. at 560, 112 S.Ct. 2130);
                                                                 see also Mielo v. Steak ’n Shake Operations, 897 F.3d 467,
III. Analysis
                                                                 479 n.11 (3d Cir. 2018). The second sub-element requires that
   A. Standing                                                   the injury “affect the plaintiff in a personal and individual
 [7] [8] Derived from separation-of-powers principles, the way.” Lujan, 504 U.S. at 560 n.1, 112 S.Ct. 2130. As for the
law of standing “serves to prevent the judicial process from     third, when a plaintiff alleges future injury, such injury must
being used to usurp the powers of the political branches.”       be “certainly impending.” Clapper, 568 U.S. at 409, 133 S.Ct.
Clapper v. Amnesty Int'l USA, 568 U.S. 398, 408, 133 S.Ct.       1138 (quoting Lujan, 504 U.S. at 565 n.2, 112 S.Ct. 2130).
1138, 185 L.Ed.2d 264 (2013) (citations omitted). Article        Allegations of “possible” future injury simply aren't enough.
III of the U.S. Constitution vests “[t]he judicial Power of      Id. (quoting Whitmore v. Arkansas, 495 U.S. 149, 158, 110
the United States” in both the Supreme Court and “such           S.Ct. 1717, 109 L.Ed.2d 135 (1990)). All elements of standing
inferior Courts as the Congress may from time to time ordain     must exist at the time the complaint is filed. See Lujan, 504
and establish.” U.S. Const. art. III, § 1. But this “judicial    U.S. at 569 n.4, 112 S.Ct. 2130.
Power” extends only to “Cases” and “Controversies.” Id. art.
III, § 2; see also Spokeo, Inc. v. Robins, ––– U.S. ––––,        With these guideposts in mind, we turn to whether Plaintiffs
136 S. Ct. 1540, 1547, 194 L.Ed.2d 635 (2016). To ensure         have pleaded an Article III injury. They bring several
that judges avoid rendering impermissible advisory opinions,     claims under 42 U.S.C. § 1983, asserting deprivation of
parties seeking to invoke federal judicial power must first      their constitutional rights. They allege that Defendants’
establish their standing to do so. Spokeo, 136 S. Ct. at 1547.   implementation of the Pennsylvania Supreme Court's
                                                                 Deadline Extension and Presumption of Timeliness violates
 *6 [9] [10] Article III standing doctrine speaks in jargon, the Elections Clause of Article I, the Electors Clause of
but the gist of its meaning is plain enough. To bring suit,      Article II, and the Equal Protection Clause of the Fourteenth
you—and you personally—must be injured, and you must be          Amendment. Because Plaintiffs lack standing to assert these
injured in a way that concretely impacts your own protected      claims, we will affirm the District Court's denial of injunctive
legal interests. If you are complaining about something that     relief.
does not harm you—and does not harm you in a way that is
concrete—then you lack standing. And if the injury that you
claim is an injury that does no specific harm to you, or if it
depends on a harm that may never happen, then you lack an



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                         11
           Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 13 of 158
Bognet v. Secretary Commonwealth of Pennsylvania, --- F.3d ---- (2020)
2020 WL 6686120

                                                               *7 Because the Elections Clause and the Electors Clause
                                                              have “considerable similarity,” Ariz. State Legislature v.
1. Plaintiffs lack standing under the Elections Clause and
                                                              Ariz. Indep. Redistricting Comm'n, 576 U.S. 787, 839,
Electors Clause.
                                                              135 S.Ct. 2652, 192 L.Ed.2d 704 (2015) (Roberts, C.J.,
 [16] [17] [18] Federal courts are not venues for plaintiffs dissenting) (discussing how Electors Clause similarly vests
to assert a bare right “to have the Government act in         power to determine manner of appointing electors in “the
accordance with law.” Allen v. Wright, 468 U.S. 737, 754,     Legislature” of each State), the same logic applies to
104 S.Ct. 3315, 82 L.Ed.2d 556 (1984), abrogated on other     Plaintiffs’ alleged injury stemming from the claimed violation
grounds by Lexmark Int'l, Inc. v. Static Control Components,  of the Electors Clause. See also Foster, 522 U.S. at 69,
Inc., 572 U.S. 118, 126–27, 134 S.Ct. 1377, 188 L.Ed.2d       118 S.Ct. 464 (characterizing Electors Clause as Elections
392 (2014). When the alleged injury is undifferentiated and   Clause's “counterpart for the Executive Branch”); U.S. Term
common to all members of the public, courts routinely dismiss Limits, Inc. v. Thornton, 514 U.S. 779, 804–05, 115 S.Ct.
such cases as “generalized grievances” that cannot support    1842, 131 L.Ed.2d 881 (1995) (noting that state's “duty”
standing. United States v. Richardson, 418 U.S. 166, 173–     under Elections Clause “parallels the duty” described by
75, 94 S.Ct. 2940, 41 L.Ed.2d 678 (1974). Such is the         Electors Clause).
case here insofar as Plaintiffs, and specifically candidate
Bognet, theorize their harm as the right to have government         [20] Even a party that meets Article III standing
administered in compliance with the Elections Clause and           requirements must ordinarily rest its claim for relief on
Electors Clause.                                                   violation of its own rights, not those of a third party. Pitt
                                                                   News v. Fisher, 215 F.3d 354, 361–62 (3d Cir. 2000).
 [19] To begin with, private plaintiffs lack standing to sue for   Plaintiffs assert that the Pennsylvania Supreme Court's
alleged injuries attributable to a state government's violations   Deadline Extension and Presumption of Timeliness usurped
of the Elections Clause. For example, in Lance v. Coffman,         the General Assembly's prerogative under the Elections
549 U.S. 437, 127 S.Ct. 1194, 167 L.Ed.2d 29 (2007) (per           Clause to prescribe “[t]he Times, Places and Manner of
curiam), four private citizens challenged in federal district      holding Elections.” U.S. Const. art. I, § 4, cl. 1. The
court a Colorado Supreme Court decision invalidating a             Elections Clause grants that right to “the Legislature” of “each
redistricting plan passed by the state legislature and requiring   State.” Id. Plaintiffs’ Elections Clause claims thus “belong,
use of a redistricting plan created by Colorado state courts.      if they belong to anyone, only to the Pennsylvania General
Id. at 438, 127 S.Ct. 1194. The plaintiffs alleged that the        Assembly.” Corman v. Torres, 287 F. Supp. 3d 558, 573
Colorado Supreme Court's interpretation of the Colorado            (M.D. Pa. 2018) (three-judge panel) (per curiam). Plaintiffs
Constitution violated the Elections Clause “by depriving the       here are four individual voters and a candidate for federal
state legislature of its responsibility to draw congressional      office; they in no way constitute the General Assembly, nor
districts.” Id. at 441, 127 S.Ct. 1194. The U.S. Supreme Court     can they be said to comprise any part of the law-making
held that the plaintiffs lacked Article III standing because       processes of Pennsylvania. Ariz. State Legislature, 576 U.S.
they claimed harm only to their interest, and that of every        at 824, 135 S.Ct. 2652.5 Because Plaintiffs are not the General
citizen, in proper application of the Elections Clause. Id.        Assembly, nor do they bear any conceivable relationship to
at 442, 127 S.Ct. 1194 (“The only injury plaintiffs allege         state lawmaking processes, they lack standing to sue over the
is that the law—specifically the Elections Clause—has not          alleged usurpation of the General Assembly's rights under the
been followed.”). Their relief would have no more directly         Elections and Electors Clauses. No member of the General
benefitted them than the public at large. Id. The same is          Assembly is a party to this lawsuit.
true here. If anything, Plaintiffs’ “interest in the State's
ability to ‘enforce its duly enacted laws’ ” is even less           [21] [22] That said, prudential standing can suspend Article
compelling because Pennsylvania's “election officials support      III's general prohibition on a litigant's raising another person's
the challenged decree.” Republican Nat'l Comm. v. Common           legal rights. Yet Plaintiffs don't fit the bill. A plaintiff may
Cause R.I., No. 20A28, 591 U.S. ––––, ––– S.Ct. ––––, ––––,        assert the rights of another if he or she “has a ‘close’
––– L.Ed.2d ––––, 2020 WL 4680151 (Mem.), at *1 (Aug.              relationship with the person who possesses the right” and
13, 2020) (quoting Abbott v. Perez, ––– U.S. ––––, 138 S. Ct.      “there is a ‘hindrance’ to the possessor's ability to protect
2305, 2324 n.17, 201 L.Ed.2d 714 (2018)).                          his own interests.” Kowalski v. Tesmer, 543 U.S. 125, 130,
                                                                   125 S.Ct. 564, 160 L.Ed.2d 519 (2004) (citation omitted).



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            12
           Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 14 of 158
Bognet v. Secretary Commonwealth of Pennsylvania, --- F.3d ---- (2020)
2020 WL 6686120

Plaintiffs cannot invoke this exception to the rule against        1842. When “deciding issues raised under the Elections
raising the rights of third parties because they enjoy no close    Clause,” courts “need not be concerned with preserving a
relationship with the General Assembly, nor have they alleged      ‘delicate balance’ between competing sovereigns.” Gonzalez
any hindrance to the General Assembly's ability to protect its     v. Arizona, 677 F.3d 383, 392 (9th Cir. 2012). Either federal
own interests. See, e.g., Corman, 287 F. Supp. 3d at 573. Nor      and state election law “operate harmoniously in a single
does Plaintiffs’ other theory of prudential standing, drawn        procedural scheme,” or they don't—and the federal law
from Bond v. United States, 564 U.S. 211, 131 S.Ct. 2355, 180      preempts (“alter[s]”) state election law under the Elections
L.Ed.2d 269 (2011), advance the ball.                              Clause. Id. at 394. An assessment that the Pennsylvania
                                                                   Supreme Court lacked the legislative authority under the
 *8 In Bond, the Supreme Court held that a litigant has            state's constitution necessary to comply with the Elections
prudential standing to challenge a federal law that allegedly      Clause (Appellants’ Br. 24–27) does not implicate Bond,
impinges on the state's police powers, “in contravention of        the Tenth Amendment, or even Article VI's Supremacy
constitutional principles of federalism” enshrined in the Tenth    Clause.6 See Gonzalez, 677 F.3d at 390–92 (contrasting
Amendment. Id. at 223–24, 131 S.Ct. 2355. The defendant            Elections Clause with Supremacy Clause and describing
in Bond challenged her conviction under 18 U.S.C. § 229,           former as “unique,” containing “[an] unusual delegation of
which Congress enacted to comply with a chemical weapons           power,” and “unlike virtually all other provisions of the
treaty that the United States had entered. Id. at 214–15,          Constitution”). And, of course, third-party standing under
131 S.Ct. 2355. Convicted under the statute she sought to          Bond still presumes that the plaintiff otherwise meets the
challenge, Bond satisfied Article III's standing requirements.     requirements of Article III; as discussed above, Plaintiffs do
Id. at 217, 131 S.Ct. 2355 (characterizing Bond's sentence         not.
and incarceration as concrete, and redressable by invalidation
of her conviction); id. at 224–25, 131 S.Ct. 2355 (noting        Plaintiff Bognet, a candidate for Congress who is currently a
that Bond was subject to “[a] law,” “prosecution,” and           private citizen, does not plead a cognizable injury by alleging
“punishment” she might not have faced “if the matter were        a “right to run in an election where Congress has paramount
left for the Commonwealth of Pennsylvania to decide”). She       authority,” Compl. ¶ 69, or by pointing to a “threatened”
argued that her conduct was “local in nature” such that §        reduction in the competitiveness of his election from counting
229 usurped the Commonwealth's reserved police powers.           absentee ballots received within three days after Election Day.
Id. Rejecting the Government's contention that Bond was          Appellants’ Br. 21. Bognet does not explain how that “right
barred as a third party from asserting the rights of the         to run” affects him in a particularized way when, in fact,
Commonwealth, id. at 225, 131 S.Ct. 2355, the Court held         all candidates in Pennsylvania, including Bognet's opponent,
that “[t]he structural principles secured by the separation of   are subject to the same rules. And Bognet does not explain
powers protect the individual as well” as the State. Id. at 222, how counting more timely cast votes would lead to a less
131 S.Ct. 2355 (“Federalism also protects the liberty of all     competitive race, nor does he offer any evidence tending to
persons within a State by ensuring that laws enacted in excess   show that a greater proportion of mailed ballots received after
of delegated governmental power cannot direct or control         Election Day than on or before Election Day would be cast for
their actions. ... When government acts in excess of its lawful  Bognet's opponent. What's more, for Bognet to have standing
powers, that [personal] liberty is at stake.”).                  to enjoin the counting of ballots arriving after Election Day,
                                                                 such votes would have to be sufficient in number to change the
 [23] [24] But the nub of Plaintiffs’ argument here is that outcome of the election to Bognet's detriment. See, e.g., Sibley
the Pennsylvania Supreme Court intruded on the authority         v. Alexander, 916 F. Supp. 2d 58, 62 (D.D.C. 2013) (“[E]ven
delegated to the Pennsylvania General Assembly under             if the Court granted the requested relief, [plaintiff] would
Articles I and II of the U.S. Constitution to regulate federal   still fail to satisfy the redressability element [of standing]
elections. They do not allege any violation of the Tenth         because enjoining defendants from casting the ... votes would
Amendment, which provides that “[t]he powers not delegated       not change the outcome of the election.” (citing Newdow
to the United States by the Constitution, nor prohibited by      v. Roberts, 603 F.3d 1002, 1011 (D.C. Cir. 2010) (citations
it to the States, are reserved to the States respectively, or to omitted)). Bognet does not allege as much, and such a
the people.” U.S. Const. amend. X. Nor could they. After         prediction was inherently speculative when the complaint was
all, states have no inherent or reserved power over federal      filed. The same can be said for Bognet's alleged wrongfully
elections. U.S. Term Limits, 514 U.S. at 804–05, 115 S.Ct.       incurred expenditures and future expenditures. Any harm



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          13
           Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 15 of 158
Bognet v. Secretary Commonwealth of Pennsylvania, --- F.3d ---- (2020)
2020 WL 6686120

Bognet sought to avoid in making those expenditures was             nor is it particularized for Article III purposes as to votes
not “certainly impending”—he spent the money to avoid               counted under the Deadline Extension or the Presumption of
a speculative harm. See Donald J. Trump for Pres., Inc.             Timeliness.
v. Boockvar, No. 2:20-cv-966, ––– F.Supp.3d ––––, ––––,
2020 WL 5997680, at *36 (W.D. Pa. Oct. 10, 2020). Nor
are those expenditures “fairly traceable” under Article III to
                                                                    i. No concrete injury from vote dilution attributable to the
the actions that Bognet challenges. See, e.g., Clapper, 568
                                                                    Deadline Extension.
U.S. at 402, 416, 133 S.Ct. 1138 (rejecting argument that
plaintiff can “manufacture standing by choosing to make              [25] The Voter Plaintiffs claim that Defendants’
expenditures based on hypothetical future harm that is not          implementation of the Deadline Extension violates the Equal
certainly impending”).7                                             Protection Clause because “unlawfully” counting ballots
                                                                    received within three days of Election Day dilutes their votes.
 *9 Plaintiffs therefore lack Article III standing to challenge     But the source of this purported illegality is necessarily a
Defendants’ implementation of the Pennsylvania Supreme              matter of state law, which makes any alleged harm abstract for
Court's Deadline Extension and Presumption of Timeliness            purposes of the Equal Protection Clause. And the purported
under the Elections Clause and Electors Clause.                     vote dilution is also not concrete because it would occur
                                                                    in equal proportion without the alleged procedural illegality
                                                                    —that is, had the General Assembly enacted the Deadline
                                                                    Extension, which the Voter Plaintiffs do not challenge
2. The Voter Plaintiffs lack standing under the Equal
Protection Clause.                                                  substantively.9

Stressing the “personal” nature of the right to vote, the            *10 [26]         [27]    [28] The concreteness of the Voter
Voter Plaintiffs assert two claims under the Equal Protection       Plaintiffs’ alleged vote dilution stemming from the Deadline
Clause.8 First, they contend that the influence of their votes,     Extension turns on the federal and state laws applicable to
cast in person on Election Day, is “diluted” both by (a)            voting procedures. Federal law does not provide for when
mailed ballots cast on or before Election Day but received          or how ballot counting occurs. See, e.g., Trump for Pres.,
between Election Day and the Deadline Extension date,               Inc. v. Way, No. 20-cv-01753, ––– F.Supp.3d ––––, ––––,
ballots which Plaintiffs assert cannot be lawfully counted; and     2020 WL 5912561, at *12 (D.N.J. Oct. 6, 2020) (“Plaintiffs
(b) mailed ballots that were unlawfully cast (i.e., placed in       direct the Court to no federal law regulating methods of
the mail) after Election Day but are still counted because of       determining the timeliness of mail-in ballots or requiring that
the Presumption of Timeliness. Second, the Voter Plaintiffs         mail-in ballots be postmarked.”); see also Smiley v. Holm,
allege that the Deadline Extension and the Presumption              285 U.S. 355, 366, 52 S.Ct. 397, 76 L.Ed. 795 (1932) (noting
of Timeliness create a preferred class of voters based on           that Elections Clause delegates to state lawmaking processes
“arbitrary and disparate treatment” that values “one person's       all authority to prescribe “procedure and safeguards” for
vote over that of another.” Bush v. Gore, 531 U.S. 98, 104–05,      “counting of votes”). Instead, the Elections Clause delegates
121 S.Ct. 525, 148 L.Ed.2d 388 (2000). The Voter Plaintiffs         to each state's lawmaking function the authority to prescribe
lack Article III standing to assert either injury.                  such procedural regulations applicable to federal elections.
                                                                    U.S. Term Limits, 514 U.S. at 832–35, 115 S.Ct. 1842
                                                                    (“The Framers intended the Elections Clause to grant States
                                                                    authority to create procedural regulations .... [including]
a. Vote Dilution                                                    ‘whether the electors should vote by ballot or vivâ voce ....’
                                                                    ” (quoting James Madison, 2 Records of the Federal
As discussed above, the foremost element of standing is injury
                                                                    Convention of 1787, at 240 (M. Farrand ed. 1911) (cleaned
in fact, which requires the plaintiff to show a harm that is both
                                                                    up)); Smiley, 285 U.S. at 366, 52 S.Ct. 397 (describing state
“concrete and particularized” and “actual or imminent, not
                                                                    authority under Elections Clause “to provide a complete
conjectural or hypothetical.” Spokeo, 136 S. Ct. at 1547–48
                                                                    code for congressional elections ... in relation to notices,
(citation omitted). The Voter Plaintiffs lack standing to redress
                                                                    registration, supervision of voting, protection of voters,
their alleged vote dilution because that alleged injury is not
                                                                    prevention of fraud and corrupt practices, counting of
concrete as to votes counted under the Deadline Extension,
                                                                    votes, duties of inspectors and canvassers, and making


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          14
           Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 16 of 158
Bognet v. Secretary Commonwealth of Pennsylvania, --- F.3d ---- (2020)
2020 WL 6686120

and publication of election returns”). That delegation of           Constitution.”) (cleaned up); Powell v. Power, 436 F.2d 84,
authority embraces all procedures “which experience shows           88 (2d Cir. 1970) (rejecting Equal Protection Clause claim
are necessary in order to enforce the fundamental right             arising from state's erroneous counting of votes cast by voters
involved.” Smiley, 285 U.S. at 366, 52 S.Ct. 397. Congress          unqualified to participate in closed primary). “It was not
exercises its power to “alter” state election regulations only if   intended by the Fourteenth Amendment ... that all matters
the state regime cannot “operate harmoniously” with federal         formerly within the exclusive cognizance of the states should
election laws “in a single procedural scheme.” Gonzalez, 677        become matters of national concern.” Snowden v. Hughes,
F.3d at 394.                                                        321 U.S. 1, 11, 64 S.Ct. 397, 88 L.Ed. 497 (1944).

The Deadline Extension and federal laws setting the date for         [31] Contrary to the Voter Plaintiffs’ conceptualization, vote
federal elections can, and indeed do, operate harmoniously.         dilution under the Equal Protection Clause is concerned
At least 19 other States and the District of Columbia have          with votes being weighed differently. See Rucho v. Common
post-Election Day absentee ballot receipt deadlines.10 And          Cause, ––– U.S. ––––, 139 S. Ct. 2484, 2501, 204 L.Ed.2d
many States also accept absentee ballots mailed by overseas         931 (2019) (“ ‘[V]ote dilution’ in the one-person, one-
uniformed servicemembers that are received after Election           vote cases refers to the idea that each vote must carry
Day, in accordance with the federal Uniformed and Overseas          equal weight.” (emphasis added)); cf. Baten v. McMaster,
Citizens Absentee Voting Act, 52 U.S.C. §§ 20301–20311.             967 F.3d 345, 355 (4th Cir. 2020), as amended (July 27,
So the Voter Plaintiffs’ only cognizable basis for alleging         2020) (“[N]o vote in the South Carolina system is diluted.
dilution from the “unlawful” counting of invalid ballots            Every qualified person gets one vote and each vote is
is state law defining lawful and unlawful ballot counting           counted equally in determining the final tally.”). As explained
practices. Cf. Wise v. Circosta, 978 F.3d 93, 100–01 (4th           below, the Voter Plaintiffs cannot analogize their Equal
Cir. 2020) (“Whether ballots are illegally counted if they are      Protection claim to gerrymandering cases in which votes were
received more than three days after Election Day depends on         weighted differently. Instead, Plaintiffs advance an Equal
an issue of state law from which we must abstain.” (emphasis        Protection Clause argument based solely on state officials’
in original)), application for injunctive relief denied sub         alleged violation of state law that does not cause unequal
nom. Moore v. Circosta, No. 20A72, 592 U.S. ––––, –––               treatment. And if dilution of lawfully cast ballots by the
S.Ct. ––––, ––– L.Ed.2d ––––, 2020 WL 6305036 (Oct.                 “unlawful” counting of invalidly cast ballots “were a true
28, 2020). The Voter Plaintiffs seem to admit as much,              equal-protection problem, then it would transform every
arguing “that counting votes that are unlawful under the            violation of state election law (and, actually, every violation
General Assembly's enactments will unconstitutionally dilute        of every law) into a potential federal equal-protection claim
the lawful votes” cast by the Voter Plaintiffs. Appellants’         requiring scrutiny of the government's ‘interest’ in failing
Br. 38; see also id. at 31. In other words, the Voter               to do more to stop the illegal activity.” Trump for Pres. v.
Plaintiffs say that the Election Day ballot receipt deadline        Boockvar, ––– F.Supp.3d at –––– – ––––, 2020 WL 5997680,
in Pennsylvania's codified election law renders the ballots         at *45–46. That is not how the Equal Protection Clause
untimely and therefore unlawful to count. Defendants, for           works.11
their part, contend that the Pennsylvania Supreme Court's
extension of that deadline under the Free and Equal Elections    Even if we were to entertain an end-run around the Voter
Clause of the state constitution renders them timely, and        Plaintiffs’ lack of Elections Clause standing—by viewing the
therefore lawful to count.                                       federal Elections Clause as the source of “unlawfulness” of
                                                                 Defendants’ vote counting—the alleged vote dilution would
 *11 [29] [30] This conceptualization of vote dilution— not be a concrete injury. Consider, as we've noted, that the
state actors counting ballots in violation of state election law Voter Plaintiffs take no issue with the content of the Deadline
—is not a concrete harm under the Equal Protection Clause        Extension; they concede that the General Assembly, as other
of the Fourteenth Amendment. Violation of state election         state legislatures have done, could have enacted exactly the
laws by state officials or other unidentified third parties is   same Deadline Extension as a valid “time[ ], place[ ], and
not always amenable to a federal constitutional claim. See       manner” regulation consistent with the Elections Clause.
Shipley v. Chicago Bd. of Election Comm'rs, 947 F.3d 1056,       Cf. Snowden, 321 U.S. at 8, 64 S.Ct. 397 (concluding that
1062 (7th Cir. 2020) (“A deliberate violation of state election  alleged “unlawful administration by state officers of a state
laws by state election officials does not transgress against the statute fair on its face, resulting in its unequal application



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            15
           Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 17 of 158
Bognet v. Secretary Commonwealth of Pennsylvania, --- F.3d ---- (2020)
2020 WL 6686120

to those who are entitled to be treated alike, is not a denial   and Presumption of Timeliness, assuming they operate to
of equal protection” (emphasis added)); Powell, 436 F.2d         allow the illegal counting of unlawful votes, “dilute” the
at 88 (“Uneven or erroneous application of an otherwise          influence of all voters in Pennsylvania equally and in an
valid statute constitutes a denial of equal protection only      “undifferentiated” manner and do not dilute a certain group
if it represents ‘intentional or purposeful discrimination.’     of voters particularly.12
” (emphasis added) (quoting Snowden, 321 U.S. at 8, 64
S.Ct. 397)). Reduced to its essence, the Voter Plaintiffs’        [33] Put another way, “[a] vote cast by fraud or mailed
claimed vote dilution would rest on their allegation that        in by the wrong person through mistake,” or otherwise
federal law required a different state organ to issue the        counted illegally, “has a mathematical impact on the final
Deadline Extension. The Voter Plaintiffs have not alleged,       tally and thus on the proportional effect of every vote,
for example, that they were prevented from casting their         but no single voter is specifically disadvantaged.” Martel
votes, Guinn v. United States, 238 U.S. 347, 35 S.Ct. 926,       v. Condos, No. 5:20-cv-00131, ––– F.Supp.3d ––––, ––––,
59 L.Ed. 1340 (1915), nor that their votes were not counted,     2020 WL 5755289, at *4 (D. Vt. Sept. 16, 2020). Such an
United States v. Mosley, 238 U.S. 383, 35 S.Ct. 904, 59          alleged “dilution” is suffered equally by all voters and is not
L.Ed. 1355 (1915). Any alleged harm of vote dilution that        “particularized” for standing purposes. The courts to consider
turns not on the proportional influence of votes, but solely     this issue are in accord. See id.; Carson, ––– F.Supp.3d at
on the federal illegality of the Deadline Extension, strikes     –––– – ––––, 2020 WL 6018957, at *7–8; Moore v. Circosta,
us as quintessentially abstract in the election law context      Nos. 1:20-cv-00911, 1:20-cv-00912, ––– F.Supp.3d ––––,
and “divorced from any concrete harm.” Spokeo, 136 S.            ––––, 2020 WL 6063332, at *14 (M.D.N.C. Oct. 14, 2020),
Ct. at 1549 (citing Summers v. Earth Island Inst., 555 U.S.      emergency injunction pending appeal denied sub nom. Wise
488, 496, 129 S.Ct. 1142, 173 L.Ed.2d 1 (2009)). That            v. Circosta, 978 F.3d 93 (4th Cir. 2020), application for
the alleged violation here relates to election law and the       injunctive relief denied sub nom. Moore v. Circosta, No.
U.S. Constitution, rather than the mine-run federal consumer     20A72, 592 U.S. ––––, ––– S.Ct. ––––, ––– L.Ed.2d ––––,
privacy statute, does not abrogate the requirement that a        2020 WL 6305036 (U.S. Oct. 28, 2020); Paher v. Cegavske,
concrete harm must flow from the procedural illegality. See,     457 F. Supp. 3d 919, 926–27 (D. Nev. Apr. 30, 2020).
e.g., Lujan, 504 U.S. at 576, 112 S.Ct. 2130 (“[T]here is
absolutely no basis for making the Article III inquiry turn on   But the Voter Plaintiffs argue that their purported “vote
the source of the asserted right.”).                             dilution” is an injury in fact sufficient to confer standing, and
                                                                 not a generalized grievance belonging to all voters, because
 *12 The Voter Plaintiffs thus lack a concrete Equal             the Supreme Court has “long recognized that a person's
Protection Clause injury for their alleged harm of vote          right to vote is ‘individual and personal in nature.’ ” Gill v.
dilution attributable to the Deadline Extension.                 Whitford, ––– U.S. ––––, 138 S. Ct. 1916, 1929, 201 L.Ed.2d
                                                                 313 (2018) (quoting Reynolds v. Sims, 377 U.S. 533, 561, 84
                                                                 S.Ct. 1362, 12 L.Ed.2d 506 (1964)). “Thus, ‘voters who allege
ii. No particularized injury from votes counted under the        facts showing disadvantage to themselves as individuals have
Deadline Extension or the Presumption of Timeliness.             standing to sue’ to remedy that disadvantage.” Id. (quoting
                                                                 Baker v. Carr, 369 U.S. 186, 206, 82 S.Ct. 691, 7 L.Ed.2d 663
 [32] The opposite of a “particularized” injury is a             (1962)).
“generalized grievance,” where “the impact on plaintiff is
plainly undifferentiated and common to all members of the         *13 The Voter Plaintiffs’ reliance on this language
public.” Id. at 575, 112 S.Ct. 2130 (cleaned up); see also       from Baker and Reynolds is misplaced. In Baker, the
Lance, 549 U.S. at 439, 127 S.Ct. 1194. The District Court       plaintiffs challenged Tennessee's apportionment of seats in its
correctly held that the Voter Plaintiffs’ “dilution” claim is    legislature as violative of the Equal Protection Clause of the
a “paradigmatic generalized grievance that cannot support        Fourteenth Amendment. 369 U.S. at 193, 82 S.Ct. 691. The
standing.” Bognet, 2020 WL 6323121, at *4 (quoting Carson        Supreme Court held that the plaintiffs did have standing under
v. Simon, No. 20-cv-02030, ––– F.Supp.3d ––––, ––––,             Article III because “[t]he injury which appellants assert is that
2020 WL 6018957, at *7 (D. Minn. Oct. 12, 2020), rev'd           this classification disfavors the voters in the counties in which
on other grounds, No. 20-3139, ––– F.3d ––––, 2020 WL            they reside, placing them in a position of constitutionally
6335967 (8th Cir. Oct. 29, 2020)). The Deadline Extension



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           16
           Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 18 of 158
Bognet v. Secretary Commonwealth of Pennsylvania, --- F.3d ---- (2020)
2020 WL 6686120

unjustifiable inequality vis-à-vis voters in irrationally favored   any alleged illegality affecting voting rights rises to the level
counties.” Id. at 207–08, 82 S.Ct. 691.                             of an injury in fact. After all, the Court has observed that
                                                                    the harms underlying a racial gerrymandering claim under the
Although the Baker Court did not decide the merits of the           Equal Protection Clause “are personal” in part because they
Equal Protection claim, the Court in a series of cases—             include the harm of a voter “being personally subjected to a
including Gray v. Sanders, 372 U.S. 368, 83 S.Ct. 801,              racial classification.” Ala. Legis. Black Caucus v. Alabama,
9 L.Ed.2d 821 (1963), and Reynolds—made clear that the              575 U.S. 254, 263, 135 S.Ct. 1257, 191 L.Ed.2d 314 (2015)
Equal Protection Clause prohibits a state from “diluti[ng] ...      (cleaned up). Yet a voter “who complains of gerrymandering,
the weight of the votes of certain ... voters merely because        but who does not live in a gerrymandered district, ‘assert[s]
of where they reside[ ],” just as it prevents a state from          only a generalized grievance against governmental conduct
discriminating on the basis of the voter's race or sex.             of which he or she does not approve.’ ” Gill, 138 S. Ct. at
Reynolds, 377 U.S. at 557, 84 S.Ct. 1362 (emphasis added).          1930 (quoting United States v. Hays, 515 U.S. 737, 745, 115
The Voter Plaintiffs consider it significant that the Court in      S.Ct. 2431, 132 L.Ed.2d 635 (1995)) (alteration in original).
Reynolds noted—though not in the context of standing—that           The key inquiry for standing is whether the alleged violation
“the right to vote” is “individual and personal in nature.”         of the right to vote arises from an invidious classification—
Id. at 561, 84 S.Ct. 1362 (quoting United States v. Bathgate,       including those based on “race, sex, economic status, or place
246 U.S. 220, 227, 38 S.Ct. 269, 62 L.Ed. 676 (1918)). The          of residence within a State,” Reynolds, 377 U.S. at 561, 84
Court then explained that a voter's right to vote encompasses       S.Ct. 1362—to which the plaintiff is subject and in which “the
both the right to cast that vote and the right to have that vote    favored group has full voting strength and the groups not in
counted without “debasement or dilution”:                           favor have their votes discounted,” id. at 555 n.29, 84 S.Ct.
                                                                    1362 (cleaned up). In other words, “voters who allege facts
  The right to vote can neither be denied outright, Guinn           showing disadvantage to themselves” have standing to bring
  v. United States, 238 U.S. 347 [35 S.Ct. 926, 59 L.Ed.            suit to remedy that disadvantage, Baker, 369 U.S. at 206, 82
  1340 (1915) ], Lane v. Wilson, 307 U.S. 268 [59 S.Ct.             S.Ct. 691 (emphasis added), but a disadvantage to the plaintiff
  872, 83 L.Ed. 1281 (1939) ], nor destroyed by alteration          exists only when the plaintiff is part of a group of voters whose
  of ballots, see United States v. Classic, 313 U.S. 299, 315       votes will be weighed differently compared to another group.
  [61 S.Ct. 1031, 85 L.Ed. 1368 (1941) ], nor diluted by            Here, no Pennsylvania voter's vote will count for less than that
  ballot-box stuffing, Ex parte Siebold, 100 U.S. 371 [25           of any other voter as a result of the Deadline Extension and
  L.Ed. 717 (1880) ], United States v. Saylor, 322 U.S. 385
                                                                    Presumption of Timeliness.13
  [64 S.Ct. 1101, 88 L.Ed. 1341 (1944) ]. As the Court
  stated in Classic, “Obviously included within the right to
                                                                 *14 This conclusion cannot be avoided by describing
  choose, secured by the Constitution, is the right of qualified
                                                                one group of voters as “those ... who lawfully vote in
  voters within a state to cast their ballots and have them
                                                                person and submit their ballots on time” and the other
  counted ....” 313 U.S. at 315 [61 S.Ct. 1031].
                                                                group of voters as those whose (mail-in) ballots arrive
   ...                                                          after Election Day and are counted because of the Deadline
                                                                Extension and/or the Presumption of Timeliness. Appellants’
   “The right to vote includes the right to have the ballot     Br. 33 (emphasis in original). Although the former group,
   counted. ... It also includes the right to have the vote     under Plaintiffs’ theory, should make up 100% of the total
   counted at full value without dilution or discount. ... That votes counted and the latter group 0%, there is simply no
   federally protected right suffers substantial dilution ...   differential weighing of the votes. See Wise, 978 F.3d at
   [where a] favored group has full voting strength ... [and]   104 (Motz, J., concurring) (“But if the extension went into
   [t]he groups not in favor have their votes discounted.”      effect, plaintiffs’ votes would not count for less relative to
Reynolds, 377 U.S. at 555 & n.29, 84 S.Ct. 1362 (alterations    other North Carolina voters. This is the core of an Equal
in last paragraph in original) (quoting South v. Peters, 339    Protection Clause challenge.” (emphasis in original)). Unlike
U.S. 276, 279, 70 S.Ct. 641, 94 L.Ed. 834 (1950) (Douglas,      the malapportionment or racial gerrymandering cases, a vote
J., dissenting)).                                               cast by a voter in the so-called “favored” group counts not one
                                                                bit more than the same vote cast by the “disfavored” group—
 [34] [35] [36] Still, it does not follow from the labeling no matter what set of scales one might choose to employ. Cf.
of the right to vote as “personal” in Baker and Reynolds that   Reynolds, 377 U.S. at 555 n.29, 84 S.Ct. 1362. And, however



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             17
           Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 19 of 158
Bognet v. Secretary Commonwealth of Pennsylvania, --- F.3d ---- (2020)
2020 WL 6686120

one tries to draw a contrast, this division is not based on          never an issue in those cases because the Government was
a voter's personal characteristics at all, let alone a person's      enforcing its criminal laws. Here, the Voter Plaintiffs, who
race, sex, economic status, or place of residence. Two voters        bear the burden to show standing, have presented no instance
could each have cast a mail-in ballot before Election Day at         in which an individual voter had Article III standing to claim
the same time, yet perhaps only one of their ballots arrived         an equal protection harm to his or her vote from the existence
by 8:00 P.M. on Election Day, given USPS's mail delivery             of an allegedly illegal vote cast by someone else in the same
process. It is passing strange to assume that one of these voters    election.
would be denied “equal protection of the laws” were both
votes counted. U.S. Const. amend. XIV, § 1.                          Indeed, the logical conclusion of the Voter Plaintiffs’ theory
                                                                     is that whenever an elections board counts any ballot that
The Voter Plaintiffs also emphasize language from Reynolds           deviates in some way from the requirements of a state's
that “[t]he right to vote can neither be denied outright ... nor     legislatively enacted election code, there is a particularized
diluted by ballot-box stuffing.” 377 U.S. at 555, 84 S.Ct. 1362      injury in fact sufficient to confer Article III standing on every
(citing Ex parte Siebold, 100 U.S. 371, 25 L.Ed. 717 (1879);         other voter—provided the remainder of the standing analysis
United States v. Saylor, 322 U.S. 385, 64 S.Ct. 1101, 88 L.Ed.       is satisfied. Allowing standing for such an injury strikes us
1341 (1944)). In the first place, casting a vote in accordance       as indistinguishable from the proposition that a plaintiff has
with a procedure approved by a state's highest court—even            Article III standing to assert a general interest in seeing
assuming that approval violates the Elections Clause—is not          the “proper application of the Constitution and laws”—a
equivalent to “ballot-box stuffing.” The Supreme Court has           proposition that the Supreme Court has firmly rejected. Lujan,
only addressed this “false”-tally type of dilution where the         504 U.S. at 573–74, 112 S.Ct. 2130. The Voter Plaintiffs thus
tally was false as a result of a scheme to cast falsified or         lack standing to bring their Equal Protection vote dilution
fraudulent votes. See Saylor, 322 U.S. at 386, 64 S.Ct. 1101.        claim.
We are in uncharted territory when we are asked to declare
that a tally that includes false or fraudulent votes is equivalent
to a tally that includes votes that are or may be unlawful
                                                                     b. Arbitrary and Disparate Treatment
for non-fraudulent reasons, and so is more aptly described as
“incorrect.” Cf. Gray, 372 U.S. at 386, 83 S.Ct. 801 (Harlan,         *15 The Voter Plaintiffs also lack standing to allege an
J., dissenting) (“[I]t is hard to take seriously the argument        injury in the form of “arbitrary and disparate treatment”
that ‘dilution’ of a vote in consequence of a legislatively          of a preferred class of voters because the Voter Plaintiffs
sanctioned electoral system can, without more, be analogized         have not alleged a legally cognizable “preferred class” for
to an impairment of the political franchise by ballot box            equal protection purposes, and because the alleged harm from
stuffing or other criminal activity.”).                              votes counted solely due to the Presumption of Timeliness is
                                                                     hypothetical or conjectural.
Yet even were this analogy less imperfect, it still would not
follow that every such “false” or incorrect tally is an injury
in fact for purposes of an Equal Protection Clause claim. The
                                                                     i. No legally protected “preferred class.”
Court's cases that describe ballot-box stuffing as an injury
to the right to vote have arisen from criminal prosecutions           [37] The District Court held that the Presumption of
under statutes making it unlawful for anyone to injure the           Timeliness creates a “preferred class of voters” who are
exercise of another's constitutional right. See, e.g., Ex parte      “able to cast their ballots after the congressionally established
Siebold, 100 U.S. at 373–74 (application for writ of habeas          Election Day” because it “extends the date of the election
corpus); Saylor, 322 U.S. at 385–86, 64 S.Ct. 1101 (criminal         by multiple days for a select group of mail-in voters whose
appeal regarding whether statute prohibiting “conspir[ing]           ballots will be presumed to be timely in the absence of
to injure ... any citizen in the free exercise ... of any right
                                                                     a verifiable postmark.”14 Bognet, 2020 WL 6323121, at
or privilege secured to him by the Constitution” applied to
                                                                     *6. The District Court reasoned, then, that the differential
conspiracy to stuff ballot boxes); Anderson v. United States,
                                                                     treatment between groups of voters is by itself an injury
417 U.S. 211, 226, 94 S.Ct. 2253, 41 L.Ed.2d 20 (1974)
                                                                     for standing purposes. To the District Court, this supposed
(criminal prosecution for conspiracy to stuff ballot boxes
                                                                     “unequal treatment of voters ... harms the [Voter] Plaintiffs
under successor to statute in Saylor). Standing was, of course,
                                                                     because, as in-person voters, they must vote by the end of


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              18
           Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 20 of 158
Bognet v. Secretary Commonwealth of Pennsylvania, --- F.3d ---- (2020)
2020 WL 6686120

the congressionally established Election Day in order to have         *16 [40] [41] What about the risk that some ballots placed
their votes counted.” Id. The District Court cited no case law       in the mail after Election Day may still be counted? Recall
in support of its conclusion that the injury it identified gives     that no voter—whether in person or by mail—is permitted to
rise to Article III standing.                                        vote after Election Day. Under Plaintiffs’ argument, it might
                                                                     theoretically be easier for one group of voters—mail-in voters
The District Court's analysis suffers from several flaws. First,     —to illegally cast late votes than it is for another group of
the Deadline Extension and Presumption of Timeliness apply           voters—in-person voters. But even if that is the case, no
to all voters, not just a subset of “preferred” voters. It is an     group of voters has the right to vote after the deadline.15 We
individual voter's choice whether to vote by mail or in person,      remember that “a private citizen lacks a judicially cognizable
and thus whether to become a part of the so-called “preferred        interest in the prosecution or nonprosecution of another.”
class” that the District Court identified. Whether to join the       Linda R.S. v. Richard D., 410 U.S. 614, 619, 93 S.Ct. 1146, 35
“preferred class” of mail-in voters was entirely up to the Voter     L.Ed.2d 536 (1973) (citations omitted). And “a plaintiff lacks
Plaintiffs.                                                          standing to complain about his inability to commit crimes
                                                                     because no one has a right to commit a crime.” Citizen Ctr.
 [38] Second, it is not clear that the mere creation of so-          v. Gessler, 770 F.3d 900, 910 (10th Cir. 2014). Without a
called “classes” of voters constitutes an injury in fact. An         showing of discrimination or other intentionally unlawful
injury in fact requires the “invasion of a legally protected         conduct, or at least some burden on Plaintiffs’ own voting
interest.” Lujan, 504 U.S. at 560, 112 S.Ct. 2130. We doubt          rights, we discern no basis on which they have standing to
that the mere existence of groupings of voters qualifies as          challenge the slim opportunity the Presumption of Timeliness
an injury per se. “An equal protection claim will not lie            conceivably affords wrongdoers to violate election law. Cf.
by ‘conflating all persons not injured into a preferred class        Minn. Voters Alliance v. Ritchie, 720 F.3d 1029, 1033 (8th Cir.
receiving better treatment’ than the plaintiff.” Thornton v. City    2013) (affirming dismissal of claims “premised on potential
of St. Helens, 425 F.3d 1158, 1167 (9th Cir. 2005) (quoting          harm in the form of vote dilution caused by insufficient
Joyce v. Mavromatis, 783 F.2d 56, 57 (6th Cir. 1986)); see           pre-election verification of [election day registrants’] voting
also, e.g., Batra v. Bd. of Regents of Univ. of Neb., 79 F.3d 717,   eligibility and the absence of post-election ballot rescission
721 (8th Cir. 1996) (“[T]he relevant prerequisite is unlawful        procedures”).
discrimination, not whether plaintiff is part of a victimized
class.”). More importantly, the Voter Plaintiffs have shown
no disadvantage to themselves that arises simply by being
separated into groupings. For instance, there is no argument         ii. Speculative injury from ballots counted under the
that it is inappropriate that some voters will vote in person and    Presumption of Timeliness.
others will vote by mail. The existence of these two groups of
                                                                      [42] [43] [44] Plaintiffs’ theory as to the Presumption of
voters, without more, simply does not constitute an injury in
                                                                     Timeliness focuses on the potential for some voters to vote
fact to in-person voters.
                                                                     after Election Day and still have their votes counted. This
                                                                     argument reveals that their alleged injury in fact attributable
 [39] Plaintiffs may believe that injury arises because of
                                                                     to the Presumption is “conjectural or hypothetical” instead of
a preference shown for one class over another. But what,
                                                                     “actual or imminent.” Spokeo, 136 S. Ct. at 1547–48 (quoting
precisely, is the preference of which Plaintiffs complain? In
                                                                     Lujan, 504 U.S. at 560, 112 S.Ct. 2130). The Supreme Court
Bush v. Gore, the Supreme Court held that a State may not
                                                                     has emphasized that a threatened injury must be “certainly
engage in arbitrary and disparate treatment that results in
                                                                     impending” and not merely “possible” for it to constitute
the valuation of one person's vote over that of another. 531
                                                                     an injury in fact. Clapper, 568 U.S. at 409, 133 S.Ct. 1138
U.S. at 104–05, 121 S.Ct. 525. Thus, “the right of suffrage
                                                                     (emphasis in original) (quoting Whitmore v. Ark., 495 U.S.
can be denied by a debasement or dilution of the weight of
                                                                     149, 158, 110 S.Ct. 1717, 109 L.Ed.2d 135 (1990)). When
a citizen's vote just as effectively as by wholly prohibiting
                                                                     determining Article III standing, our Court accepts allegations
the free exercise of the franchise.” Id. at 105, 121 S.Ct. 525
                                                                     based on well-pleaded facts; but we do not credit bald
(quoting Reynolds, 377 U.S. at 555, 84 S.Ct. 1362) (emphasis
                                                                     assertions that rest on mere supposition. Finkelman v. NFL,
added). As we have already discussed, vote dilution is not an
                                                                     810 F.3d 187, 201–02 (3d Cir. 2016). The Supreme Court has
injury in fact here.
                                                                     also emphasized its “reluctance to endorse standing theories
                                                                     that rest on speculation about the decisions of independent


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             19
           Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 21 of 158
Bognet v. Secretary Commonwealth of Pennsylvania, --- F.3d ---- (2020)
2020 WL 6686120

actors.” Clapper, 568 U.S. at 414, 133 S.Ct. 1138. A standing     is merely “possible,” not “actual or imminent,” and thus
theory becomes even more speculative when it requires that        cannot constitute an injury in fact.
independent actors make decisions to act unlawfully. See City
of L.A. v. Lyons, 461 U.S. 95, 105–06 & 106 n.7, 103 S.Ct.
1660, 75 L.Ed.2d 675 (1983) (rejecting Article III standing          B. Purcell
to seek injunction where party invoking federal jurisdiction       [45] Even were we to conclude that Plaintiffs have standing,
would have to establish that he would unlawfully resist arrest    we could not say that the District Court abused its discretion in
or police officers would violate department orders in future).    concluding on this record that the Supreme Court's election-
                                                                  law jurisprudence counseled against injunctive relief. Unique
Here, the Presumption of Timeliness could inflict injury on       and important equitable considerations, including voters’
the Voter Plaintiffs only if: (1) another voter violates the      reliance on the rules in place when they made their plans
law by casting an absentee ballot after Election Day; (2)         to vote and chose how to cast their ballots, support that
the illegally cast ballot does not bear a legible postmark,       disposition. Plaintiffs’ requested relief would have upended
                                                                  this status quo, which is generally disfavored under the “voter
which is against USPS policy;16 (3) that same ballot still
                                                                  confusion” and election confidence rationales of Purcell v.
arrives within three days of Election Day, which is faster
                                                                  Gonzalez, 549 U.S. 1, 4–5, 127 S.Ct. 5, 166 L.Ed.2d 1 (2006).
than USPS anticipates mail delivery will occur;17 (4) the         One can assume for the sake of argument that aspects of
ballot lacks sufficient indicia of its untimeliness to overcome   the now-prevailing regime in Pennsylvania are unlawful as
the Presumption of Timeliness; and (5) that same ballot is        alleged and still recognize that, given the timing of Plaintiffs’
ultimately counted. See Donald J. Trump for Pres., Inc. v.        request for injunctive relief, the electoral calendar was such
Way, No. 20-cv-10753, 2020 WL 6204477, at *7 (D.N.J.              that following it “one last time” was the better of the choices
Oct. 22, 2020) (laying out similar “unlikely chain of events”     available. Perez, 138 S. Ct. at 2324 (“And if a [redistricting]
required for vote dilution harm from postmark rule under          plan is found to be unlawful very close to the election date, the
New Jersey election law); see also Reilly v. Ceridian Corp.,      only reasonable option may be to use the plan one last time.”).
664 F.3d 38, 43 (3d Cir. 2011) (holding purported injury
in fact was too conjectural where “we cannot now describe         Here, less than two weeks before Election Day, Plaintiffs
how Appellants will be injured in this case without beginning     asked the District Court to enjoin a deadline established by
our explanation with the word ‘if’ ”). This parade of             the Pennsylvania Supreme Court on September 17, a deadline
horribles “may never come to pass,” Trump for Pres. v.            that may have informed voters’ decisions about whether and
Boockvar, 2020 WL 5997680, at *33, and we are especially          when to request mail-in ballots as well as when and how
reluctant to endorse such a speculative theory of injury          they cast or intended to cast them. In such circumstances,
given Pennsylvania's “own mechanisms for deterring and            the District Court was well within its discretion to give heed
prosecuting voter fraud,” Donald J. Trump for Pres., Inc. v.      to Supreme Court decisions instructing that “federal courts
Cegavske, No. 20-1445, ––– F.Supp.3d ––––, ––––, 2020 WL          should ordinarily not alter the election rules on the eve of
5626974, at *6 (D. Nev. Sept. 18, 2020).18                        an election.” Republican Nat'l Comm. v. Democratic Nat'l
                                                                  Comm., ––– U.S. ––––, 140 S. Ct. 1205, 1207, 206 L.Ed.2d
 *17 To date, the Secretary has reported that at least 655        452 (2020) (per curiam) (citing Purcell, 549 U.S. at 1, 127
ballots without a legible postmark have been collected within     S.Ct. 5).
the Deadline Extension period.19 But it is mere speculation
to say that any one of those ballots was cast after Election      In Purcell, an appeal from a federal court order enjoining
Day. We are reluctant to conclude that an independent actor       the State of Arizona from enforcing its voter identification
—here, one of 655 voters—decided to mail his or her ballot        law, the Supreme Court acknowledged that “[c]onfidence
after Election Day contrary to law. The Voter Plaintiffs have     in the integrity of our electoral processes is essential to
not provided any empirical evidence on the frequency of voter     the functioning of our participatory democracy.” 549 U.S.
fraud or the speed of mail delivery that would establish a        at 4, 127 S.Ct. 5. In other words, “[c]ourt orders affecting
statistical likelihood or even the plausibility that any of the   elections, especially conflicting orders, can themselves result
655 ballots was cast after Election Day. Any injury to the        in voter confusion and consequent incentive to remain away
Voter Plaintiffs attributable to the Presumption of Timeliness    from the polls. As an election draws closer, that risk will
                                                                  increase.” Id. at 4–5, 127 S.Ct. 5. Mindful of “the necessity for
                                                                  clear guidance to the State of Arizona” and “the imminence


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            20
           Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 22 of 158
Bognet v. Secretary Commonwealth of Pennsylvania, --- F.3d ---- (2020)
2020 WL 6686120

                                                                        until sufficiently close to the election to raise a reasonable
of the election,” the Court vacated the injunction. Id. at 5, 127
                                                                        concern in the District Court that more harm than good would
S.Ct. 5.
                                                                        come from an injunction changing the rule. In sum, the
                                                                        District Court's justifiable reliance on Purcell constitutes an
The principle announced in Purcell has very recently been
                                                                        “alternative and independent reason[ ]” for concluding that
reiterated. First, in Republican National Committee, the
                                                                        an “injunction was unwarranted” here. Wis. State Legislature,
Supreme Court stayed on the eve of the April 7 Wisconsin
                                                                        ––– S.Ct. at ––––, 2020 WL 6275871, at *3 (Kavanaugh, J.,
primary a district court order that altered the State's voting
                                                                        concurring).
rules by extending certain deadlines applicable to absentee
ballots. 140 S. Ct. at 1206. The Court noted that it was
adhering to Purcell and had “repeatedly emphasized that
lower federal courts should ordinarily not alter the election           IV. Conclusion
rules on the eve of an election.” Id. at 1207 (citing Purcell,
549 U.S. at 1, 127 S.Ct. 5). And just over two weeks                    We do not decide today whether the Deadline Extension
ago, the Court denied an application to vacate a stay of a              or the Presumption of Timeliness are proper exercises of
district court order that made similar changes to Wisconsin's           the Commonwealth of Pennsylvania's lawmaking authority,
election rules six weeks before Election Day. Democratic                delegated by the U.S. Constitution, to regulate federal
Nat'l Comm. v. Wis. State Legislature, No. 20A66, 592 U.S.              elections. Nor do we evaluate the policy wisdom of those
––––, ––– S.Ct. ––––, ––– L.Ed.2d ––––, 2020 WL 6275871                 two features of the Pennsylvania Supreme Court's ruling.
(Oct. 26, 2020) (denying application to vacate stay). Justice           We hold only that when voters cast their ballots under a
Kavanaugh explained that the injunction was improper for                state's facially lawful election rule and in accordance with
the “independent reason[ ]” that “the District Court changed            instructions from the state's election officials, private citizens
Wisconsin's election rules too close to the election, in                lack Article III standing to enjoin the counting of those ballots
contravention of this Court's precedents.” Id. at ––––, 2020            on the grounds that the source of the rule was the wrong
WL 6275871 at *3 (Kavanaugh, J., concurring). Purcell and               state organ or that doing so dilutes their votes or constitutes
                                                                        differential treatment of voters in violation of the Equal
a string20 of Supreme Court election-law decisions in 2020
                                                                        Protection Clause. Further, and independent of our holding
“recognize a basic tenet of election law: When an election is
                                                                        on standing, we hold that the District Court did not err in
close at hand, the rules of the road should be clear and settled.”
                                                                        denying Plaintiffs’ motion for injunctive relief out of concern
Id.
                                                                        for the settled expectations of voters and election officials. We
                                                                        will affirm the District Court's denial of Plaintiffs’ emergency
 *18 The prevailing state election rule in Pennsylvania
                                                                        motion for a TRO or preliminary injunction.
permitted voters to mail ballots up through 8:00 P.M. on
Election Day so long as their ballots arrived by 5:00 P.M.
on November 6. Whether that rule was wisely or properly                 All Citations
put in place is not before us now. What matters for our
purposes today is that Plaintiffs’ challenge to it was not filed        --- F.3d ----, 2020 WL 6686120


Footnotes
1       Second Letter from Phocion (April 1784), reprinted in 3 The Papers of Alexander Hamilton, 1782–1786, 530–58 (Harold
        C. Syrett ed., 1962).
2       Throughout this opinion, we refer to absentee voting and mail-in voting interchangeably.
3       The Free and Equal Elections Clause of the Pennsylvania Constitution provides: “Elections shall be free and equal; and no
        power, civil or military, shall at any time interfere to prevent the free exercise of the right of suffrage.” Pa. Const. art. 1, § 5.
4       Because we have received comprehensive briefing, and given the weighty public interest in a prompt ruling on the matter
        before us, we have elected to forgo oral argument.
5       Bognet seeks to represent Pennsylvania in Congress, but even if he somehow had a relationship to state lawmaking
        processes, he would lack personal standing to sue for redress of the alleged “institutional injury (the diminution of
        legislative power), which necessarily damage[d] all Members of [the legislature] ... equally.” Raines v. Byrd, 521 U.S. 811,
        821, 117 S.Ct. 2312, 138 L.Ed.2d 849 (1997) (plaintiffs were six out of 535 members of Congress); see also Corman, 287
        F. Supp. 3d at 568–69 (concluding that “two of 253 members of the Pennsylvania General Assembly” lacked standing to



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                     21
          Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 23 of 158
Bognet v. Secretary Commonwealth of Pennsylvania, --- F.3d ---- (2020)
2020 WL 6686120

      sue under Elections Clause for alleged “deprivation of ‘their legislative authority to apportion congressional districts’ ”);
      accord Va. House of Delegates v. Bethune-Hill, ––– U.S. ––––, 139 S. Ct. 1945, 1953, 204 L.Ed.2d 305 (2019).
6     Our conclusion departs from the recent decision of an Eighth Circuit panel which, over a dissent, concluded that
      candidates for the position of presidential elector had standing under Bond to challenge a Minnesota state-court consent
      decree that effectively extended the receipt deadline for mailed ballots. See Carson v. Simon, No. 20-3139, ––– F.3d
      ––––, ––––, 2020 WL 6335967, at *5 (8th Cir. Oct. 29, 2020). The Carson court appears to have cited language from
      Bond without considering the context—specifically, the Tenth Amendment and the reserved police powers—in which the
      U.S. Supreme Court employed that language. There is no precedent for expanding Bond beyond this context, and the
      Carson court cited none.
7     The alleged injury specific to Bognet does not implicate the Qualifications Clause or exclusion from Congress, Powell
      v. McCormack, 395 U.S. 486, 550, 89 S.Ct. 1944, 23 L.Ed.2d 491 (1969), nor the standing of members of Congress
      to bring actions alleging separation-of-powers violations. Moore v. U.S. House of Reps., 733 F.2d 946, 959 (D.C. Cir.
      1984) (Scalia, J., concurring).
8     Only the Voter Plaintiffs bring the Equal Protection count in the Complaint; Bognet did not join that count.
9     We exclude the Presumption of Timeliness from our concreteness analysis. Plaintiffs allege that the federal statutes
      providing for a uniform election day, 3 U.S.C. § 1 and 2 U.S.C. § 7, conflict with, and thus displace, any state law that
      would authorize voting after Election Day. They claim that the Presumption permits, theoretically at least, some voters
      whose ballots lack a legible postmark to vote after Election Day, in violation of these federal statutes. So unlike the
      Deadline Extension, Plaintiffs contend that the General Assembly could not enact the Presumption consistent with the
      Constitution. This conceptualization of injury is thus more properly characterized as “concrete” than is the purported
      Deadline Extension injury attributable to voters having their timely voted ballots received and counted after Election Day.
      That said, we express no opinion about whether the Voter Plaintiffs have, in fact, alleged such a concrete injury for
      standing purposes.
10    See AS § 15.20.081(e) & (h) (Alaska – 10 days after Election Day if postmarked on or before Election Day); West's Ann.
      Cal. Elec. Code § 3020(b) (California – three days after Election Day if postmarked on or before Election Day); DC ST §
      1-1001.05(a)(10A) (District of Columbia – seven days after the election if postmarked on or before Election Day); 10 ILCS
      5/19-8, 5/18A-15 (Illinois – 14 days after the election if postmarked on or before Election Day); K.S.A. 25-1132 (Kansas
      – three days after the election if postmarked before the close of polls on Election Day); MD Code, Elec. Law, § 9-505
      (Maryland – the second Friday after Election Day if postmarked on or before Election Day); Miss. Code Ann. § 23-15-637
      (Mississippi – five business days after Election Day if postmarked on or before Election Day); NV Rev Stat § 293.317
      (Nevada – by 5:00 P.M. on the seventh day after Election Day if postmarked by Election Day, and ballots with unclear
      postmarks must be received by 5:00 P.M. on the third day after Election Day); N.J.S.A. 19:63-22 (New Jersey – 48
      hours after polls close if postmarked on or before Election Day); McKinney's Elec. Law § 8-412 (New York – seven days
      after the election for mailed ballots postmarked on Election Day); N.C. Gen. Stat. § 163-231(b)(2) and Wise v. Circosta,
      978 F.3d 93, 96 (4th Cir. 2020) (North Carolina – recognizing extension from three to nine days after the election the
      deadline for mail ballots postmarked on or before Election Day); Texas Elec. Code § 86.007 (the day after the election
      by 5:00 P.M. if postmarked on or before Election Day); Va. Code 24.2-709 (Virginia – by noon on the third day after
      the election if postmarked on or before Election Day); West's RCWA 29A.40.091 (Washington – no receipt deadline for
      ballots postmarked on or before Election Day); W. Va. Code, §§ 3-3-5, 3-5-17 (West Virginia – five days after the election
      if postmarked on or before Election Day); see also Iowa Code § 53.17(2) (by noon the Monday following the election if
      postmarked by the day before Election Day); NDCC 16.1-07-09 (North Dakota – before the canvass if postmarked the
      day before Election Day); R.C. § 3509.05 (Ohio – 10 days after the election if postmarked by the day before Election
      Day); Utah Code Ann. § 20A-3a-204 (seven to 14 days after the election if postmarked the day before the election).
11    Bush v. Gore does not require us to perform an Equal Protection Clause analysis of Pennsylvania election law as
      interpreted by the Pennsylvania Supreme Court. See 531 U.S. at 109, 121 S.Ct. 525 (“Our consideration is limited to the
      present circumstances ....”); id. at 139–40, 121 S.Ct. 525 (Ginsburg, J., dissenting) (discussing “[r]are[ ]” occasions when
      Supreme Court rejected state supreme court's interpretation of state law, one of which was in 1813 and others occurred
      during Civil Rights Movement—and none decided federal equal protection issues).
12    In their complaint, the Voter Plaintiffs alleged that they are all “residents of Somerset County, a county where voters are
      requesting absentee ballots at a rate far less than the state average” and thus, somehow, the Voter Plaintiffs’ votes “will
      be diluted to a greater degree than other voters.” Compl. ¶ 71 (emphasis in original). Plaintiffs continue to advance this
      argument on appeal in support of standing, and it additionally suffers from being a conjectural or hypothetical injury under




              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              22
          Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 24 of 158
Bognet v. Secretary Commonwealth of Pennsylvania, --- F.3d ---- (2020)
2020 WL 6686120

      the framework discussed infra Section III.A.2.b.ii. It is purely hypothetical that counties where a greater percentage of
      voters request absentee ballots will more frequently have those ballots received after Election Day.
13    Plaintiffs also rely on FEC v. Akins, 524 U.S. 11, 118 S.Ct. 1777, 141 L.Ed.2d 10 (1998), for the proposition that a
      widespread injury—such as a mass tort injury or an injury “where large numbers of voters suffer interference with voting
      rights conferred by law”—does not become a “generalized grievance” just because many share it. Id. at 24–25, 118 S.Ct.
      1777. That's true as far as it goes. But the Voter Plaintiffs have not alleged an injury like that at issue in Akins. There,
      the plaintiffs’ claimed injury was their inability to obtain information they alleged was required to be disclosed under the
      Federal Election Campaign Act. Id. at 21, 118 S.Ct. 1777. The plaintiffs alleged a statutory right to obtain information
      and that the same information was being withheld. Here, the Voter Plaintiffs’ alleged injury is to their right under the
      Equal Protection Clause not to have their votes “diluted,” but the Voter Plaintiffs have not alleged that their votes are
      less influential than any other vote.
14    The District Court did not find that the Deadline Extension created such a preferred class.
15    Moreover, we cannot overlook that the mail-in voters potentially suffer a disadvantage relative to the in-person voters.
      Whereas in-person ballots that are timely cast will count, timely cast mail-in ballots may not count because, given mail
      delivery rates, they may not be received by 5:00 P.M. on November 6.
16    See Defendant-Appellee's Br. 30 (citing 39 C.F.R. § 211.2(a)(2); Postal Operations Manual at 443.3).
17    See Pa. Democratic Party, 238 A.3d at 364 (noting “current two to five day delivery expectation of the USPS”).
18    Indeed, the conduct required of a voter to effectuate such a scheme may be punishable as a crime under Pennsylvania
      statutes that criminalize forging or “falsely mak[ing] the official endorsement on any ballot,” 25 Pa. Stat. & Cons. Stat. §
      3517 (punishable by up to two years’ imprisonment); “willfully disobey[ing] any lawful instruction or order of any county
      board of elections,” id. § 3501 (punishable by up to one year's imprisonment); or voting twice in one election, id. § 3535
      (punishable by up to seven years’ imprisonment).
19    As of the morning of November 12, Secretary Boockvar estimates that 655 of the 9383 ballots received between 8:00
      P.M. on Election Day and 5:00 P.M. on November 6 lack a legible postmark. See Dkt. No. 59. That estimate of 655 ballots
      does not include totals from five of Pennsylvania's 67 counties: Lehigh, Northumberland, Tioga, Warren, and Wayne. Id.
      The 9383 ballots received, however, account for all of Pennsylvania's counties. Id.
20    See, e.g., Andino v. Middleton, No. 20A55, 592 U.S. ––––, ––– S.Ct. ––––, ––––, ––– L.Ed.2d ––––, 2020 WL 5887393,
      at *1 (Oct. 5, 2020) (Kavanaugh, J., concurring) (“By enjoining South Carolina's witness requirement shortly before the
      election, the District Court defied [the Purcell] principle and this Court's precedents.” (citations omitted)); Merrill v. People
      First of Ala., No. 19A1063, 591 U.S. ––––, ––– S.Ct. ––––, ––––, ––– L.Ed.2d ––––, 2020 WL 3604049 (Mem.), at *1
      (July 2, 2020); Republican Nat'l Comm., 140 S. Ct. at 1207; see also Democratic Nat'l Comm. v. Bostelmann, 977 F.3d
      639, 641 (7th Cir. 2020) (per curiam) (holding that injunction issued six weeks before election violated Purcell); New Ga.
      Project v. Raffensperger, 976 F.3d 1278, 1283 (11th Cir. Oct. 2, 2020) (“[W]e are not on the eve of the election—we
      are in the middle of it, with absentee ballots already printed and mailed. An injunction here would thus violate Purcell’s
      well-known caution against federal courts mandating new election rules—especially at the last minute.” (citing Purcell,
      549 U.S. at 4–5, 127 S.Ct. 5)).


End of Document                                                        © 2020 Thomson Reuters. No claim to original U.S.
                                                                                                   Government Works.




              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 23
           Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 25 of 158
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 5997680

                                                                  [6] state law did not impose signature comparison
                                                                  requirement for applications for mail-in and absentee ballots;
                 2020 WL 5997680
   Only the Westlaw citation is currently available.
                                                                  [7] fact that some county boards of elections intended
   United States District Court, W.D. Pennsylvania.
                                                                  to verify signatures on mail-in and absentee ballots and
                                                                  applications, while others did not, did not violate Equal
          DONALD J. TRUMP FOR
                                                                  Protection Clause;
       PRESIDENT, INC., et al., Plaintiffs
                    v.                                            [8] fact that state did not require signature comparison for
                                                                  mail-in and absentee ballots, but did for in-person ballots, did
       Kathy BOOCKVAR, in her capacity
                                                                  not violate Equal Protection Clause; and
       as Secretary of the Commonwealth
       of Pennsylvania, et al., Defendants.                       [9] county residency requirement on being poll watcher did
                                                                  not violate plaintiffs' constitutional rights.
                       No. 2:20-cv-966
                               |
                      Signed 10/10/2020                           Defendants' motion granted.

Synopsis
Background: President's reelection campaign, Republican
                                                                   West Headnotes (56)
National Committee, and Republican congressional
candidates and electors filed suit against state and county
election officials alleging federal and state constitutional       [1]     Federal Civil Procedure
violations stemming from Pennsylvania's implementation
                                                                           Summary judgment stage is essentially “put up
of mail-in voting plan for upcoming general election and
                                                                           or shut up” time for non-moving party, which
its poll watcher residency requirement. State Democratic
                                                                           must rebut motion with facts in record and cannot
Party, advocacy organizations, and their members intervened.
                                                                           rest solely on assertions made in pleadings, legal
Parties filed cross-motions for summary judgment.
                                                                           memoranda, or oral argument. Fed. R. Civ. P.
                                                                           56(a).

Holdings: The District Court, J. Nicholas Ranjan, J., held
that:                                                              [2]     Federal Civil Procedure
                                                                           If non-moving party fails to make showing
[1] plaintiffs' claims were ripe for adjudication;                         sufficient to establish existence of element
                                                                           essential to that party's case, and on which
[2] any injury that plaintiffs would suffer was too speculative            that party will bear burden at trial, summary
to establish Article III standing;                                         judgment is warranted. Fed. R. Civ. P. 56(a).

[3] use of unmanned drop boxes for mail-in ballots by some
counties, but not others, did not violate Equal Protection
                                                                   [3]     Federal Civil Procedure
Clause;
                                                                           Parties’ filing of cross-motions for summary
[4] use of unmanned drop boxes for mail-in ballots did not                 judgment does not constitute agreement that
violate substantive due process principles;                                if one is rejected the other is necessarily
                                                                           justified, but court may resolve cross-motions
[5] state law did not impose signature comparison                          for summary judgment concurrently, viewing
requirement for mail-in and absentee ballots;                              evidence in light most favorable to non-moving
                                                                           party with respect to each motion. Fed. R. Civ.
                                                                           P. 56(a).



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             1
          Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 26 of 158
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 5997680

                                                                        residency requirement violated their federal
                                                                        constitutional rights were ripe for adjudication;
 [4]    Federal Courts                                                  general election was one month away, claims
                                                                        could significantly affect implementation of
        Ripeness doctrine seeks to prevent courts,
                                                                        Pennsylvania's electoral procedures, delay would
        through avoidance of premature adjudication,
                                                                        prevent court from providing meaningful relief,
        from entangling themselves in abstract
                                                                        and parties had engaged in extensive discovery,
        disagreements.
                                                                        creating sufficient factual record to permit court
                                                                        to adequately address legal issues.

 [5]    Federal Courts
        Ripeness       inquiry    involves     various
                                                                [10]    Federal Courts
        considerations, including whether there is
                                                                        Mootness stems from same principle as ripeness,
        sufficiently adversarial posture, facts are
                                                                        but is stated in inverse: courts lack jurisdiction
        sufficiently developed, and party is genuinely
                                                                        when issues presented are no longer live
        aggrieved.
                                                                        or parties lack legally cognizable interest in
                                                                        outcome.

 [6]    Federal Courts
        Ripeness requires case to have taken on fixed and
                                                                [11]    Federal Courts
        final shape so that court can see what legal issues
                                                                        Mootness is determined at time of court's
        it is deciding, what effect its decision will have
                                                                        decision, rather than at time that complaint is
        on adversaries, and some useful purpose to be
                                                                        filed.
        achieved in deciding them.


                                                                [12]    Federal Courts
 [7]    Federal Courts
                                                                        For purposes of mootness analysis, court may
        Dispute is not ripe for judicial determination if it
                                                                        assume that standing exists.
        rests upon contingent future events that may not
        occur as anticipated, or indeed may not occur at
        all.
                                                                [13]    Federal Courts
                                                                        Claims by President's reelection campaign,
 [8]    Federal Courts                                                  Republican      National     Committee,      and
                                                                        Republican congressional candidates and
        Ripeness involves weighing two factors: (1)
                                                                        electors that Pennsylvania's use of drop boxes
        hardship to parties of withholding court
                                                                        for mail-in ballots, its guidance not to reject
        consideration; and (2) fitness of issues for
                                                                        mail-in ballots where voter's signature did
        judicial review.
                                                                        not match signature on file, and its poll
                                                                        watcher residency requirement violated their
                                                                        federal constitutional rights were not rendered
 [9]    Federal Courts
                                                                        moot by primary election, Secretary of the
        Claims by President's reelection campaign,                      Commonwealth's issuance of new guidance, or
        Republican      National    Committee,      and                 Pennsylvania Supreme Court's clarification of
        Republican congressional candidates and                         Election Code; alleged harms were not solely
        electors that Pennsylvania's use of drop boxes                  dependent on already-passed primary election,
        for mail-in ballots, its guidance not to reject                 and state officials indicated their intention to
        mail-in ballots where voter's signature did not                 abide by guidelines and to use drop boxes during
        match the one on file, and its poll watcher                     general election.


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           2
          Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 27 of 158
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 5997680

                                                                        was based on series of speculative events by
                                                                        theoretical bad actors that might never come to
 [14]   Federal Civil Procedure                                         pass. U.S. Const. art. 3, § 2, cl. 1.
        County boards of elections were necessary
        parties in action by President's reelection
        campaign, Republican National Committee,                [18]    Injunction
        and Republican congressional candidates and                     Past exposure to illegal conduct does not in
        electors alleging that Pennsylvania's use of drop               itself show present case or controversy regarding
        boxes for mail-in ballots, its guidance not to                  injunctive relief if unaccompanied by any
        reject mail-in ballots where voter's signature                  continuing, present adverse effects. U.S. Const.
        did not match signature on file, and its poll                   art. 3, § 2, cl. 1.
        watcher residency requirement violated their
        federal constitutional rights; county boards had
        discretion in certain areas when administering          [19]    Election Law
        elections, and court could not enjoin county
                                                                        Plaintiff can have standing to bring vote-dilution
        boards if they were not parties. Fed. R. Civ. P.
                                                                        claim—typically, in malapportionment case—by
        19(a), 65(d)(2).
                                                                        putting forth statistical evidence and computer
                                                                        simulations of dilution and establishing that he
                                                                        or she is in packed or cracked district.
 [15]   Federal Civil Procedure
        One component of Article III's case-or-
        controversy requirement is standing, which              [20]    Federal Civil Procedure
        requires plaintiff to demonstrate (1) injury in
                                                                        Standing is measured based on theory of harm
        fact, (2) causation, and (3) redressability. U.S.
                                                                        and specific relief requested.
        Const. art. 3, § 2, cl. 1.


                                                                [21]    Constitutional Law
 [16]   Federal Civil Procedure
                                                                        Equal Protection Clause keeps governmental
        Article III standing serves to prevent judicial
                                                                        decisionmakers from treating differently persons
        process from being used to usurp political
                                                                        who are in all relevant respects alike. U.S. Const.
        branches' powers. U.S. Const. art. 3, § 2, cl. 1.
                                                                        Amend. 14, § 1.


 [17]   Election Law
                                                                [22]    Constitutional Law
        Any injury that President's reelection
                                                                        Unless classification warrants some form
        campaign, Republican National Committee,
                                                                        of heightened review because it jeopardizes
        and Republican congressional candidates and
                                                                        exercise of fundamental right or categorizes
        electors would suffer as result of Pennsylvania's
                                                                        on basis of inherently suspect characteristic,
        allegedly unconstitutional use of drop boxes
                                                                        Equal Protection Clause requires only that
        without manned security personnel for mail-
                                                                        classification rationally further legitimate state
        in ballots, its guidance not to perform
                                                                        interest. U.S. Const. Amend. 14, § 1.
        signature comparison for mail-in ballots, and
        its poll watcher residency requirement was too
        speculative to establish Article III standing
                                                                [23]    Election Law
        to raise claims of vote dilution, despite their
        contention that these alleged deficiencies opened               Right of every citizen to vote is fundamental
        door to potential for massive fraud; no fraud                   right that helps to preserve all other rights.
        had yet occurred, and possibility of future injury


              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             3
          Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 28 of 158
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 5997680


                                                                [29]    Election Law

 [24]   Election Law                                                    If state imposes severe burden on right to vote,
                                                                        strict scrutiny applies, and rule may survive
        Scope of right to vote is broad enough to
                                                                        only if it is narrowly tailored and only if state
        encompass not only right of each voter to cast
                                                                        advances compelling interest.
        ballot, but also right to have those votes counted
        without dilution as compared to votes of others.

                                                                [30]    Election Law

 [25]   Election Law                                                    If    state     imposes      only     reasonable,
                                                                        nondiscriminatory restrictions on right to vote,
        State election procedure that burdens right
                                                                        its important regulatory interests will usually be
        to vote, including by diluting value of
                                                                        enough to justify it.
        votes compared to others, must comport with
        equal protection and all other constitutional
        requirements. U.S. Const. Amend. 14, § 1.
                                                                [31]    Constitutional Law
                                                                        Pennsylvania's use of unmanned drop boxes
 [26]   Election Law                                                    for mail-in ballots by some counties, but not
                                                                        others, did not result in differential treatment as
        Constitution confers on states broad authority to
                                                                        between counties, and thus did not violate Equal
        regulate conduct of elections, including federal
                                                                        Protection Clause, even though state permitted
        ones, including broad powers to determine
                                                                        counties to use drop boxes to varying extents
        conditions under which right of suffrage may be
                                                                        and with varying degrees of security; any dilutive
        exercised. U.S. Const. art. 1, § 4, cl. 1.
                                                                        impact resulting from illegal voting in counties
                                                                        using drop boxes would be felt equally by voters
                                                                        in all counties. U.S. Const. Amend. 14, § 1.
 [27]   Election Law
        Fact that law or state action imposes some
        burden on right to vote does not make it subject        [32]    Constitutional Law
        to strict scrutiny; instead, any law respecting
                                                                        Equal protection does not demand imposition
        right to vote—whether it governs voter
                                                                        of mechanical compartments of law all exactly
        qualifications, candidate selection, or voting
                                                                        alike; rather, Constitution is sufficiently flexible
        process—is subjected to deferential important
                                                                        to permit its requirements to be considered in
        regulatory interests standard for nonsevere,
                                                                        relation to contexts in which they are invoked.
        nondiscriminatory restrictions, reserving strict
                                                                        U.S. Const. Amend. 14, § 1.
        scrutiny for laws that severely restrict right to
        vote.

                                                                [33]    Constitutional Law

 [28]   Election Law                                                    Possible risk of vote dilution resulting from
                                                                        Pennsylvania's use of unmanned drop boxes
        In determining whether state law or action
                                                                        for mail-in ballots in some counties, but not
        imposes undue burden on right to vote, courts
                                                                        in others, was justified by important state
        must weigh character and magnitude of burden
                                                                        interests in increasing voter turnout, protecting
        that state's rule imposes on right to vote against
                                                                        voters’ health in midst of ongoing pandemic,
        interests that state contends justify that burden,
                                                                        increasing voter satisfaction, and reducing
        and consider extent to which state's concerns
                                                                        costs for counties, despite possibility of voter
        make that burden necessary.
                                                                        fraud; potential for fraud was speculative, state
                                                                        provided lawful, comprehensive, and reasonable


              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              4
          Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 29 of 158
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 5997680

        standards regarding location, design, signage,                  and absentee ballots; word “signature” was
        security, and collection, providing security                    absent from provision, Code defined “proof
        guards would impose financial burden on cash-                   of identification” as mail-in/absentee voter's
        strapped counties, there were no equivalent                     driver's license number, last four digits of
        security measures present at United States postal               their Social Security number, or specifically
        mailboxes, and state chose to tolerate risks                    approved form of identification, and Code
        inherent in “no excuse” mail-in voting scheme.                  expressly referred to signature comparisons for
        U.S. Const. Amend. 14, § 1.                                     in-person voting, but not for mail-in and absentee
                                                                        ballots. 25 Pa. Stat. Ann. §§ 2602(z.5)(3)(i)-(iv),
                                                                        3146.8(g)(3).
 [34]   Election Law
        Constitution does not authorize federal courts to
        be state election monitors. U.S. Const. art. 1, §       [39]    Election Law
        4, cl. 1.                                                       Under Pennsylvania law, although election laws
                                                                        must be strictly construed to prevent fraud, they
                                                                        ordinarily will be construed liberally in favor of
 [35]   Election Law                                                    right to vote.
        Garden variety election irregularities, let alone
        risk of such irregularities, are not matter of
        federal constitutional concern even if they             [40]    Election Law
        control outcome of vote or election.                            Under Pennsylvania law, Election Code
                                                                        provision requiring applications for mail-in
                                                                        and absentee ballots to be signed did not
 [36]   Election Law                                                    impose signature-comparison requirement for
                                                                        such applications; Code expressly required
        It    is    job     of    democratically-elected
                                                                        applicant to include several pieces of identifying
        representatives to weigh pros and cons of various
                                                                        information, including their name, mailing
        balloting systems, and so long as their choice is
                                                                        address, and date of birth, and required election
        reasonable and neutral, it is free from judicial
                                                                        official to verify proof of identification and
        second-guessing.
                                                                        to compare it with information contained on
                                                                        applicant's permanent registration card, but did
                                                                        not mention signature verification. 25 Pa. Stat.
 [37]   Constitutional Law
                                                                        Ann. §§ 3146.2(d), 3150.12(c).
        Pennsylvania's use of unmanned drop boxes
        for mail-in ballots did not work patent
        and fundamental unfairness, in violation of
                                                                [41]    Constitutional Law
        substantive due process principles, despite
                                                                        Pennsylvania's failure to require signature
        possible risk of vote dilution; any burden on right
                                                                        comparison for mail-in and absentee ballots or
        to vote was slight, and state took host of other
                                                                        ballot applications did not violate substantive
        fraud-prevention measures. U.S. Const. Amend.
                                                                        due process principles, despite possibility that
        14, § 1.
                                                                        mail-in and absentee ballots would be prone to
                                                                        fraud, thereby diluting other lawful ballots; there
                                                                        was no evidence of actual fraud resulting from
 [38]   Election Law
                                                                        failure to verify signatures. U.S. Const. Amend.
        Under Pennsylvania law, Election Code                           14, § 1.
        provision requiring county election boards to
        verify proof of identification did not impose
        signature comparison requirement for mail-in
                                                                [42]    Constitutional Law


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            5
          Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 30 of 158
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 5997680

        Fact that some county boards of elections in
        Pennsylvania intended to verify signatures on           [46]    Federal Courts
        mail-in and absentee ballots and applications,                  Under England, 84 S.Ct. 461, doctrine, after
        while others did not, did not violate                           federal court has abstained under Pullman, if
        Equal Protection Clause; Secretary of the                       party freely and without reservation submits
        Commonwealth's guidance instructing county                      his federal claims for decision by state courts,
        boards not to verify signatures was uniform                     litigates them there, and has them decided there,
        and nondiscriminatory, and boards that verified                 then he has elected to forgo his right to return to
        signatures did so without support from Secretary                district court.
        or Election Code. U.S. Const. Amend. 14, § 1.

                                                                [47]    Federal Courts
 [43]   Constitutional Law                                              To reserve its right to litigate federal claims in
        Fact that Pennsylvania Election Code did not                    federal court, plaintiff forced into state court by
        require signature comparison for mail-in and                    way of Pullman abstention must inform state
        absentee ballots, but did for in-person ballots, did            court that it is exposing federal claims there only
        not violate Equal Protection Clause; signature                  to provide proper context for considering the
        comparison was only required verification for                   state law questions, and that it intends, should
        in-person voters, whereas there were several                    state court hold against it on question of state
        verification steps implemented before mail-in or                law, to return to district court for disposition of
        absentee ballot could be counted, and in-person                 its federal contentions.
        voter would be notified of his or her signature
        deficiency and afforded opportunity to cure, but
        absentee and mail-in ballots could not be verified      [48]    Federal Courts
        until Election Day, thus precluding opportunity                 Failure of President's reelection campaign,
        to cure. U.S. Const. Amend. 14, § 1; 25 Pa. Stat.               Republican       National     Committee,      and
        Ann. §§ 3050(a.3)(2), 3146.8(g)(3).                             Republican congressional candidates, as
                                                                        intervenors or amici in state court action,
                                                                        to reserve right to relitigate in federal court
 [44]   Election Law                                                    claim that Pennsylvania's county residency
        States may employ in-person voting, absentee                    requirement for poll watchers violated their
        voting, and mail-in voting, and each method need                constitutional rights as applied did not bar their
        not be implemented in exactly same way.                         claim in federal court pursuant to England,
                                                                        84 S.Ct. 461, doctrine; none of their poll-
                                                                        watching claims directly asked court to construe
 [45]   Election Law                                                    ambiguous state statute, they were not parties
                                                                        in state court case, and they were not given
        Pennsylvania Election Code's signature
                                                                        opportunity to develop record or present
        comparison requirement for mail-in and absentee
                                                                        evidence relevant to claim.
        ballots, but not for in-person ballots, did not
        impose undue burden on in-person voters' right
        to vote, even if failure to engage in signature
        comparison might increase risk of voter fraud;          [49]    Constitutional Law
        evidence of voter fraud was largely speculative,                Where right to vote is not burdened by state's
        Code imposed detailed verification procedure                    regulation on election process, state need only
        as to information on mail-in ballots, and state                 provide rational basis for statute to survive equal
        imposed criminal penalties for voter fraud.                     protection challenge. U.S. Const. Amend. 14, §
                                                                        1.




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            6
          Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 31 of 158
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 5997680

                                                                        Ordinarily, litigant must assert his or her own
 [50]   Constitutional Law                                              legal rights and interests and cannot rest claim of
        Pennsylvania statute imposing county residency                  relief on legal rights or interests of third parties.
        requirement on being poll watcher did not
        impose burden on any fundamental right or
        discriminate on based suspect classification, and       [55]    Federal Civil Procedure
        thus rational basis test applied in determining
                                                                        Only time that litigant can bring action on
        whether requirement violated equal protection,
                                                                        third party's behalf is when: (1) litigant suffered
        free speech, or association rights as applied. U.S.
                                                                        injury in fact, thus giving him or her sufficiently
        Const. Amends. 1, 14; 25 Pa. Stat. Ann. § 2687.
                                                                        concrete interest in outcome of issue in dispute;
                                                                        (2) litigant has close relation to third party; and
                                                                        (3) there is some hindrance to third party's ability
 [51]   Election Law                                                    to protect his or her own interest.
        There is no individual right to serve as poll
        watcher protected by First Amendment. U.S.
        Const. Amend. 1.                                        [56]    Federal Courts
                                                                        District court must decline to exercise
                                                                        supplemental jurisdiction over state law claims
 [52]   Constitutional Law                                              if it has dismissed all claims over which it
        Political parties are not suspect class for purposes            has original jurisdiction unless considerations
        of equal protection analysis. U.S. Const. Amend.                of judicial economy, convenience, and fairness
        14, § 1.                                                        to parties provide affirmative justification
                                                                        for exercising supplemental jurisdiction. 28
                                                                        U.S.C.A. § 1367(c)(3).
 [53]   Election Law
        Pennsylvania statute imposing county residency
        requirement on being poll watcher did not
        violate major political party's and Presidential
                                                               Attorneys and Law Firms
        campaign's equal protection, free speech, or
        association rights as applied, despite their           Ronald L. Hicks, Jr., Carolyn Batz McGee, Jeremy A. Mercer,
        contention that requirement might make it more         Russell D. Giancola, Devin A. Winklosky, Porter Wright
        difficult to recruit poll watchers, and result in      Morris & Arthur LLP, Pittsburgh, PA, Justin R. Clark, Pro Hac
        election irregularities; they did not identify any     Vice, Matthew Earl Morgan, Pro Hac Vice, Elections LLC,
        counties where they actually tried and failed          Washington, DC, for Plaintiffs.
        to recruit poll watcher because of residency
        requirement or pandemic, there were significant        Daniel T. Donovan, Pro Hac Vice, Caroline Darmody, Pro
        numbers of party members in all counties,              Hac Vice, Kristen Leigh Bokhan, Michael Glick, Pro Hac
        and residency requirement ensured that poll            Vice, Susan Marie Davies, Pro Hac Vice, Kirkland & Ellis
        watchers would have some degree of familiarity         LLP, Washington, DC, Howard G. Hopkirk, Karen Mascio
        with voters they were observing in given               Romano, Keli Marie Neary, Pro Hac Vice, Nicole Boland, Pro
        election district, resulting in increased trust in     Hac Vice, Stephen Moniak, Pennsylvania Office of Attorney
        government, faith in elections, and voter turnout.     General, Kathleen M. Kotula, Kenneth L. Joel, M. Abbegael
        U.S. Const. Amends. 1, 14; 25 Pa. Stat. Ann. §         Giunta, Governor's Office of General Counsel, Timothy
        2687.                                                  Gates, Pennsylvania Department of State Office of Chief
                                                               Counsel, Harrisburg, PA, Daniel T. Brier, Donna A. Walsh,
                                                               John B. Dempsey, Nicholas F. Kravitz, Pro Hac Vice, Myers,
 [54]   Federal Civil Procedure                                Brier & Kelly, LLP, Scranton, PA, Jaywin Singh Malhi, Pro




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              7
          Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 32 of 158
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 5997680

Hac Vice, Madelyn Morris, Sara S. Tatum, Kirkland & Ellis      Robert Wiygul, Pro Hac Vice, Hangley Aronchick Segal
LLP, New York, NY, for Defendant Kathy Boockvar.               Pudlin & Schiller, Philadelphia, PA, for Defendant Chester
                                                               County Board of Elections.
Molly R. Mudd, Pro Hac Vice, County of Adams, Gettysburg,
PA, for Defendant Adams County Board of Elections.             Christopher P. Gabriel, Carfardi Ferguson Wyrick Weis +
                                                               Gabriel, Sewickley, PA, for Defendant Clarion County Board
Andrew F. Szefi, Allan J. Opsitnick, George M. Janocsko,       of Elections.
Allegheny County Law Department, Pittsburgh, PA, for
Defendant Allegheny County Board of Elections.                 Frank A. Blum, III, Jefferson Hills, PA, for Defendant
                                                               Clearfield County Board of Elections.
Steven B. Silverman, Molly E. Meacham, Sean R. Keegan,
Andrew Degory, Babst, Calland, Clements and Zomnir,            Keith A. Button, Shafer Law Firm, Meadville, PA, for
P.C., Pittsburgh, PA, Elizabeth A. Dupuis, Babst Calland,      Defendant Crawford County Board of Elections.
State College, PA, for Defendants Armstrong County Board
of Elections, Bedford County Board of Elections, Centre        Keith O. Brenneman, Law Office of Keith O. Brenneman,
County Board of Elections, Columbia County Board of            P.C., Mechanicsburg, PA, for Defendant Cumberland County
Elections, Fayette County Board of Elections, Indiana County   Board of Elections.
Board of Elections, Lackawanna County Board of Elections,
                                                               Steven B. Silverman, Molly E. Meacham, Sean R. Keegan,
Lebanon County Board of Elections, Montour County Board
                                                               Andrew Degory, Babst Calland Clements and Zomnir, PC,
of Elections, Northumberland County Board of Elections,
                                                               Pittsburgh, PA, Elizabeth A. Dupuis, Babst Calland, State
Venango County Board of Elections.
                                                               College, PA, Joseph A. Curcillo, III, Dauphin County,
Nathan A. Morgan, Beaver, PA, for Defendant Beaver County      Harrisburg, PA, for Defendant Dauphin County Board of
Board of Elections.                                            Elections.

Christine D. Steere, Deasey, Mahoney & Valentini, Ltd.,        Edward D. Rogers, Pro Hac Vice, Elizabeth Wingfield, Pro
Media, PA, for Defendant Berks County Board of Elections.      Hac Vice, Kahlil Williams, Pro Hac Vice, David S. Fryman,
                                                               Ballard, Spahr, Andrews & Ingersoll, Terence Grugan, Pro
Steven B. Silverman, Molly E. Meacham, Sean R. Keegan,         Hac Vice, Ballard Spahr, Philadelphia, PA, for Defendant
Andrew Degory, Babst Calland Clements and Zomnir, PC,          Delaware County Board of Elections.
Pittsburgh, PA, Elizabeth A. Dupuis, Babst Calland, State
College, PA, Nathan W. Karn, Evey Black Attorneys LLC,         Thomas S. Talarico, Talarico & Niebauer, Erie, PA, for
Hollidaysburg, PA, for Defendant Blair County Board of         Defendant Erie County Board of Elections.
Elections.
                                                               Andrew W. Norfleet, Frank J. Lavery, Jr., Stephen B.
Mark A. Aronchick, Christina Matthias, Pro Hac Vice, John      Edwards, Lavery Law, Harrisburg, PA, for Defendants
B. Hill, Pro Hac Vice, Michele D. Hangley, Pro Hac Vice,       Franklin County Board of Elections, Perry County Board of
Peter V. Keays, Robert Wiygul, Pro Hac Vice, Hangley           Elections.
Aronchick Segal Pudlin & Schiller, Philadelphia, PA, Joseph
                                                               Robert Eugene Grimm, Robert Eugene Grimm Attorney,
J. Khan, County of Bucks, Doylestown, PA, for Defendant
                                                               Smithfield, PA, for Defendant Greene County Board of
Bucks County Board of Elections.
                                                               Elections.
William Gleason Barbin, Cambria County Solicitor's Office,
                                                               Peter M. McManamon, Pro Hac Vice, Gill, McManamon
Ebensburg, PA, for Defendant Cambria County Board of
                                                               & Ghaner, Huntingdon, PA, Steven B. Silverman, Molly E.
Elections.
                                                               Meacham, Sean R. Keegan, Andrew Degory, Babst Calland
Gerard Joseph Geiger, Pro Hac Vice, Newman Williams,           Clements and Zomnir, PC, Pittsburgh, PA, Elizabeth A.
Stroudsburg, PA, for Defendant Carbon County Board of          Dupuis, Babst Calland, State College, PA, for Defendant
Elections.                                                     Huntingdon County Board of Elections.

Mark A. Aronchick, Christina Matthias, Pro Hac Vice, John
B. Hill, Pro Hac Vice, Michele D. Hangley, Pro Hac Vice,



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                    8
          Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 33 of 158
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 5997680


C.J. Zwick, Zwick & Zwick LLP, DuBois, PA, Gregory D.           Brian Taylor, Pro Hac Vice, Richard E. Santee, Pro Hac Vice,
Sobol, Brookville, PA, for Defendant Jefferson County Board     County of Northampton, Easton, PA, Timothy P. Brennan, Pro
of Elections.                                                   Hac Vice, County of Northampton, PA, PA, for Defendant
                                                                Northampton County Board of Elections.
Donald Zagurskie, Pro Hac Vice, Johnston & Zagurskie, PC,
Mifflin, PA, for Defendant Juniata County Board of Elections.   Mark A. Aronchick, Christina Matthias, Pro Hac Vice, John
                                                                B. Hill, Pro Hac Vice, Michele D. Hangley, Robert Wiygul,
Christina L. Hausner, Pro Hac Vice, County of Lancaster,        Pro Hac Vice, Hangley Aronchick Segal Pudlin & Schiller,
Lancaster, PA, for Defendant Lancaster County Board of          Zachary Strassburger, City of Philadelphia Law Department,
Elections.                                                      Philadelphia, PA, for Defendant Philadelphia County Board
                                                                of Elections.
Steven B. Silverman, Molly E. Meacham, Sean R. Keegan,
Andrew Degory, Babst Calland Clements and Zomnir, PC,           Thomas R. Shaffer, Glassmire & Shaffer Law Offices,
Pittsburgh, PA, Thomas W. Leslie, New Castle, PA, Elizabeth     Coudersport, PA, for Defendant Potter County Board of
A. Dupuis, Babst Calland, State College, PA, for Defendant      Elections.
Lawrence County Board of Elections.
                                                                Michael P. Barbera, Barbera, Melvin, Svonavec & Sperlazza
Thomas M. Caffrey, Pro Hac Vice, PO BOX A, Coplay,              LLP, Somerset, PA, for Defendant Somerset County Board of
PA, Sarah Mae Murray, Pro Hac Vice, County of Lehigh,           Elections.
Allentown, PA, for Defendant Lehigh County Board of
Elections.                                                      Kenneth R. Levitzky, Kenneth R. Levitzky, Esquire,
                                                                Dushore, PA, for Defendants Sullivan County Board of
Lawrence J. Moran, Jr., Matthew J. Carmody, Joyce,              Elections, Wyoming County Board of Elections.
Carmody & Moran, P.C., Regina M. Blewitt, Joyce Carmody
Moran, Pittston, PA, for Defendant Luzerne County Board of      Robert Gawlas, Robert Schaub, Rosenn Jenkins & Greenwald
Elections.                                                      LLP, Wilkes-Barre, PA, for Defendant Susquehanna County
                                                                Board of Elections.
Joseph D. Smith, McCormick Law Firm, Williamsport, PA,
for Defendant Lycoming County Board of Elections.               Christopher P. Gabriel, Carfardi Ferguson Wyrick Weis +
                                                                Gabriel, Sewickley, PA, Raymond E. Ginn, Jr., Pro Hac Vice,
Anthony V. Clarke, The Clarke Firm, Bradford, PA, for           Ginn & Vickery, P.C., Wellsboro, PA, for Defendant Tioga
Defendant Mckean County Board of Elections.                     County Board of Elections.

Steven B. Silverman, Molly E. Meacham, Sean R. Keegan,          Steven B. Silverman, Sean R. Keegan, Babst, Calland,
Babst, Calland, Clements and Zomnir, P.C., Pittsburgh, PA,      Clements and Zomnir, P.C., Pittsburgh, PA, Allen P. Page,
William J. Madden, Solicitor, Mercer County, Sharon, PA,        McNerney, Page, Vanderlin & Hall, Williamsport, PA, for
Elizabeth A. Dupuis, Babst Calland, State College, PA, for      Defendant Union County Board of Elections.
Defendant Mercer County Board of Elections.
                                                                Nathaniel Justus Schmidt, Schmidt Law Firm, Warren, PA,
Gerard Joseph Geiger, Newman Williams, Stroudsburg, PA,         for Defendant Warren County Board of Elections.
for Defendants Monroe County Board of Elections, Pike
County Board of Elections, Schuylkill County Board of           Robert J. Grimm, Swartz Campbell, Ryan Michael Joyce,
Elections, Snyder County Board of Elections, Wayne County       Swartz Campbell, LLC, Pittsburgh, PA, for Defendant
Board of Elections.                                             Washington County Board of Elections.

Mark A. Aronchick, Christina Matthias, Pro Hac Vice, John       David A. Regoli, New Kensington, PA, for Defendant
B. Hill, Pro Hac Vice, Michele D. Hangley, Pro Hac Vice,        Westmoreland County Board of Elections.
Robert Wiygul, Pro Hac Vice, Hangley Aronchick Segal
Pudlin & Schiller, Philadelphia, PA, Maureen Calder, Pro Hac    Michelle Pokrifka, Pro Hac Vice, York County Solicitor's
Vice, Montgomery County Solicitor's Office, Norristown, PA,     Office, York, PA, Steven B. Silverman, Molly E. Meacham,
for Defendant Montgomery County Board of Elections.             Sean R. Keegan, Andrew Degory, Babst Calland Clements
                                                                and Zomnir, PC, Pittsburgh, PA, Elizabeth A. Dupuis, Babst


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                       9
          Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 34 of 158
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 5997680

Calland, State College, PA, for Defendant York County Board
of Elections.
                                                               OPINION
Adriel I. Cepeda Derieux, Pro Hac Vice, Dale E. Ho, Pro
Hac Vice, Sophia Lin Lakin, Pro Hac Vice, American Civil       J. Nicholas Ranjan, United States District Judge
Liberties Union Foundation, Christopher R. Noyes, Pro Hac
Vice, Eleanor Davis, Pro Hac Vice, Jared Vasconcellos           *1 Plaintiffs in this case are President Trump's reelection
Grubow, Pro Hac Vice, Lori A. Martin, Wilmer Cutler            campaign, the Republican National Committee, and several
Pickering Hale and Dorr LLP, New York, NY, Benjamin            other Republican congressional candidates and electors.
David Geffen, Mary McKenzie, Public Interest Law Center,       They originally filed this suit, alleging federal and state
Philadelphia, PA, David P. Yin, Pro Hac Vice, Sarah E.         constitutional violations stemming from Pennsylvania's
Brannon, Pro Hac Vice, American Civil Liberties Union          implementation of a mail-in voting plan for the upcoming
Foundation, John Michael Powers, Pro Hac Vice, Lawyers'        general election.
Committee for Civil Rights Under Law, Washington, DC,
Jason H. Liss, Pro Hac Vice, Boston, MA, Samantha Picans,      Since then, the Pennsylvania Supreme Court issued a decision
Pro Hac Vice, Wilmer Cutler Pickering Hale and Dorr LLP,       involving similar claims, which substantially narrowed the
Denver, CO, Witold J. Walczak, Aclf of PA, Pittsburgh, PA,     focus of this case. And Secretary of the Commonwealth,
for Defendant NAACP Pennsylvania State Conference.             Kathy Boockvar, issued additional election “guidance,”
                                                               which further narrowed certain of the claims.
Adriel I. Cepeda Derieux, Pro Hac Vice, Dale E. Ho, Pro
Hac Vice, Sophia Lin Lakin, Pro Hac Vice, American Civil       Therefore, as this case presently stands, only three claims
Liberties Union Foundation, Christopher R. Noyes, Pro Hac
                                                               remain. First, whether the use of so-called “drop boxes”1 for
Vice, Eleanor Davis, Jared Vasconcellos Grubow, Pro Hac
                                                               mail-in ballots is unconstitutional, given the lack of guidance
Vice, Lori A. Martin, Wilmer Cutler Pickering Hale and
                                                               or mandates that those drop boxes have security guards to man
Dorr LLP, New York, NY, Benjamin David Geffen, Mary
                                                               them. Second, whether the Secretary's guidance as to mail-
McKenzie, Public Interest Law Center, Philadelphia, PA,
                                                               in ballots—specifically, her guidance that county election
David P. Yin, Pro Hac Vice, Sarah E. Brannon, Pro Hac Vice,
                                                               boards should not reject mail-in ballots where the voter's
American Civil Liberties Union Foundation, John Michael
                                                               signature does not match the one on file—is unconstitutional.
Powers, Pro Hac Vice, Lawyers' Committee for Civil Rights
                                                               Third, whether Pennsylvania's restriction that poll watchers
Under Law, Washington, DC, Jason H. Liss, Pro Hac Vice,
                                                               be residents in the county for which they are assigned, as
Boston, MA, Samantha Picans, Pro Hac Vice, Wilmer Cutler
                                                               applied to the facts of this case, is unconstitutional.
Pickering Hale and Dorr LLP, Denver, CO, Witold J. Walczak,
Aclf of PA, Pittsburgh, PA, for Defendant Common Cause
                                                               In order to present these claims to the Court on a
Pennsylvania.
                                                               complete record, the parties engaged in extensive fact and
Adriel I. Cepeda Derieux, Dale E. Ho, Sophia Lin Lakin,        expert discovery, and have filed cross-motions for summary
American Civil Liberties Union Foundation, Christopher R.      judgment. No party has raised a genuine dispute of material
Noyes, Eleanor Davis, Jared Vasconcellos Grubow, Lori A.       fact that would require a trial, and the Court has found none.
Martin, Wilmer Cutler Pickering Hale and Dorr LLP, New         As such, the parties’ cross-motions for summary judgment are
York, NY, Benjamin David Geffen, Mary McKenzie, Public         ready for disposition.
Interest Law Center, Philadelphia, PA, David P. Yin, Pro
Hac Vice, Sarah E. Brannon, American Civil Liberties Union     After a careful review of the parties’ submissions and the
Foundation, John Michael Powers, Pro Hac Vice, Lawyers'        extensive evidentiary record, the Court will enter judgment in
Committee for Civil Rights Under Law, Washington, DC,          favor of Defendants on all of Plaintiffs’ federal-constitutional
Jason H. Liss, Boston, MA, Samantha Picans, Wilmer Cutler      claims, decline to exercise supplemental jurisdiction over the
Pickering Hale and Dorr LLP, Denver, CO, Witold J. Walczak,    state-constitutional claims, and dismiss this case. This is so
Aclf of PA, Pittsburgh, PA, for Defendants League of Women     for two main reasons.
Voters of Pennsylvania, Patricia Demarco, Danielle Graham
Robinson, Kathleen Wise.                                       First, the Court concludes that Plaintiffs lack Article III
                                                               standing to pursue their claims. Standing, of course, is a



              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          10
           Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 35 of 158
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 5997680

necessary requirement to cross the threshold into federal          officials. See Andino v. Middleton, ––– U.S. ––––, ––– S.Ct.
court. Federal courts adjudicate cases and controversies,          ––––, ––––, ––– L.Ed.2d ––––, 2020 WL 5887393, at *1 (Oct.
where a plaintiff's injury is concrete and particularized. Here,   5, 2020) (Kavanaugh, J. concurring) (state legislatures should
however, Plaintiffs have not presented a concrete injury to        not be subject to “second-guessing by an unelected federal
warrant federal-court review. All of Plaintiffs’ remaining         judiciary,” which is “not accountable to the people”) (cleaned
claims have the same theory of injury—one of “vote dilution.”      up).
Plaintiffs fear that absent implementation of the security
measures that they seek (guards by drop boxes, signature           Put differently, “[f]ederal judges can have a lot of power—
comparison of mail-in ballots, and poll watchers), there is a      especially when issuing injunctions. And sometimes we may
risk of voter fraud by other voters. If another person engages     even have a good idea or two. But the Constitution sets out our
in voter fraud, Plaintiffs assert that their own lawfully cast     sphere of decision-making, and that sphere does not extend
vote will, by comparison, count for less, or be diluted.           to second-guessing and interfering with a State's reasonable,
                                                                   nondiscriminatory election rules.” New Georgia Project v.
 *2 The problem with this theory of harm is that it is             Raffensperger, ––– F.3d ––––, ––––, 2020 WL 5877588, at
speculative, and thus Plaintiffs’ injury is not “concrete”—        *4 (11th Cir. Oct. 2, 2020).
a critical element to have standing in federal court. While
Plaintiffs may not need to prove actual voter fraud, they must     As discussed below, the Court finds that the election
at least prove that such fraud is “certainly impending.” They      regulations put in place by the General Assembly and
haven't met that burden. At most, they have pieced together a      implemented by Defendants do not significantly burden any
sequence of uncertain assumptions: (1) they assume potential       right to vote. They are rational. They further important state
fraudsters may attempt to commit election fraud through the        interests. They align with the Commonwealth's elaborate
use of drop boxes or forged ballots, or due to a potential         election-security measures. They do not run afoul of the
shortage of poll watchers; (2) they assume the numerous            United States Constitution. They will not otherwise be
election-security measures used by county election officials       second-guessed by this Court.
may not work; and (3) they assume their own security
measures may have prevented that fraud.

                                                                   BACKGROUND
All of these assumptions could end up being true, and these
events could theoretically happen. But so could many things.       I. Procedural Background
The relevant question here is: are they “certainly impending”?
At least based on the evidence presented, the answer to that is       A. Plaintiffs’ original claims.
“no.” And that is the legal standard that Plaintiffs must meet.    On June 29, 2020, Plaintiffs filed their original complaint
As the Supreme Court has held, this Court cannot “endorse          in this case against Defendants, who are the Secretary of
standing theories that rest on speculation about the decisions     the Commonwealth and the 67 county boards of elections.
of independent actors.” See Clapper v. Amnesty Int'l USA, 568      [ECF 4]. With their lawsuit, Plaintiffs challenged a number
U.S. 398, 414, 133 S.Ct. 1138, 185 L.Ed.2d 264 (2013).             of Pennsylvania's procedures with respect to mail-in voting
                                                                   —in particular, the use of drop boxes and the counting of
Second, even if Plaintiffs had standing, their claims fail on      mail-in ballots that contained certain procedural defects. See
the merits. Plaintiffs essentially ask this Court to second-       [id.]. Shortly after filing their original complaint, Plaintiffs
guess the judgment of the Pennsylvania General Assembly            moved for expedited discovery and an expedited declaratory-
and election officials, who are experts in creating and            judgment hearing. [ECF 6]. Defendants opposed the motion.
implementing an election plan. Perhaps Plaintiffs are right        The Court partially granted the motion, scheduled a speedy
that guards should be placed near drop boxes, signature-           hearing, and ordered expedited discovery before that hearing.
analysis experts should examine every mail-in ballot, poll         [ECF 123; ECF 124].
watchers should be able to man any poll regardless of
location, and other security improvements should be made.           *3 After Plaintiffs filed the original complaint, many non-
But the job of an unelected federal judge isn't to suggest         parties sought to intervene in the action, including several
election improvements, especially when those improvements          organizations.2 The Court granted all intervention motions.
contradict the reasoned judgment of democratically elected         [ECF 309].



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            11
           Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 36 of 158
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 5997680


Defendants and Intervenors moved to dismiss the original           In Count II, Plaintiffs alleged a violation of the Equal-
complaint. In response, Plaintiffs filed an amended complaint.     Protection Clause under the 14th Amendment. [Id. at ¶¶
[ECF 234]. The amended complaint maintained the gist of            206-15]. Plaintiffs asserted that the implementation of the
the original, but added two new counts and made a variety          foregoing (i.e., mail-in ballot drop boxes, the verification of
of other drafting changes. See [ECF 242]. Defendants and           mail-in ballot applications, and the counting of non-compliant
Intervenors moved to dismiss the first amended complaint,          ballots) was different in different counties, thereby treating
too, primarily asking the Court to abstain and stay the case.      voters across the state in an unequal fashion. [Id. at ¶¶
                                                                   211-13].
Plaintiffs’ first amended complaint asserted nine separate
counts, but they could be sorted into three overarching             *4 In Count III, Plaintiffs asserted a violation of the
categories.                                                        Pennsylvania State Constitution. [Id. at ¶¶ 216-22]. Plaintiffs
                                                                   alleged that the same actions and conduct that comprised
                                                                   Counts I and II also violated similar provisions of the
                                                                   Pennsylvania Constitution. [Id. at ¶ 220].
1. Claims alleging vote dilution due to unlawful ballot
collection and counting procedures.
                                                                   Finally, in Counts VI and VII, Plaintiffs alleged that
The first category covered claims related to allegedly             Defendants violated provisions of the federal and state
unlawful procedures implemented by some Defendants for             constitutions by disregarding the Election Code's notice and
the collection and counting of mail-in and absentee ballots.       selection requirements applicable to “polling places.” [Id. at
Those included claims related to (1) Defendants’ uneven use        ¶¶ 237-52]. Plaintiffs alleged that drop boxes are “polling
of drop boxes and other satellite ballot-collection sites, (2)     places,” and thus subject to certain criteria for site selection
procedures for verifying the qualifications of voters applying     and the requirement that county election boards provide 20
in person for mail-in or absentee ballots, and (3) rules for       days’ public notice. [Id. at ¶¶ 239-42]. Plaintiffs asserted that
counting non-compliant ballots (such as ballots submitted          Defendants’ failure to provide this notice or select appropriate
without a secrecy envelope, without an elector declaration, or     “polling places” in the primary election, if repeated in the
that contained stray marks on the envelope).                       general election, would create the risk of voter fraud and vote
                                                                   dilution. [Id. at ¶¶ 243-246].
In Count I, Plaintiffs alleged violations of the Elections
Clause and the related Presidential Electors Clause of the
U.S. Constitution. [ECF 234, ¶¶ 193-205]. Plaintiffs asserted      2. Poll-watcher claims.
that, under these provisions, only the state legislature may set
the time, place, and manner of congressional elections and         The second category of claims in the first amended complaint
determine how the state chooses electors for the presidency.       consisted of challenges to the constitutionality of Election-
[Id. at ¶ 196].                                                    Code provisions related to poll watchers.

In support of this claim, Plaintiffs alleged that Secretary        In Count IV, Plaintiffs alleged violations of the 1st and 14th
Boockvar's guidance concerning the use of mail-in ballot           Amendments. These claims had both a facial and an as-
drop boxes, whether county boards of elections must                applied component. [ECF 234, ¶ 230 (“On its face and as
independently verify mail-in ballot applications, and the          applied to the 2020 General Election ...”) ].
counting of non-compliant mail-in ballots, was an executive
overreach—in that the Secretary's guidance allegedly violated      First, Plaintiffs alleged that 25 P.S. § 2687 was facially
certain provisions of the Election Code enacted by the             unconstitutional because it “arbitrarily and unreasonably”
Pennsylvania General Assembly. [Id. at ¶ 201]. Plaintiffs also     limits poll watchers to serving only in their county of
claimed that the Secretary's “unlawful guidance” increased         residence and to monitoring only in-person voting at the
the risk of fraudulent or unlawful voting and infringed on         polling place on election day. [Id. at ¶ 226]. Second, Plaintiffs
the right to vote, which, they said, amounted to additional        alleged that the same provision was unconstitutional as
violations of the 1st and 14th Amendments to the U.S.              applied in the context of Pennsylvania's new vote-by-mail
Constitution. [Id. at ¶¶ 202-03].                                  system, because these poll-watcher restrictions, combined



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            12
           Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 37 of 158
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 5997680

with insecure voting procedures, create unacceptable risks of      or substantially narrow the scope of adjudication of the
fraud and vote dilution. [Id. at ¶ 228]. Plaintiffs contended      constitutional claims’; and (3) an ‘erroneous construction of
that these limitations make it “functionally impracticable”        state law would be disruptive of important state policies[.]’
for candidates to ensure that they have poll watchers              ” (citing Chez Sez III Corp. v. Township of Union, 945
present where ballots are deposited and collected, given the       F.2d 628, 631 (3d Cir. 1991))); id. at p. 30 (explaining
widespread use of remote drop boxes and other satellite            that after the three prongs of Pullman abstention are met,
collection sites. [Id.].                                           the court must “make a discretionary determination of
                                                                   whether abstention is appropriate given the particular facts
Count V was the same as Count IV, but alleged that the             of this case,” which requires weighing “such factors as the
same poll-watching restrictions violated the Pennsylvania          availability of an adequate state remedy, the length of time the
Constitution, too. [Id. at ¶ 234].                                 litigation has been pending, and the impact of delay on the
                                                                   litigants.” (cleaned up)) ].

                                                                   The Court found that abstaining under Pullman was
3. In-person voting claims.
                                                                   appropriate because of several unresolved ambiguities in
The third category of claims consisted of challenges to the        Pennsylvania's Election Code. Specifically, the Court found
procedures for allowing electors to vote in person after           that there were significant ambiguities as to whether the
requesting a mail-in ballot.                                       Election Code (1) permitted delivery of ballots to locations
                                                                   other than the county election board's headquarters, such
That is, in Counts VIII and IX, Plaintiffs asserted that the       as drop boxes, (2) permitted counties to count ballots
Election Code permits an elector that has requested a mail-in      that were not placed within the “secrecy envelope” (i.e.,
ballot to still vote in person so long as he remits his spoiled    “naked ballots”), (3) considered drop boxes and other ballot-
ballot. [ECF 234, ¶¶ 253-267]. Plaintiffs asserted that during     collection sites as “polling places,” as defined in the Election
the primary, some counties allowed such electors to vote in        Code, and (4) required counties to automatically verify ballot
person, while others did not, and they fear the same will          applications for mail-in ballots (where the person applied
happen in the general election. [Id. at ¶¶ 255, 259]. Plaintiffs   for the ballot in person), even if there was no “bona fide
also asserted that some counties allowed electors who had          objection” to the application. [ECF 409, pp. 17-23].
voted by mail to vote in person, in violation of the Election
Code. [Id. at ¶¶ 257-58]. Plaintiffs alleged that this conduct     The Court explained that each of these ambiguities, if
also violates the federal and state constitutional provisions      settled, would significantly narrow—or even resolve—some
concerning the right to vote and equal protection. [Id. at ¶¶      of Plaintiffs’ claims. As the Court explained, for example,
261, 265].                                                         if a state court interpreted the Election Code to disallow
                                                                   drop boxes, Plaintiffs would obtain their requested relief (i.e.,
                                                                   no drop boxes); alternatively, if drop boxes were authorized
  B. The Court's decision to abstain.                              by the Election Code, then Plaintiffs’ allegations that drop
 *5 Upon consideration of Defendants’ and Intervenors’             boxes were illegal would be eliminated, which would, in turn,
motions to dismiss the first amended complaint, on August          significantly affect the constitutional analysis of Plaintiffs’
23, 2020, the Court issued an opinion abstaining under R.R.        claims. [Id. at pp. 25-28]. The same held true for “naked
Comm'n of Tex. v. Pullman Co., 312 U.S. 496, 61 S.Ct. 643,         ballots,” the breadth of coverage of “polling places,” and the
85 L.Ed. 971 (1941) and temporarily staying the case. [ECF         requisite verification for personal ballot applications.
409, 410].
                                                                   The Court then explained that it was appropriate for it to
In doing so, the Court determined that the three requisite         abstain until a state court could interpret the ambiguous
prongs for Pullman abstention were met, and that the               state law. [Id. at pp. 28-30]. The Court concluded that if it
discretionary considerations weighed in favor of abstention.       interpreted the ambiguous state law, there was a sufficient
[ECF 409, p. 3 (“[Under Pullman, federal courts abstain] if        chance that a state court could disagree with the interpretation,
(1) doing so requires interpretation of ‘unsettled questions       which would render this Court's interpretation not only
of state law’; (2) permitting resolution of the unsettled state-   advisory, but disruptive to state policies. The Court noted that
law questions by state courts would ‘obviate the need for,         especially in the election context, states have considerable



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            13
           Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 38 of 158
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 5997680

discretion to implement their own policies without federal          prejudice, and the Court's abstention opinion and order
intervention. Accordingly, because these were questions of          remained in effect.
uninterpreted state law that were sufficiently ambiguous,
federalism and comity demanded that a state court, not this
Court, be the first interpreter.                                       C. The Pennsylvania Supreme Court's decision.
                                                                    On September 17, 2020, the Pennsylvania Supreme Court
 *6 Finally, the Court explained that, despite the imminence        issued its decision in Pennsylvania Democratic Party v.
of the election, abstention was still proper. [Id. at pp.           Boockvar, ––– Pa. ––––, ––– A.3d ––––, 2020 WL 5554644
30-33]. The Court noted that state-court litigation was already     (Sept. 17, 2020). The court clarified three issues of state
pending that would resolve some of the statutory ambiguities        election law that are directly relevant to this case.
at issue. [Id. at p. 31]. Further, the Court highlighted three
courses Plaintiffs could immediately take to resolve the
statutory ambiguities: intervene in the pending state-court         1. Counties are permitted under the Election Code to
litigation; file their own state-court case; or appeal this         establish alternate ballot-collection sites beyond just their
Court's abstention decision to the Third Circuit, and then          main county office locations.
seek certification of the unsettled state-law issues in the
Pennsylvania Supreme Court. [Id. at pp. 31-33].                     The Pennsylvania Supreme Court first considered whether the
                                                                    Election Code allowed a Pennsylvania voter to deliver his
Additionally, the Court explained that it would stay the entire     or her mail-in ballot in person to a location other than the
case, despite several of Plaintiffs’ claims not being subject       established office address of the county's board of election.
to Pullman abstention as they were not based on ambiguous           Boockvar, ––– A.3d at ––––, 2020 WL 5554644, at *8. The
state law. [Id. at pp. 34-37]. That's because, in its discretion,   court further considered the means by which county boards
the Court determined it would be more efficient for this case       of election could accept hand-delivered mail-in ballots. Id.
to progress as a single proceeding, rather than in piecemeal
fashion. [Id.]. However, the Court allowed any party to move        Consistent with this Court's abstention opinion, the court
to lift the stay as to the few claims not subject to Pullman        found that “the parties’ competing interpretations of the
abstention, if no state-court decision had been issued by           Election Code on [these questions] are reasonable, rendering
October 5, 2020. [Id.].                                             the Code ambiguous” on these questions. Id. After applying
                                                                    traditional principles of statutory interpretation, the court held
On August 28, 2020, five days after the Court abstained,            that “the Election Code should be interpreted to allow county
Plaintiffs moved to modify the Court's stay, and moved for          boards of election to accept hand-delivered mail-in ballots
a preliminary injunction. [ECF 414]. Plaintiffs requested,          at locations other than their office addresses including drop-
among other things, that the Court order Defendants to              boxes.” Id. at.––––, 2020 WL 5554644, at *9. The court
segregate, and not pre-canvass or canvass, all ballots that         reached this conclusion due to “the clear legislative intent
were returned in drop boxes, lacked a secrecy envelope, or          underlying Act 77 ... to provide electors with options to vote
were delivered by a third party. [Id.]. Plaintiffs also requested   outside of traditional polling places.” Id.
that the Court lift the stay by September 14, 2020, instead of
October 5, 2020. [Id.].                                              *7 The respondents in that case further argued that this
                                                                    interpretation would cause county boards of election to
The Court denied Plaintiffs’ motion for preliminary injunctive      “employ myriad systems to accept hand-delivered mail-in
relief, finding that Plaintiffs failed to show they would           ballots,” which would “be unconstitutionally disparate from
be irreparably harmed. [ECF 444; ECF 445]. The Court                one another in so much as some systems will offer more legal
also declined to move up the date when the stay would               protections to voters than others will provide” and violate the
be lifted. [Id.]. The Court noted that, at the request of           Equal-Protection Clause Id. The court rejected this argument.
Secretary Boockvar, the Pennsylvania Supreme Court had              It found that “the exact manner in which each county board
already exercised its extraordinary jurisdiction to consider        of election will accept these votes is entirely unknown at this
five discrete issues and clarify Pennsylvania law in time for       point; thus, we have no metric by which to measure whether
the general election. [Id. at p. 1]. Since that case appeared       any one system offers more legal protection than another,
to be on track, the Court denied Plaintiffs’ motion without



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              14
           Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 39 of 158
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 5997680

making an equal protection analysis impossible at this time.”      First, “there is no individual constitutional right to serve as
Id.                                                                a poll watcher; rather, the right to do so is conferred by
                                                                   statute.” Id. (citation omitted). Second, “poll watching is not
                                                                   incidental to the right of free association and, thus, has no
                                                                   distinct First Amendment protection.” Id. (cleaned up). Third,
2. Ballots lacking inner secrecy envelopes should not be
                                                                   “poll watching does not implicate core political speech.” Id.
counted.
                                                                   (citation omitted).
The court next considered whether the boards of elections
“must ‘clothe and count naked ballots,’ i.e., place ballots        The court went on to find that there was a “clear rational
that were returned without the secrecy envelope into a             basis for the county poll watcher residency requirement[.]” Id.
proper envelope and count them, rather than invalidate them.”      That is, given “Pennsylvania has envisioned a county-based
Boockvar, ––– A.3d at ––––, 2020 WL 5554644, at *21. The           scheme for managing elections within the Commonwealth,”
court concluded that they should not.                              it is “reasonable that the Legislature would require poll
                                                                   watchers, who serve within the various counties of the state,
The court held that “the Legislature intended for the secrecy      to be residents of the counties in which they serve.” Id.
envelope provision [in the Election Code] to be mandatory.”
Id. at ––––, 2020 WL 5554644, at *24. In other words,              In upholding the constitutionality of the “county poll watcher
the relevant provisions “make clear the General Assembly's         residency requirement,” the court rejected the claim that “poll
intention that, during the collection and canvassing processes,    watchers are vital to protect against voter fraud and that
when the outer envelope in which the ballot arrived is             because of the distribution of voters throughout Pennsylvania,
unsealed and the sealed ballot removed, it should not be           the residency requirement makes it difficult to identify poll
readily apparent who the elector is, with what party he or         watchers in all precincts.” Id. The court concluded that
she affiliates, or for whom the elector has voted.” Id. The        the claims of “heightened election fraud involving mail-
secrecy envelope “properly unmarked and sealed ensures that        in voting” were “unsubstantiated” and “specifically belied
result,” and “[w]hatever the wisdom of the requirement, the        by the Act 35 report issued by [Secretary Boockvar] on
command that the mail-in elector utilize the secrecy envelope      August 1, 2020.” Id. Moreover, the court held that the
and leave it unblemished by identifying information is neither     “speculative claim that it is ‘difficult’ for both parties to
ambiguous nor unreasonable.” Id.                                   fill poll watcher positions in every precinct, even if true, is
                                                                   insufficient to transform the Commonwealth's uniform and
As a result, the court ultimately concluded, “a mail-ballot that   reasonable regulation requiring that poll watchers be residents
is not enclosed in the statutorily-mandated secrecy envelope       of the counties they serve into a non-rational policy choice.”
must be disqualified.” Id. at ––––, 2020 WL 5554644, at *26        Id.

                                                                    *8 Based on the foregoing, the court declared “that the poll-
                                                                   watcher residency requirement does not violate the state or
3. Pennsylvania's county-residency requirement for poll
                                                                   federal constitutions.” Id. at ––––, 2020 WL 5554644, at *31.
watchers is constitutional.

The final relevant issue the court considered was whether
                                                                     D. Plaintiffs’ notice of remaining claims.
the poll-watcher residency requirement found in 25 P.S.
                                                                   Following the Pennsylvania Supreme Court's decision, this
§ 2687(b) violates state or federal constitutional rights.
                                                                   Court lifted the stay it had imposed pursuant to the Pullman
Boockvar, ––– A.3d at ––––, 2020 WL 5554644, at *26.
                                                                   abstention doctrine and ordered the parties to identify the
Relying on Republican Party of Pennsylvania v. Cortés, 218
                                                                   remaining viable claims and defenses in the case. [ECF 447].
F. Supp. 3d 396 (E.D. Pa. 2016), the court concluded that
the poll-watcher residency provision “impose[d] no burden
                                                                   In their notice, Plaintiffs took the position that nearly all
on one's constitutional right to vote and, accordingly, requires
                                                                   their claims remained viable, with a few discrete exceptions.
only a showing that a rational basis exists to be upheld.” Id.     Plaintiffs conceded that their “federal and state constitutional
at ––––, 2020 WL 5554644, at *30. The court found rational-        claims of voter dilution solely on the basis that drop boxes
basis review was appropriate for three reasons.                    and other collection sites are not statutorily authorized by the
                                                                   Pennsylvania Election Code [were] no longer viable.” [ECF


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            15
           Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 40 of 158
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 5997680

448, p. 4]. They also stated that their “facial challenge to        The Court found that “no Article III ‘case or controversy’
the county residency requirement under 25 P.S. § 2687 is no         remain[ed] with respect to the claims on which the
longer a viable claim.” [Id. at p. 10]. Plaintiffs also moved       Pennsylvania Supreme Court effectively ruled in Plaintiffs’
for leave to amend their complaint a second time to add new         favor on state-law grounds (e.g., illegality of third-party ballot
allegations and a new claim relating to Secretary Boockvar's        delivery; excluding ‘naked ballots’ submitted without inner-
recent signature-comparison guidance. [ECF 451].                    secrecy envelopes).” [ECF 459, p. 6]. Because there was
                                                                    “no reason to believe Defendants plan to violate what they
Defendants and Intervenors, for their part, suggested that          themselves now agree the law requires,” the Court held that
Plaintiffs’ claims had been substantially narrowed, if not          Plaintiffs’ claims were premature and speculative. [Id. at p. 7].
outright mooted, by the Pennsylvania Supreme Court's                The Court therefore dismissed those claims as falling outside
decision, and reminded the Court that their arguments for           of its Article III power to adjudicate. [Id. (citations omitted) ].
dismissal remained outstanding.
                                                                     *9 To resolve the remaining claims, the Court directed
                                                                    the parties to file cross-motions for summary judgment
   E. The Court's September 23, 2020, memorandum                    presenting all arguments for dismissal or judgment under
   orders.                                                          Federal Rule of Civil Procedure 56. [Id. at pp. 8-10]. Before
In response to the notices filed by the parties and Plaintiffs’     briefing on those motions, the Court authorized additional
motion for leave to amend the first amended complaint, the          expedited discovery. [Id. at pp. 4-5]. The parties completed
Court issued an order granting Plaintiffs’ motion, narrowing        discovery and timely filed their motions; they identified no
the scope of the lawsuit, and establishing the procedure for        material disputes of fact; and therefore, the motions are now
resolving the remaining claims. [ECF 459].                          fully briefed and ready for disposition.

As to Plaintiffs’ proposed amendment to their complaint, the
Court found that the new claim and allegations were relatively         F. The claims now at issue.
narrow, and thus amendment wouldn't prejudice Defendants            Based on the Pennsylvania Supreme Court's prior ruling,
and Intervenors. [Id. at pp. 3-4]. As a result, the Court granted   this Court's prior decisions, Plaintiffs’ nine-count Second
the motion. [Id. at p. 4].                                          Amended Complaint, and recent guidance issued by Secretary
                                                                    Boockvar, the claims remaining in this case are narrow and
The Court, however, did inform the parties that it would            substantially different than those asserted at the outset of the
“continue to abstain under Pullman as to Plaintiffs’ claim          case.
pertaining to the notice of drop box locations and, more
generally, whether the “polling place” requirements under           Drop Boxes (Counts I-III). Plaintiffs still advance a claim
the Election Code apply to drop-box locations.” [Id. at p.          that drop boxes are unconstitutional, but in a different way.
5]. This was so because those claims involve still-unsettled        Now that the Pennsylvania Supreme Court has expressly
issues of state law. The Court explained that the “fact that        held that drop boxes are authorized under the Election Code,
the Pennsylvania Supreme Court did not address this issue           Plaintiffs now assert that the use of “unmanned” drop boxes
in its recent decision is immaterial” because the “propriety        is unconstitutional under the federal and state constitutions,
of Pullman abstention does not depend on the existence of           for reasons discussed in more detail below.
parallel state-court proceedings.” [Id. (citing Stoe v. Flaherty,
436 F.3d 209, 213 (3d Cir. 2006)) ]. Moreover, Plaintiffs had       Signature Comparison (Counts I-III). Plaintiffs’ newly
several other avenues to pursue prompt interpretation of state      added claim relates to signature comparison. Secretary
law after this Court abstained. [Id. at p. 6].                      Boockvar's September 2020 guidance informs the county
                                                                    boards that they are not to engage in a signature analysis of
The Court also informed the parties, for similar reasons,           mail-in ballots and applications, and they must count those
that it would continue to abstain with respect to Plaintiffs’       ballots, even if the signature on the ballot does not match the
claims regarding Secretary Boockvar's guidance that personal        voter's signature on file. Plaintiffs assert that this guidance is
applications for mail-in ballots shall be accepted absent a         unconstitutional under the federal and state constitutions.
“bona fide objection.” [ECF 460].
                                                                    Poll Watching (Counts IV, V). The Pennsylvania Supreme
                                                                    Court already declared that Pennsylvania's county-residency


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               16
           Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 41 of 158
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 5997680

requirement for poll watchers is facially constitutional.            *10 On October 31, 2019, the Pennsylvania General
Plaintiffs now only assert that the requirement, as applied, is     Assembly passed “Act 77,” a bipartisan reform of
unconstitutional under the federal and state constitutions.         Pennsylvania's Election Code. See [ECF 461, ¶¶ 91]; 2019 Pa.
                                                                    Legis. Serv. Act 2019-77 (S.B. 421).
The counts that remain in the Second Amended Complaint,
but which are not at issue, are the counts related to where         Among other things, by passing Act 77, Pennsylvania joined
poll watchers can be located. That is implicated mostly by          34 other states in authorizing “no excuse” mail-in voting
Counts VI and VII, and by certain allegations in Counts IV          by all qualified electors. See [ECF 461, ¶¶ 92]; 25 P.S. §§
and V. The Court continues to abstain from reaching that            3150.11-3150.17; [ECF 549-11, p. 5 (“The largest number
issue. Plaintiffs have filed a separate state lawsuit that would    of states (34), practice no-excuse mail-in voting, allowing
appear to address many of those issues, in any event. [ECF          any persons to vote by mail regardless of whether they have
549-22; ECF 573-1]. Counts VIII and IX concern challenges           a reason or whether they will be out of their jurisdiction
related to voters that have requested mail-in ballots, but that     on Election Day.”) ]. Previously, a voter could only cast an
instead seek to vote in person. The Secretary issued recent         “absentee” ballot if certain criteria were met, such as that the
guidance, effectively mooting those claims, and, based on           voter would be away from the election district on election day.
Plaintiffs’ positions taken in the course of this litigation, the   See 1998 Pa. Legis. Serv. Act. 1998-18 (H.B. 1760), § 14.
Court deems Plaintiffs to have withdrawn Counts VIII and IX.
[ECF 509, p. 15 n.4 (“[I]n the September 28 guidance memo,          Like the previous absentee voting system, Pennsylvania's
the Secretary corrected [her] earlier guidance to conform           mail-in voting system requires voters to “opt-in” by
to the Election Code and states that any mail-in voter who          requesting a ballot from either the Secretary or the voter's
spoils his/her ballot and the accompanying envelopes and            county board of elections. See 25 P.S. §§ 3146.2(a),
signs a declaration that they did not vote by mail-in ballot        3150.12(a). When requesting a ballot, the voter must provide,
will be allowed to vote a regular ballot. Therefore, Plaintiffs     among other things, his or her name, date of birth, voting
agree to withdraw this claim from those that still are being        district, length of time residing in the voting district, and
pursued.”) ].                                                       party choice for primary elections. See 25 P.S. §§ 3146.2(b),
                                                                    3150.12(b). A voter must also provide proof of identification;
                                                                    namely, either a driver's license number or, in the case of
II. Factual Background                                              a voter who does not have a driver's license, the last four
                                                                    digits of the voter's Social Security number, or, in the case
  A. Pennsylvania's Election Code, and the adoption of
                                                                    of a voter who has neither a driver's license nor a Social
  Act 77.
                                                                    Security number, another form of approved identification. 25
                                                                    P.S. § 2602(z.5)(3). In this respect, Pennsylvania differs from
1. The county-based election system.                                states that automatically mail each registered voter a ballot—
                                                                    a practice known as “universal mail-in voting.” [ECF 549-11,
Pennsylvania's Election Code, first enacted in 1937,
                                                                    p. 6] (“[N]ine states conduct universal vote-by-mail elections
established a county-based system for administering
                                                                    in which the state (or a local entity, such [as] a county or
elections. See 25 P.S. § 2641(a) (“There shall be a
                                                                    municipality) mails all registered voters a ballot before each
county board of elections in and for each county of this
                                                                    election without voters’ [sic] having to request them.”).
Commonwealth, which shall have jurisdiction over the
conduct of primaries and elections in such county, in
accordance with the provisions of [the Election Code].”).
The Election Code vests county boards of elections with             3. The COVID-19 pandemic.
discretion to conduct elections and implement procedures
                                                                    Since early 2020, the United States, and Pennsylvania,
intended to ensure the honesty, efficiency, and uniformity of
                                                                    have been engulfed in a viral pandemic of unprecedented
Pennsylvania's elections. Id. §§ 2641(a), 2642(g).
                                                                    scope and scale. [ECF 549-8, ¶ 31]. In that time,
                                                                    COVID-19 has spread to every corner of the globe,
                                                                    including Pennsylvania, and jeopardized the safety and
2. The adoption of Act 77.                                          health of many people. [Id. at ¶¶ 31, 38-39, 54-55, 66].
                                                                    As of this date, more than 200,000 Americans have died,



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             17
           Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 42 of 158
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 5997680

including more than 8,000 Pennsylvanians. See Covid in the         (75%) and Washington (56.9%). [ECF 547, p. 18 (citing ECF
U.S.: Latest Map and Case Count, The New York Times,               549-16) ].
available at https://www.nytimes.com/interactive/2020/us/
coronavirus-us-cases.html (last visited Oct. 10, 2020);
COVID-19 Data for Pennsylvania, Pennsylvania Department
                                                                   1. Secretary Boockvar's guidance with respect to drop
of Health, available at https://www.health.pa.gov/topics/
                                                                   boxes.
disease/coronavirus/Pages/Cases.aspx (last visited Oct. 10,
2020).                                                             Since the passage of Act 77, Secretary Boockvar has
                                                                   issued several guidance documents to the counties regarding
There have been many safety precautions that Pennsylvanians        the counties’ implementation of mail-in voting, including
have been either required or urged to take, such as limiting       guidance with respect to the use of drop boxes. [ECF 504-21;
participation in large gatherings, maintaining social distance,    504-22; 504-23; 504-24; 504-25; 571-1, Ex. E]. In general
and wearing face coverings. [ECF 549-8, ¶¶ 58, 63-65]. The         terms, the Secretary's guidance as to drop boxes informed
threat of COVID-19 is likely to persist through the November       the counties that the use of drop boxes was authorized
general election. [Id. at ¶¶ 53-56, 66-68].                        by the Election Code and recommended “best practices”
                                                                   for their use. Her latest guidance offered standards for
                                                                   (1) where drop boxes should be located, [ECF 504-23, §
   B. Facts relevant to drop boxes.
                                                                   1.2], (2) how drop boxes should be designed and what
 *11 Pennsylvania's county-based election system vests
                                                                   signage should accompany them, [id. at §§ 2.2-2.3], (3) what
county boards of elections with “jurisdiction over the conduct
                                                                   security measures should be employed, [id. at § 2.5], and
of primaries and elections in such county, in accordance with
                                                                   (4) what procedures should be implemented for collecting
the provisions” of the Election Code. 25 P.S. § 2641(a).
                                                                   and returning ballots to the county election office, [id. at §§
The Election Code further empowers the county boards to
                                                                   3.1-3.3, 4].
“make and issue such rules, regulations and instructions, not
inconsistent with law, as they may deem necessary for the
                                                                   As to the location of drop boxes, the Secretary recommended
guidance of voting machine custodians, elections officers and
                                                                   that counties consider the following criteria, [id. at § 1.2]:
electors.” Id. at § 2642(f). The counties are also charged with
the responsibility to “purchase, preserve, store and maintain        • Locations that serve heavily populated urban/suburban
primary and election equipment of all kinds, including voting          areas, as well as rural areas;
booths, ballot boxes and voting machines.” Id. at § 2642(c).
                                                                     • Locations near heavy traffic areas such as commercial
As noted above, in Pennsylvania Democratic Party v.                    corridors, large residential areas, major employers and
Boockvar, the Pennsylvania Supreme Court interpreted the               public transportation routes;
Election Code, which allows for mail-in and absentee ballots
                                                                     • Locations that are easily recognizable and accessible
to be returned to the “county board of election,” to “permit[ ]
                                                                       within the community;
county boards of election to accept hand-delivered mail-in
ballots at locations other than their office addresses including     • Locations in areas in which there have historically been
drop-boxes.” ––– A.3d at ––––, 2020 WL 5554644, at *10.                 delays at existing polling locations, and areas with
                                                                        historically low turnout;
Thus, it is now settled that the Election Code permits (but
does not require) counties to authorize drop boxes and other         • Proximity to communities with historically low vote by
satellite-collection locations for mailed ballots. 25 P.S. §            mail usage;
3150.16(a). Pennsylvania is not alone in this regard—as many
as 34 other states and the District of Columbia authorize            • Proximity to language minority communities;
the use of drop boxes or satellite ballot collection sites to
                                                                     • Proximity to voters with disabilities;
one degree or another. [ECF 549-11, p. 8, fig. 4]. Indeed,
Secretary Boockvar stated that as many as 16% of voters              • Proximity to communities with low rates of household
nationwide had cast their ballots using drop boxes in the 2016          vehicle ownership;
general election, including the majority of voters in Colorado
                                                                     • Proximity to low-income communities;


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           18
           Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 43 of 158
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 5997680

                                                                        declaration signed by the voter and the person rendering
  • Access to accessible and free parking; and                          assistance; and

  • The distance and time a voter must travel by car or public       • Signage should provide a statement requesting that the
     transportation.                                                    designated county elections official should be notified
                                                                        immediately in the event the receptacle is full, not
With respect to drop-box design criteria, the Secretary                 functioning, or is damaged in any fashion, and should
recommended to counties, [id. at § 2.2]:                                provide a phone number and email address for such
                                                                        purpose.
   *12 • Hardware should be operable without any tight
    grasping, pinching, or twisting of the wrist;
                                                                   With respect to ballot security, the Secretary stated that county
  • Hardware should require no more than 5 lbs. of pressure        boards should implement the following security measures,
     for the voter to operate;                                     [id. at § 2.5]:

  • Receptacle should be operable within reach-range of 15 to        • Only personnel authorized by the county board of
     48 inches from the floor or ground for a person utilizing         elections should have access to the ballots inside of a
     a wheelchair;                                                     drop-box;

  • The drop-box should provide specific points identifying          • Drop-boxes should be secured in a manner to prevent their
     the slot where ballots are inserted;                               unauthorized removal;

  • The drop-box may have more than one ballot slot (e.g. one        • All drop-boxes should be secured by a lock and sealed
     for drive-by ballot return and one for walk-up returns);          with a tamper-evident seal. Only authorized election
                                                                       officials designated by the county board of elections may
  • To ensure that only ballot material can be deposited               access the keys and/or combination of the lock;
    and not be removed by anyone but designated county
    board of election officials, the opening slot of a drop-         • Drop-boxes should be securely fastened in a manner as
    box should be too small to allow tampering or removal              to prevent moving or tampering, such as fastening the
    of ballots; and                                                    drop-box to concrete or an immovable object;

  • The opening slot should also minimize the ability for            • During the hours when the staffed return site is closed
    liquid to be poured into the drop-box or rainwater to seep         or staff is unavailable, the drop-box should be placed
    in.                                                                in a secure area that is inaccessible to the public and/or
                                                                       otherwise safeguarded;
The Secretary's guidance as to signage recommended, [id. at
                                                                     • The county boards of election should ensure adequate
§ 2.3]:
                                                                       lighting is provided at all ballot return sites when the site
  • Signage should be in all languages required under the              is in use;
    federal Voting Rights Act of 1965 (52 U.S.C. Sec.
                                                                     • When feasible, ballot return sites should be monitored
    10503);
                                                                       by a video security surveillance system, or an internal
  •    Signage should display language stating that                    camera that can capture digital images and/or video. A
      counterfeiting, forging, tampering with, or destroying           video security surveillance system can include existing
      ballots is a second-degree misdemeanor pursuant to               systems on county, city, municipal, or private buildings.
      sections 1816 and 1817 of the Pennsylvania Election              Video surveillance should be retained by the county
      Code (25 P.S. §§ 3516 and 3517);                                 election office through 60 days following the deadline to
                                                                       certify the election; and
  • Signage should also provide a statement that third-party
     return of ballots is prohibited unless the person returning      *13 • To prevent physical damage and unauthorized
     the ballot is rendering assistance to a disabled voter or         entry, the drop-box at a ballot return site located
     an emergency absentee voter. Such assistance requires a           outdoors should be constructed of durable material able
                                                                       to withstand vandalism, removal, and inclement weather.


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             19
           Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 44 of 158
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 5997680


With respect to ballot collection and “chain of custody”              • The completed collection form should be maintained in
procedures, the Secretary stated that counties should adhere             a manner proscribed by the board of elections to ensure
to the following standards, [id. at §§ 3.1-3.2]:                         that the form is traceable to its respective secure ballot
                                                                         container; and
  • Ballots should be collected from ballot return sites only
     by personnel authorized by the county board of elections         • The county elections official at the county election office
     and at times determined by the board of elections, at least         or central count location should note the number of
     every 24 hours, excluding Saturdays and Sundays;                    ballots delivered on the retrieval form.

  • The county board of elections should designate at least         And finally, as to election day and post-election day
     two election officials to collect voted ballots from           procedures with respect to drop boxes, the Secretary provided
     a ballot return site. Each designated election official        as follows, [id. at §§ 3.3, 4]:
     should carry identification or an official designation
     that identifies them as an election official authorized to       • The county board of elections should arrange for
     collect voted ballots;                                             authorized personnel to retrieve ballots on election night
                                                                        and transport them to the county board of elections for
  • Election officials designated to collect voted ballots by           canvassing of the ballots;
    the board of elections should sign a declaration declaring
    that he or she will timely and securely collect and return        • Authorized personnel should be present at ballot return
    voted ballots, will not permit any person to tamper with            sites immediately prior to 8:00 p.m. or at the time the
    a ballot return site or its contents, and that he or she will       polls should otherwise be closed;
    faithfully and securely perform his or her duties;
                                                                      • At 8:00 p.m. on election night, or later if the polling
  • The designated election officials should retrieve the voted         place hours have been extended, all ballot return sites
     ballots from the ballot return site and place the voted            and drop-boxes must be closed and locked;
     ballots in a secure ballot transfer container;
                                                                       *14 • Staff must ensure that no ballots are returned to the
  • The designated election officials should note on Ballot             ballot return site after the close of polls;
    Return Site Collection Forms the site and unique
                                                                      • After the final retrieval after the closing of the polls, the
    identification number of the ballot return site and the
                                                                         drop-box must be removed or locked and/or covered to
    date and time of retrieval;
                                                                         prevent any further ballots from being deposited, and a
  • Ballots collected from any ballot return site should                 sign shall be posted indicating that polling is closed for
    be immediately transported to the county board of                    the election; and
    elections;
                                                                      • Any ballots collected from a return site should be
  • Upon arrival at the office of the county board of elections,        processed in the same manner as mail-in ballots
     the county board of elections, or their designee(s),               personally delivered to the central office of the county
     should note the time of arrival on the same form, as               board of elections official by the voter and ballots
     described above;                                                   received via the United States Postal Service or any other
                                                                        delivery service.
  • The seal number should be verified by a county election
     official or a designated representative;                       The Secretary and her staff developed this guidance
                                                                    in consultation with subject-matter experts within her
  • The county board of elections, or their designee(s),            Department and after review of the policies, practices, and
    should inspect the drop-box or secure ballot transfer           laws in other states where drop boxes have been used. [ECF
    container for evidence of tampering and should receive          549-6, pp. 23:14-22]. The evidence reflects at least one
    the retrieved ballots by signing the retrieval form and         instance in which the Secretary's deputies reiterated that these
    including the date and time of receipt. In the event            “best practices” should be followed in response to inquiries
    tampering is evident, that fact must be noted on the            from county officials considering whether to use drop boxes.
    retrieval form;


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              20
           Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 45 of 158
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 5997680

[ECF 549-32 (“Per our conversation, the list of items are            In particular, she cites a recent news article, and a letter sent
things the county must keep in mind if you are going to              by the General Counsel of the U.S. Postal Service regarding
provide a box for voters to return their ballots in person.”) ].     Pennsylvania's absentee and mail-in ballot deadline, which
                                                                     have raised concerns over the timeliness and reliability of the
Approximately 24 counties plan to use drop boxes during the          U.S. Postal Service. [Id. at ¶¶ 60-61 (citing ECF 549-13; ECF
November general election, to varying degrees. [ECF 549-28;          549-14); ECF 549-17; ECF 549-2 ¶¶ 42-43]. Voters’ fears that
ECF 504-1]. Of these, about nine counties intend to staff the        votes returned by mail will not be timely counted could, the
drop boxes with county officials, while about 17 counties            Secretary worries, “justifiably dissuade voters from wanting
intend to use video surveillance in lieu of having staff present.    to rely upon the Postal Service for return of their mail-in or
[ECF 549-28].                                                        absentee ballot.” [ECF 547, ¶ 61]. Drop boxes, she says, can
                                                                     address this concern by allowing voters to safely return mail-
                                                                     in ballots to an in-person location.
2. Defendants’ and Intervenors’ evidence of the benefits
                                                                     In exchange for these benefits, the Secretary insists that any
and low risks associated with drop boxes.
                                                                     potential security risk associated with drop boxes is low. She
Secretary Boockvar advocates for the use of drop boxes               notes that the federal Department of Homeland Security has
as a “direct and convenient way” for voters to deliver               released guidance affirming that a “ballot drop box provides
cast ballots to their county boards of elections, “thereby           a secure and convenient means for voters to return their mail
increasing turnout.” [ECF 547, p. 22 ¶ 54 (citing 549-11 at          ballot,” and recommending that states deploy one drop box
pp. 10-11) ]. The Secretary also touts the special benefits          for every 15,000 to 20,000 registered voters. [Id. at ¶¶ 63-65
of expanding drop-box use in the ongoing COVID-19                    (citing ECF 549-24, p. 1) ]. She also points to a purported lack
pandemic. Specifically, she asserts that drop boxes reduce           of evidence of systemic ballot harvesting or any attempts to
health risks and inspire voter confidence because “many              tamper with, destroy, or otherwise commit voter fraud using
voters understandably do not wish to cast their votes in person      drop boxes, either in Pennsylvania's recent primary election,
at their polling place on Election Day” due to COVID-19.             or in other states that have used drop boxes for many years.
[Id. at ¶¶ 55, 57 (citing ECF 549-2 ¶ 39; ECF 549-11 at              [Id. at ¶¶ 68-74 (citations omitted) ]. And she asserts that “[i]n
p. 10; 549-8, ¶ 95) ]. Drop boxes, she says, allow voters            the last 20 years in the entire state of Pennsylvania, there have
to vote in person without coming into “close proximity to            been fewer than a dozen confirmed cases of fraud involving
other members of the public, compared to in-person voting            a handful of absentee ballots” among the many millions of
or personally delivering a mail-in ballot to a public office         votes cast during that time period. [Id. at ¶ 70 (citing ECF
building.” [Id. at ¶ 57].                                            549-10, pp. 3-4) ].

Secretary Boockvar also states that drop boxes are highly            Finally, the Secretary, and other Defendants and Intervenors,
convenient, and cost-saving, for both counties and voters. For       argue that Pennsylvania already has robust measures in
counties, she notes that “24-hour secure ballot drop boxes” are      place to prevent fraud, including its criminal laws, voter
“cost-effective measures ... as they do not have to be staffed by    registration system, mail-in ballot application requirement,
election judges.” [Id. at p. 24 ¶ 62 (citing ECF 549-11 at p. 11);   and canvassing procedures. [Id. at ¶¶ 66-67 (citing 25 P.S.
ECF 549-9 at ¶ 34]. As for voters, the Secretary explains that,      §§ 3516 - 3518) ]; [ECF 549-9, p. 15, ¶¶ 46-47 (“These
in a state where “ten counties ... cover more than 1,000 square      allegations are not consistent with my experience with drop
miles” and “two-thirds” of counties “cover more than 500             box security, particularly given the strong voter verification
square miles,” many Pennsylvania voters “could be required           procedures that are followed by elections officials throughout
to drive dozens of miles (and perhaps in excess of 100 miles)        the country and in Pennsylvania. Specifically, the eligibility
if he or she wished to deposit his or her mail-in ballot in person   and identity of the voter to cast a ballot is examined by an
at the main county board of elections office.” [Id. at ¶ 58          election judge who reviews and confirms all the personal
(citing ECF 549-29) ].                                               identity information provided on the outside envelope. Once
                                                                     voter eligibility is confirmed, the ballot is extracted and
 *15 In addition to any tangible benefit drop boxes may have         separated from the outside envelope to ensure the ballot
for voter access and turnout, Secretary Boockvar also states         remains secret. During this step, election judges confirm
that drop boxes have a positive impact on voter confidence.          that there is only one ballot in the envelope and checks for



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               21
           Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 46 of 158
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 5997680

potential defects, such as tears in the ballot.... Regardless        best practices and advice that NVAHI has provided across
of the receptacle used for acceptance of the ballot (drop            jurisdictions.” [Id. at ¶ 35]. But she also notes that “[b]est
box versus USPS mailbox), ballot validation occurs when              practices will vary by county based on the county's available
the ballot is received by the county board of elections. The         resources, population, needs, and assessment of risk.” [Id. at
validation is the same regardless of how the ballots are             ¶ 52].
collected or who delivers the ballot, even where that delivery
contravenes state law.”) ].                                          More generally, Ms. McReynolds argues that “[d]rop-boxes
                                                                     do not create an increased opportunity for fraud” as compared
Defendants and Intervenors also point to several expert              to postal boxes. [Id. at ¶ 44]. She also suggests that
reports expressing the view that drop boxes are both low risk        Pennsylvania guards against such fraud through other “strong
and beneficial. These experts include:                               voter verification procedures,” including “ballot validation
                                                                     [that] occurs when the ballot is received by the county
Professor Matthew A. Barreto, a Professor of Political               board of elections” and “[r]econciliation procedures adopted
Science and Chicana/o Studies at UCLA. [ECF 549-7].                  by election officials ... [to] protect against the potential
Professor Barreto offers the opinion that ballot drop boxes are      risk of double voting.” [Id. at ¶¶ 46-48]. She notes that
an important tool in facilitating voting in Black and Latino         “Pennsylvania's balloting system requires that those who
communities. Specifically, he discusses research showing that        request a mail-in vote and do not return the ballot (or spoil
Black and Latino voters are “particularly concerned about            the mail-in ballot at their polling place), can only vote a
the USPS delivering their ballots.” [Id. at ¶ 22]. And he            provisional ballot” and “[i]f a mail-in or absentee ballot was
opines that ballot drop boxes help to reassure these voters that     submitted by an individual, their provisional ballot is not
their vote will count, because “there is no intermediary step        counted.” [Id. at ¶ 48].
between the voters and the county officials who collect the
ballot.” [Id. at ¶ 24].                                              Professor Lorraine C. Minnite, an Associate Professor and
                                                                     Chair of the Department of Public Policy and Administration
 *16 Professor Donald S. Burke, a medical doctor and                 at Rutgers University-Camden. [ECF 549-10]. Professor
Distinguished University Professor of Health Science and             Minnite opines that “the incidence of voter fraud in
Policy, Jonas Salk Chair in Population Health, and Professor         contemporary U.S. elections is exceedingly rare, including
of Epidemiology at the University of Pittsburgh. [ECF 549-8].        the incidence of voter impersonation fraud committed
Professor Burke details the “significant risk of exposure” to        through the use of mail-in absentee ballots.” [Id. at p. 3].
COVID-19 in “enclosed areas like polling places.” [Id. at ¶          In Pennsylvania specifically, she notes that “[i]n the last 20
69]. He opines that “depositing a ballot in a mailbox and            years ... there have been fewer than a dozen confirmed cases
depositing a ballot in a drop-box are potential methods of           of fraud involving a handful of absentee ballots, and most
voting that impart the least health risk to individual voters, and   of them were perpetrated by insiders rather than ordinary
the least public health risk to the community.” [Id. at ¶ 95].       voters.” [Id. at pp. 3-4]. As a “point of reference,” she notes
                                                                     that 1,459,555 mail-in and absentee ballots were cast in
Amber McReynolds, the CEO of the National Vote at Home               Pennsylvania's 2020 primary election alone. [Id. at 4].
Institute, with 13 years of experience administering elections
as an Elections Director, Deputy Director, and Operations            Professor Robert M. Stein, a Professor of Political Science
Manager for the City and County of Denver, Colorado. [ECF            at Rice University and a fellow in urban politics at the
549-9]. Ms. McReynolds opines that “[b]allot drop-boxes can          Baker Institute. [ECF 549-11]. Professor Stein opines that
be an important component of implementing expanded mail-             “the Commonwealth's use of drop boxes provides a number
in voting” that are “generally more secure than putting a            of benefits without increasing the risk of mail-in or absentee
ballot in post office boxes.” [Id. at ¶ 16 (a) ]. She notes that     voter fraud that existed before drop boxes were implemented
“[d]rop boxes are managed by election officials ... delivered        because (manned or unmanned) they are at least as secure
to election officials more quickly than delivery through the         as U.S. Postal Service (‘USPS’) mailboxes, which have been
U.S. postal system, and are secure.” [Id.].                          successfully used to return mail-in ballots for decades in
                                                                     the Commonwealth and elsewhere around the U.S.” [Id. at
Ms. McReynolds also opines that Secretary Boockvar's                 p. 3]. According to Professor Stein, the use of drop boxes
guidance with respect to drop boxes is “consistent with              “has been shown to increase turnout,” which he suggests is



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             22
           Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 47 of 158
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 5997680

particularly important “during a global pandemic and where          dilutive impact of drop boxes, Plaintiffs offer a combination
research has shown that natural and manmade disasters have          of anecdotal and expert evidence.
historically had a depressive effect on voter turnout.” [Id. at
p. 4]. Professor Stein notes that “[d]rop boxes are widely          Foremost among this evidence is the expert report of Greg
used across a majority of states as a means to return mail-in       Riddlemoser, the former Director of Elections and General
ballots” and he is “not aware of any studies or research that       Registrar for Stafford County, Virginia from 2011 until 2019.
suggest that drop boxes (manned or unmanned) are a source           [ECF 504-19]. According to Mr. Riddlemoser, “voter fraud
for voter fraud.” [Id.]. Nor is he aware “of any evidence that      exists.” [Id. at p. 2]. He defines the term “voter fraud” to
drop boxes have been tampered with or led to the destruction        mean any “casting and/or counting of ballots in violation of
of ballots.” [Id.].                                                 a state's election code.” [Id.]. Examples he gives include:
                                                                    “Voting twice yourself—even if in multiple jurisdictions,”
 *17 Professor Paul Gronke, a Professor of Political                “voting someone else's ballot,” and “[e]lection officials
Science at Reed College and Director of the Early                   giving ballots to or counting ballots from people who were
Voting Information Center. [ECF 545-7]. Professor Gronke            not entitled to vote for various reasons.” [Id. at pp. 2-3]. All
recommends that “drop boxes should be provided in                   of these things, he asserts, are “against the law and therefore
every jurisdiction that has significant (20% or more)               fraudulent.” [Id.].3
percentage[ ] of voters casting a ballot by mail, which includes
Pennsylvania” for the general election. [Id. at ¶ 6]. He            Mr. Riddlemoser argues that “ballot harvesting” (which is
avers that “[s]cientific research shows that drop boxes raise       the term Plaintiffs use to refer to situations in which an
voter turnout and enhance voter confidence in the elections         individual returns the ballots of other people) “persists in
process.” [Id. at ¶ 7]. Voters, he explains, “utilize drop boxes    Pennsylvania.” [Id. at p. 3]. He points to the following
heavily—forty to seventy percent of voters in vote by mail          evidence to support this opinion:
states and twenty-five percent or more in no-excuse absentee
states.” [Id.]. Professor Gronke further states that he is “not       • Admissions by Pennsylvania's Deputy Secretary
aware of any reports that drop boxes are a source for voter             for Elections and Commissions, Jonathan Marks,
fraud” despite having “been in use for years all over the               that “several Pennsylvania counties permitted ballot
country.” [Id. at ¶ 8]. And he suggests that the use of drop            harvesting by counting ballots that were delivered in
boxes is “especially important” in an election “that will be            violation of Pennsylvania law” during the recent primary
conducted under the cloud of the COVID-19 pandemic, and                 election, [Id.];
for a state like Pennsylvania that is going to experience an
enormous increase in the number of by-mail ballots cast by            • “[S]everal instances captured by the media where voters
the citizenry of the state.” [Id. at ¶ 9].                               in the June 2020 Primary deposited multiple ballots into
                                                                         unstaffed ballot drop boxes,” [Id. at p. 4];
Based on this evidence, and the purported lack of any contrary
                                                                      • “Other photographs and video footage of at least one
evidence showing great risks of fraud associated with the
                                                                         county's drop box (Elk County) on Primary Election
use of drop boxes, Defendants and Intervenors argue that
                                                                         day” which “revealed additional instances of third-party
Pennsylvania's authorization of drop boxes, and the counties’
                                                                         delivery,” [Id.]; and
specific implementation of them, furthers important state
interests at little cost to the integrity of the election system.     • “Documents produced by Montgomery County” which
                                                                         “reveal that despite signs warning that ballot harvesting
                                                                         is not permitted, people during the 2020 Primary
3. Plaintiffs’ evidence of the risks of fraud and vote                   attempted to deposit into the five drop boxes used by that
dilution associated with drop boxes.                                     county ballots that were not theirs,” [Id.].

Plaintiffs, on the other hand, argue that the drop boxes allow       *18 With respect to the use of “unstaffed” or “unmanned”
for an unacceptable risk of voter fraud and “illegal delivery       ballot drop boxes, Mr. Riddlemoser expresses the opinion
or ballot harvesting” that, when it occurs, will “dilute” the       that “the use of unmanned drop boxes presents the easiest
votes of all lawful voters who comply with the Election             opportunity for voter fraud” and “certain steps must be taken
Code. See, e.g., [ECF 461, ¶¶ 127-128]. As evidence of the          to make drop boxes ‘secure’ and ‘monitored.’ ” [Id. at p. 16].



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             23
           Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 48 of 158
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 5997680

                                                                      ballot harvesting by depositing more than one ballot in the
He states that, to be “secure,” drop boxes must be “attended”         drop box[.]” [Id.].
by “sworn election officials” at all times (i.e., “never left
unattended at any time they are open for ballot drop-off.”).          Beyond Mr. Riddlemoser's expert testimony, Plaintiffs proffer
[Id.]. He further suggests that officials stationed at drop boxes     several other pieces of evidence to support their claims
must be empowered, and required, to “verify the person                that drop boxes pose a dilutive threat to the ballots of
seeking to drop off a ballot is the one who voted it and is           lawful voters. Most notably, they present photographs and
not dropping off someone else's ballot.” [Id.]. Doing so, he          video stills of, by the Court's count, approximately seven
says, would, in addition to providing better security, also           individuals returning more than one ballot to drop boxes
“allow the election official to ask the voter if they followed        in Philadelphia and Elk County (the same photographs
the instructions they were provided ... and assist them in            referenced by Mr. Riddlemoser). [ECF 504-19, PDF pp.
doing so to remediate any errors, where possible, before ballot       49-71].
submission.” [Id.].
                                                                      *19 Those photographs depict the following:
In addition to being “manned,” Mr. Riddlemoser suggests
that certain procedures with respect to ballot collection are           • An unidentified woman holding what appear to be two
necessary to ensure the integrity of votes cast in drop boxes.             ballots at a Philadelphia drop box.
For example, he suggests that, at the end of each day, drop
boxes, which should themselves be “tamperproof,” should
“be verifiably completely emptied into fireproof/tamperproof
receptacles, which are then sealed and labeled by affidavit as
to whom, where, when, etc.” [Id.] Once sealed, the containers
“must then be transported by sworn officials in a county
owned vehicle (preferably marked law enforcement) back
to the county board where they are properly receipted and
safeguarded.” [Id.]. Emptied drop boxes should also be sealed
at the end of each day “such that they are not able to accept
any additional ballots until they are ‘open’ again[.]” [Id.]. And
boxes should be “examined to ensure no ballots are in the
box, that nothing else is inside the box, and that the structural
integrity and any security associated with the box remains
intact.” [Id.]. All of this, he suggests, should also be “available
for monitoring by poll watchers.” [Id.].

According to Mr. Riddlemoser, anything short of these robust            • Instagram user “thefoodiebarrister” posing for a selfie
procedures won't do. In particular, “video cameras would not               with two ballots in Philadelphia; captioned, in part,
prevent anyone from engaging in activity that could or is                  “dropping of [sic] my votes in a designated ballot
designed to spoil the ballots inside the box; such as dumping              drop box.”
liquids into the box, lighting the ballots on fire by using
gasoline and matches, or even removing the box itself.” [Id.
at p. 17]. Even if the “identity of the person responsible may
be determined ... the ballots themselves would be destroyed
—effectively disenfranchising numerous voters.” [Id.]. And
given “recent footage of toppled statues and damage to
government buildings” in the news, Mr. Riddlemoser finds
the “forcible removal of ballot drop boxes” to be “a distinct
possibility.” [Id.]. In addition to increasing the risk of ballot
destruction, Mr. Riddlemoser notes that reliance on video
cameras would also “not prohibit someone from engaging in



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            24
          Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 49 of 158
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 5997680




  • A photograph posted to social media showing a hand
     placing two ballots in a drop box; captioned, in part,
     “Cory and I voted!”                                          • A photograph of an unidentified man wearing a
                                                                    “Philadelphia Water” sweater and hat, placing two
                                                                    ballots in a Philadelphia drop box.




              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                25
           Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 50 of 158
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 5997680

                                                                       ballots that lacked a completed certification on the
  • Several video stills that, according to Plaintiffs, show           outside of the envelope. [Id. (citation omitted) ].
     voters depositing more than one ballot in an Elk
     County drop box.                                               • The recent guilty plea of the former Judge of Elections
                                                                       in South Philadelphia, Domenick J. DeMuro, to adding
                                                                       fraudulent votes to voting machines on election day.
                                                                       [ECF 461, ¶ 61]; see United States v. DeMuro, No. 20-
                                                                       cr-112 (E.D. Pa. May 21, 2020).

                                                                    • The 2014 guilty plea of Harmar Township police chief
                                                                      Richard Allen Toney to illegally soliciting absentee
                                                                      ballots to benefit his wife and her running mate in the
                                                                      2009 Democratic primary for town council, [ECF 461,
                                                                      ¶ 69];

                                                                    • The 2015 guilty plea of Eugene Gallagher for unlawfully
                                                                       persuading residents and non-residents of Taylor, in
                                                                       Lackawanna County, Pennsylvania, to register for
                                                                       absentee ballots and cast them for him during his
                                                                       councilman candidacy in the November 2013 election,
                                                                       [Id.];

                                                                     *20 • The 1999 indictment of Representative Austin J.
                                                                      Murphy in Fayette County for forging absentee ballots
In addition to these photographs and video stills, Plaintiffs         for residents of a nursing home and adding his wife as a
also provide a May 24, 2020, email sent by an official                write-in candidate for township election judge, [Id.];
in Montgomery County (which placed security guards to
                                                                    • The 1994 Eastern District of Pennsylvania and Third
monitor its drop boxes) observing that security “have turned
                                                                      Circuit case Marks v. Stinson, which involved an alleged
people away yesterday and today without incident who had
                                                                      incident of extensive absentee ballot fraud by a candidate
ballots other than their own.” [ECF 504-28].
                                                                      for the Pennsylvania State Senate, see Marks v. Stinson,
                                                                      19 F.3d 873 (3d Cir. 1994); Marks v. Stinson, No.
Separate and apart from this evidence specific to the use of
                                                                      93-6157, 1994 WL 146113 (E.D. Pa. Apr. 26, 1994),
drop boxes, Plaintiffs and their expert also provide evidence
                                                                      [ECF 461, ¶ 78]; and
of instances of election fraud, voter fraud, and illegal voting
generally. These include, for example:                              • A report from the bipartisan Commission on Federal
                                                                      Election Reform, chaired by former President Jimmy
  • A case in which a New Jersey court ordered a
                                                                      Carter and former Secretary of State James A. Baker
    new municipal election after a city councilman and
                                                                      III, which observed that absentee voting is “the largest
    councilman-elect were charged with fraud involving
                                                                      source of potential voter fraud” and proposed that states
    mail-in ballots. [ECF 504-19, p. 3].
                                                                      “reduce the risks of fraud and abuse in absentee voting
  • A New York Post article written by an anonymous                   by prohibiting ‘third-party’ organizations, candidates,
    fraudster who claimed to be a “master at fixing mail-in           and political party activists from handling absentee
    ballots” and detailed his methods. [Id.].                         ballots.” [ECF 461, ¶¶ 66-67, 80].

  • Philadelphia officials’ admission that approximately 40
     people were permitted to vote twice during the 2020             C. Facts relevant to signature comparison.
     primary elections. [Id.].                                    Many of the facts relevant to Plaintiffs’ signature-comparison
                                                                  claim relate to the verification procedures for mail-in and
  • A YouTube video purporting to show Philadelphia               absentee ballots, on one hand, and those procedures for in-
    election officials approving the counting of mail-in          person voting, on the other. These are described below.



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          26
           Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 51 of 158
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 5997680

                                                                      canvassing the mail-in ballots no earlier than election day. Id.
                                                                      at § 3146.8(g)(1.1).
1. Mail-in and absentee ballot verification.
                                                                      When pre-canvassing and canvassing the mail-in ballots, the
As noted above, Pennsylvania does not distribute unsolicited          county boards of elections must “examine the declaration on
mail-in and absentee ballots. Rather, a voter must apply for          the [larger] envelope of each ballot ... and shall compare the
the ballot (and any voter can). [ECF 549-2, ¶ 64]. As part of         information thereon with that contained in the ...Voters File.”
                                                                      Id. at § 3146.8(g)(3). The board shall then verify the “proof
the application for a mail-in ballot,4 an applicant must provide
                                                                      of identification” and shall determine if “the declaration [on
certain identifying information, including name, date of birth,
                                                                      the larger envelope] is sufficient.” Id. If the information in the
length of time as a resident of the voting district, voting
                                                                      “Voters File ... verifies [the elector's] right to vote,” the ballot
district if known, party choice in the primary, and address
                                                                      shall be counted. Id.
where the ballot should be sent. 25 P.S. § 3150.12(b). In
applying for a mail-in ballot, the applicant must also provide
“proof of identification,” which is defined by statute as that
person's driver's license number, last four digits of Social          2. In-person voting verification.
Security number, or another specifically approved form of
identification. [ECF 549-2, ¶ 64; ECF 549-27]; 25 P.S. §              When a voter decides to vote in-person on election day, rather
2602(z.5)(3). A signature is not mentioned in the definition          than vote by mail, the procedures are different. There is no
of “proof of identification.” 25 P.S. § 2602(z.5)(3). However,        application to vote in person. Rather, on election day, the in-
if physically capable, the applicant must sign the application.       person voter arrives at the polling place and “present[s] to
Id. at § 3150.12(c)-(d).                                              an election officer proof of identification,” which the election
                                                                      officer “shall examine.” Id. at § 3050(a). The in-person voter
Upon receiving the mail-in ballot application, the county             shall then sign a voter's certificate” and give it to “the election
board of elections determines if the applicant is qualified           officer in charge of the district register.” Id. at § 3050(a.3)
by “verifying the proof of identification and comparing the           (1). Next, the election officer shall “announce the elector's
information provided on the application with the information          name” and “shall compare the elector's signature on his voter's
contained on the applicant's permanent registration card.”            certificate with his signature in the district register.” Id. at
25 P.S. § 3150.12b(a). The county board of elections then             § 3050(a.3)(2). If the election officer believes the signature
                                                                      to be “genuine,” the in-person voter may vote. Id. But if the
either approves the application5 or “immediately” notifies
                                                                      election officer does not deem the signature “authentic,” the
the applicant if the application is not approved. Id. at §
                                                                      in-person voter may still cast a provisional ballot and is given
3150.12b(a), (c). Upon approval, the county mails the voter
                                                                      the opportunity to remedy the deficiency. Id.
the mail-in ballot.

 *21 After receiving the ballot, the mail-in voter must “mark
the ballot” with his or her vote, insert the ballot into the          3. The September 11, 2020, and September 28, 2020, sets
“secrecy” envelope, and place the “secrecy” envelope into             of guidance.
a larger envelope. Id. at § 3150.16(a). Then, the voter must
“fill out, date and sign the declaration printed on [the larger]      In September 2020, Secretary Boockvar issued two new
envelope. [The larger] envelope shall then be securely sealed         sets of guidance related to signature comparisons of
and the elector shall send [it] by mail ... or deliver it in person   mail-in and absentee ballots and applications. The first,
to said county board of election.” Id. The declaration on the         issued on September 11, 2020, was titled “Guidance
larger envelope must be signed, unless the voter is physically        Concerning Examination of Absentee and Mail-In Ballot
unable to do so. Id. at § 3150.16(a)-(a.1).                           Return Envelopes.” [ECF 504-24]. The guidance stated,
                                                                      in relevant part, the “Pennsylvania Election Code does
Once the voter mails or delivers the completed mail-in ballot         not authorize the county board of elections to set aside
to the appropriate county board of elections, the ballot is kept      returned absentee or mail-in ballots based solely on signature
“in sealed or locked containers until they are to be canvassed        analysis by the county board of elections.” [Id. at p. 3]. The
by the county board of elections.” Id. at § 3146.8(a). The            second set of guidance, issued on September 28, 2020, was
county boards of elections can begin pre-canvassing and               titled, “Guidance Concerning Civilian Absentee and Mail-


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                  27
           Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 52 of 158
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 5997680

In Ballot Procedures.” [ECF 504-25]. This September 28,             to the same signature-comparison requirement as in-person
2020, guidance stated, in relevant part, “The Election Code         voters. [Id. at pp. 13-14].
does not permit county election officials to reject applications
or voted ballots based solely on signature analysis. ... No
challenges may be made to mail-in and absentee ballots at
                                                                    4. Secretary Boockvar's King's Bench petition.
any time based on signature analysis.” [Id. at p. 9]. Thus, as
evidenced by these two sets of guidance, Secretary Boockvar         In light of this case and the parties’ disagreement over
advised the county boards of elections not to engage in a           whether the Election Code mandates signature comparison
signature-comparison analysis of voters’ signatures on ballots      for mail-in ballots, Secretary Boockvar filed a “King's Bench”
and applications for ballots.                                       petition with the Pennsylvania Supreme Court on October 4,
                                                                    2020. In that petition, she asked the Pennsylvania Supreme
 *22 Most of the counties intend to follow the Secretary's          Court to exercise its extraordinary jurisdiction, in light of
guidance and will not compare signatures on mail-in ballots         the impending election, to clarify whether the Election Code
and applications for the upcoming general election. E.g.,           mandates signature comparison of mail-in and absentee
[ECF 504-1]. A few counties, however, stated their intent to        ballots and applications. [ECF 556, p. 11; ECF 557].
not comply with the guidance, and instead would compare
and verify the authenticity of signatures. E.g., [id. (noting the   On October 7, 2020, several groups, including Donald J.
counties of Cambria, Elk, Franklin, Juniata, Mifflin, Sullivan,     Trump for President, Inc. and the Republican National
Susquehanna, and Wyoming, as not intending to follow                Committee—who are Plaintiffs in this case—moved to
Secretary Boockvar's guidance to not compare signatures) ].         intervene as Respondents in the Pennsylvania Supreme Court
                                                                    case. [ECF 571-1]. The Pennsylvania Supreme Court has not
According to Defendants, there are valid reasons to not             yet decided the motion to intervene or whether to accept the
require signature comparisons for mail-in and absentee              case. The petition remains pending.
ballots. For example, Secretary Boockvar notes that signature
verification is a technical practice, and election officers are
not “handwriting experts.” [ECF 549-2, p. 19, ¶ 68]. Secretary        D. Facts relevant to poll-watcher claims.
Boockvar also notes that voters’ signatures can change              The position of “poll watcher” is a creation of state statute.
over time, and various medical conditions (e.g., arthritis)         See 25 P.S. § 2687. As such, the Election Code defines how a
can impact a person's signature. [Id.] Defendants’ expert,          poll watcher may be appointed, what a poll watcher may do,
Amber McReynolds, also finds that “signature verification”          and where a poll watcher may serve.
involves “inherent subjectivity.” [ECF 549-9, p. 20, ¶ 64].
Ms. McReynolds further notes the “inherent variability of
individuals’ signatures over time.” [Id.] And according to          1. The county-residency requirement for poll watchers.
Secretary Boockvar, these are just some reasons Pennsylvania
implements verification procedures other than signature              *23 The Election Code permits candidates to appoint two
comparisons for mail-in voters, who, unlike in-person voters,       poll watchers for each election district. 25 P.S. § 2687(a). The
are not present when their signature would be verified. [ECF        Election Code permits political parties and bodies to appoint
549-2, p. 20, ¶ 69].                                                three poll watchers for each election district. Id.

Plaintiffs’ expert, Greg Riddlemoser, on the other hand, states     For many years, the Pennsylvania Election Code required
that signature comparison is “a crucial security aspect of vote-    that poll watchers serve only within their “election district,”
by-mail” and failing to verify signatures on mail-in ballots        which the Code defines as “a district, division or precinct, ...
would “undermine voter confidence and would increase the            within which all qualified electors vote at one polling place.”
possibility of voter fraud.” [ECF 504-19, pp. 10-11]. Mr.           25 P.S. § 2687(b) (eff. to May 15, 2002) (watchers “shall
Riddlemoser asserts that Secretary Boockvar's September             serve in only one district and must be qualified registered
11, 2020, and September 28, 2020, guidance “encourage,              electors of the municipality or township in which the district
rather than prevent, voter fraud.” [Id. at p. 12]. As such, Mr.     where they are authorized to act is located”); 25 P.S. §
Riddlemoser explains that mail-in voters should be subject          2602(g). Thus, originally, poll watching was confined to a




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             28
           Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 53 of 158
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 5997680

more limited geographic reach than one's county, as counties       of returns of any primary or election and recount of ballots
are themselves made up of many election districts.                 or recanvass of voting machines under” the Code. 25 P.S.
                                                                   § 2650. Additionally, one poll watcher for each candidate,
Then, in 2004, the General Assembly amended the relevant           political party, or political body may “be present in the polling
poll-watcher statute to provide that a poll watcher “shall         place ... from the time that the election officers meet prior to
be authorized to serve in the election district for which the      the opening of the polls ... until the time that the counting of
watcher was appointed and, when the watcher is not serving         votes is complete and the district register and voting check list
in the election district for which the watcher was appointed, in   is locked and sealed.” 25 P.S. § 2687(b).
any other election district in the county in which the watcher
is a qualified registered elector.” 25 P.S. § 2687(b) (eff. Oct.    *24 During this time, poll watchers may raise objections
8, 2004).                                                          to “challenge any person making application to vote.” Id.
                                                                   Poll watchers also may raise challenges regarding the voters’
This county-residency requirement is in line with (or is, in       identity, continued residence in the election district, or
some cases, more permissive than) the laws of at least eight       registration status. 25 P.S. § 3050(d).
other states, which similarly require prospective poll watchers
to reside in the county in which they wish to serve as a           Although Pennsylvania has historically allowed absentee
watcher or (similar to the pre-2004 Pennsylvania statute) limit    ballots to be returned by U.S. Postal Service or by in-person
poll watchers to a sub-division of the county. See, e.g., Fla.     delivery to a county board of elections office, the Election
Stat. Ann. § 101.131(1) (Florida); Ind. Code Ann. § 3-6-8-2.5      Code does not provide (and has never provided for) any right
(Indiana); Ky. Rev. Stat. Ann. § 117.315(1) (Kentucky); N.Y.       to have poll watchers in locations where absentee voters fill
Elec. Law § 8-500(5) (New York); N.C. Gen. Stat. Ann. §            out their ballots (which may include their home, office, or
163-45(a) (North Carolina); Tex. Elec. Code Ann. § 33.031(a)       myriad other locations), nor where those votes are mailed
(Texas); S.C. Code Ann. § 7-13-860 (South Carolina); Wyo.          (which may include their own mailbox, an official U.S. Postal
Stat. Ann. § 22-15-109(b) (Wyoming). However, at least one         Service collection box, a work mailroom, or other places
state (West Virginia) does not provide for poll watchers at all.   U.S. Postal Service mail is collected), nor at county board of
See W. Va. Code Ann. § 3-1-37; W. Va. Code Ann. § 3-1-41           elections offices. [ECF 549-2, ¶¶ 86-90].

The General Assembly has not amended the poll-watcher              Before Act 77, absentee ballots were held in election districts
statute since 2004, even though some lawmakers have                rather than centralized at the county board of elections. See
advocated for the repeal of the residency requirement. See         25 P.S. § 3146.8 (eff. Mar. 14, 2012 to Oct. 30, 2019) (“In
Cortés, 218 F. Supp. 3d at 402 (observing that legislative         all election districts in which electronic voting systems are
efforts to repeal the poll-watcher residency requirement have      used, absentee ballots shall be opened at the election district,
been unsuccessful).                                                checked for write-in votes in accordance with section 1113-
                                                                   A and then either hand-counted or counted by means of the
As part of its September 17, 2020, decision, the Pennsylvania      automatic tabulation equipment, whatever the case may be.”).
Supreme Court found that the county-residency requirement
does not violate the U.S. or Pennsylvania constitutions.           At such time (again, before Act 77), poll workers opened
Boockvar, ––– A.3d at ––––, 2020 WL 5554644, at *31.               those absentee ballots at each polling place after the close of
                                                                   the polls. Id. (“Except as provided in section 1302.1(a.2), the
                                                                   county board of elections shall then distribute the absentee
                                                                   ballots, unopened, to the absentee voter's respective election
2. Where and when poll watchers can be present during
                                                                   district concurrently with the distribution of the other election
the election.
                                                                   supplies. Absentee ballots shall be canvassed immediately
The Pennsylvania Election Code sets forth the rules for where      and continuously without interruption until completed after
and when poll watchers are permitted to be present.                the close of the polls on the day of the election in each election
                                                                   district. The results of the canvass of the absentee ballots shall
The Election Code provides that poll watchers may be               then be included in and returned to the county board with the
present “at any public session or sessions of the county           returns of that district.” (footnote omitted)).
board of elections, and at any computation and canvassing



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             29
           Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 54 of 158
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 5997680

With the enactment of Act 77, processing and counting of           are not authorized to be present in those places. [ECF 573-1,
mail-in and absentee ballots is now centralized in each county     p. 12 (“It is clear from a reading of the above sections [of the
board of elections, with all mail-in and absentee ballots in       Election Code] that the satellite offices where these activities,
such county held and counted at the county board of elections      and only these activities, occur are true ‘offices of the Board
(or such other site as the county board may choose) without        of Elections’ and are not polling places, nor public sessions
regard to which election district those ballots originated from.   of the Board of Elections, at which watchers have a right to
25 P.S. § 3146.8(a) (eff. Mar. 27, 2020); [ECF 549-2, ¶ 81].       be present under the Election Code.”) ]. Immediately after
                                                                   issuance of this decision, the Trump Campaign filed a notice
Under Act 12, counties are permitted to “pre-canvass” mail-in      of appeal, indicating its intention to appeal the decision to
or absentee ballots received before Election Day beginning at      the Commonwealth Court of Pennsylvania. Having just been
7:00 a.m. on Election Day. 25 P.S. § 3146.8(g)(1.1). Counties      noticed, that appeal remains in its infancy as of the date of
are further permitted to “canvass” ballots received after that     this Opinion.
time beginning “no earlier than the close of the polls on the
day of the election and no later than the third day following
the election.” Id. § 3146.8(g)(2).
                                                                   3. Plaintiffs’ efforts to recruit poll watchers for the
                                                                   upcoming general election.
The Election Code permits “[o]ne authorized representative
of each candidate” and “one representative from each political     In order to become a certified poll watcher, a candidate must
party” to “remain in the room in which the absentee ballots        meet certain criteria. [ECF 504-20, ¶ 9]. That is, a poll watcher
and mail-in ballots are pre-canvassed.” 25 P.S. § 3146.8(g)        needs to be “willing to accept token remuneration, which is
(1.1). Similarly, during canvassing, the Election Code permits     capped at $120 under Pennsylvania state law” and must be
“[o]ne authorized representative of each candidate” and “one       able to take off work or otherwise make arrangements to be at
representative from each political party” to “remain in the        the polling place during its open hours on Election Day, which
room in which the absentee ballots and mail-in ballots are         can mean working more than 14 hours in a single day. [Id.].
canvassed.” 25 P.S. § 3146.8(g)(2).
                                                                   The Pennsylvania Director for Election Day Operations
 *25 The Election Code provisions pertaining to the “pre-          for the Trump Campaign, James J. Fitzpatrick, stated that
canvass” and “canvass” do not make any separate reference          the Trump Campaign wants to recruit poll watchers for
to poll watchers, instead referring only to the “authorized        every county in Pennsylvania. [ECF 504-2, ¶ 30]. To that
representatives” of parties and candidates. See 25 P.S. §          end, the RNC and the Trump Campaign have initiated
3146.8.                                                            poll-watcher recruitment efforts for the general election by
                                                                   using a website called DefendYourBallot.com. [ECF 528-14,
On October 6, 2020, Secretary Boockvar issued guidance             265:2-15, 326:14-329-7]. That website permits qualified
concerning poll watchers and authorized representatives.           electors to volunteer to be a poll watcher. [Id.]. In addition,
[ECF 571-1]. The guidance states that poll watchers “have          Plaintiffs have called qualified individuals to volunteer
no legal right to observe or be present at ... ballot return       to be poll watchers, and worked with county chairs and
sites,” such as drop-box locations. [ECF 571-1, Ex. E,             conservative activists to identify potential poll watchers. [Id.].
p. 5]. The guidance also states that while a candidate's
authorized representative may be present when mail-in ballots      Despite these efforts, the Trump Campaign claims it “is
are opened (including during pre-canvass and canvass), the         concerned that due to the residency restriction, it will not have
representative cannot challenge those ballots. [Id. at Ex. E, p.   enough poll watchers in certain counties.” [ECF 504-2, ¶ 25].
4].                                                                Mr. Fitzpatrick, however, could not identify a specific county
                                                                   where the Trump Campaign has been unable to obtain full
On October 9, 2020, in a separate lawsuit brought by               coverage of poll watchers or any county where they have tried
the Trump Campaign in the Philadelphia County Court of             and failed to recruit poll watchers for the General Election.
Common Pleas, the state court there confirmed Secretary            [ECF 528-14, 261:21-262:3, 263:8-19, 265:2-266:3].
Boockvar's guidance. Specifically, the state court held
that satellite ballot-collection locations, such as drop-box       *26 In his declaration, Representative Reschenthaler shared
locations, are not “polling places,” and therefore poll watchers   Mr. Fitzpatrick's concern, stating that he does not believe that



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             30
           Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 55 of 158
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 5997680

he will “be able to recruit enough volunteers from Greene            267:23-268:1]. For example, the Trump Campaign utilized at
County to watch the necessary polls in Greene County.” [ECF          least two Democrats among the poll watchers it registered in
504-6, ¶ 12]. But Representative Reschenthaler did not               the primary. [ECF 528-15, P001648].
provide any information regarding his efforts to recruit poll
watchers to date, or what he plans to do in the future to attempt
to address his concern. See generally [id.].
                                                                     4. Rationale for the county-residency requirement.

Representative Kelly stated in his declaration that he was           Defendants have advanced several reasons to explain the
“likely to have difficulty getting enough poll watchers from         rationale behind county-residency requirement for poll
within Erie County to watch all polls within that county on          watchers.
election day.” [ECF 504-5, ¶ 16]. Representative Kelly never
detailed his efforts (e.g., the outreach he tried, prospective       Secretary Boockvar has submitted a declaration, in which
candidates he unsuccessfully recruited, and the like), and he        she has set forth the reasons for and interests supporting
never explained why those efforts aren't likely to succeed in        the county-residency requirement. Secretary Boockvar states
the future. See generally [id.].                                     that the residency requirement “aligns with Pennsylvania's
                                                                     county-based election scheme[.]” [ECF 549-2, p. 22, ¶ 77].
In his declaration, Representative Thompson only stated that         “By restricting poll watchers’ service to the counties in which
based on his experience, “parties and campaigns cannot               they actually reside, the law ensures that poll watchers should
always find enough volunteers to serve as poll watchers in           have some degree of familiarity with the voters they are
each precinct.” [ECF 504-4, ¶ 20].                                   observing in a given election district.” [Id. at p. 22, ¶ 78].

According to statistics collected and disseminated by the             *27 In a similar vein, Intervenors’ expert, Dr. Barreto, in his
Pennsylvania Department of State, there is a gap between the         report, states that, voters are more likely to be comfortable
number of voters registered as Democrats and Republicans             with poll watchers that “they know” and are “familiar with ...
in some Pennsylvania counties. [ECF 504-34]. Plaintiffs’             from their community.” [ECF 524-1, p. 14, ¶ 40]. That's
expert, Professor Lockerbie, believes this puts the party with       because when poll watchers come from the community, “there
less than a majority of voters in that county at a disadvantage      is increased trust in government, faith in elections, and voter
in recruiting poll watchers. [ECF 504-20, ¶ 15]. However,            turnout[.]” [Id.].
despite this disadvantage, Professor Lockerbie states that “the
Democratic and Republican parties might be able to meet the          At his deposition, Representative Kelly agreed with this
relevant criteria and recruit a sufficient population of qualified   idea: “Yeah, I think – again, depending how the districts
poll watchers who meet the residency requirement[ ].” [Id. at        are established, I think people are probably even more
¶ 16].                                                               comfortable with people that they – that they know and they
                                                                     recognize from their area.” [ECF 524-23, 111:21-25].
Additionally, Professor Lockerbie finds the gap in registered
voters in various counties to be especially problematic for
minor political parties. [Id. at ¶ 16]. As just one example,
                                                                     LEGAL STANDARD
according to Professor Lockerbie, even if one were to assume
that all third-party voters were members of the same minor           Summary judgment is appropriate “if the movant shows that
party, then in Philadelphia County it would require “every 7th       there is no genuine dispute as to any material fact and the
registrant” to be a poll watcher in order for the third party to     movant is entitled to judgment as a matter of law.” Fed. R. Civ.
have a poll watcher observing each precinct.” [Id.].                 P. 56(a). At summary judgment, the Court must ask whether
                                                                     the evidence presents “a sufficient disagreement to require
Professor Lockerbie believes that disruptions to public              submission to the jury or whether it is so one-sided that one
life caused by the COVID-19 pandemic “magnified” the                 party must prevail as a matter of law.” Anderson v. Liberty
difficulties in securing sufficient poll watchers. [Id. at ¶ 10].    Lobby, Inc., 477 U.S. 242, 251-52, 106 S.Ct. 2505, 91 L.Ed.2d
                                                                     202 (1986). In making that determination, the Court must
Nothing in the Election Code limits parties from recruiting          “consider all evidence in the light most favorable to the party
only registered voters from their own party. [ECF 528-14,



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              31
           Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 56 of 158
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 5997680

opposing the motion.” A.W. v. Jersey City Pub. Schs., 486 F.3d vote, and if they do, the burden is slight and outweighed
791, 794 (3d Cir. 2007).                                       by the Commonwealth's interests—interests inherent in the
                                                               Commonwealth's other various procedures to police fraud, as
 [1] [2] The summary-judgment stage “is essentially ‘put up well as its overall election scheme.
or shut up’ time for the non-moving party,” which “must rebut
the motion with facts in the record and cannot rest solely on   *28 Finally, because the Court will be dismissing all federal-
assertions made in the pleadings, legal memoranda, or oral     constitutional claims, it will decline to exercise supplemental
argument.” Berckeley Inv. Grp. Ltd. v. Colkitt, 455 F.3d 195,  jurisdiction over any of the state-constitutional claims and
201 (3d Cir. 2006). If the non-moving party “fails to make     will thus dismiss those claims without prejudice.
a showing sufficient to establish the existence of an element
essential to that party's case, and on which that party will
bear the burden at trial,” summary judgment is warranted.      I. Defendants’ procedural and jurisdictional challenges.
Celotex Corp. v. Catrett, 477 U.S. 317, 324, 106 S.Ct. 2548,   At the outset, Defendants and Intervenors raise a number of
91 L.Ed.2d 265 (1986).                                         jurisdictional, justiciability, and procedural arguments, which
                                                               they assert preclude review of the merits of Plaintiffs’ claims.
 [3] “The rule is no different where there are cross-motions Specifically, they assert (1) the claims are not ripe and are
for summary judgment.” Lawrence v. City of Philadelphia,       moot, (2) there is a lack of evidence against certain county
527 F.3d 299, 310 (3d Cir. 2008). The parties’ filing of       boards, and those boards are not otherwise necessary parties,
cross-motions “does not constitute an agreement that if one    and (3) Plaintiffs lack standing. The Court addresses each
is rejected the other is necessarily justified[.]” Id. But the argument, in turn.
Court may “resolve cross-motions for summary judgment
concurrently.” Hawkins v. Switchback MX, LLC, 339 F. Supp.
                                                                      A. Plaintiffs’ claims are ripe and not moot.
3d 543, 547 (W.D. Pa. 2018). When doing so, the Court views
                                                                    Several Defendants have argued that Plaintiffs’ claims in the
the evidence “in the light most favorable to the non-moving
                                                                    Second Amended Complaint are not ripe and are moot. The
party with respect to each motion.” Id.
                                                                    Court disagrees.



DISCUSSION & ANALYSIS
                                                                    1. Plaintiffs’ claims are ripe.
Plaintiffs, Defendants, and Intervenors all cross-move for
                                                                     [4] [5] [6] [7] The ripeness doctrine seeks to “prevent the
summary judgment on all three of Plaintiffs’ remaining
                                                                    courts, through the avoidance of premature adjudication, from
claims, which the Court refers to, in the short-hand, as (1) the
                                                                    entangling themselves in abstract disagreements.” Artway
drop-box claim, (2) the signature-comparison claim, and (3)
                                                                    v. Attorney Gen. of N.J., 81 F.3d 1235, 1246-47 (3d Cir.
the poll-watching claim. The common constitutional theory
                                                                    1996) (cleaned up). The ripeness inquiry involves various
behind each of these claims is vote dilution. Absent the
                                                                    considerations including whether there is a “sufficiently
security measures that Plaintiffs seek, they fear that others
                                                                    adversarial posture,” the facts are “sufficiently developed,”
will commit voter fraud, which will, in turn, dilute their
                                                                    and a party is “genuinely aggrieved.” Peachlum v. City of
lawfully cast votes. They assert that this violates the federal
                                                                    York, 333 F.3d 429, 433-34 (3d Cir. 2003). Ripeness requires
and Pennsylvania constitutions.
                                                                    the case to “have taken on fixed and final shape so that a court
                                                                    can see what legal issues it is deciding, what effect its decision
The Court will address only the federal-constitutional claims.
                                                                    will have on the adversaries, and some useful purpose to
For the reasons that follow, the Court finds that Plaintiffs lack
                                                                    be achieved in deciding them.” Wyatt, Virgin Islands, Inc. v.
standing to bring their federal-constitutional claims because
                                                                    Gov't of the Virgin Islands, 385 F.3d 801, 806 (3d Cir. 2004)
Plaintiffs’ injury of vote dilution is not “concrete” for Article
                                                                    (quoting Pub. Serv. Comm'n of Utah v. Wycoff Co., 344 U.S.
III purposes.
                                                                    237, 244, 73 S.Ct. 236, 97 L.Ed. 291 (1952)). “A dispute is
                                                                    not ripe for judicial determination if it rests upon contingent
But even assuming Plaintiffs had standing, the Court
                                                                    future events that may not occur as anticipated, or indeed may
also concludes that Defendants’ regulations, conduct, and
                                                                    not occur at all.” Id.
election guidance here do not infringe on any right to



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          32
           Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 57 of 158
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 5997680

 [8] Ultimately, “[r]ipeness involves weighing two factors:          and can adequately address the remaining legal questions that
(1) the hardship to the parties of withholding court                 predominate this lawsuit. As such, the Court finds Plaintiffs’
consideration; and (2) the fitness of the issues for judicial        claims fit for judicial review.
review.” Artway, 81 F.3d at 1247. Unlike standing, ripeness
is assessed at the time of the court's decision (rather than the     Thus, Plaintiffs’ claims are presently ripe.
time the complaint was filed). See Blanchette v. Connecticut
General Ins. Corp., 419 U.S. 102, 139-40, 95 S.Ct. 335, 42
L.Ed.2d 320 (1974).
                                                                     2. Plaintiffs’ claims are not moot.

 [9] The Court finds that Plaintiffs’ claims are ripe. Applying      Some Defendants also assert that Plaintiffs’ claims are moot
the two-factor test here, the Court first concludes that the         because Plaintiffs reference allegations of harm that occurred
parties would face significant hardship if the Court were to         during the primary election, and since then, Secretary
hold that the case was unripe (assuming it was otherwise             Boockvar has issued new guidance and the Pennsylvania
justiciable). The general election is less than one month away,      Supreme Court has interpreted the Election Code to clarify
and Plaintiffs assert claims that could significantly affect         several ambiguities. The Court, however, concludes that
the implementation of Pennsylvania's electoral procedures.           Plaintiffs’ remaining claims are not moot.
Further, if the Court were to find that Plaintiffs’ claims
were not ripe, Plaintiffs would be burdened. This is because          [10] [11] [12] Mootness stems from the same principle as
Plaintiffs would then have to either wait until after the election   ripeness, but is stated in the inverse: courts “lack jurisdiction
occurred—and thus after the alleged harms occurred—or                when ‘the issues presented are no longer ‘live’ or the parties
Plaintiffs would have to bring suit on the very eve of the           lack a legally cognizable interest in the outcome.’ ” Merle
election, and thus there would be insufficient time for the          v. U.S., 351 F.3d 92, 94 (3d Cir. 2003) (quoting Powell v.
Court to address the issues. This hardship makes judicial            McCormack, 395 U.S. 486, 496, 89 S.Ct. 1944, 23 L.Ed.2d
review at this time appropriate. The first factor is met.            491 (1969)). Like ripeness and unlike standing, mootness is
                                                                     determined at the time of the court's decision (rather than at
 *29 Some Defendants argue that because some of the                  the time the complaint is filed). See U.S. Parole Commission
Secretary's guidance was issued after the 2020 primary               v. Geraghty, 445 U.S. 388, 397, 100 S.Ct. 1202, 63 L.Ed.2d
election, Plaintiffs’ claims that rely on such guidance are not      479 (1980). When assessing mootness, the Court may assume
ripe because the guidance has not been implemented in an             (for purposes of the mootness analysis) that standing exists.
election yet. The Court disagrees. Both the allegations in the       Friends of the Earth, Inc. v. Laidlaw Envtl. Servs., 528 U.S.
Second Amended Complaint, and the evidence presented on              167, 180, 120 S.Ct. 693, 145 L.Ed.2d 610 (2000) (citation
summary judgment, reveal that the guidance issued after the          omitted).
primary election will apply to the upcoming general election.
This is sufficient to make this a properly ripe controversy.6         *30 [13] Here, the Court finds that Plaintiffs’ claims are
                                                                     not moot, as the claims Plaintiffs are proceeding with are
The second factor the Court must consider in determining             “live.” First, Plaintiffs’ claims are based on guidance that
ripeness is “the fitness of the issues for judicial review.”         issued after the primary election and are to be applied in the
Artway, 81 F.3d at 1247. “The principal consideration [for this      upcoming general election. As such, the harms alleged are
factor] is whether the record is factually adequate to enable the    not solely dependent on the already-passed primary election.
court to make the necessary legal determinations. The more           Second, Defendants, by and large, have made clear that
that the question presented is purely one of law, and the less       they intend to abide by guidance that Plaintiffs assert is
that additional facts will aid the court in its inquiry, the more    unlawful or unconstitutional. Third, Plaintiffs sufficiently
likely the issue is to be ripe, and vice-versa.” Id. at 1249.        show that certain Defendants intend to engage in the conduct
                                                                     (e.g., use unmanned drop-boxes) that Plaintiffs say infringes
Under this framework, the Court concludes that the issues            their constitutional rights. Thus, these issues are presently
are fit for review. The parties have engaged in extensive            “live” and are not affected by the completion of the primary
discovery, creating a developed factual record for the Court         election.7 Plaintiffs’ claims are not moot.
to review. Further, as shown below, the Court finds it can
assess Plaintiffs’ claims based on the current factual record



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            33
           Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 58 of 158
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 5997680

                                                                    county boards engage in unconstitutional conduct, the Court
                                                                    would not be able to remedy the violation by enjoining only
3. All named Defendants are necessary parties to this
lawsuit.                                                            Secretary Boockvar.9

 [14] Many of the county boards of elections that are               To grant Plaintiffs relief, if warranted, the Court would need
Defendants in this case argue that the claims against them          to enter an order affecting all county boards of elections—
should be dismissed because Plaintiffs did not specifically         which the Court could not do if some county boards were
allege or prove sufficient violative facts against them.            not joined in this case. Otherwise, the Court could only
Plaintiffs argue in response that all county boards have been       enjoin violative conduct in some counties but not others.
joined because they are necessary parties, and the Court            As a result, inconsistent rules and procedures would be in
cannot afford relief without their presence in this case. The       effect throughout the Commonwealth. While some counties
Court agrees with Plaintiffs, and declines to dismiss the           can pledge to follow orders issued by this Court, the judicial
county boards from the case. They are necessary parties.            system cannot rely on pledges and promises, regardless of
                                                                    the county boards’ good intent. The only way to ensure that
Federal Rule of Civil Procedure 19(a) states that a party is        any illegal or unconstitutional conduct is uniformly remedied,
a necessary party that must be joined in the lawsuit if, “in        permanently, is to include all county boards in this case.
that [party's] absence, the court cannot accord complete relief
among existing parties.” Fed. R. Civ. P. 19(a)(1)(A).               Thus, because the county boards are necessary parties, the
                                                                    Court cannot dismiss them.
Here, if the county boards were not named defendants in
this case, the Court would not be able to provide Plaintiffs
complete relief should Plaintiffs prove their case. That's
                                                                    4. Plaintiffs lack Article III standing to raise their claims
because the Court could not enjoin the county boards if
                                                                    of vote dilution because they cannot establish a “concrete”
they were not parties. See Fed. R. Civ. P. 65(d)(2).8 This is       injury-in-fact.
important because each individual county board of elections
manages the electoral process within its county lines. As           While Plaintiffs can clear the foregoing procedural hurdles,
one court previously summarized, “Election procedures and           they cannot clear the final one—Article III standing.
processes are managed by each of the Commonwealth's sixty-
seven counties. Each county has a board of elections, which          [15] Federal courts must determine that they have
oversees the conduct of all elections within the county.”           jurisdiction before proceeding to the merits of any claim.
Cortés, 218 F. Supp. 3d at 403 (citing 25 P.S. § 2641(a)). “The     Steel Co. v. Citizens for Better Env't, 523 U.S. 83, 94-95,
county board of elections selects, fixes and at times alters the    118 S.Ct. 1003, 140 L.Ed.2d 210 (1998). Article III of
polling locations of new election districts. Individual counties    the Constitution limits the jurisdiction of federal courts to
are also tasked with the preservation of all ballots cast in that   “Cases” and “Controversies.” One component of the case-
county, and have the authority to investigate fraud and report      or-controversy requirement is standing, which requires a
irregularities or any other issues to the district attorney[.]”     plaintiff to demonstrate the now-familiar elements of (1)
Id. (citing 25 P.S. §§ 2726, 2649, and 2642). The county            injury in fact, (2) causation, and (3) redressability. See Lujan v.
boards of elections may also make rules and regulations “as         Defenders of Wildlife, 504 U.S. 555, 560–61, 112 S.Ct. 2130,
they may deem necessary for the guidance of voting machine          119 L.Ed.2d 351 (1992).
custodians, elections officers and electors.” 25 P.S. § 2642(f).
                                                                     [16] Standing is particularly important in the context of
 *31 Indeed, Defendants’ own arguments suggest that they            election-law cases, including a case like this one, that
must be joined in this case. As just one example, a handful         challenge the laws, regulations, and guidance issued by
of counties assert in their summary-judgment brief that the         elected and appointed state officials through the democratic
“[Election] Code permits Boards to exercise discretion in           processes. As the Supreme Court has explained, the standing
certain areas when administering elections, to administer the       “doctrine developed in our case law to ensure that federal
election in a manner that is both legally-compliant and meets       courts do not exceed their authority as it has been traditionally
the unique needs of each County's citizens.” [ECF 518, p.           understood.” Spokeo, Inc. v. Robins, ––– U.S. ––––, 136
6]. Thus, because of each county's discretionary authority, if      S. Ct. 1540, 1547, 194 L.Ed.2d 635 (2016) (cleaned up).


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              34
           Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 59 of 158
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 5997680

The doctrine “limits the category of litigants empowered to         With respect to injury-in-fact, the Supreme Court has made
maintain a lawsuit in federal court to seek redress for a legal     clear that an injury must be “concrete” and “particularized.”
wrong.” Id. In this way, “Article III standing serves to prevent    See Spokeo, 136 S. Ct. at 1548. Defendants argue that the
the judicial process from being used to usurp the powers of the     claimed injury of vote dilution caused by possible voter fraud
political branches.” Id. Nowhere is that concern more acute         here is too speculative to be concrete. The Court agrees.
than in a case that challenges a state's exercise of its core
constitutional authority to regulate the most deeply political      To establish a “concrete” injury, Plaintiffs rely on a chain
arena of all—elections.                                             of theoretical events. They first argue that Defendants’ lack
                                                                    of election safeguards (poll watchers, drop-box guards, and
 *32 [17] Here, Defendants and Intervenors claim that               signature-comparison procedures) creates a risk of voter fraud
Plaintiffs lack standing, largely arguing that Plaintiffs’ injury   or illegal voting. See [ECF 461, ¶¶ 230-31, 240, 256]. That
is too speculative. [ECF 547, pp. 43-50]. The Court agrees and      risk, they say, will lead to potential fraudsters committing
finds that Plaintiffs lack Article III standing for this reason.    voter fraud or ballot destruction. [Id.]. And if that happens,
                                                                    each vote cast in contravention of the Election Code will, in
Initially, to frame the standing inquiry, understanding the         Plaintiffs’ view, dilute Plaintiffs’ lawfully cast votes, resulting
specific claims at issue is important. As discussed above,          in a constitutional violation.
there are essentially three claims remaining in this case: (1)
a challenge to Secretary Boockvar's guidance that does not          The problem with this theory of harm is that this fraud hasn't
require all drop boxes to have manned security personnel; (2)       yet occurred, and there is insufficient evidence that the harm
a challenge to Secretary Boockvar's guidance that counties          is “certainly impending.”
should not perform a signature comparison for mail-in ballots;
and (3) a challenge to Pennsylvania's county-residency              To be clear, Plaintiffs need not establish actual fraud at
restriction for poll-watchers. See [ECF 509, pp. 4-5]. The          this stage; but they must establish that fraud is “certainly
theory behind all of these claims and the asserted injury is        impending,” and not just a “possible future injury.” See
one of vote dilution due to the heightened risk of fraud; that      Clapper, 568 U.S. at 409, 133 S.Ct. 1138 (“Thus, we have
is, without the above measures in place, there is an imminent       repeatedly reiterated that threatened injury must be certainly
risk of voter fraud (primarily by mail-in voters); and if that      impending to constitute injury in fact, and that allegations of
fraud occurs, it will dilute the votes of many of Plaintiffs,       possible future injury are not sufficient.”) (cleaned up).
who intend to vote in person in the upcoming election. [ECF
551, p. 12 (“As qualified electors who will be voting in the         *33 This case is well past the pleading stage. Extensive fact
November election, Plaintiffs will suffer an injury through         and expert discovery are complete. [ECF 462]. Nearly 300
their non-equal treatment and/or the dilution or debasement         exhibits have been submitted on cross-motions for summary
of their legitimately case votes by absentee and mail-in votes      judgment (including 68 by Plaintiffs alone). Plaintiffs bear
that have not been properly verified by matching the voters’        the burden of proof on this issue, and unlike on a motion
signatures on their applications and ballots to the permanent       to dismiss, on summary judgment, they must come forward
voter registration record and/or that have been improperly          with proof of injury, taken as true, that will prove standing,
delivered by others to drop boxes or other mobile collection        including a concrete injury-in-fact. See Lujan, 504 U.S. at
sites in manners that are different[ ] from those offered or        561, 112 S.Ct. 2130 (1992) (“At the pleading stage, general
being used in their counties of residence.”) ].                     factual allegations of injury resulting from the defendant's
                                                                    conduct may suffice ... In response to a summary judgment
Turning to the familiar elements of Article III standing,           motion, however, the plaintiff can no longer rest on such mere
the first and, in the Supreme Court's estimation, “foremost”        allegations, but must set forth by affidavit or other evidence
element—injury-in-fact—is dispositive. See Gill v. Whitford,        specific facts ... which for purposes of the summary judgment
––– U.S. ––––, 138 S. Ct. 1916, 1929, 201 L.Ed.2d 313               motion will be taken to be true.”) (cleaned up).
(2018). Specifically, the Court finds that Plaintiffs’ theory of
vote dilution, based on the evidence presented, is insufficient     Based on the evidence presented by Plaintiffs, accepted as
to establish standing because Plaintiffs’ injury-in-fact is not     true, Plaintiffs have only proven the “possibility of future
sufficiently “concrete.”                                            injury” based on a series of speculative events—which falls
                                                                    short of the requirement to establish a concrete injury. For



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               35
           Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 60 of 158
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 5997680

example, Plaintiffs’ expert, Mr. Riddlemoser, opines that the        delivering more than one ballot to a drop box during the
use of “unstaffed or unmanned” drop boxes merely “increases          primary election. It is undisputed that during the primary
the possibility for voter fraud (and vote destruction)[.]” [ECF      election, some county boards believed it be appropriate to
504-19, p. 20 (emphasis added) ]. That's because, according          allow voters to deliver ballots on behalf of third parties. [ECF
to him (and Plaintiffs’ other witnesses), theoretical bad            504-9, 92:4-10; ECF 504-10, 60:3-61:10; ECF 504-49].
actors might intentionally “target” a drop box as the “easiest
opportunity for voter fraud” or with the malicious “intent           But this evidence of past injury is also speculative. Initially,
to destroy as many votes ... as possible.” [Id. at pp. 16-18;        the evidence is scant. But even assuming the evidence were
see also ECF 504-2, ¶ 12 (declaring that drop boxes “may             more substantial, it would still be speculative to find that
serve as a target for bad actors that may wish to tamper             third-party ballot delivery will also occur in the general
with lawfully case ballots before such ballots are counted”)         election. It may; it may not. Indeed, it may be less likely
(emphasis added) ]. But there's no way of knowing whether            to occur now that the Secretary issued her September 28,
these independent actors will ever surface, and if they do,          2020, guidance, which made clear to all county boards that for
whether they will act as Mr. Riddlemoser and Plaintiffs              the general election, third-party ballot delivery is prohibited.
predict.                                                             [ECF 504-25 (“Third-person delivery of absentee or mail-in
                                                                     ballots is not permitted, and any ballots delivered by someone
Similarly, Mr. Riddlemoser concludes that, at most, not              other than the voter are required to be set aside. The only
conducting signature analysis for mail-in and absentee ballots       exceptions are voters with a disability, who have designated
“open[s] the door to the potential for massive fraud through a       in writing an agent to deliver their ballot for them.”) ]. It may
mechanism already susceptible to voter fraud.” [ECF 504-19,          also be less likely to occur in light of the Secretary's other
p. 20].                                                              guidance, which recommends that county boards place signs
                                                                     near drop boxes, warning voters that third-party delivery is
This increased susceptibility to fraud and ballot destruction        prohibited.
is the impetus for Plaintiffs, in their various capacities, to
express their concerns that vote dilution might occur and             [18] It is difficult—and ultimately speculative—to predict
disrupt their right to a “free and fair election.” See, e.g.,        future injury from evidence of past injury. This is why
[504-3, ¶ 6; 504-4, ¶ 7; ECF 504-6, ¶¶ 6-8; ECF 504-7, ¶¶            the Supreme Court has recognized that “[p]ast exposure to
5-9]. But these concerns, as outlined above, are based solely        illegal conduct does not in itself show a present case or
on a chain of unknown events that may never come to pass.            controversy regarding injunctive relief if unaccompanied by
                                                                     any continuing, present adverse effects.” Lujan, 504 U.S. at
In addition to Plaintiffs’ expert report, Plaintiffs’ evidence       564, 112 S.Ct. 2130 (cleaned up).
consists of instances of voter fraud in the past, including an
article in the N.Y. Post purporting to detail the strategies of an   In fact, based on Plaintiffs’ theory of harm in this case, it
anonymous fraudster, as well as pointing to certain prior cases      is almost impossible for them to present anything other than
of voter fraud and election irregularities (e.g., Philadelphia       speculative evidence of injury. That is, they would have to
inadvertently allowing 40 people to vote twice in the 2020           establish evidence of a certainly impending illegal practice
primary election; some counties counting ballots that did not        that is likely to be prevented by the precautions they seek.
have a completed declaration in the 2020 primary election).          All of this sounds in “possible future injury,” not “certainly
[ECF 461, ¶¶ 63-82; ECF 504-19, p. 3 & Ex. D]. Initially, with       impending” injury. In that way, this case is very much like the
one exception noted directly below, none of this evidence is         Supreme Court's decision in Clapper.
tied to individuals using drop boxes, submitting forged mail-
in ballots, or being unable to poll watch in another county          In Clapper, plaintiffs-respondents were attorneys, other
—and thus it is unclear how this can serve as evidence of            advocates, and media groups who communicated with clients
a concrete harm in the upcoming election as to the specific          overseas whom they feared would be subject to government
claims in this case.                                                 surveillance under a FISA statute. 568 U.S. at 406, 133 S.Ct.
                                                                     1138. The plaintiffs there alleged that the FISA statute at issue
 *34 Perhaps the best evidence Plaintiffs present are the            created a risk of possible government surveillance, which
several photographs and video stills, which are depicted             prevented them from communicating in confidence with their
above, and which are of individuals who appear to be                 clients and compelled them to travel overseas instead and



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              36
           Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 61 of 158
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 5997680

incur additional costs. Id. at 406-07, 133 S.Ct. 1138. Based       Ct. at 1936 (Kagan, J., concurring). And a plaintiff can have
on these asserted injures, the plaintiffs filed suit, seeking to   standing to bring a voter-fraud claim, but the proof of injury
invalidate provisions of FISA. Id. at 407, 133 S.Ct. 1138.         there is evidence of actual fraud in the election and thus the
                                                                   suit will be brought after the election has occurred. See, e.g.,
The Supreme Court held that plaintiffs there lacked standing       Marks v. Stinson, 19 F.3d 873 (3d Cir. 1994). But, at least
because their risk of harm was not concrete—rather, it was         based on the evidence presented here, a claim of vote dilution
attenuated and based on a series of speculative events that        brought in advance of an election on the theory of the risk of
may or may not ever occur. Id. at 410, 133 S.Ct. 1138              potential fraud fails to establish the requisite concrete injury
(finding that “respondents’ argument rests on their highly         for purposes of Article III standing.
speculative fear that: (1) the Government will decide to
target the communications of non-U.S. persons with whom            Plaintiffs advance three other theories of harm here, in order
they communicate; (2) in doing so, the Government will             to establish standing—none of which establish a concrete
choose to invoke its authority under § 1881a rather than           injury-in-fact.
utilizing another method of surveillance; (3) the Article III
judges who serve on the Foreign Intelligence Surveillance          First, Plaintiffs assert that since some of them are Republican
Court will conclude that the Government's proposed                 candidates and that Republicans are more likely to vote in
surveillance procedures satisfy § 1881a's many safeguards          person and Democrats more likely to vote by mail, that their
and are consistent with the Fourth Amendment; (4) the              injury here is a competitive disadvantage in the electoral
Government will succeed in intercepting the communications         process. [ECF 551, pp. 16-18 (“The challenged guidance will
of respondents’ contacts; and (5) respondents will be parties      further harm the RNC through the institutional prioritization
to the particular communications that the Government               of voting by mail and the potential disenfranchisement of
intercepts).                                                       Republican voters, who prefer to vote in person in the
                                                                   upcoming General Election.”) ]. This too is a speculative,
 *35 In the end, the Court found that it would not “endorse        non-concrete injury. There is nothing in the record to establish
standing theories that rest on speculation about the decisions     that potential voter fraud and dilution will impact Republicans
of independent actors.” Id. at 414, 133 S.Ct. 1138.                more than Democrats.

Like Clapper, here, Plaintiffs’ theory of harm rests on             *36 To be sure, the information that Plaintiffs present
speculation about the decisions of independent actors.             shows that more Democrats are likely to use mail-in
For drop boxes, that speculation includes that unknown             ballots. [ECF 551, p. 31 (“[I]n Pennsylvania, of the 1.9
individuals will utilize drop boxes to commit fraud or other       million absentee or mail-in ballots that have been requested
illegal activity; for signature comparison, that fraudsters will   for the November 3, 2020 General Election, ‘nearly 1.5
submit forged ballots by mail; for poll watchers, that illegal     million Democrats have requested a mail-in ballot—nearly
votes will not be sufficiently challenged; and for all these       three times the requests from Republicans.’ ”) (quoting L.
claims, that other security measures in place to monitor drop      Broadwater, “Both Parties Fret as More Democrats Request
boxes, to verify ballot information, and to challenge ballots      Mail Ballots in Key States,” New York Times (Sept. 30,
will not work.                                                     2020), available at https://www.nytimes.com/2020/09/30/
                                                                   us/mail-voting-democrats-republicans-turnout.html) ]. But it
All of this may occur and may result in some of Plaintiffs’        doesn't necessarily follow that more Democrats will commit
votes being diluted; but the question is whether these events      voter fraud, such as through the destruction of drop boxes
are “certainly impending.” The evidence outlined above and         or third-party ballot harvesting, and thus more Republicans’
presented by Plaintiffs simply fails to meet that standard.        votes will be diluted.

 [19] This is not to say that claims of vote dilution or voter     In fact, as Plaintiffs’ expert, Mr. Riddlemoser, explains,
fraud never give rise to a concrete injury. A plaintiff can        fraudsters from either party could target drop boxes in specific
have standing to bring a vote-dilution claim—typically, in a       areas in order to destroy ballots, depending on who may be
malapportionment case—by putting forth statistical evidence        the predominant party in the area. [ECF 504-19, at pp. 17-18
and computer simulations of dilution and establishing that         (“In short, nothing would prevent someone from intentionally
he or she is in a packed or cracked district. See Gill, 138 S.     targeting a drop box in a predominantly Republican or



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            37
           Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 62 of 158
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 5997680

predominantly Democratic area with an intent to destroy as           choice of selecting limited polling places to observe due to
many votes for that political party or that party's candidate(s)     the residency requirement and accept that unobserved polling
as possible.”) ]. Indeed, the more important fact for this theory    places must exist due to the inability to recruit a sufficient
of harm is not the party of the voter, but the party of the          force of poll watchers due to the necessity that candidates be
fraudster—and, on this, Plaintiffs present no evidence that one      county residents.”) ].
party over the other is likely to commit voter fraud.
                                                                      *37 [20] And the remedy sought here is much broader
Second, Plaintiffs also argue that the RNC, the Congressional        than simply allowing Ms. Patterson to poll watch in a certain
Plaintiffs, and the Trump Campaign have organizational               county, but is tied to the broader harm of vote dilution that
standing because they “have and will continue to devote              Plaintiffs assert. [ECF 503-1, p. 3, ¶ 3 (“Plaintiffs shall be
their time and resources to ensure that their Pennsylvania           permitted to have watchers present at all locations where
supporters, who might otherwise be discouraged by the                voters are registering to vote, applying for absentee or mail-
Secretary's guidance memos favoring mail-in and absentee             in ballots, voting absentee or mail-in ballots, and/or returning
voting and Defendants’ implementation thereof, get out to the        or collecting absentee or mail-in ballots, including without
polls and vote on Election Day.” [ECF 551, p. 19]. This is           limitation any satellite or early voting sites established by any
a similar argument raised by the plaintiffs in Clapper, and          county board of elections.”) ]. Standing is measured based on
rejected there by the Supreme Court. Because Plaintiffs’ harm        the theory of harm and the specific relief requested. See Gill,
is not “certainly impending,” as discussed above, spending           138 S. Ct. at 1934 (“We caution, however, that ‘standing is
money in response to that speculative harm cannot establish          not dispensed in gross’: A plaintiff's remedy must be tailored
a concrete injury. Clapper, 568 U.S. at 416, 133 S.Ct. 1138          to redress the plaintiff's particular injury.”). As with all of
(“Respondents’ contention that they have standing because            the claims, the poll-watching claim rests on evidence of vote
they incurred certain costs as a reasonable reaction to a risk       dilution that does not rise to the level of a concrete harm.
of harm is unavailing—because the harm respondents seek to
avoid is not certainly impending. In other words, respondents        In sum, Plaintiffs here, based on the evidence presented, lack
cannot manufacture standing merely by inflicting harm on             Article III standing to assert their claims. Because they lack
themselves based on their fears of hypothetical future harm          standing, the Court will enter judgment in Defendants’ favor
that is not certainly impending.”); see also Donald J. Trump         and dismiss all claims.10 However, because of the novelty
for President, Inc. v. Cegavske, ––– F. Supp. 3d ––––, ––––,         of Plaintiffs’ claims and theories, a potential appeal in this
2020 WL 5626974, at *5 (D. Nev. Sept. 18, 2020) (“Outside            case, and the short time before the general election, out of
of stating ‘confusion’ and ‘discouragement’ in a conclusory          an abundance of caution, the Court will, in the alternative,
manner, plaintiffs make no indication of how AB 4 will               proceed to examine the claims on the merits.
discourage their member voters from voting. If plaintiffs
did not expend any resources on educating their voters on
AB4, their voters would proceed to vote in-person as they            II. Defendants and Intervenors are entitled to summary
overwhelmingly have in prior elections.”).                           judgment on Plaintiffs’ claim that drop boxes violate the
                                                                     U.S. Constitution.
Third, with respect to the poll-watching claim, Plaintiffs           Plaintiffs’ drop-box claim has materially changed since
argue that at least one of the Plaintiffs, Ms. Patterson, is a       the Pennsylvania Supreme Court's decision authorizing the
prospective poll watcher who is being denied the right to            use of drop boxes. Plaintiffs now allege that drop boxes
poll watch based on the county-residency restriction, and            effectively allow third parties to return the ballots of voters
thus she meets the Article III requirements. [ECF 551, p. 34         other than themselves because, they say, no one is there
(citing ECF 551-3, ¶¶ 9-10) ]. However, Ms. Patterson cannot         to stop them. Absent an in-person guard or poll worker to
establish standing because, by Plaintiffs’ own concession, the       monitor the drop boxes and prevent the return of ballots cast
theory of harm in this case is not the denial of the right to poll   in a manner contrary to what the Election Code permits,
watch, but instead dilution of votes from fraud caused from          Plaintiffs assert that they face an unacceptable risk of vote
the failure to have sufficient poll watchers. [ECF 509, p. 67        dilution, which burdens their right to vote. Plaintiffs also
(“But, the core of the as-applied challenge here is not that the     argue that the “uneven” use of drop boxes in Pennsylvania,
Plaintiffs cannot staff a particular polling place, it is that a     by some counties but not others, violates equal protection by
candidate and his or her party is presented with the Hobson's        subjecting voters in different counties to different amounts



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             38
           Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 63 of 158
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 5997680

of dilutive risk, and perhaps by diluting lawful votes cast by      course, most laws differentiate in some fashion between
individuals who failed to comply with the Election Code.            classes of persons. The Equal Protection Clause does not
                                                                    forbid classifications.”). Instead, equal protection “simply
The evidence relevant to these claims is undisputed. See [ECF       keeps governmental decisionmakers from treating differently
509, p. 45 (“After the completion of extensive discovery,           persons who are in all relevant respects alike.” Id. (citation
including numerous depositions and responses to discovery           omitted). What's more, “unless a classification warrants some
requests, no genuine dispute of material fact exists regarding      form of heightened review because it jeopardizes exercise of a
Plaintiffs’ constitutional claims.”) ]. Viewed in the light most    fundamental right or categorizes on the basis of an inherently
favorable to Plaintiffs, the Court could conclude from this         suspect characteristic, the Equal Protection Clause requires
evidence, and will assume for purposes of this decision, that       only that the classification rationally further a legitimate state
(1) drop boxes allow for greater risk of third-party ballot         interest.” Id. (citations omitted).
delivery in violation of the Election Code than in-person
polling locations or manned drop boxes, and (2) that the use         [23]    [24] Of course, the right of every citizen to vote
of drop boxes is “uneven” across Pennsylvania due to its            is a fundamental right. See Ill. State Bd. of Elections v.
county-based election system—i.e., some counties are using          Socialist Workers Party, 440 U.S. 173, 184, 99 S.Ct. 983,
“unmanned” drop boxes with varying security measures,               59 L.Ed.2d 230 (1979) (“[F]or reasons too self-evident to
some are using “manned” drop boxes, some are using dozens           warrant amplification here, we have often reiterated that
of drop boxes in a variety of locations, some are using one         voting is of the most fundamental significance under our
drop box in a county office building, and some are not using        constitutional structure.”) (citations omitted). Indeed, it is a
drop boxes at all. The question before the Court is whether         foundational right “that helps to preserve all other rights.”
this state of affairs violates equal protection or due process.     Werme v. Merrill, 84 F.3d 479, 483 (1st Cir. 1996); Wesberry v.
                                                                    Sanders, 376 U.S. 1, 17, 84 S.Ct. 526, 11 L.Ed.2d 481 (1964)
 *38 The Court finds that it does not. The uneven use of            (“Other rights, even the most basic, are illusory if the right
drop boxes across counties does not produce dilution as             to vote is undermined.”). And its scope is broad enough to
between voters in different counties, or between “lawful” and       encompass not only the right of each voter to cast a ballot, but
“unlawful” voters, and therefore does not present an equal-         also the right to have those votes “counted without dilution
protection violation. But even if it did, the guidelines provided   as compared to the votes of others.” Minn. Voters Alliance v.
by Secretary Boockvar are rational, and weighing the relative       Ritchie, 720 F.3d 1029, 1031 (8th Cir. 2013) (cleaned up).
burdens and benefits, the Commonwealth's interests here
outweigh any burden on Plaintiffs’ right to vote.                    [25] As a result, Plaintiffs are quite correct when they
                                                                    suggest that a state election procedure that burdens the right
                                                                    to vote, including by diluting the value of votes compared
   A. Pennsylvania's “uneven” use of drop boxes does not            to others, must “comport with equal protection and all other
   violate federal equal-protection rights.                         constitutional requirements.” Cortés, 218 F. Supp. 3d at 407.
Plaintiffs’ primary claim concerns the uneven use of drop           That much, at least, is not in dispute.
boxes across the Commonwealth, which they contend violates
the Equal-Protection Clause of the 14th Amendment.                   [26] At the same time, however, the Constitution “confers on
                                                                    the states broad authority to regulate the conduct of elections,
The 14th Amendment's Equal-Protection Clause commands               including federal ones.” Griffin v. Roupas, 385 F.3d 1128,
that “no State shall ... deny to any person within its jurisdiction 1130 (7th Cir. 2004) (citing U.S. Const. Art. I, § 4, cl. 1). This
the equal protection of laws.” U.S. Const. amend. XIV, § 1.         authority includes “broad powers to determine the conditions
This broad and simple promise is “an essential part of the          under which the right of suffrage may be exercised.” Shelby
concept of a government of laws and not men.” Reynolds              Cnty., Ala. v. Holder, 570 U.S. 529, 543, 133 S.Ct. 2612,
v. Sims, 377 U.S. 533, 568, 84 S.Ct. 1362, 12 L.Ed.2d 506           186 L.Ed.2d 651 (2013) (cleaned up). Indeed, “[c]ommon
(1964).                                                             sense, as well as constitutional law, compels the conclusion”
                                                                    that states must be free to engage in “substantial regulation
 [21]     [22] But while the Constitution demands equal of elections” if “some sort of order, rather than chaos, is to
protection, that does not mean all forms of differential            accompany the democratic processes.” Burdick v. Takushi,
treatment are forbidden. See Nordlinger v. Hahn, 505                504 U.S. 428, 433, 112 S.Ct. 2059, 119 L.Ed.2d 245 (1992)
U.S. 1, 10, 112 S.Ct. 2326, 120 L.Ed.2d 1 (1992) (“Of


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              39
           Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 64 of 158
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 5997680

(cleaned up). And all “[e]lection laws will invariably impose       up). If the state imposes a “severe” burden on the right
some burden upon individual voters.” Id.                            to vote, strict scrutiny applies—the rule may survive only
                                                                    if it is “narrowly tailored” and only if the state advances
 *39 If the courts were “to subject every voting regulation to      a “compelling interest.” Id. But if the state imposes only
strict scrutiny and to require that the regulation be narrowly      “reasonable, nondiscriminatory restrictions,” its “important
tailored to advance a compelling state interest,” it “would         regulatory interests will usually be enough” to justify it. Id.
tie the hands of States seeking to assure that elections are        Indeed, where state regulations are “minimally burdensome
operated equitably and efficiently.” Id. The “machinery of          and nondiscriminatory” a level of scrutiny “closer to rational
government would not work if it were not allowed a little           basis applies[.]” Ohio Council 8 Am. Fed'n of State v. Husted,
play in its joints.” Bain Peanut Co. of Tex. v. Pinson,             814 F.3d 329, 335 (6th Cir. 2016). And where the state
282 U.S. 499, 501, 51 S.Ct. 228, 75 L.Ed. 482 (1931).               imposes no burden on the “right to vote” at all, true rational
Thus, when faced with a constitutional challenge to a state         basis review applies. See Biener v. Calio, 361 F.3d 206, 215
election law, or to the actions of state officials responsible      (3d Cir. 2004) (“Biener also cannot establish an infringement
for regulating elections, a federal court must weigh these          on the fundamental right to vote ... As the [election] filing
competing constitutional considerations and “make the ‘hard         fee does not infringe upon a fundamental right, nor is Biener
judgment’ that our adversary system demands.” Crawford v.           in a suspect class, we consider the claims under a rational
Marion Cnty. Election Bd., 553 U.S. 181, 190, 128 S.Ct. 1610,       basis test.”) (citation omitted); Common Cause/New York v.
170 L.Ed.2d 574 (2008).                                             Brehm, 432 F. Supp. 3d 285, 310 (S.D.N.Y. 2020) (“Under
                                                                    this framework, election laws that impose no burden on the
The Supreme Court has supplied lower courts guidance                right to vote are subject to rational-basis review.”).
as to how to make these hard judgments, by “forg[ing]”
the “flexible standard” for assessing the constitutionality          *40 This operates as a “sliding scale”—the “more severe
of election regulations into “something resembling an               the burden imposed, the more exacting our scrutiny; the less
administrable rule.” Id. at 205, 128 S.Ct. 1610 (Scalia, J.         severe, the more relaxed our scrutiny.” Arizona Libertarian
concurring) (citing Burdick, 504 U.S. at 434, 112 S.Ct. 2059).      Party v. Hobbs, 925 F.3d 1085, 1090 (9th Cir. 2019); see
                                                                    also Fish v. Schwab, 957 F.3d 1105, 1124 (10th Cir. 2020)
 [27] Under this standard, first articulated in Anderson v.         (“We, and our sister circuits and commentators, have referred
Celebrezze, 460 U.S. 780, 103 S.Ct. 1564, 75 L.Ed.2d 547            to this as a ‘sliding scale’ test.”); Libertarian Party of New
(1983) and then refined in Burdick, the fact “[t]hat a law or       Hampshire v. Gardner, 638 F.3d 6, 14 (1st Cir. 2011) (“We
state action imposes some burden on the right to vote does          review all of the First and Fourteenth Amendment claims
not make it subject to strict scrutiny.” Donatelli v. Mitchell,     under the sliding scale approach announced by the Supreme
2 F.3d 508, 513 (3d Cir. 1993); see also Libertarian Party          Court in Anderson ... and Burdick[.]”); Burdick, 504 U.S. at
of Ohio v. Blackwell, 462 F.3d 579, 585 (6th Cir. 2006)             434, 112 S.Ct. 2059 (“[T]he rigorousness of our inquiry into
(“[V]oting regulations are not automatically subjected to           the propriety of a state election law depends upon the extent
heightened scrutiny.”). Instead, any “law respecting the right      to which a challenged regulation burdens First and Fourteenth
to vote—whether it governs voter qualifications, candidate          Amendment rights.”).
selection, or the voting process,” is subjected to “a deferential
‘important regulatory interests’ standard for nonsevere,      Against that backdrop, the Court now turns to Plaintiffs’ claim
nondiscriminatory restrictions, reserving strict scrutiny for that the use of unmanned drop boxes by some Pennsylvania
laws that severely restrict the right to vote.” Crawford, 553 counties, but not others, violates equal protection. As will
U.S. at 204, 128 S.Ct. 1610 (Scalia, J. concurring).          be discussed, Plaintiffs’ equal-protection claim fails at the
                                                              threshold, without even reaching Anderson-Burdick, because
 [28]   [29]    [30] In practice, this means that courts must Plaintiffs have not alleged or shown that Pennsylvania's
weigh the “character and magnitude of the burden the State's  system will result in the dilution of votes in certain counties
rule imposes” on the right to vote “against the interests the and not others. Furthermore, even if the Court applies
State contends justify that burden, and consider the extent   Anderson-Burdick, the attenuated “burden” Plaintiffs have
to which the State's concerns make that burden necessary.”    identified—an increased risk of vote dilution created by
Timmons v. Twin Cities Area New Party, 520 U.S. 351,          the use of unmanned drop boxes—is more than justified
358, 117 S.Ct. 1364, 137 L.Ed.2d 589 (1997) (cleaned



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            40
           Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 65 of 158
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 5997680

by Defendants’ important and precise interests in regulating         protection of one-person, one-vote in Pennsylvania, because
elections.                                                           her policies ... allowing inconsistently located/used drop
                                                                     boxes will result in illegal ballots being cast and counted with
                                                                     legitimate votes[.]”) ].

1. Plaintiffs have not shown that Pennsylvania treats
                                                                      [31] As discussed below, both of these species of equal
equivalent votes in different counties differently.
                                                                     protection fail because there is, in fact, no differential
Plaintiffs’ equal-protection claim asserts differential              treatment here—a necessary predicate for an equal-protection
treatment on a theory of vote dilution. As far as the Court can      claim.
discern, this claim has two dimensions.
                                                                     Initially, Plaintiffs “have to identify a burden before we
First, the main thrust concerns differential treatment as            can weigh it.” Crawford, 553 U.S. at 205, 128 S.Ct. 1610
between counties. Plaintiffs assert that some counties will          (Scalia, J. concurring). In the equal-protection context, this
use drop boxes in certain ways (specifically, without in-            means the plaintiff “must present evidence that s/he has been
person guards or in varying number and locations), while             treated differently from persons who are similarly situated.”
others will not—resulting in differential treatment. See,            Renchenski v. Williams, 622 F.3d 315, 337 (3d Cir. 2010)
e.g., [ECF 551, p. 44 (“Plaintiffs assert (and have proven)          (cleaned up). And not just any differential treatment will
that Defendants have adopted, and intend to implement                do. As discussed above, differences in treatment raise equal-
in the General Election, an election regime that applies             protection concerns, and necessitate heightened scrutiny of
Pennsylvania's Election Code in a way that treats the citizens       governmental interests, only if they burden a fundamental
of Pennsylvania unequally depending on ... the location              right (such as the right to vote) or involve a suspect
where they happen to live: in some counties, voters will             classification based on a protected class. See Obama for Am.
have around-the-clock access to ‘satellite election offices’         v. Husted, 697 F.3d 423, 429 (6th Cir. 2012) (“If a plaintiff
at which they can deposit their vote, but in other counties,         alleges only that a state treated him or her differently than
voters will have no access at all to such drop boxes; in some        similarly situated voters, without a corresponding burden on
counties those drop boxes will be staffed and secure, but in         the fundamental right to vote, a straightforward rational basis
other counties drop boxes will be unmonitored and open to            standard of review should be used.”).
tampering[.]”) ]; [Id. at p. 46 (“Defendants’ ongoing actions
and stated intentions ensure that votes will not be counted the      Plaintiffs argue that equal protection is implicated because
same as those voting in other counties, and in some instances,       Pennsylvania has permitted counties to use drop boxes to
in the same Congressional district. For instance, the harm           varying extents, and with varying degrees of security. Some,
flowing from those actions will fall disproportionately on           like Delaware County, intend to use dozens of drop boxes.
the Republican candidates that bring suit here because many          See generally [ECF 549-28]. Many others will not use drop
Democrat-heavy counties have stated intentions to implement          boxes at all. See generally [ECF 504-1]. And among the
the Secretary's unconstitutional ... ballot collection guidance,     counties that do use drop boxes, some will staff them with
and many Republican-heavy counties have stated intentions            county officials, while others will monitor them only with
to follow the Election Code as it is written.”) ].                   video surveillance or not at all. See generally [ECF 549-28].

 *41 Second, although less clear, Plaintiffs’ equal-protection       In this respect, Plaintiffs argue that they suffer an equal-
claim may also concern broader differential treatment                protection harm similar to that found by the Supreme Court
between law-abiders and scofflaws. In other words, Plaintiffs        in Bush v. Gore, 531 U.S. 98, 121 S.Ct. 525, 148 L.Ed.2d
appear to suggest that Pennsylvania discriminates against all        388 (2000). There, the Supreme Court held that the Florida
law-abiding voters by adopting policies which tolerate an            Supreme Court violated equal protection when it “ratified”
unacceptable risk of a lawfully cast votes being diluted by          election recount procedures that allowed different counties to
each unlawfully cast vote anywhere in Pennsylvania. See,             use “varying standards to determine what was a legal vote.”
e.g., [ECF 509, p. 55 (“The use of unstaffed drop boxes ...          Id. at 107, 121 S.Ct. 525. This meant that entirely equivalent
not only dilutes the weight of all qualified Pennsylvanian           votes might be counted in one county but discounted
electors, it curtails a sense of security in the voting process.”)   in another. See, e.g., id. (“Broward County used a more
(emphasis in original) ]; [ECF 509 p. 68 (“There will be no          forgiving standard than Palm Beach County, and uncovered



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              41
           Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 66 of 158
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 5997680

almost three times as many new votes, a result markedly             suffrage can be denied by a debasement or dilution of the
disproportionate to the difference in population between            weight of a citizen's vote just as effectively as by wholly
the counties.”). Given the absence of uniform, statewide            prohibiting the free exercise of the franchise.”).
rules or standards to determine which votes counted, the
Court concluded that the patchwork recount scheme failed to         That is the sort of equal-protection claim Plaintiffs purport
“satisfy the minimum requirement for nonarbitrary treatment         to be asserting—a claim that voters in counties that use drop
of voters necessary to secure the fundamental right [to vote].”     boxes are subjected to a much higher risk of vote dilution than
Id.                                                                 those in other counties that do not. But that characterization
                                                                    falls apart under scrutiny. Indeed, despite their assertions,
 *42 While the Supreme Court expressly limited its holding          Plaintiffs have not actually alleged, let alone proven, that
in Bush “to the present circumstances” of a standardless            votes cast in some counties are diluted by a greater amount
“statewide recount under the authority of a single state judicial   relative to votes cast in others. Rather, they have, at best,
officer,” id. at 109, 121 S.Ct. 525, a few courts have found        shown only that events causing dilution are more likely to
its reasoning to be persuasive as a broader principle of equal      occur in counties that use drop boxes. But, importantly, the
protection. See Stewart v. Blackwell, 444 F.3d 843, 859 (6th        effect of those events will, by Plaintiffs’ own admission, be
Cir. 2006) (“Somewhat more recently decided is Bush v.              felt by every voter across all of Pennsylvania. [ECF 509, p.
Gore, ... which reiterated long established Equal Protection        55. (“The use of unstaffed drop boxes places the security of
principles.”); Ne. Ohio Coal. for Homeless v. Husted, 696 F.3d      unknown hundreds (if not thousands) of ballots in jeopardy
580, 598 (6th Cir. 2012) (“We agree with all of the parties         of theft, destruction, and manipulation. This not only dilutes
and the district court that the consent decree likely violates      the weight of all qualified Pennsylvanian electors, it curtails
the equal protection principle recognized in Bush v. Gore.”);       a sense of security in the voting process.”) (citations omitted)
Pierce v. Allegheny Cty. Bd. of Elections, 324 F. Supp. 2d 684,     (emphasis in original) ]. Such dilution impacts the entire
705 (W.D. Pa. 2003) (Conti, J.) (“As noted above, the court         electorate equally; not just voters in the county where it
finds that the facts presented raise a serious equal protection     occurs.
claim under a theory similar to that espoused by the United
States Supreme Court in Bush v. Gore, supra.”); Black v.            To illustrate this distinction, consider, for example, a
McGuffage, 209 F. Supp. 2d 889, 899 (N.D. Ill. 2002) (“The          presidential election. The Court agrees with Plaintiffs that
Court is certainly mindful of the limited holding of Bush.          the relevant electoral unit in such an election is “the entire
However, we believe that situation presented by this case is        Commonwealth of Pennsylvania.” [ECF 551, p. 55 (“The
sufficiently related to the situation presented in Bush that the    electoral unit in this election is the entire Commonwealth
holding should be the same.”).                                      of Pennsylvania.”) ]. Indeed, on election night, votes cast
                                                                    in each of Pennsylvania's 67 counties will be canvassed,
Indeed, Bush’s core proposition—that a state may not take           counted, and ultimately added to a statewide vote total that
the votes of two voters, similarly situated in all respects,        decides who wins Pennsylvania's 20 electoral votes. So, ask:
and, for no good reason, count the vote of one but not the          what is the dilutive impact of a hypothetical illegal vote cast
other—seems uncontroversial. It also seems reasonable (or at        in Philadelphia during that election? Does it cause, in any
least defensible) that this proposition should be extended to       sense, an “unequal evaluation of ballots” cast in different
situations where a state takes two equivalent votes and, for no     counties, Bush, 531 U.S. at 106, 121 S.Ct. 525, such that
good reason, adopts procedures that greatly increase the risk       lawful ballots cast in Philadelphia will be less likely to count,
that one of them will not be counted—or perhaps gives more          worth less if they do, or otherwise disfavored when compared
weight to one over the other. See, e.g., Black, 209 F. Supp.        to votes cast in other counties? The answer is evident—it does
2d at 899 (“Plaintiffs in this case allege that the resulting       not. Rather, the hypothetical illegal vote cast in Philadelphia
vote dilution, which was found to be unacceptable in Bush           dilutes all lawful votes cast in the election anywhere in the
without any evidence of a disproportionate impact on any            Commonwealth by the exact same amount.
group delineated by traditional suspect criteria, is impacting
African American and Hispanic groups disproportionately....          *43 The same reasoning holds in elections that occur within
Any voting system that arbitrarily and unnecessarily values         part of a state, rather than statewide. For example, consider
some votes over others cannot be constitutional.”); see also        a hypothetical legislative district covering two counties—one
Reynolds, 377 U.S. at 555, 84 S.Ct. 1362 (“[T]he right of           that uses drop boxes and one that does not. There may well be



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             42
           Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 67 of 158
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 5997680

a greater risk that illegal voting will occur in the county that   Instead, as discussed, if Plaintiffs are correct that the use of
uses drop boxes. But any dilutive impact of those votes will       drop boxes increases the risk of vote dilution, all votes in the
be felt equally by voters in both counties.                        relevant electoral unit—whether that is statewide, a subset
                                                                   of the state, or a single county—face the same degree of
This is categorically different from the harm at issue in          increased risk and dilution, regardless of which county is most
Bush and cases like it. In Bush, Florida's arbitrary use of        at fault for elevating that risk.
different recount standards in different counties meant that the
state was counting equivalent ballots differently in different     What Plaintiffs have really identified, then, are not uneven
counties, meaning that voters in some counties were more           risks of vote dilution—affecting voters in some counties
likely to have their votes counted than those in others.           more than equivalent voters in others—but merely different
                                                                   voting procedures in different counties that may contribute
In Black v. McGuffage, an Illinois district-court case on          different amounts of vote dilution distributed equally across
which Plaintiffs heavily rely, the plaintiffs alleged that the     the electorate as a whole. The Court finds that this is not an
type of voting machines used in some Illinois counties were        equal-protection issue.
statistically much more likely to result in equivalent votes
being discounted at a much higher frequency in some counties        *44 To be clear, the reason that there is no differential
than others, and that the worst machines were those being          treatment is solely based on Plaintiffs’ theory of harm in
used in counties with high populations of minority groups.         this case. In the more “routine” vote-dilution cases, the state
209 F. Supp. 2d at 899. As a result, voters (and, specifically,    imposes some restriction or direct impact on the plaintiff's
minority voters) were much more likely to have their votes         right to vote—that results in his or her vote being weighed
discounted, based just on the county in which they lived.          less (i.e., diluted) compared to those in other counties or
See id. (“As a result, voters in some counties are statistically   election districts. See Gill, 138 S. Ct. at 1930, (explaining that
less likely to have their votes counted than voters in other       “the holdings in Baker and Reynolds were expressly premised
counties in the same state in the same election for the same       on the understanding that the injuries giving rise to those
office. Similarly situated persons are treated differently in      claims were individual and personal in nature, because the
an arbitrary manner.... In addition, the Plaintiffs in this case   claims were brought by voters who alleged facts showing
allege that the resulting vote dilution ... is impacting African   disadvantage to themselves as individuals”) (cleaned up). In
American and Hispanic groups disproportionately.”).                this case, though, Plaintiffs complain that the state is not
                                                                   imposing a restriction on someone else's right to vote, which,
Finally, Stewart v. Blackwell, another case cited by Plaintiffs,   they say, raises the risk of fraud, which, if it occurs, could
was the same as Black—voters in counties that used punch-          dilute the value of Plaintiffs’ vote. The consequence of this
card voting were “approximately four times as likely not to        inverted theory of vote dilution is that all other votes are
have their votes counted” as a voter in a different county         diluted in the same way; all feel the same effect.
“using reliable electronic voting equipment.” 444 F.3d at 848.
                                                                   Finally, the Court's ruling in this regard is consistent with
What ties these cases together is that each of them involves       the many courts that have recognized that counties may,
a state arbitrarily “valu[ing] one person's vote over that         consistent with equal protection, employ entirely different
of another,” Bush, 531 U.S. at 104-05, 121 S.Ct. 525,              election procedures and voting systems within a single state.
by permitting counties to either apply different standards         See, e.g., Wexler v. Anderson, 452 F.3d 1226, 1231-33 (11th
to decide what votes count (Bush) or use different voting          Cir. 2006) (“Plaintiffs do not contend that equal protection
technologies that create a great risk of votes being discounted    requires a state to employ a single kind of voting system
in one county that does not exist in others (Black and Stewart).   throughout the state. Indeed, local variety in voting systems
It is this sort of “differential treatment ... burden[ing] a       can be justified by concerns about cost, the potential value
fundamental right” that forms the bedrock of equal protection.     of innovation, and so on.”) (cleaned up); Hendon v. N.C.
Sullivan v. Benningfield, 920 F.3d 401, 409 (6th Cir. 2019).       State Bd. of Elections, 710 F.2d 177, 181 (4th Cir. 1983)
                                                                   (“A state may employ diverse methods of voting, and the
Plaintiffs, in contrast, have shown no constitutionally            methods by which a voter casts his vote may vary throughout
significant differential treatment at all.                         the state.”); Short v. Brown, 893 F.3d 671, 679 (9th Cir.
                                                                   2018) (“[T]he appellants’ reading of the Supreme Court's



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             43
           Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 68 of 158
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 5997680

voting cases would essentially bar a state from implementing
any pilot program to increase voter turnout. Under their           The distinction—between differences in county election
theory, unless California foists a new system on all fifty-        procedures and differences in the treatment of votes or voters
eight counties at once, it creates ‘unconstitutional vote-         between counties—is reflected in Bush itself. There, the
dilution’ in counties that do not participate in the pilot         Supreme Court took pains to clarify that the question before
plan. Nothing in the Constitution, the Supreme Court's             it was “not whether local entities, in the exercise of their
controlling precedent, or our case law suggests that we can        expertise, may develop different systems for implementing
micromanage a state's election process to this degree.”); Fla.     elections.” Bush, 531 U.S. at 109, 121 S.Ct. 525; see also
State Conference of N.A.A.C.P. v. Browning, 569 F. Supp.           id. at 134, 121 S.Ct. 525 (Souter, J. dissenting) (“It is true
2d 1237, 1258 (N.D. Fla. 2008) (“[A]s with countless public        that the Equal Protection Clause does not forbid the use of
services delivered through Florida's political subdivisions—       a variety of voting mechanisms within a jurisdiction, even
such as law enforcement and education—resource disparities         though different mechanisms will have different levels of
are to some degree inevitable. They are not, however,              effectiveness in recording voters’ intentions; local variety can
unconstitutional.”); Green Party of State of New York v.           be justified by concerns about cost, the potential value of
Weiner, 216 F. Supp. 2d 176, 192 (S.D.N.Y. 2002) (“Even            innovation, and so on.”); Bullock, ––– F.3d at ––––, 2020 WL
in that situation, [Bush v. Gore] did not challenge, and           5810556, at *14 (“[T]he Supreme Court was clear in Bush v.
the Court did not question, the use of entirely different          Gore that the question was not whether local entities, in the
technologies of voting in different parts of the state, even       exercise of their expertise, may develop different systems for
in the same election.”); Paher v. Cegavske, No. 20-243,            implementing elections.”) (cleaned up).
2020 WL 2748301, at *9 (D. Nev. May 27, 2020) (“[I]t
cannot be contested that Clark County, which contains most         Thus, coming back to the theory of Plaintiffs’ case, Plaintiffs
of Nevada's population—and likewise voters (69% of all             contend that Secretary Boockvar's drop-box guidance will
registered voters [ ] )—is differently situated than other         result in differences between counties and differing risks of
counties. Acknowledging this as a matter of generally known        fraud. But the result of that uneven implementation will not
(or judicially noticeable) fact and commonsense makes it           be votes in certain counties being valued less than others.
more than rational for Clark County to provide additional          And the result won't be that voters who vote in person will
accommodations to assist eligible voters.”); Ron Barber for        have their votes valued less, either. Instead, if Plaintiffs are
Cong. v. Bennett, No. 14-2489, 2014 WL 6694451, at *5 (D.          right, any unlawful votes will dilute all other lawful votes in
Ariz. Nov. 27, 2014) (“[T]he [Bush v. Gore] Court did not          the same way. While certainly voter fraud and illegal voting
invalidate different county systems regarding implementation       are bad, as a matter of equal protection, there is no unequal
of election procedures.”); Tex. Democratic Party v. Williams,      treatment here, and thus no burden on Plaintiffs’ rights under
No. 07-115, 2007 WL 9710211, at n.4 (W.D. Tex. Aug. 16,            the Equal Protection Clause.
2007) (“In Bush v. Gore, the Supreme Court specifically
noted: ‘The question before the Court is not whether local         In addition to their equal-protection claim based on county
entities, in the exercise of their expertise, may develop          differences, Plaintiffs also appear to allude to a more
different systems for implementing elections.’ ”).                 general type of equal-protection violation. They assert that
                                                                   Pennsylvania comprises a single election unit. [ECF 551,
 *45 [32] Equal protection does not demand the imposition          p. 55 (“The electoral unit in this election is the entire
of “mechanical compartments of law all exactly alike.”             Commonwealth of Pennsylvania.”) ]. They assert that they
Jackman v. Rosenbaum Co., 260 U.S. 22, 31, 43 S.Ct. 9,             intend to cast their ballots lawfully. See, e.g., [ECF 504-3,
67 L.Ed. 107 (1922). Rather, “the Constitution is sufficiently     ¶ 4 (“As a Pennsylvania qualified registered elector, I have
flexible to permit its requirements to be considered in relation   always voted in-person at primary and general elections, and
to the ... contexts in which they are invoked.” Merchants Nat'l    I intend to vote in-person at the upcoming November 3, 2020
Bank of Mobile v. Dredge Gen. G. L. Gillespie, 663 F.2d            General Election.”) ]. And they assert that unmanned drop
1338, 1343 (5th Cir. 1981). And in this context, “few (if any)     boxes across the Commonwealth (regardless of the county)
electoral systems could survive constitutional scrutiny if the     will, on a statewide basis, dilute their votes. See, e.g., [id.
use of different voting mechanisms by counties offended the        at ¶ 6 (“As a Pennsylvania qualified registered elector who
Equal Protection Clause.” Trump v. Bullock, ––– F.3d ––––,         votes in-person, I do not want my in-person vote diluted
––––, 2020 WL 5810556, at *14 (D. Mont. Sept. 30, 2020).           or cancelled by votes that are cast in a manner contrary



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             44
           Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 69 of 158
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 5997680

to the requirements enacted by the Pennsylvania General             See Obama, 697 F.3d at 429 (“If a plaintiff alleges only that
Assembly.”) ]. For example, if one “qualified elector” casts        a state treated him or her differently than similarly situated
a lawful ballot, but a fraudulent voter casts ten ballots, then     voters, without a corresponding burden on the fundamental
that elector's vote will, under Plaintiffs’ theory, be diluted by   right to vote, a straightforward rational basis standard of
a magnitude of ten—resulting in differential treatment.             review should be used.”); Brehm, 432 F. Supp. 3d at 310
                                                                    (“Under this framework, election laws that impose no burden
 *46 The problem with this theory is that there does not            on the right to vote are subject to rational-basis review.”).
appear to be any law to support it. Indeed, if this were a
true equal-protection problem, then it would transform every        On rational-basis review, the Secretary's guidance here
violation of state election law (and, actually, every violation     passes constitutional muster. Her guidance certainly provides
of every law) into a potential federal equal-protection claim       some flexibility in how counties may use drop boxes, but
requiring scrutiny of the government's “interest” in failing        the guidance overall is rationally related to a legitimate
to do more to stop illegal activity. This is not the law. To        governmental interest—namely, the implementation of drop
the contrary, it is well-established that even violations of        boxes in a secure manner, taking into account specific county
state election laws by state officials, let alone violations        differences. That Plaintiffs feel the decisions and actions of
by unidentified third parties, do not give rise to federal          the Pennsylvania General Assembly, Secretary Boockvar, and
constitutional claims except in unusual circumstances. See          the county Defendants are insufficient to prevent fraud or
Shipley v. Chicago Bd. of Election Commissioners, 947 F.3d          illegal voting is of no significance. “[R]ational-basis review
1056, 1062 (7th Cir. 2020) (“A violation of state law does not      in equal protection analysis is not a license for courts to judge
state a claim under § 1983, and, more specifically, a deliberate    the wisdom, fairness, or logic of legislative choices.” Heller v.
violation of state election laws by state election officials        Doe by Doe, 509 U.S. 312, 319, 113 S.Ct. 2637, 125 L.Ed.2d
does not transgress against the Constitution.”) (cleaned up);       257 (1993).
Martinez v. Colon, 54 F.3d 980, 989 (1st Cir. 1995) (“[T]he
Constitution is not an empty ledger awaiting the entry of an        As detailed above, Secretary Boockvar's guidance provides
aggrieved litigant's recitation of alleged state law violations—    lawful, comprehensive, and reasonable standards with respect
no matter how egregious those violations may appear within          to (1) selecting the location of drop boxes, (2) drop-box
the local legal framework.”).                                       design criteria, (3) signage, (4) drop-box security measures,
                                                                    and (5) drop-box ballot collection and chain of custody
Thus, this type of equal-protection claim fails as a matter of      procedures. Of particular note, with respect to ballot security,
law, as well.                                                       the Secretary's guidance calls for the use of reasonably robust
                                                                    measures like video surveillance, durable and tamperproof
                                                                    design features, regular ballot collection every 24 hours,
                                                                    chain-of-custody procedures to maintain ballot traceability,
2. If Pennsylvania's “uneven” use of drop boxes indirectly
                                                                    and signage advising voters that third-party delivery is
burdens the right to vote at all, that burden is slight, and
                                                                    prohibited, among other things.
justified by important state interests.

 [33] Even assuming that Plaintiffs could establish unequal         To be sure, the Secretary's guidance doesn't insist on the use
treatment to state an equal-protection claim, their claim           of security personnel—though some counties have decided to
nonetheless fails because the governmental interests here           post security guards outside of drop boxes on their own. But
outweigh any burden on the right to vote.                           the Court can't say that either the Secretary's failure to provide
                                                                    that requirement, or the decision of some counties to proceed
Initially, the Court finds that the appropriate level of            with drop boxes “unmanned,” is irrational. For example, the
scrutiny is rational basis. Defendants’ failure to implement a      evidence presented demonstrates that placing a security guard
mandatory requirement to “man” drop boxes doesn't directly          outside of a drop box at all times is costly, particularly for
infringe or burden Plaintiffs’ rights to vote at all. Indeed, as    cash-strapped counties—at least $13 per hour or about $104
discussed above in the context of standing, what Plaintiffs         (8 hours) to $312 (24 hours) per day, according to Defendants’
characterize as the burden or harm here is really just an           expert, Professor Robert McNair. [ECF 549-11, p. 11] In the
ancillary ‘increased risk’ of a theoretical harm, the degree of     context of a broader election system that detects and deters
which has not been established with any empirical precision.        fraud at many other stages of the voting process, and given



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              45
           Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 70 of 158
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 5997680

that that there are also no equivalent security measures present
at U.S. postal mailboxes (which constitute an arguably more          To the extent Anderson-Burdick applies in such
tempting vehicle for the would-be ballot harvester), the Court       circumstances, the appropriate course would, in this
finds that the lack of any statewide requirement that all drop       Court's view, be to weigh any burden stemming from
boxes be manned or otherwise surveilled is reasonable, and           the government's alleged failures against the government's
certainly rational.                                                  interest in enacting the broader election scheme it has
                                                                     erected, of which the challenged piece is usually only one
 *47 But even assuming Plaintiffs are right that their right         part. Focusing solely on the allegedly inadequate procedure
to vote here has been burdened (and thus a heightened                being challenged, such as the state's authorization of “drop
level of scrutiny must apply), that burden is slight and             boxes” here, would ignore the fact that Election Code
cannot overcome Defendants’ important state interests under          provisions and regulations operate as part of a single,
the Anderson-Burdick framework. Indeed, courts routinely             complex organism balancing many competing interests, all of
find attenuated or ancillary burdens on the right to vote to         which are “important” for purposes of the Anderson-Burdick
be “slight” or insignificant, even burdens considerably less         analysis. See, e.g., Crawford, 553 U.S. at 184, 128 S.Ct.
attenuated or ancillary than any burden arguably shown here.         1610 (“deterring and detecting voter fraud”); Tedards v.
See, e.g., Weber v. Shelley, 347 F.3d 1101, 1106 (9th Cir. 2003)     Ducey, 951 F.3d 1041, 1067 (9th Cir. 2020) (“voter turnout”);
(“Under Burdick, the use of touchscreen voting systems is            Lunde v. Schultz, 221 F. Supp. 3d 1095, 1106 (S.D. Iowa
not subject to strict scrutiny simply because this particular        2014) (“expanding ballot access to nonparty candidates”);
balloting system may make the possibility of some kinds of           Greenville Cnty. Republican Party Exec. Comm. v. South
fraud more difficult to detect.”).11                                 Carolina, 824 F. Supp. 2d 655, 671 (D.S.C. 2011)
                                                                     (“promoting voter participation in the electoral process”);
To begin with, application of the Anderson-Burdick                   Mays v. LaRose, 951 F.3d 775, 787 (6th Cir. 2020) (“orderly
framework here presents something of a “square peg,                  administration of elections”); Dudum, 640 F.3d at 1115
round hole” dilemma. After all, that test assumes there is           (“orderly administration of ... elections”); Paher v. Cegavske
some constitutional injury to “weigh” against the state's            , 457 F.Supp.3d 919, ––––, 2020 WL 2089813, at *7
“important” regulatory interests in the first place. And without     (2020) (“protect[ing] the health and safety of ... voters” and
differential treatment of votes or voters, there isn't any equal-    “safeguard[ing] the voting franchise”); Nemes, ––– F. Supp.
protection injury for the Court to balance.                          3d at ––––, 2020 WL 3402345, at *13 (“implementing voting
                                                                     plans that provide for a free and fair election while attempting
The Anderson-Burdick test is also ill-fitted to Plaintiffs’          to minimize the spread of COVID-19”).
claims for another reason. Typically, Anderson-Burdick is
invoked where the government takes some direct action to             Thus, on the “burden” side of the equation is Plaintiffs’ harm
burden or restrict a plaintiff's right to vote. Here, in contrast,   of vote dilution predicated on a risk of fraud. As discussed
Plaintiffs complain that Pennsylvania has indirectly burdened        above in the context of lack of standing, that burden is slight,
the right to vote through inaction—i.e., by not imposing             factually, because it is based on largely speculative evidence
enough regulation to secure the voting process it has adopted,       of voter fraud generally, anecdotal evidence of the mis-use of
which, Plaintiffs say, will allow third parties to vote in an        certain drop boxes during the primary election, and worries
unlawful way, which, if it happens, will dilute (and thus            that the counties will not implement a “best practice” of
burden) the right to vote.                                           having poll workers or guards man the drop boxes. See [ECF
                                                                     461, ¶¶ 63-82; ECF 504-2, ¶ 12; 504-3, ¶ 6; 504-4, ¶7;; ECF
 *48 This unusual causal daisy-chain makes it difficult to           504-6, ¶¶ 6-8; ECF 504-7, ¶¶ 5-9; ECF 504-9, 92:4-10; ECF
apply Anderson-Burdick’s balancing approach. After all, it           504-10, 60:3-61:10; 504-19, pp. 3, 16-18, 20 & Ex. D; ECF
is one thing to assess the government's interest in taking a         504-25; ECF 504-49; ECF 509, p. 67; ECF 551, p. 34].
specific action that imposed burdens on the right to vote.
It is much less natural for a court to evaluate whether the           [34] This somewhat scant evidence demonstrates, at most,
government had a good reason for not doing something                 an increased risk of some election irregularities—which,
differently, or for failing to do more to prevent (or reduce the     as many courts have held, does not impose a meaningful
risk of) misconduct by third parties that could burden the right     burden under Anderson-Burdick. “Elections are, regrettably,
to vote.                                                             not always free from error,” Hutchinson v. Miller, 797 F.2d



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              46
           Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 71 of 158
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 5997680

1279, 1286–87 (4th Cir. 1986), let alone the “risk” of error.         issued uniform guidance to all counties regarding the use of
In just about every election, votes are counted, or discounted,       drop boxes, which is noted above. That guidance includes
when the state election code says they should not be. But the         (1) advising counties that the Election Code permits the
Constitution “d[oes] not authorize federal courts to be state         use of drop boxes, and (2) setting forth best practices that
election monitors.” Gamza v. Aguirre, 619 F.2d 449, 454 (5th          the counties should “consider” with respect to their use.
Cir. 1980). It is “not an empty ledger awaiting the entry of an       Among other things, the Secretary advised that counties
aggrieved litigant's recitation of alleged state law violations.”     should maintain a traceable chain of custody for mail-in
Fournier v. Reardon, 160 F.3d 754, 757 (1st Cir. 1998). Nor           and absentee ballots retrieved from drop boxes; utilize drop
is it “an election fraud statute.” Minnesota Voters, 720 F.3d         boxes with various security features (e.g., anti-tampering
at 1031.                                                              features, locks, video surveillance, and removal when the site
                                                                      is closed or cannot be monitored); and designate sworn county
 *49 [35] “Garden variety” election irregularities, let alone         personnel to remove ballots from drop boxes. And evidence
the “risk” of such irregularities, are simply not a matter            suggests that the Secretary's deputies have emphasized these
of federal constitutional concern “even if they control the           best practices when queried by county officials. [ECF 549-32
outcome of the vote or election.” Bennett v. Yoshina, 140             (“Per our conversation, the list of items are things the county
F.3d 1218, 1226 (9th Cir. 1998). And as discussed above,              must keep in mind if you are going to provide a box for voters
most often, even “a deliberate violation of state election laws       to return their ballots in person.”) ].
by state election officials does not transgress against the
Constitution.” Shipley, 947 F.3d at 1062. see, e.g., Lecky v.         This guidance is lawful, reasonable, and non-discriminatory,
Virginia State Bd. of Elections, 285 F. Supp. 3d 908, 919 (E.D.       and so does not create any constitutional issue in its own
Va. 2018) (“[E]ven assuming the Fredericksburg officials’             right. With this guidance, the Secretary has diminished the
failure to provide provisional ballots amounted to a violation        risks tolerated by the legislature in adopting mail-in voting
of state law, it would not rise to the level of an equal protection   and authorizing drop-boxes, by encouraging the counties to
violation.”).                                                         adopt rather comprehensive security and chain-of-custody
                                                                      procedures if they do elect to use drop boxes. Conversely,
Compared, then, to Plaintiffs’ slight burden, the                     the legislature's decision to leave the counties with ultimate
Commonwealth has put forward reasonable, precise, and                 discretion when it comes to how, and to what extent,
sufficiently weighty interests that are undisputed and that can       to use drop boxes (as opposed to adopting a scheme in
be distilled into three general categories: (1) the benefits of       which the Secretary could enforce compliance with her
drop boxes, (2) the Commonwealth's interests in furthering its        guidance) is also reasonable, and justified by sufficiently
overall election-security plan concerning drop boxes, and (3)         weighty governmental interests, given the many variations
the interests inherent in the Commonwealth's general mail-in          in population, geography, local political culture, crime rates,
ballot scheme.                                                        and resources. [ECF 549-9 (“There is no logical reason why
                                                                      ballot receptacles such as drop boxes must be uniform across
The first category concerns the benefits of drop boxes                different counties; particularly because the verification of the
generally. Secretary Boockvar has pointed out the                     voter is determined by election officials upon receipt of the
Commonwealth's interests generally in using drop boxes—               ballot. Counties vary in size and need. Across the country,
including, (1) the increase of voter turnout, (2) the protection      best practices dictate that counties determine what type of
of voters’ health in the midst of the ongoing pandemic, (3) the       box and size works for them. The needs of a large county
increase of voter satisfaction, in light of ongoing U.S. Postal       are very different from the needs of a smaller county.”); ECF
Service issues, and (4) the reduction of costs for counties.          549-11, p. 9 (“Such variation between counties even within a
[ECF No. 547, at pp. 22-25; ECF No. 549-2, ¶¶ 36-39, 42-44].          state makes sense, since the needs of different counties vary
Plaintiffs do not dispute any of these interests.                     and their use of drop boxes reflects those considerations (e.g.,
                                                                      the geographic size of a county, the population of the county,
The second category of interests concerns the                         and the ease with which voters in the county can access other
Commonwealth's interests in implementing drop boxes with              locations to return mail-in ballots).”].
appropriate and effective safety measures and protocols in
place. That is, Secretary Boockvar has, in her capacity as             *50 The third category of interests is, more generally, the
the chief state official charged with overseeing elections,           interests of the Commonwealth in administering its overall



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               47
           Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 72 of 158
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 5997680

mail-in ballot regime, including the various security and          counterfeiting of ballots 25 P.S § 3516; and much more of the
accountability measures inherent in that legislative plan.         conduct Plaintiffs fear, see 25 P.S. § 3501, et seq.

Pennsylvania did not authorize drop boxes in a vacuum. Last        In this larger context, the Court cannot say that the
year, the Pennsylvania legislature “weigh[ed] the pros and         balance Pennsylvania struck across the Election Code was
cons,” Weber, 347 F.3d at 1107, and adopted a broader system       unreasonable, illegitimate, or otherwise not “sufficiently
of “no excuse” mail-in voting as part of the Commonwealth's        weighty to justify,” Crawford, 553 U.S. at 191, 128 S.Ct.
Election Code. As the Pennsylvania Supreme Court has now           1610, whatever ancillary risks may be associated with the
confirmed, that system left room for counties to authorize         use of drop boxes, or with allowing counties to exercise
drop boxes and other satellite locations for returning ballots     discretion in that regard. Pennsylvania may balance the many
to the county boards of elections. See Boockvar, ––– A.3d          important and often contradictory interests at play in the
at ––––, 2020 WL 5554644, at *9 (“[W]e need not belabor            democratic process however it wishes, and it must be free to
our ultimate conclusion that the Election Code should be           do so “without worrying that a rogue district judge might later
interpreted to allow county boards of election to accept hand-     accuse it of drawing lines unwisely.” Abbott, 961 F.3d at 407.
delivered mail-in ballots at locations other than their office
addresses including drop-boxes.”).                                  *51 [36] Thus, balancing the slight burden of Plaintiffs’
                                                                   claim of dilution against the categories of interests above, the
Inherent in any mail-in or absentee voting system is some          Court finds that the Commonwealth and Defendants’ interests
degree of increased risk of votes being cast in violation of       in administering a comprehensive county-based mail-in ballot
other provisions of the Election Code, regardless of whether       plan, while both promoting voting and minimizing fraud,
those ballots are returned to drop boxes, mailboxes, or some       are sufficiently “weighty,” reasonable, and justified. Notably,
other location. For example, there is simply no practical          in weighing the burdens and interests at issue, the Court is
way to police third party delivery of ballots to any mailbox       mindful of its limited role, and careful to not intrude on what is
anywhere in the Commonwealth, where Plaintiffs do not              “quintessentially a legislative judgment.” Griffin, 385 F.3d at
dispute that such ballots can be lawfully returned. It is also     1131. “[I]t is the job of democratically-elected representatives
likely that more (and perhaps many more) voters than usual         to weigh the pros and cons of various balloting systems.”
will be disenfranchised by technicalities this year, for failing   Weber, 347 F.3d at 1106. “So long as their choice is reasonable
to comply with the procedural requirements associated with         and neutral, it is free from judicial second-guessing.” Id.; see
mail-in ballots, such as the requirement that such ballots be      also Abbott, 961 at 407, (“That the line might have been
placed in “inner secrecy envelopes.”                               drawn differently ... is a matter for legislative, rather than
                                                                   judicial, consideration.”) (cleaned up); Trinsey v. Com. of Pa.,
But in enacting the “no excuse” mail-in voting system that         941 F.2d 224, 235 (3d Cir. 1991) (“We take no position on the
it did, the Pennsylvania legislature chose to tolerate the risks   balancing of the respective interests in this situation. That is
inherent in that approach. And the key point is that the           a function for which the legislature is uniquely fitted.”).
legislature made that judgment in the context of erecting a
broader election scheme that authorizes other forms of voting      Thus, even under the Anderson-Burdick framework, the Court
and has many other safeguards in place to catch or deter           finds that Plaintiffs’ constitutional challenge fails as a matter
fraud and other illegal voting practices. These safeguards         of law.
include voter registration; a mail-in ballot application and
identity verification process, 25 P.S. §§ 3146.2, 3150.12; a
system for tracking receipt of mail-in ballots, 25 P.S. §§            B. Pennsylvania's use of drop boxes does not violate
3146.3(a), 3150.13(a); and, perhaps most important of all, a          federal due process.
pre-canvassing and canvassing process during which mail-            [37] In addition to their equal-protection challenge to the
in ballots are validated before being counted. In addition,        use of drop boxes, Plaintiffs also appear to argue that the
Pennsylvania law also seeks to deter and punish fraud by           use of unmanned drop boxes violates substantive due process
imposing criminal penalties for unlawful voting, 25 P.S §          protected by the 14th Amendment. This argument is just a
3533; voting twice in one election, 25 P.S § 3535; forging         variation on their equal-protection argument—i.e., the uneven
or destroying ballots, 25 P.S § 3517; unlawful possession or       use of drop boxes will work a “patent and fundamental
                                                                   unfairness” in violation of substantive due process principles.
                                                                   See Griffin v. Burns, 570 F.2d 1065, 1077 (1st Cir. 1978)


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            48
           Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 73 of 158
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 5997680

(substantive due process rights are violated “[i]f the election
process itself reaches the point of patent and fundamental           Plaintiffs initially assert that the Election Code requires a
unfairness[.]”). The analysis for this claim is the same as that     signature comparison for mail-in and absentee applications
for equal protection, and thus it fails for the same reasons.        and ballots. Thus, according to Plaintiffs, Secretary
                                                                     Boockvar's guidance, which says the opposite, is creating
But beyond that, this claim demands even stricter proof. Such        unconstitutional vote dilution, in violation of due-process
a claim exists in only the most extraordinary circumstances.         principles—i.e., certain unlawful, unverified ballots will
See Nolles v. State Comm. for Reorganization of Sch.                 now be counted, thereby diluting the lawful ones cast by
Districts, 524 F.3d 892, 898 (8th Cir. 2008) (“A canvass             other voters (such as in-person voters, whose signatures are
of substantive due process cases related to voting rights            verified). Plaintiffs also appear to argue more generally that
reveals that voters can challenge a state election procedure         absent signature comparison, there is a heightened risk of
in federal court only in limited circumstances, such as              voter fraud, and therefore a heightened risk of vote dilution
when the complained of conduct discriminates against a               of lawful votes.
discrete group of voters, when election officials refuse to
hold an election though required by state law, resulting in a        In addition to due process, Plaintiffs argue that the
complete disenfranchisement, or when the willful and illegal         guidance violates equal-protection principles—first, by
conduct of election officials results in fraudulently obtained or    counties engaging in a patchwork of procedures (where some
fundamentally unfair voting results.”) (cleaned up); Yoshina,        counties intend to do a signature comparison for mail-in
140 F.3d at 1226 (“We have drawn a distinction between               ballots, while others do not); and second, by implementing
‘garden variety’ election irregularities and a pervasive error       different standards between mail-in ballots and in-person
that undermines the integrity of the vote. In general, garden        ones.
variety election irregularities do not violate the Due Process
Clause, even if they control the outcome of the vote or              In contrast, Defendants and Intervenors take the position
election.”) (citation omitted); Bennett v. Mollis, 590 F. Supp.      that state law does not require signature comparison, and for
2d 273, 278 (D.R.I. 2008) (“Before an election error becomes         good reason. According to them, requiring such comparisons
a key that unlocks the restraints on the federal court's authority   is fraught with trouble, as signatures change over time and
to act, the Plaintiffs must demonstrate either an intentional        elections officials are not signature-analysis experts. This
election fraud or an unintentional error resulting in broad-         leaves open the possibility for arbitrary and discriminatory
gauge unfairness.”).                                                 application that could result in the disenfranchisement of
                                                                     valid voters.
Indeed, “only the most egregious official conduct can be said
to be arbitrary in the constitutional sense”—the “executive          For the reasons that follow, the Court will dismiss the
action must be so ill-conceived or malicious that it ‘shocks         signature-comparison claims and enter judgment in favor
the conscience.’ ” Miller v. City of Phila., 174 F.3d 368, 375       of Defendants. A plain reading of the Election Code
(3d Cir. 1999) (cleaned up).                                         demonstrates that it does not impose a signature-comparison
                                                                     requirement for mail-in ballots and applications, and thus
Based on the slight burden imposed here, and the                     Plaintiffs’ vote-dilution claim sounding in due process fails
Commonwealth's interests in their overall county specific            at the outset. Further, the heightened risk of fraud resulting
voting regime, which includes a host of other fraud-                 from a lack of signature comparison, alone, does not rise
prevention measures, the Court finds that the drop-box claim         to the level of a federal constitutional violation. Finally, the
falls short of the standard of substantive due process.              equal-protection claims fail because there are sound reasons
                                                                     for the different treatment of in-person ballots versus mail-
                                                                     in ballots; and any potential burdens on the right to vote are
III. Defendants and Intervenors are entitled to summary              outweighed by the state's interests in their various election
judgment on Plaintiffs’ signature-comparison claims.                 security measures.
 *52 Plaintiffs’ next claim concerns whether the Secretary's
recent guidance on signature comparison violates the federal
Constitution. Plaintiffs frame their claims pertaining to              A. The Election Code does not require signature
signature comparison in two ways—one based on due process              comparison for mail-in and absentee ballots or ballot
and the other based on equal protection.                               applications.


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              49
           Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 74 of 158
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 5997680

Plaintiffs’ federal-constitutional claims in Count I of their        right to vote, the county board shall provide a list of the
Second Amended Complaint are partially based on the                  names of electors whose absentee ballots or mail-in ballots
Secretary's guidance violating state law. That is, Plaintiffs’       are to be pre-canvassed or canvassed.
first theory is that by the Secretary violating state law,          *54 25 P.S. § 3146.8(g)(3).
unlawful votes are counted and thus lawfully cast votes are
diluted. According to Plaintiffs, this violates the 1st and 14th    According to Plaintiffs, Section 3146.8(g)(3)’s requirement
Amendments, as well as the Elections Clause (the latter of          to verify the proof of identification, and compare the
which requires the legislature, not an executive, to issue          information on the declaration, is tantamount to signature
election laws).12                                                   comparison. The Court disagrees, for at least three reasons.


 *53 Thus, a necessary predicate for these constitutional           First, nowhere does the plain language of the statute require
claims is whether the Election Code mandates signature              signature comparison as part of the verification analysis of the
comparison for mail-in and absentee ballots. If it doesn't,         ballots.
as the Secretary's guidance advises, then there can be no
vote dilution as between lawful and unlawful votes, nor a           When interpreting a statute enacted by the Pennsylvania
usurpation of the legislature's authority in violation of the       General Assembly, courts apply Pennsylvania's Statutory
Elections Clause.                                                   Construction Act, 1 Pa. C.S. §§ 1501-1991. And as the Act
                                                                    instructs, the “object of all interpretation and construction
 [38] After carefully considering the parties’ arguments            of statutes is to ascertain and effectuate the intention of the
and the relevant law, the Court finds that the plain                General Assembly.” 1 Pa C.S. § 1921(a). If the words of
language of the Election Code imposes no requirement for            the statute are clear and unambiguous, the letter of the law
signature comparison for mail-in and absentee ballots and           applies. Id. at § 1921(b). Otherwise, courts may consider
                                                                    a variety of factors to determine the legislature's intent,
applications.13 In other words, the Secretary's guidance is
                                                                    including “other statutes upon the same or similar subjects”
consistent with the Election Code, and creates no vote-
                                                                    and “[t]he consequences of a particular interpretation.” Id. at
dilution problems.14                                                § 1921(c)(5)-(6).

Plaintiffs, in advancing their claim, rely on section 3146.8(g)     Section 3146.8(g)(3) does not expressly require any signature
(3)-(7) of the Election Code to assert that the Code requires       verification or signature comparison. 25 P.S. § 3146.8(g)
counties to “verify” the signatures on mail-in and absentee         (3). It instead requires election officials to (1) “examine the
ballots (i.e., examine the signatures to determine whether          declaration on the envelope of each ballot,” (2) “compare
they are authentic). Plaintiffs specifically point to section       the information thereon with that contained in the ... ‘Voters
3146.8(g)(3) as requiring this signature verification. [ECF         file’ [or] the absentee voters’ list,” and (3) if “the county board
509, pp. 17-18].                                                    has [a] verified the proof of identification as required under
                                                                    this act and [b] is satisfied that the declaration is sufficient and
Section 3146.8(g)(3) states:                                        the information contained in the [Voter's file] ... verifies his
                                                                    right to vote,” the election official shall include the ballot to
  When the county board meets to pre-canvass or canvass
                                                                    be counted. Id.
  absentee ballots and mail-in ballots ... the board shall
  examine the declaration on the envelope of each ballot ...
                                                                    Under the express terms of the statute, then, the information
  and shall compare the information thereon with that
                                                                    to be “verified” is the “proof of identification.” Id. The
  contained in the “Registered Absentee and Mail-in Voters
                                                                    Election Code defines “proof of identification” as the mail-
  File,” the absentee voters’ list and/or the “Military Veterans
                                                                    in/absentee voter's driver's license number, last four digits of
  and Emergency Civilians Absentee Voters File,” whichever
                                                                    their Social Security number, or a specifically approved form
  is applicable. If the county board has verified the proof of
  identification as required under this act and is satisfied that   of identification. 25 P.S. § 2602(z.5)(3)(i)-(iv).15 The only
  the declaration is sufficient and the information contained       other “verification” the election official must conduct is to
  in the “Registered Absentee and Mail-in Voters File,” the         determine whether “the information contained in the [Voter's
  absentee voters’ list and/or the “Military Veterans and           file] ... verifies his right to vote.”
  Emergency Civilians Absentee Voters File” verifies his


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                50
            Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 75 of 158
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 5997680

 *55 Nowhere does this provision require the election                   “compare the elector's signature on his voter's certificate
official to compare and verify the authenticity of the elector's        with his signature in the district register. If, upon such
signature. In fact, the word “signature” is absent from the             comparison, the signature upon the voter's certificate appears
provision. It is true that the elector must fill out and sign           to be genuine, the elector who has signed the certificate shall,
the declaration included on the ballot. 25 P.S. §§ 3146.6(a),           if otherwise qualified, be permitted to vote: Provided, That
3150.16(a). However, while section 3146.8(g)(3) instructs the           if the signature on the voter's certificate, as compared with
election official to “examine the declaration ... and compare           the signature as recorded in the district register, shall not be
the information thereon with that contained in the [Voter's             deemed authentic by any of the election officers, such elector
file],” the provision clarifies that this is so the election official   shall not be denied the right to vote for that reason, but shall
can be “satisfied that the declaration is sufficient.” 25 P.S.          be considered challenged as to identity and required to [cure
§ 3146.8(g)(3). In other words, the election official must be           the deficiency].” 25 P.S. § 3050(a.3)(2) (emphasis added).
“satisfied” that the declaration is “fill[ed] out, date[d] and
sign[ed],” as required by sections 3150.16(a) and 3146.6(a)             Elsewhere, the General Assembly also explicitly accounts
of the Election Code. Notably absent is any instruction to              for signature comparison of in-person voters: “[I]f it is
verify the signature and set aside the ballot if the election           determined that the individual was registered and entitled
official believes the signature to be non-genuine. There is an          to vote at the election district where the ballot was cast,
obvious difference between checking to see if a signature was           the county board of elections shall compare the signature
provided at all, and checking to see if the provided signature is       on the provisional ballot envelope with the signature on
sufficiently authentic. Only the former is referred to in section       the elector's registration form and, if the signatures are
3146.8(g)(3).                                                           determined to be genuine, shall count the ballot if the
                                                                        county board of elections confirms that the individual did
Second, beyond the plain language of the statute, other                 not cast any other ballot, including an absentee ballot, in the
canons of construction compel the Court's interpretation.               election. ... [But a] provisional ballot shall not be counted
When interpreting statutes passed by the General Assembly,              if ... the signature[s] required ... are either not genuine
Pennsylvania law instructs courts to look at other aspects of           or are not executed by the same individual ...” 25 P.S. §
the statute for context. See 1 Pa. C.S. § 1921(c)(5) (“When             3050(a.4)(5)(i)-(ii) (emphasis added); see also 25 P.S. § 2936
the words of the statute are not explicit, the intention of the         (“[When reviewing nomination papers], the Secretary of the
General Assembly may be ascertained by considering ... other            Commonwealth or the county board of elections, although
statutes upon the same or similar subjects.”); O'Rourke v.              not hereby required so to do, may question the genuineness
Commonwealth, 566 Pa. 161, 778 A.2d 1194, 1201 (2001)                   of any signature or signatures appearing thereon, and if
(“The cardinal rule of all statutory construction is to ascertain       he or it shall thereupon find that any such signature or
and effectuate the intent of the Legislature. To accomplish that        signatures are not genuine, such signature or signatures shall
goal, we should not interpret statutory words in isolation, but         be disregarded[.]” (emphasis added)).
must read them with reference to the context in which they
appear.” (citation omitted)).                                            *56 Clearly then, the General Assembly, in enacting the
                                                                        Election Code, knew that it could impose a signature-
Context here is important because the General Assembly                  comparison requirement that requires an analysis to
mandated signature comparison for in-person voting                      determine whether a signature is “genuine.” And when
elsewhere in the Election Code—thus evidencing its intention            that was its intent, the General Assembly explicitly and
not to require such comparison for mail-in ballots. See Fonner          unequivocally imposed that requirement. It is thus telling,
v. Shandon, Inc., 555 Pa. 370, 724 A.2d 903, 907 (1999)                 from a statutory construction standpoint, that no such explicit
(“[W]here a section of a statute contains a given provision,            requirement is imposed for returned mail-in or absentee
the omission of such a provision from a similar section is              ballots. Indeed, the General Assembly is aware—and in fact,
significant to show a different legislative intent.”) (citation         requires—that a voter must sign their application for an
omitted).                                                               absentee or mail-in ballot, and must sign the declaration
                                                                        on their returned ballot. 25 P.S. §§ 3146.2(d) (absentee-
In addressing in-person voting, the General Assembly                    ballot application), 3150.12(c) (mail-in-ballot application),
explicitly instructs that the election official shall, after            3146.6(a) (absentee-voter declaration), 3150.16(a) (mail-in
receiving the in-person elector's voter certificate, immediately        voter declaration). Despite this, the General Assembly did



                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                51
           Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 76 of 158
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 5997680

not mention a signature-comparison requirement for returned          Respondent and the Caucus offer a reasonable interpretation
absentee and mail-in ballots.                                        of Section 3150.16(a) as it operates within the Election Code,
                                                                     their interpretation restricts voters’ rights, as opposed to
The Court concludes from this context that this is because the       the reasonable interpretation tendered by Petitioner and the
General Assembly did not intend for such a requirement. See,         Secretary. The law, therefore, militates in favor of this Court
e.g., Mishoe v. Erie Ins. Co., 573 Pa. 267, 824 A.2d 1153,           construing the Election Code in a manner consistent with the
1155 (2003) (“In arriving at our conclusion that the foregoing       view of Petitioner and the Secretary, as this construction of the
language does not provide for the right to a jury trial, we relied   Code favors the fundamental right to vote and enfranchises,
on three criteria. First, we put substantial emphasis on the         rather than disenfranchises, the electorate.”).
fact that the PHRA was silent regarding the right to a jury trial.
As we explained, ‘the General Assembly is well aware of its           *57 Here, imposing a signature-comparison requirement as
ability to grant a jury trial in its legislative pronouncements,’    to mail-in and absentee ballots runs the risk of restricting
and therefore, ‘we can presume that the General Assembly's           voters’ rights. This is so because election officials, unstudied
express granting of trial by jury in some enactments means           and untested in signature verification, would have to
that it did not intend to permit for a jury trial under the PHRA.’   subjectively analyze and compare signatures, which as
” (cleaned up) (emphasis added)); Holland v. Marcy, 584              discussed in greater detail below, is potentially problematic.16
Pa. 195, 883 A.2d 449, 456, n.15 (2005) (“We additionally            [ECF 549-2, p. 19, ¶ 68]; [ECF 549-9, p. 20, ¶ 64].
note that the legislature, in fact, did specify clearly when         And perhaps more importantly, even assuming an adequate,
it intended the choice of one individual to bind others. In          universal standard is implemented, mail-in and absentee
every other category addressed by Section 1705(a) other              voters whose signatures were “rejected” would, unlike in-
than (a)(5) which addressed uninsured owners, the General            person voters, be unable to cure the purported error. See
Assembly specifically referenced the fact that the decision          25 P.S. § 3146.8(a) (stating that in-person and absentee
of the named insured ... binds other household members....           ballots “shall [be safely kept] in sealed or locked containers
Similar reference to the ability of the uninsured owner's            until they are to be canvassed by the county board of
deemed choice to affect the rights of household members is           elections,” which § 3146.8(g)(1.1)-(2) states is no earlier
conspicuously missing from Section 1705(a)(5).”).                    than election day); Boockvar, ––– A.3d at ––––, 2020 WL
                                                                     5554644, at *20 (“[A]lthough the Election Code provides
Accordingly, the Court finds that the General Assembly's             the procedures for casting and counting a vote by mail, it
decision not to expressly refer to signature comparisons for         does not provide for the ‘notice and opportunity to cure’
mail-in ballots, when it did so elsewhere, is significant.           procedure sought by Petitioner. To the extent that a voter is at
                                                                     risk for having his or her ballot rejected due to minor errors
Third, this Court is mindful that Pennsylvania's election            made in contravention of those requirements, we agree that
statutes are to be construed in a manner that does not risk          the decision to provide a ‘notice and opportunity to cure’
disenfranchising voters. See, e.g., 1 Pa. C.S. § 1922(3) (“In        procedure to alleviate that risk is one best suited for the
ascertaining the intention of the General Assembly in the            Legislature.”). As discussed in more detail below, unlike in-
enactment of a statute the following presumptions, among             person voters, whose signatures are verified in their presence,
others, may be used: ... That the General Assembly does not          mail-in and absentee voters’ signatures would be verified at a
intend to violate the Constitution of the United States or of        later date outside the presence of the voter. See generally 25
this Commonwealth.”); id. at § 1921(c)(6) (in interpreting           P.S. § 3146.8(a), (g) (requiring mail-in and absentee ballots
a statute, the court may consider “[t]he consequences of a           to be kept secured in a sealed container until Election Day).
particular interpretation”).                                         Unbeknownst to the voter, then, and without an opportunity
                                                                     to remedy the purported error, these mail-in and absentee
 [39] As the Pennsylvania Supreme Court emphasized last              voters may not have their votes counted. Based on this risk
month, “[I]t is well-settled that, although election laws must       of disenfranchisement, which the Court must consider in
be strictly construed to prevent fraud, they ordinarily will         interpreting the statute, the Court cannot conclude that this
be construed liberally in favor of the right to vote. Indeed,        was the General Assembly's intention.
our goal must be to enfranchise and not to disenfranchise
the electorate.” Boockvar, ––– A.3d at ––––, 2020 WL                 The Court is not persuaded by Plaintiffs’ arguments to the
5554644, at *9 (cleaned up); see also id. (“[A]lthough both          contrary.



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              52
           Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 77 of 158
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 5997680

                                                                     The Court again finds Plaintiffs’ arguments to the contrary
Plaintiffs argue that section 3146.8(g)(5)-(7) provides a            unavailing. Plaintiffs argue that “there is no other proof
voter, whose ballot-signature was rejected, notice and an            of identification required to be submitted with the ballot
opportunity to cure the signature deficiency. [ECF 509, pp.          applications,” and thus, a signature comparison must be
13, 18, 50]. That section, however, refers to when a person          required. [ECF 509, p. 16].
raises a specific challenge to a specific ballot or application on
the grounds that the elector is not a “qualified elector.” 25 P.S.   But the Election Code expressly requires the applicant to
§ 3146.8(g)(4) (stating that mail-in and absentee ballots shall      include several pieces of identifying information, including
be counted unless they were challenged under §§ 3146.2b              their name, mailing address, and date of birth. 25 P.S. §§
or 3150.12b, which allow challenges on the grounds that              3146.2(b), 3150.12(b). And after receiving the applicant's
the elector applying for a mail-in or absentee ballot wasn't         application, the election official must “verify[ ] the proof
qualified). Thus, the “challenges” referenced in § 3146.8(g)         of identification [a defined term as discussed above] and
(5)-(7) refer to a voter's qualifications to vote, not a signature   compar[e] the information provided on the application with
verification.                                                        the information contained on the applicant's permanent
                                                                     registration card.”18 Id. at §§ 3146.2b(c), 3150.12b(a). Thus,
Plaintiffs similarly argue that section 3146.8(h) provides           contrary to Plaintiffs’ argument, the General Assembly
mail-in voters notice and opportunity to cure signature              provided for certain methods of identification as to ballot
deficiencies. [ECF 552, p. 60]. But that section relates to          applications. Signature verification isn't one of them.
“those absentee ballots or mail-in ballots for which proof
of identification has not been received or could not be              For these reasons, the Court concludes that the Election
verified.” 25 P.S. § 3146.8(h). As discussed above, “proof           Code does not impose a signature-comparison requirement
of identification” is a defined term, and includes the voter's       for absentee and mail-in ballots and applications. As such,
driver's license number, last four digits of their Social Security   the Secretary's September 11, 2020, and September 28, 2020,
number, or a specifically approved form of identification.           guidance is consistent with the Election Code. Plaintiffs’
25 P.S. § 2602(z.5)(3)(i)-(iv). Not included is the voter's          claims of vote dilution based on this guidance will therefore
signature.17                                                         be dismissed.

 *58 At bottom, Plaintiffs request this Court to impose
a requirement—signature comparison—that the General                     B. The lack of a signature comparison does not violate
Assembly chose not to impose. Section 3146.8(g)(3) does not             substantive due process.
mention or require signature comparison. The Court will not           [41] In addition to alleging that the Secretary's guidance
write it into the statute.                                           violates the Election Code, Plaintiffs appear to also argue
                                                                     that their right to vote is unconstitutionally burdened and
 [40] For the same reasons that the Election Code does               diluted due to a risk of fraud. That is, regardless of what
not impose a signature-comparison requirement for mail-in            the Election Code requires, Plaintiffs assert that absent
and absentee ballots, the Election Code does not impose a            signature comparison, mail-in and absentee ballots will be
signature-comparison requirement for mail-in and absentee            prone to fraud, thereby diluting other lawful ballots. [ECF
ballot applications. While the General Assembly imposed              509, pp. 45-50; 504-19, pp. 10-15]. Plaintiffs argue that this
a requirement that the application be signed, there is no            significantly burdens their fundamental right to vote, resulting
mention of a requirement that the signature be verified,             in a due-process violation, and thus strict scrutiny applies. The
much less that the application be rejected based solely              Court disagrees.
on such verification. 25 P.S. §§ 3146.2(d) (absentee-ballot
application), 3150.12(c) (mail-in-ballot application). Again,         *59 As discussed above in the context of Plaintiffs’
finding no explicit instructions for signature comparison here       drop-box claim, Plaintiffs’ claim here simply does not rise
(unlike elsewhere in the Code), the Court concludes that             to the high level for a substantive due process claim.
the General Assembly chose not to include a signature-               To violate substantive due process in the voting-rights
comparison requirement for ballot applications.                      context, the infringements are much more severe. Only
                                                                     in extraordinary circumstances will there be “patent and
                                                                     fundamental unfairness” that causes a constitutional harm.



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             53
           Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 78 of 158
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 5997680

See Bonas v. Town of North Smithfield, 265 F.3d 69, 74 (1st        Plaintiffs relied on hypotheticals, rather than actual events.
Cir. 2001); Shannon v. Jacobowitz, 394 F.3d 90, 94 (2d Cir.        [ECF 509, p. 48]. Mr. Riddlemoser admits that failing to
2005).                                                             verify signatures only creates “the potential” for fraud and
                                                                   “invites” vote dilution. [ECF 504-19, pp. 14, 15]. Even
Here, Plaintiffs’ signature-comparison claim does not meet         assuming an absence of signature comparison does indeed
this high standard. This isn't a situation of malapportionment,    invite the potential for fraud, the nondiscriminatory, uniform
disenfranchisement, or intentional discrimination. And the         practice and guidance does not give rise to “patent and
risk of voter fraud generally without signature comparison         fundamental unfairness” simply because of a “potential” for
—as a matter of fact and law—does not rise to “patent and          fraud. Plaintiffs have not presented evidence to establish a
fundamental unfairness.”                                           sufficient burden on their constitutional right to vote.

Indeed, as discussed above, Plaintiffs’ evidence of potential       *60 Indeed, even if the Court assumed some “forged”
voter fraud here is insufficient to establish “patent and          applications or ballots were approved or counted, this is
fundamental unfairness.” In their summary-judgment brief,          insufficient to establish substantial, widespread fraud that
Plaintiffs argue that “the Secretary's September 2020              undermines the electoral process. Rather, limited instances of
guidance memos promote voter fraud.” [ECF 509, p.                  “forged” ballots—which according to Plaintiffs’ definition,
48]. Plaintiffs then offer a hypothetical where a parent           includes an individual signing for their spouse or child—
signs a ballot application on their child's behalf because         amount to what the law refers to as “garden variety” disputes
the child is out-of-state. [ECF 509, p. 48]. Plaintiffs            of limited harm. As has long been understood, federal courts
assert that without signature comparisons, such “fraud”            should not intervene in such “garden variety” disputes.
could proceed unchecked. [Id.]. Plaintiffs continue, arguing       Hutchinson, 797 F.2d at 1283 (“[C]ourts have uniformly
that the “fraud” would “snowball,” so that “spouses,               declined to endorse action under § 1983 with respect to
neighbors, acquaintances, strangers, and others” were signing      garden variety election irregularities.”) (cleaned up); Yoshina,
applications and ballots on others’ behalf. [Id. at pp. 48-49].    140 F.3d at 1226 (“In general, garden variety election
To prevent such fraud, Plaintiffs’ expert, Mr. Riddlemoser,        irregularities do not violate the Due Process Clause, even if
asserts that signature comparison is needed. [ECF 504-19, p.       they control the outcome of the vote or election.” (collecting
10 (“Not only does enforcing the Election Code's requirement       cases)); Curry v. Baker, 802 F.2d 1302, 1314-15 (11th Cir.
of a completed and signed declaration ensure uniformity,           1986) (“[I]f the election process itself reaches the point of
which increases voter confidence, it also functions to reduce      patent and fundamental unfairness, a violation of the due
fraud possibilities by allowing signature verification.”) ].       process clause may be indicated and relief under § 1983
                                                                   therefore in order. Such a situation must go well beyond
Mr. Riddlemoser first highlights that in Philadelphia in the       the ordinary dispute over the counting and marking of
primary, ballots were counted “that lacked a completed             ballots.” (cleaned up)).
declaration.” [Id. at p. 11]. Mr. Riddlemoser further opines
that the September 11, 2020, guidance and September 28,            To be clear, the Court does not take Plaintiffs’ allegations
2020, guidance, in instructing that signature comparison is        and evidence lightly. Election fraud is serious and disruptive.
not required for mail-in and absentee ballots and applications,    And Plaintiffs could be right that the safer course would
“encourage[s], rather than prevent[s], voter fraud.” [Id. at pp.   be to mandate signature comparison for all ballots. But
12-13]. Mr. Riddlemoser also notes that signature comparison       what Plaintiffs essentially complain of here is whether the
is “the most common method” to verify ballots and that             procedures employed by the Commonwealth are sufficient
the Secretary's guidance “leave the absentee/mail-in ballots       to prevent that fraud. That is a decision left to the General
subject to the potential for unfettered fraud.” [Id. at p.         Assembly, not to the meddling of a federal judge. Crawford,
14]. He concludes that the guidance “invites the dilution of       553 U.S. at 208, 128 S.Ct. 1610 (Scalia, J. concurring) (“It
legitimately cast votes.” [Id.].                                   is for state legislatures to weigh the costs and benefits of
                                                                   possible changes to their election codes, and their judgment
Based on this evidentiary record, construed in Plaintiffs’         must prevail unless it imposes a severe and unjustified overall
favor, the Court cannot conclude that there exists “patent and     burden upon the right to vote, or is intended to disadvantage a
fundamental unfairness.” Rather, Plaintiffs present only the       particular class.”). Griffin, 385 F.3d at 1131-32 (“[S]triking of
possibility and potential for voter fraud. In their briefing,      the balance between discouraging fraud and other abuses and



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            54
           Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 79 of 158
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 5997680

encouraging turnout is quintessentially a legislative judgment    a signature-comparison requirement. That claim, though, is
with which we judges should not interfere unless strongly         not before the Court, as Plaintiffs here do not assert that
convinced that the legislative judgment is grossly awry.”).       imposing a signature-comparison requirement violates the
                                                                  Constitution (they allege the opposite).

  C. Plaintiffs’ federal equal-protection claims based on         In any event, to the extent there was uncertainty before,
  signature comparison fail.                                      this decision informs the counties of the current state of
Plaintiffs present two federal equal-protection claims. The       the law as it relates to signature comparison. If any county
Court will address each in turn.                                  still imposes a signature-comparison requirement in order
                                                                  to disallow ballots, it does so without support from the
                                                                  Secretary's guidance or the Election Code. Further, counties
1. County differences over signature comparison do not            that impose this signature-comparison requirement to reject
violate federal equal-protection rights.                          ballots may be creating a different potential constitutional
                                                                  claim for voters whose ballots are rejected. Boockvar, –––
 [42] Plaintiffs’ first federal equal-protection claim is based   A.3d at ––––, 2020 WL 5554644, at *34, n.16 (Wecht, J.
on some county boards of elections intending to verify the        concurring) (noting that courts around the country have found
signatures on mail-in and absentee ballots and applications,      due process issues with signature-comparison requirements;
while others do not intend to do so. To that end, Plaintiffs      and collecting cases).
have presented evidence that some, but not all, counties do
intend to verify signatures. E.g., [ECF 504-1].19 According       For these reasons, Plaintiffs’ equal-protection claim falls
to Plaintiffs, this arbitrary and differential treatment of       short.
mail-in and absentee ballots among counties—purportedly
caused by the Secretary's September 11, 2020, and September
28, 2020, guidance—violates the Equal-Protection Clause           2. Different treatment between in-person ballots and mail-
because voters will be treated differently simply because of      in ballots also does not violate federal equal-protection
the county in which they reside. The Court, however, finds no     rights.
equal-protection violation in this context.
                                                                   [43] Plaintiffs also assert a second federal equal-protection
The Secretary's guidance about which Plaintiffs complain          claim on the grounds that the Election Code, by not requiring
is uniform and nondiscriminatory. It was issued to all            signature comparison for mail-in and absentee ballots, treats
counties and applies equally to all counties, and by extension,   such ballots differently than in-person ballots (which require
voters. Because the uniform, nondiscriminatory guidance           signature comparisons). Plaintiffs argue that this is an
is rational, it is sound under the Equal-Protection Clause.       unconstitutionally arbitrary and unequal treatment. The Court
See Gamza, 619 F.2d at 453 (5th Cir. 1980) (“We must,             disagrees.
therefore, recognize a distinction between state laws and
patterns of state action that systematically deny equality in      [44] It is well-settled that states may employ in-person
voting, and episodic events that, despite non-discriminatory      voting, absentee voting, and mail-in voting and each method
laws, may result in the dilution of an individual's vote.         need not be implemented in exactly the same way. See
Unlike systematically discriminatory laws, isolated events        Hendon, 710 F.2d at 181 (“A state may employ diverse
that adversely affect individuals are not presumed to be a        methods of voting, and the methods by which a voter casts his
violation of the equal protection clause.”) (citation omitted).   vote may vary throughout the state.”)
Indeed, the guidance merely instructs counties to abide by the
Election Code—an instruction to follow the law is certainly       “Absentee voting is a fundamentally different process from
rational and related to an obviously rational government          in-person voting, and is governed by procedures entirely
interest.                                                         distinct from in-person voting procedures.” ACLU of New
                                                                  Mexico v. Santillanes, 546 F.3d 1313, 1320 (10th Cir. 2008)
 *61 In fact, if there is any unequal application now, it is      (citations omitted). It is an “obvious fact that absentee
caused by those counties that are not following the guidance      voting is an inherently different procedure from in-person
and are going above and beyond the Election Code to impose        voting.” Indiana Democratic Party v. Rokita, 458 F. Supp.



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                         55
           Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 80 of 158
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 5997680

2d 775, 830-31 (S.D. Ind. 2006). Because in-person voting         a signature comparison when the elector is not physically
is “inherently different” from mail-in and absentee voting,       present.
the procedures for each need not be the same. See, e.g.,
Santillanes, 546 F.3d at 1320-21 (“[B]ecause there are clear      For example, Secretary Boockvar notes the concern with non-
differences between the two types of voting procedures, the       handwriting-expert election officials comparing signatures,
law's distinction is proper.”); Rokita, 458 F. Supp. 2d at 831    without uniform standards. [ECF 549-2, pp. 19-20, ¶ 68].
(“[I]t is axiomatic that a state which allows for both in-        She also notes that people's signatures can change over time,
person and absentee voting must therefore apply different         due to natural and unavoidable occurrences, like injuries,
requirements to these two groups of voters.”); Billups, 439       arthritis, or the simple passage of time. [Id.]. Such reasons
F. Supp. 2d at 1356-57 (“[A]bsentee voting and in-person          are valid and reasonable. See Boockvar, ––– A.3d at ––––,
voting are inherently different processes, and both processes     2020 WL 5554644, at *34 (Wecht, J. concurring) (“Signature
use different standards, practices, and procedures.”).            comparison is a process fraught with the risk of error and
                                                                  inconsistent application, especially when conducted by lay
Plaintiffs argue that while absentee and mail-in voting “is       people.”).
a fundamentally different process from in-person voting,”
Defendants have “no justification in this instance to create      Secretary Boockvar further asserts that signature comparison
such an arbitrary and disparate rule between absentee/mail-in     is justified for in-person voting, but not mail-in or absentee
voters and in-person voters.” [ECF 509, p. 51]. Not so.           voting, because the in-person voter is notified of his or
                                                                  her signature deficiency, and afforded an opportunity to
 *62 Because of the “inherent” differences between in-            cure. [ECF 549-2, pp. 19-20, ¶¶ 66-68 (explaining that in-
person voting and mail-in and absentee voting, Pennsylvania's     person voters can be immediately notified of the signature
requirement for signature comparison for in-person ballots,       deficiency, but mail-in/absentee voters cannot) ]. Secretary
but not mail-in and absentee ballots, is not arbitrary. By        Boockvar's justifications are consistent with the Election
way of example, Secretary Boockvar articulated several valid      Code's framework.
reasons why Pennsylvania implements different verification
procedures for mail-in and absentee voters versus in-person       When a voter votes in person, he or she signs the voter's
voters. [ECF 504-12; ECF 549-2].                                  certificate, and the election official immediately, in the voter's
                                                                  presence, verifies the signature. 25 P.S. § 3050(a.3)(1)-(2). If
In her deposition, Secretary Boockvar explained that for          the election official finds the signature to be problematic, the
in-person voters, the only possible verification is signature     in-person voter is told as such. Id. at § 3050(a.3)(2). Notably,
comparison and verification. [ECF 504-12, 55:19-56:19].           however, the in-person voter may still cast a ballot. Id. (“[I]f
This is because, unlike mail-in and absentee voters who must      the signature on the voter's certificate ... shall not be deemed
apply for a ballot, in-person voters may simply show up at        authentic by any of the election officers, such elector shall not
the polls on Election Day and vote. In contrast, for mail-        be denied the right to vote for that reason[.]”). The in-person
in and absentee voters, there are several verification steps      voter whose signature is questioned must, after casting the
implemented before the voter's mail-in/absentee ballot is         ballot, “produce at least one qualified elector of the election
counted, such as checking their application and their drivers’    district as a witness, who shall make affidavit of his identity or
license number or social security number. [Id. at 56:8-19].       continued residence in the election district.” Id. at § 3050(d).
Thus, counties don't need to resort to a signature comparison     Thus, the in-person voter whose signature is not verified is
to identify and verify the mail-in or absentee voter.             immediately notified, is still allowed to cast a ballot, and is
                                                                  given the opportunity to remedy the signature-deficiency.
This is important, as Defendants and Intervenors present
valid concerns about the uniformity and equality of signature      *63 In contrast, a voter who casts a mail-in or absentee
comparisons, in part, due to the technical nature of signature    ballot cannot be afforded this opportunity. Absentee and mail-
analysis, the subjective underpinnings of signature analysis,     in ballots are kept in “sealed or locked containers” until they
and the variety of reasons that signatures can naturally change   are “canvassed by the county board of elections.” 25 P.S. §
over time. [ECF 549-2, pp. 19-20, ¶ 68; ECF 549-9, p. 20,         3146.8(a). The pre-canvassing and canvassing cannot begin
¶¶ 63-64]. Such factors can reasonably justify not requiring      until Election Day. Id. at § 3146.8(g)(1.1)-(2). As such, the
                                                                  absentee and mail-in ballots cannot be verified until Election



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             56
           Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 81 of 158
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 5997680

Day, regardless of when the voter mails the ballot. Further,       the state's interests and overall plan in preventing against
even if there were sufficient time, a voter cannot cure these      voter fraud, including with respect to forged mail-in ballots.
types of deficiencies on their mail-in or absentee ballot.
Boockvar, ––– A.3d at ––––, 2020 WL 5554644, at *20                 [45] Weighing these considerations compels a conclusion
(“[A]lthough the Election Code provides the procedures for         that there is no constitutional violation here. With respect
casting and counting a vote by mail, it does not provide for       to any burden on Plaintiffs’ right to vote, that burden is
the “notice and opportunity to cure” procedure sought by           slight, at best. A failure to engage in a signature comparison
Petitioner.”).                                                     may, crediting Plaintiffs’ evidence, increase the risk of voter
                                                                   fraud. But even then, this remains a largely speculative
Therefore, if mail-in and absentee ballots were subject to         concern. This burden too is lessened by the numerous other
signature comparison, an election official—who is unstudied        regulations imposed by the Election Code, including the
in the technical aspects of signature comparison—could deem        detailed verification procedure as to the information on mail-
a voter's signature problematic and not count the ballot, which    in ballots (discussed above), and the deterrence furthered by
would effectively disenfranchise that voter. Unlike the in-        criminal sanctions for those engaging in such voter fraud.
person voter, the mail-in or absentee voter may not know that
his or her signature was deemed inauthentic, and thus may be       Against these burdens, the Commonwealth has precise and
unable to promptly cure the deficiency even if he or she were      weighty interests in verifying ballot applications and ballots
aware.                                                             in an appropriate manner to ensure that they are accurate.
                                                                   As discussed above, the Commonwealth determined that the
Accordingly, the Court concludes that the inherent differences     risk of disenfranchising mail-in and absentee voters, did not
and opportunities afforded to in-person voters compared to         justify signature comparison for those voters. [ECF 549-2,
mail-in and absentee voters provides sufficient reason to treat    pp. 19-20, ¶¶ 66-69]. Unlike for in-person voters, there
such voters differently regarding signature comparison. The        are other means of identifying and verifying mail-in and
Court concludes that the lack of signature comparison for          absentee voters, such as having to specifically apply for a
mail-in and absentee ballots is neither arbitrary, nor burdens     mail-in or absentee ballot and provide various categories
Plaintiffs’ equal-protection rights.                               of identifying information. [ECF 504-12, 55:19-56:19]; 25
                                                                   P.S. §§ 3146.2(b), 3150.12(b). And ultimately, due to the
For these reasons, the Court will dismiss Plaintiffs’ federal      slight burden imposed on Plaintiffs, Pennsylvania's regulatory
equal-protection claims related to signature comparison.           interests in a uniform election pursuant to established
                                                                   procedures is sufficient to withstand scrutiny. Timmons, 520
                                                                   U.S. at 358, 117 S.Ct. 1364.

3. The Election Code provisions related to signature
                                                                    *64 The General Assembly opted not to require
comparison satisfy Anderson-Burdick.
                                                                   signature comparisons for mail-in and absentee ballots
Finally, even assuming the Election Code's absence of              and applications. And as previously discussed, absent
a signature-comparison requirement imposes some burden             extraordinary reasons to, the Court is not to second-guess the
on Plaintiffs’ constitutional rights, Plaintiffs’ constitutional   legislature.
claims still fail.

                                                                   IV. Defendants and Intervenors are entitled to summary
As discussed above with respect to Defendants’ drop-box
                                                                   judgment on Plaintiffs’ as-applied, federal constitutional
implementation, Anderson-Burdick does not apply neatly to
                                                                   challenge to the county-residency requirement for poll
this claim either. This is because Plaintiffs aren't challenging
                                                                   watchers.
a specific regulation affecting their right to vote, but are
                                                                   Plaintiffs next take exception with the provision of the
instead challenging the lack of a restriction on someone else's
                                                                   Election Code that restricts a registered voter from serving as
right to vote. This makes both the burden difficult to assess
                                                                   a poll watcher outside the county of his or her residence. [ECF
and also the state's interests in not doing something more
                                                                   461, ¶ 217].
abstract. As such, the Court finds that the proper application
of the Anderson-Burdick framework here includes weighing
                                                                   Plaintiffs argue that “[a]s applied to the 2020 General
the burden involving Plaintiffs’ risk of vote dilution against
                                                                   Election, during the midst of the COVID-19 pandemic,


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           57
           Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 82 of 158
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 5997680

Pennsylvania's residency requirement for watchers violates
equal protection.” [ECF 509, p. 58]. That's because, according        A. The England doctrine does not bar Plaintiffs’ federal
to Plaintiffs, the “current pandemic severely challenges the          challenge to the county-residency requirement.
ability of parties to staff watchers[.]” [Id. at p. 60]. And        *65 [46] [47] In England, the Supreme Court established
not having enough poll watchers in place “puts into danger         that after a federal court abstains under Pullman, “if a party
the constitutionally-guaranteed right to a transparent and         freely and without reservation submits his federal claims for
undiluted vote,” [id. at p. 68], by “fostering an environment      decision by the state courts, litigates them there, and has them
that encourages ballot fraud or tampering,” [ECF 461, ¶            decided there, then ... he has elected to forgo his right to
256]. As such, Plaintiffs believe that the county residency        return to the District Court.” 375 U.S. at 419, 84 S.Ct. 461. To
requirement “is not rationally connected or reasonably related     reserve those rights, a plaintiff forced into state court by way
to any interest presented by the Commonwealth.” [ECF 509,          of abstention must inform the state court that he is exposing
p. 63].                                                            the federal claims there only to provide the proper context for
                                                                   considering the state-law questions. Id. at 421, 84 S.Ct. 461.
Defendants and Intervenors have a markedly different view.         And that “he intends, should the state court[ ] hold against
                                                                   him on the question of state law, to return to the District Court
As an initial matter, the Democratic Intervenors argue that        for disposition of his federal contentions.” Id. Essentially, in
Plaintiffs “are precluded from relitigating their claim that the   England, the Supreme Court created a special doctrine of res
Commonwealth lacks a constitutionally recognized basis for         judicata for Pullman abstention cases.
imposing a county-residence restriction for poll watchers”
based on the doctrine articulated in England v. Louisiana           [48] The Democratic Intervenors argue that because none
State Bd. of Med. Examiners, 375 U.S. 411, 84 S.Ct. 461,           of the three Plaintiffs who participated in the Pennsylvania
11 L.Ed.2d 440 (1964). [ECF 529, p. 16]. That doctrine             Supreme Court case as either intervenors or amici “reserved
requires that after a federal court has abstained under            the right to relitigate [Plaintiffs’ poll-watcher claim] in federal
Pullman, the plaintiff must expressly reserve the right to         court,” they are now “precluded” from doing so. [ECF 529,
litigate any federal claims in federal court while litigating      p. 17]. The Court is not convinced that this doctrine bars
state-law issues in state court. England, 375 U.S. at 419,         Plaintiffs’ claim for at least two reasons.
421-22, 84 S.Ct. 461. Defendants and Intervenors contend
that Plaintiffs (specifically, the Trump Campaign, the RNC,        First, in its original abstention decision, the Court noted that
and the Republican Party) failed to do so in the proceedings       “[n]one of Plaintiffs’ poll-watching claims directly ask the
before the Pennsylvania Supreme Court.                             Court to construe an ambiguous state statute.” [ECF 409, p.
                                                                   24]. Instead, these claims resided in a Pullman gray area,
And if the England doctrine doesn't bar this claim, Defendants     because they were only indirectly affected by other unsettled
and Intervenors argue that “Plaintiffs’ as-applied challenge       state-law issues. In light of that, the Court finds that the
simply fails to state a constitutional claim.” See, e.g.,          England doctrine was not “triggered,” such that Plaintiffs
[ECF 547, p. 65]. They believe that the county-residency           needed to reserve their right to return to federal court to
requirement does not infringe on a fundamental right or            litigate the specific as-applied claim at issue here.
regulate a suspect classification (such as race, sex, or
national origin). [Id.]. As a result, the Commonwealth need        Second, even if it were triggered, not all of the Plaintiffs here
only provide a rational basis for the requirement, which           were parties in the Pennsylvania Supreme Court case, and
Defendants and Intervenors believe the Commonwealth has            only one (the Republican Party) was even given intervenor
done. [Id.].                                                       status. But even the Republican Party, acting as an intervenor,
                                                                   did not have an opportunity to develop the record or present
After carefully reviewing the record and considering the           evidence relevant to its as-applied challenge. Thus, this claim
parties’ arguments and evidence, the Court finds that the          wasn't “fully litigated” by any of the Plaintiffs, which is
England doctrine does not bar Plaintiffs’ ability to bring this    a necessary condition for the claim to be barred under the
claim. Even so, after fully crediting Plaintiffs’ evidence, the    England doctrine. Cf. Bradley v. Pittsburgh Bd. of Educ., 913
Court agrees with Defendants and Intervenors that Plaintiffs’      F.2d 1064, 1073 (3d Cir. 1990) (explaining that a litigant “may
as-applied challenge fails on the merits.                          not relitigate an issue s/he fully and unreservedly litigated in
                                                                   state court”).



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             58
           Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 83 of 158
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 5997680

Thus, Plaintiffs are not precluded by the England doctrine          Or. v. Legal Servs. Corp., 608 F.3d 1084, 1096 (9th Cir.
from bringing their remaining as applied poll-watcher claim.        2010) (“The underlying constitutional standard, however, is
The Court will now address the claim on the merits.                 no different [in an as-applied challenge] th[a]n in a facial
                                                                    challenge.”).

   B. The county-residency requirement, as applied to the           “In other words, how one must demonstrate the statute's
   facts presented and the upcoming general election, does          invalidity remains the same for both type of challenges,
   not violate the U.S. Constitution.                               namely, by showing that a specific rule of law, usually a
Originally, Plaintiffs raised a facial challenge to the county-     constitutional rule of law, invalidates the statute, whether in
residency requirement under 25 P.S. § 2687. That is,                a personal application or to all.” Brooklyn Legal Servs. Corp.
Plaintiffs first took the position that there was no conceivable    v. Legal Servs. Corp., 462 F.3d 219, 228 (2d Cir. 2006),
constitutional application of the requirement that an elector be    abrogated on other grounds by Bond v. United States, 564
a resident of the county in which he or she seeks to serve. But,    U.S. 211, 131 S.Ct. 2355, 180 L.Ed.2d 269 (2011).
as Plaintiffs’ concede, that facial challenge is no longer viable
in light of the Pennsylvania Supreme Court's recent decision.        [49] In determining whether a state election law violates
[ECF 448, p. 10]. As a result, Plaintiffs now focus solely          the U.S. Constitution, the Court must “first examine whether
on raising an as-applied challenge to the county-residency          the challenged law burdens rights protected by the First and
requirement.                                                        Fourteenth Amendments.” Patriot Party of Allegheny Cnty.
                                                                    v. Allegheny Cnty. Dep't of Elections, 95 F.3d 253, 258 (3d
“[T]he distinction between facial and as-applied challenges is      Cir. 1996). “Where the right to vote is not burdened by a
not so well defined that it has some automatic effect or that       state's regulation on the election process, ... the state need
it must always control the pleadings and disposition in every       only provide a rational basis for the statute.” Cortés, 218 F.
case involving a constitutional challenge.” Citizens United v.      Supp. 3d at 408. The same is true under an equal protection
Fed. Election Comm'n, 558 U.S. 310, 331, 130 S.Ct. 876, 175         analysis. “If a plaintiff alleges only that a state treated him
L.Ed.2d 753 (2010).                                                 or her differently than similarly situated voters, without a
                                                                    corresponding burden on the fundamental right to vote, a
At a fundamental level, a “facial attack tests a law's              straightforward rational basis standard of review should be
constitutionality based on its text alone and does not consider     used.” Obama, 697 F.3d at 428 (6th Cir. 2012); see also
the facts or circumstances of a particular case. United States      Biener, 361 F.3d at 214-15 (applying rational basis where
v. Marcavage, 609 F.3d 264, 273 (3d Cir. 2010). By contrast,        there was no showing of an “infringement on the fundamental
an “as-applied attack” on a statute “does not contend that a        right to vote.”); Donatelli, 2 F.3d at 515 (“A legislative
law is unconstitutional as written but that its application to a    classification that does not affect a suspect category or
particular person under particular circumstances deprived that      infringe on a fundamental constitutional right must be upheld
person of a constitutional right.” Id. The distinction between      against equal protection challenge if there is any reasonably
facial and an as-applied attack, then, “goes to the breadth of      conceivable state of facts that could provide a rational basis
the remedy employed by the Court, not what must be pleaded          for the classification.” (cleaned up)).
in a complaint.” Citizens United, 558 U.S. at 331, 130 S.Ct.
876; see also Bruni v. City of Pittsburgh, 824 F.3d 353, 362        But where the law imposes at least some burden on protected
(3d Cir. 2016) (“The distinction between facial and as-applied      rights, the court “must gauge the character and magnitude of
constitutional challenges, then, is of critical importance in       the burden on the plaintiff and weigh it against the importance
determining the remedy to be provided).                             of the interests that the state proffers to justify the burden.”
                                                                    Patriot Party, 95 F.3d at 258 (citations omitted).
 *66 Because the distinction is focused on the available
remedies, not the substantive pleading requirements, “[t]he          [50] Consistent with the Pennsylvania Supreme Court's
substantive rule of law is the same for both challenges.”           recent decision, but now based on a complete record,
Edwards v. D.C., 755 F.3d 996, 1001 (D.C. Cir. 2014); see           this Court finds that the county-residency requirement
also Pursuing Am.’s Greatness v. Fed. Election Comm'n, 831          for poll watching does not, as applied to the particular
F.3d 500, 509, n.5 (D.C. Cir. 2016) (“Indeed, the substantive       circumstances of this election, burden any of Plaintiffs’
rule of law is the same for both as-applied and facial First        fundamental constitutional rights, and so a deferential
Amendment challenges.”) (cleaned up); Legal Aid Servs. of


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             59
           Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 84 of 158
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 5997680

standard of review should apply. See Boockvar, ––– A.3d            wish[.]” Id. And, as Plaintiffs admit, the county-residency
at ––––, 2020 WL 5554644, at *30. Under a rational-basis           requirement doesn't make the actual act of casting a vote
review and considering all the relevant evidence before            any harder. See [ECF 524-24, 67:1-6]. Indeed, at least one of
the Court, the county-residency requirement is rational, and       the plaintiffs here, Representative Joyce, testified that he was
thus constitutional. But even if the requirement burdened          unaware of anyone unable to cast his ballot because of the
the right to vote, that burden is slight—and under the             county-residency requirement for poll watchers [Id.].
Anderson-Burdick test, the Commonwealth's interests in a
county-specific voting system, viewed in the context of its        Finally, Plaintiffs’ claim that Pennsylvania's “poll watching
overall polling-place security measures, outweigh any slight       system” denies them “equal access” to the ability to observe
burden imposed by the county-residency restriction.                polling places in the upcoming election does not, on its own,
                                                                   require the Court to apply anything other than rational-basis
                                                                   scrutiny. [ECF 551, p. 75]. To the extent Plaintiffs are denied
                                                                   equal access (which discussed below, as a matter of evidence,
1. The county-residency requirement neither burdens
                                                                   is very much in doubt), it isn't based on their membership in
a fundamental right, including the right to vote, nor
                                                                   any suspect classification.
discriminates based on a suspect classification.

 *67 [51] At the outset, “there is no individual constitutional     [52] For a state law to be subject to strict scrutiny, it must
right to serve as a poll watcher[.]” Boockvar, ––– A.3d at         not only make a distinction among groups, but the distinction
––––, 2020 WL 5554644, at *30 (citing Cortés, 218 F. Supp.         must be based on inherently suspect classes such as race,
3d at 408); see also Dailey v. Hands, No. 14-423, 2015 WL          gender, alienage, or national origin. See City of Cleburne
1293188, at *5 (S.D. Ala. Mar. 23, 2015) (“[P]oll watching is      v. Cleburne Living Ctr., 473 U.S. 432, 439-40, 105 S.Ct.
not a fundamental right protected by the First Amendment.”);       3249, 87 L.Ed.2d 313 (1985). Political parties are not such a
Turner v. Cooper, 583 F. Supp. 1160, 1162 (N.D. Ill. 1983)         suspect class. Greenville Republican Party, 824 F. Supp. 2d
(“Plaintiffs have cited no authority ..., nor have we found any,   at 669 (“[T]his court is unfamiliar with, and Plaintiffs have
that supports the proposition that [the plaintiff] had a first     not cited, any authority categorizing political parties as an
amendment right to act as a poll watcher.”).                       inherently suspect class.”) Likewise, “[c]ounty of residence is
                                                                   not a suspect classification warranting heightened scrutiny[.]”
“State law, not the Federal Constitution, grants individuals the   Short, 893 F.3d at 679.
ability to serve as poll watchers and parties and candidates
the authority to select those individuals.” Cortés, 218 F. Supp.   Plaintiffs don't dispute this. [ECF 509, p. 65 (“To be clear,
3d at 414; see also Boockvar, ––– A.3d at ––––, 2020 WL            the right at issue here is the right of candidates and political
5554644, at *30 (the right to serve as a poll watcher “is          parties to participate in an election where the process is
conferred by statute”); Tiryak v. Jordan, 472 F. Supp. 822,        transparent and open to observation and the right of the voters
824 (E.D. Pa. 1979) (“The number of poll-watchers allowed,         to participate in such election.” (emphasis in original)) ].
the manner of their appointment, their location within the         Rather, Plaintiffs’ theory as to how the county-residency
polling place, the activities permitted and the amount of          requirement burdens the right to vote is based on the same
compensation allowed are all dictated by [25 P.S. § 2687].”).      threat of vote dilution by fraud that they have advanced with
Given the nature of the right, “[i]t is at least arguable that     their other claims. In other words, Plaintiffs’ claim that the
the [Commonwealth of Pennsylvania] could eliminate the             county-residency requirement for poll watchers limits the
position of poll watcher” without offending the constitution.      ability to find poll watchers, which, in turn, limits the ability
Cotz v. Mastroeni, 476 F. Supp. 2d 332, 364 (S.D.N.Y.              for poll watchers to detect fraud and ballot tampering. [ECF
2007). In fact, one neighboring state—West Virginia—has            461, ¶¶ 256-57]. The resulting fraudulent or destroyed ballots
eliminated poll watchers. W. Va. Code Ann. § 3-1-37; W. Va.        cause the dilution of lawfully cast ballots. [ECF 509, pp.
Code Ann. § 3-1-41.                                                64-68].


Nor does the county-residency requirement hinder the                *68 Thus, based on this theory, to establish the burden
“exercise of the franchise.” Cortés, 218 F. Supp. 3d at 408. It    flowing from the county-residency restriction, Plaintiffs must
doesn't in any way limit voters’ “range of choices in the voting   show (1) the county-residency requirement prevents them
booth”—voters can still “cast ballots for whomever they            from recruiting enough registered Republican poll watchers



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            60
           Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 85 of 158
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 5997680

in every county, (2) the absence of these Republican poll         Representative Kelly stated that he was “likely to have
watchers creates a material risk of increased fraud and ballot    difficulty getting enough poll watchers from within Erie
tampering, and (3) this risk of fraud and ballot tampering will   County to watch all polls within that county on election
dilute the value of honestly cast votes.                          day.” [ECF 504-5, ¶ 16]. “Likely difficulty” isn't the same
                                                                  as an “actual inability.” That aside, the declaration doesn't
There are both factual and legal problems fatal to Plaintiffs’    provide any basis for Representative Kelly's assessment of
vote-dilution theory in this context. Factually, Plaintiffs’      this “likely difficulty.” Nowhere does he detail the efforts he
evidence, accepted as true, fails to establish that they cannot   took (e.g., the outreach he tried, prospective candidates he
find enough poll watchers because of the county-residency         unsuccessfully recruited, and the like), nor did he explain why
requirement. But even if they made that factual showing,          those efforts aren't likely to succeed in the future.
the inability to find poll watchers still does not burden any
recognized constitutional right in a way that would necessitate   The same goes for Representative Thompson's declaration.
anything more than deferential review.                            Representative Thompson stated that during some
                                                                  unspecified prior elections, unidentified parties and
                                                                  campaigns did not “always find enough volunteers to serve as
                                                                  poll watchers in each precinct.” [ECF 504-4, ¶ 20]. But this
2. Plaintiffs’ evidence does not establish any factual
                                                                  undetailed statement doesn't help Plaintiffs’ cause, because it
predicate for their theory.
                                                                  doesn't identify the elections during which this was a problem,
 [53] Even accepting as true Plaintiffs’ version of events,       the parties and campaigns affected by a lack of poll watchers,
Plaintiffs have not established that the county-residency         or the precincts for which no poll watcher could be found.
requirement is responsible for an inability to find enough poll
watchers for at least two reasons.                                 *69 Representative Joyce's declaration doesn't even express
                                                                  a “concern” about “likely difficulty” in recruiting poll
First, Plaintiffs’ evidence stops short of demonstrating any      watchers. He simply stated his belief that “[p]oll watchers
actual shortfall of desired poll watchers.                        play a very important role in terms of protecting the integrity
                                                                  of the election process[.]” [ECF 504-7, ¶ 11]. While he may be
For example, in his declaration, James J. Fitzpatrick, the        right, it has no bearing on whether Plaintiffs can find enough
Pennsylvania Director for Election Day Operations for the         people to play that “very important role.”
Trump Campaign, stated only that the “Trump Campaign is
concerned that due to the residency restriction, it will not      Indeed, Plaintiffs’ prediction that they will “likely” have
have enough poll watchers in certain counties.” [ECF 504-2,       difficulty finding poll watchers is belied by the uncontested
¶ 25 (emphasis added) ]. Notably, however, Mr. Fitzpatrick,       Pennsylvania voter registration statistics for 2019 that they
even when specifically asked during his deposition, never         included as an exhibit to their summary-judgment brief. [ECF
identified a single county where the Trump Campaign has           504-34]. Those statistics suggest that there is no shortage of
actually tried and failed to recruit a poll watcher because       registered Republican voters who are qualified to serve as
of the county-residency requirement. See, e.g., [ECF 528-14,      poll watchers. [Id.]. Even in the three specific counties in
261:21-25] (“Q: Which counties does the Trump campaign or         which Plaintiffs warn that “Democratic registered voters out-
the RNC contend that they will not be able to obtain what you     number ... their Republican counterparts” (i.e., Philadelphia,
refer to as full coverage of poll watchers for the November       Delaware, and Centre), there are still significant numbers
2020 election? A: I'm not sure. I couldn't tell you a list.”).    of registered Republicans. See [ECF 504-34 (Philadelphia –
                                                                  118,003; Delaware – 156,867; and Centre – 42,903) ]. And
Nor do any of Plaintiffs’ other witness declarations establish    only a very small percentage of the registered Republicans
an actual, inability to recruit poll watchers in any specific     would be needed to fill all the necessary poll watcher
county. Representative Reschenthaler stated only that he was      positions in those allegedly problematic counties. See, e.g.,
“concerned” that he “will not be able to recruit enough           Cortés, 218 F. Supp. 3d at 410 (noting that, in 2016,
volunteers from Greene County to watch the necessary polls        the Republican Party “could staff the entirety of the poll
in Greene County.” [ECF 504-6, ¶ 12].                             watcher allotment in Philadelphia county with just 4.1% of
                                                                  the registered Republicans in the county.”). While Plaintiffs
                                                                  argue that these statistics don't show the number of registered



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           61
             Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 86 of 158
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 5997680

Republicans willing to serve as a poll watcher, the Court is       just about every type of election rule and regulation. For
hard pressed to see, nor do Plaintiffs show, how among the         example, the effects of the ongoing pandemic coupled with
tens—or hundreds—of thousands of registered Republicans            the requirement that the poll watcher be a registered voter
in these counties, Plaintiffs are unable to find enough poll       (a requirement that unquestionably narrows the pool of
workers.20                                                         potential candidates) would also make it harder to recruit
                                                                   poll watchers. There is no basis to find that the current
Plaintiffs have not presented any evidence that would              public-health conditions, standing alone, render the county-
explain how, despite these numbers, they will have a hard          residency requirement irrational or unconstitutional.
time finding enough poll watchers. In fact, Plaintiffs’ own
expert, Professor Lockerbie, admits that “the Democratic and      To bolster their concerns over COVID-19, Plaintiffs point
Republican parties might be able to meet the relevant criteria    to Democratic Nat'l Committee v. Bostelmann, No. 20-249,
and recruit a sufficient population of qualified poll watchers    ––– F.Supp.3d ––––, 2020 WL 5627186 (W.D. Wis. Sept. 21,
who meet the residency requirements[.]” [ECF 504-20, ¶ 16].       2020), where the court there enjoined Wisconsin's statute that
                                                                  requires that each election official (i.e., poll worker) be an
 [54]       [55] Professor Lockerbie's report makes clear, elector of the county in which the municipality is located. That
and Plaintiffs appear to agree, that the county-residency         case is distinguishable in at least two important ways.
requirement only potentially burdens other, “minor” political
parties’ ability to recruit enough poll watchers. [ECF 509, p.    First, Bostelmann concerned poll workers, not poll watchers.
61 (citing ECF 504-20, ¶¶ 16-17) ]. Regardless, any burden        Id. at ––––, 2020 WL 5627186, at *7. The difference
on these third parties is not properly before the Court. They     between the two is significant. Poll workers are a more
are not parties to this litigation, and so the Court doesn't      fundamental and essential aspect of the voting process.
know their precise identities, whether they have, in fact,        Without poll workers, counties cannot even open polling
experienced any difficulty in recruiting poll watchers, or,       sites, which creates the possibility that voters will be
more fundamentally, whether they even want to recruit poll        completely disenfranchised. In fact, in Bostelmann, the
                                                                  plaintiffs presented evidence that Milwaukee was only able
watchers at all.21
                                                                  to open 5 of its normal 180 polling places. Id. A failure to
                                                                  provide voters a place to vote is a much more direct and
 *70 Additionally, Plaintiffs failed to present evidence that
                                                                  established constitutional harm than the one Plaintiffs allege
connects the county-residency requirement to their inability
                                                                  here.
to find enough poll watchers. To succeed on their theory
Plaintiffs cannot just point to difficulty recruiting poll
                                                                  Second, the plaintiffs in Bostelmann actually presented
watchers, they need to also show that “Section 2687(b) is
                                                                  evidence that they were unable to find the poll workers they
responsible for their purported staffing woes.” Cortés, 218 F.
                                                                  needed due to the confluence of the COVID-19 pandemic and
Supp. 3d at 410. Plaintiffs fail to show this, too.
                                                                  the challenged restriction. Id. As discussed above, Plaintiffs
                                                                  here have presented no such evidence.
Plaintiffs argue that the ongoing COVID-19 pandemic greatly
reduces the number of people who would be willing to serve
                                                                  To succeed on summary judgment, Plaintiffs need to move
as a poll watcher, which further exacerbates the alleged
                                                                  beyond the speculative concerns they offer and into the realm
problem caused by the county-residency requirement. [ECF
                                                                  of proven facts. But they haven't done so on two critical fronts
509, p. 60]. The primary problem with this argument, though,
                                                                  —they haven't shown an actual inability to find the necessary
is that Plaintiffs have not presented any evidence to support
                                                                  poll watchers, or that such an inability is caused by the county-
it. Plaintiffs have not put forward a statement from a single
                                                                  residency requirement. Because Plaintiffs have not pointed
registered voter who says they are unwilling to serve as a poll
                                                                  to any specific “polling place that Section 2687(b) prevents
watcher due to concerns about contracting COVID-19.
                                                                  [them] from staffing with poll watchers,” Plaintiffs’ theory of
                                                                  burden is doomed at launch. Cortés, 218 F. Supp. 3d at 409.
Despite this shortcoming, the Court also acknowledges that
COVID-19 generally has made it more difficult to do anything
in person, and it is entirely plausible that the current pandemic
will limit Plaintiffs from recruiting poll watchers to man
polling places on election day. But that is likely true for


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             62
            Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 87 of 158
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 5997680

                                                                       Boockvar, ––– A.3d at ––––, 2020 WL 5554644, at *30
                                                                       (citing Cortes, 218 F. Supp. 3d at 408); see also Voting
3. Even if Plaintiffs could establish a factual predicate for
                                                                       for Am., Inc. v. Andrade, 488 F. App'x 890, 899 (5th Cir.
their theory, it would fail as a matter of law.
                                                                       2012) (applying rational basis review as opposed to the
 *71 As the Pennsylvania Supreme Court concluded last                  Anderson-Burdick balancing test because state election law
month, Plaintiffs’ “speculative claim that it is ‘difficult’ for       did not implicate or burden specific constitutional rights);
both parties to fill poll watcher positions in every precinct,         McLaughlin v. North Carolina Bd. of Elections, 65 F.3d 1215,
even if true, is insufficient to transform the Commonwealth's          1227 (4th Cir. 1995) (concluding that a ballot access law “fails
uniform and reasonable regulation requiring that poll                  the Anderson balancing test only if it also does in fact burden
watchers be residents of the counties they serve into a non-           protected rights”).
rational policy choice.” Boockvar, ––– A.3d at ––––, 2020
                                                                        *72 “Under rational-basis review, the challenged
WL 5554644, at *30 (emphasis added).22 The fundamental
                                                                       classification must be upheld ‘if there is any reasonably
constitutional principles undergirding this finding are sound.
                                                                       conceivable state of facts that could provide a rational basis
                                                                       for the classification.’ ” Donatelli, 2 F.3d at 513 (quoting
Plaintiffs’ only alleged burden on the right to vote is
                                                                       FCC v. Beach Commc'ns, Inc., 508 U.S. 307, 313, 113 S.Ct.
that Defendants’ lawful imposition of a county-residency
                                                                       2096, 124 L.Ed.2d 211 (1993)). “This standard of review is
requirement on poll watching will result in an increased risk
                                                                       a paradigm of judicial restraint.” FCC, 508 U.S. at 314, 113
of voter irregularities (i.e., ballot fraud or tampering) that will,
                                                                       S.Ct. 2096. It “is not a license for courts to judge the wisdom,
in turn, potentially cause voter dilution. While vote dilution
                                                                       fairness, or logic of legislative choices.” Id. at 313, 113 S.Ct.
is a recognized burden on the right to vote in certain contexts,
                                                                       2096. Nor is it the Court's “place to determine whether the
such as when laws are crafted that structurally devalue one
                                                                       [General Assembly's decisions] were the best decisions or
community's or group of people's votes over another's, there
                                                                       even whether they were good ones.” Donatelli, 2 F.3d at 518.
is no authority to support a finding of burden based solely
on a speculative, future possibility that election irregularities
                                                                       Applying this deferential standard of review, the
might occur. See, e.g., Minnesota Voters, 720 F.3d at 1033
                                                                       Pennsylvania Supreme Court found that given Pennsylvania's
(affirming dismissal of claims “premised on potential harm in
                                                                       “county-based scheme for conducting elections, it is
the form of vote dilution caused by insufficient pre-election
                                                                       reasonable that the Legislature would require poll watchers,
verification of EDRs’ voting eligibility and the absence of
                                                                       who serve within the various counties of the state, to be
post-election ballot rescission procedures”); Common Cause
                                                                       residents of the counties in which they serve.” Boockvar, –––
Rhode Island v. Gorbea, 970 F.3d 11, 15 (1st Cir. 2020)
                                                                       A.3d at ––––, 2020 WL 5554644, at *30 (citing Cortés, 218
(rejecting the claim that a ballot witness signature requirement
                                                                       F. Supp. 3d at 409). The Court agrees.
should not be enjoined during a pandemic because it would
allegedly increase the risk of voter fraud and put Republican
                                                                       There are multiple reasons for this. As Secretary Boockvar
candidates at risk); Cook Cnty. Rep. Party v. Pritzker, No.
                                                                       advises, “[b]y restricting poll watchers’ service to the counties
20-4676, 2020 WL 5573059, at *4 (N.D. Ill. Sept. 17, 2020)
                                                                       in which they actually reside, the law ensures that poll
(denying a motion to enjoin a law expanding the deadline to
                                                                       watchers should have some degree of familiarity with the
cure votes because plaintiffs did not show how voter fraud
                                                                       voters they are observing in a given election district.” [ECF
would dilute the plaintiffs’ votes).
                                                                       549-2, p. 22, ¶ 78]. In a similar vein, Intervenors’ expert,
                                                                       Dr. Barreto, in his report, states that, voters are more likely
Without a recognized burden on the right to vote, Plaintiffs’
                                                                       to be comfortable with poll watchers that “they know and
“argument that the defendants did not present an adequate
                                                                       they recognize from their area.” [ECF 524-1, ¶40 (“Research
justification is immaterial.” Green Party of Tennessee v.
                                                                       in political science suggests that voters are much more
Hargett, No. 16-6299, 2017 WL 4011854, at *4 (6th Cir.
                                                                       comfortable and trusting of the process when they know or are
May 11, 2017). That's because the Court need not apply the
                                                                       familiar with poll workers who are from their community.”) ].
Anderson-Burdick framework, and its intermediate standards,
                                                                       When poll watchers come from the community, “there is
in this situation. See Donatelli, 2 F.3d at 514 & n.10.
                                                                       increased trust in government, faith in elections, and voter
Instead, just as the Pennsylvania Supreme Court held, the
                                                                       turnout[.]” [Id.].
Commonwealth here need only show “that a rational basis
exists [for the county-residency requirement] to be upheld.


                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               63
           Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 88 of 158
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 5997680

At his deposition, Representative Kelly agreed with this             authority than poll watchers.” Cortés, 218 F. Supp. 3d at 403
idea: “Yeah, I think – again, depending how the districts            (citing 25 P.S. § 2685). “Election overseers have the right
are established, I think people are probably even more               to be present with the officers of an election ‘within the
comfortable with people that they – that they know and they          enclosed space during the entire time the ... election is held.”
recognize from their area.” [ECF 524-23, 111:21-25].                 Id. “Poll watchers have no such right,” they must “remain
                                                                     ‘outside the enclosed space’ where ballots are counted or
Whether requiring poll watchers to be residents of the county        voting machines canvassed.” Id. (citing 25 P.S. § 2687(b)).
in which they will serve is the best or wisest rule is not           Election overseers can also challenge any person offering to
the issue before the Court. The issue is whether that rule is        vote, while poll watchers have no such authority. 25 P.S. §
reasonable and rationally advances Pennsylvania's legitimate         2687. For these reasons, concerns “over potential voter fraud
interests. This Court, like multiple courts before it, finds that    —whether perpetrated by putative electors or poll workers
it does.                                                             themselves—appear more effectively addressed by election
                                                                     overseers than poll watchers[.]” Id. at 406.

                                                                     Plaintiffs complain that poll watchers may not be present
4. Plaintiffs’ poll-watcher claim fails under the
                                                                     during the pre-canvass and canvass meetings for absentee
Anderson-Burdick framework.
                                                                     and mail-in ballots. But the Election Code provides that
Even if rational-basis review did not apply and Plaintiffs           “authorized representatives” of each party and each candidate
had established a burden on their right to vote, their claim         can attend such canvassing. 25 P.S. § 3146.8(g)(1.1), (2).
nonetheless fails under the Anderson-Burdick framework.              That means if, for example, 15 Republican candidates appear
                                                                     on ballots within a particular county (between both the state
Viewing Plaintiffs’ evidence in the best possible light, at most,    and federal elections), there could be up to 16 “authorized
the county-residency requirement for poll watching places            representatives” related to the Republican Party (one for each
only an indirect, ancillary burden on the right to vote through      candidate and one for the party as a whole) present during
an elevated risk of vote dilution.                                   canvassing. Adding poll watchers to that mix would just be
                                                                     forcing unnecessary cooks into an already crowded kitchen.23
Against this slight burden, the Commonwealth has sound               See [ECF 549-2, p. 23, ¶ 83 (“If every certified poll watcher
interests in imposing a county-residency requirement,                within a county was permitted to attend the pre-canvass
including, as noted above, local familiarity with rules,             meeting, the elections staff could be overwhelmed by the vast
regulations, procedures, and the voters. Beyond this, in             numbers of poll watchers, and the pre-canvassing process
assessing the Commonwealth's interest in imposing the                could become chaotic and compromised.”) ].
county-based restriction, that interest must be viewed in the
overall context of the Commonwealth's security measures               *74 Further, Secretary Boockvar testified that Pennsylvania
involving polling places that are designed to prevent against        has adopted new voting systems that will provide an
fraud and vote dilution.                                             additional layer of security. [ECF 524-27, 237:21-238:11].
                                                                     That is, there will now be a paper trail in the form of verifiable
As the court in Cortés recognized, “while poll watchers may          paper ballots that will allow voters to confirm their choice,
help guard the integrity of the vote, they are not the Election      and the state recently piloted a new program that will help
Code's only, or even best, means of doing so.” 218 F. Supp.          ensure that votes can be properly verified. [Id.].
3d at 404.
                                                                     On balance, then, it is clear that to the extent any burden
 *73 Each county has the authority to investigate fraud and          on the right to vote exists, it is minimal. On the other hand,
report irregularities to the district attorney. 25 P.S. § 2642(i).   the Commonwealth's interest in a county-specific voting
Elections in each district are conducted by a multimember            system, including with county-resident poll watchers, is
election board, which is comprised of an election judge, a           rational and weighty, particularly when viewed in the context
majority inspector, and a minor inspector. 25 P.S. § 2671.           of the measures that the Commonwealth has implemented
Each voting district may also use two overseers of election,         to prevent against election fraud at the polls. As such,
who are appointed from different political parties by the            under the flexible Anderson-Burdick standard, Plaintiffs have
Pennsylvania Courts of Common Pleas, and “carry greater



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               64
           Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 89 of 158
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 5997680

failed to establish that the county-residency requirement is        dispositive, it does give the Court comfort that Plaintiffs will
unconstitutional.                                                   be able to seek timely resolution of these issues, which appear
                                                                    to be largely matters of state law. See Barr v. Galvin, 626
                                                                    F.3d 99, 108 n.3 (1st Cir. 2010) (“Though the existence of a
                                                                    pending state court action is sometimes considered as a factor
5. The Court will continue to abstain from deciding where
                                                                    in favor of abstention, the lack of such pending proceedings
the Election Code permits poll watching to occur.
                                                                    does not necessarily prevent abstention by a federal court.”).
Plaintiffs also appear to challenge any attempts to limit
poll watching to “monitoring only in-person voting at the
                                                                    V. The Court will decline to exercise supplemental
polling place on Election Day.” [ECF 461, ¶ 254]. That
                                                                    jurisdiction over Plaintiffs’ state-constitutional claims.
is, in their proposed order accompanying their Motion for
                                                                     *75 In addition to the federal-constitutional claims
Summary Judgement, Plaintiffs seek a declaration that they
                                                                    addressed above, Plaintiffs assert violations of the
are “permitted to have watchers present at all locations where
                                                                    Pennsylvania Constitution in Counts III, V, VII, and IX of
voters are registering to vote, applying for absentee or mail-
                                                                    the Second Amended Complaint. Because the Court will be
in ballots, voting absentee or mail-in ballots, and/or returning
                                                                    dismissing all federal-constitutional claims in this case, it will
or collecting absentee or mail-in ballots, including without
                                                                    decline to exercise supplemental jurisdiction over these state-
limitation any satellite or early voting sites established by any
                                                                    law claims.
county board of elections.” [ECF 503-1, ¶ 3].

                                                                     [56] Under 28 U.S.C. § 1367(c)(3), a court “may decline
Plaintiffs also argue that Secretary Boockvar's October 6,
                                                                    to exercise supplemental jurisdiction over state law claims
2020, guidance expressly, and unlawfully, prohibits poll
                                                                    if it has dismissed all claims over which it has original
watchers from being present at county election offices,
                                                                    jurisdiction[.]” Stone v. Martin, 720 F. App'x 132, 136
satellite offices, and designated ballot-return sites. [ECF 571].
                                                                    (3d Cir. 2017) (cleaned up). “It ‘must decline’ to exercise
                                                                    supplemental jurisdiction in such circumstances ‘unless
This challenge, however, is directly related to the unsettled
                                                                    considerations of judicial economy, convenience, and fairness
state-law question of whether drop boxes and other satellite
                                                                    to the parties provide an affirmative justification for
locations are “polling places” as envisioned under the
                                                                    [exercising supplemental jurisdiction].’ ” Id. (quoting Hedges
Election Code. If they are, then Plaintiffs may be right in that
                                                                    v. Musco, 204 F.3d 109, 123 (3d Cir. 2000) (emphasis in
poll watchers must be allowed to be present. However, the
                                                                    original)).
Court previously abstained under Pullman in addressing this
“location” claim due to the unsettled nature of the state-law
                                                                    Courts have specifically applied this principle in cases raising
issues; and it will continue to do so. [ECF 459, p. 5 (“The
                                                                    federal and state constitutional challenges to provisions
Court will continue to abstain under Pullman as to Plaintiffs’
                                                                    of the state's election code. See, e.g., Silberberg v. Bd.
claim pertaining to the notice of drop box locations and, more
                                                                    of Elections of New York, 272 F. Supp. 3d 454, 480–
generally, whether the ‘polling place’ requirements under the
                                                                    81 (S.D.N.Y. 2017) (“Having dismissed plaintiffs’ First
Election Code apply to drop-box locations. As discussed in
                                                                    and Fourteenth Amendment claims, the Court declines to
the Court's prior opinion, this claim involves unsettled issues
                                                                    exercise supplemental jurisdiction over plaintiffs’ state law
of state law.”) ].
                                                                    claims.”); Bishop v. Bartlett, No. 06-462, 2007 WL 9718438,
                                                                    at *10 (E.D.N.C. Aug. 18, 2007) (declining “to exercise
Moreover, Plaintiffs have filed a lawsuit in the Court of
                                                                    supplemental jurisdiction over the state constitutional claim”
Common Pleas of Philadelphia to secure access to drop box
                                                                    following dismissal of all federal claims and recognizing
locations for poll watchers. The state court held that satellite
                                                                    “the limited role of the federal judiciary in matters of state
ballot-collection locations, such as drop-box locations, are
                                                                    elections” and that North Carolina's administrative, judicial,
not “polling places,” and therefore poll watchers are not
                                                                    and political processes provide a better forum for plaintiffs to
authorized to be present in those places. [ECF 573-1, at
                                                                    seek vindication of their state constitutional claim), aff'd, 575
p. 12]. The Trump Campaign immediately filed a notice
                                                                    F.3d 419 (4th Cir. 2009).
of appeal of that decision. Regardless of what happens on
appeal, Plaintiffs appear to be on track to obtain resolution
of that claim in state court. [ECF 549-22]. Although this isn't



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              65
           Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 90 of 158
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 5997680

                                                                     of the Pennsylvania Department of State, may be sued in his
Beyond these usual reasons to decline to exercise
                                                                     individual and official capacities ‘for prospective injunctive
supplemental jurisdiction over the state-constitutional claims,
                                                                     and declaratory relief to end continuing or ongoing violations
there are two additional reasons to do so here.
                                                                     of federal law.’ ”). But sovereign immunity may apply to the
                                                                     state-law claims, at least those against Secretary Boockvar.
First, the parties do not meaningfully address the state-
                                                                     The possibility of sovereign immunity potentially applying
constitutional claims in their cross-motions for summary
                                                                     here counsels in favor of declining supplemental jurisdiction
judgment, effectively treating them as coextensive with
                                                                     to decide the state-law claims.
the federal-constitutional claims here. The Pennsylvania
Supreme Court, however, has held that Pennsylvania's “Free
                                                                     *76 As such, all state-constitutional claims will be dismissed
and Equal Elections” Clause is not necessarily coextensive
                                                                     without prejudice.
with the 14th Amendment. See League of Women Voters v.
Commonwealth, 645 Pa. 1, 178 A.3d 737, 812-813 (2018)
(referring to the Pennsylvania Free and Equal Elections
Clause as employing a “separate and distinct standard” than          CONCLUSION
that under the 14th Amendment to the U.S. Constitution).
Given the lack of briefing on this issue and out of deference        For the foregoing reasons, the Court will enter judgment
to the state courts to interpret their own state constitution, the   in favor of Defendants and against Plaintiffs on all federal-
Court declines to exercise supplemental jurisdiction.                constitutional claims, decline to exercise supplemental
                                                                     jurisdiction over the remaining state-law claims, and dismiss
Second, several Defendants have asserted a defense of                all claims in this case. Because there is no just reason for
sovereign immunity in this case. That defense does not apply         delay, the Court will also direct entry of final judgment under
to Plaintiffs’ federal-constitutional claims under the Ex parte      Federal Rule of Civil Procedure 54(b). An appropriate order
Young doctrine. See Acosta v. Democratic City Comm., 288             follows.
F. Supp. 3d 597, 627 (E.D. Pa. 2018) (“Here, the doctrine
of Ex parte Young applies to Plaintiffs’ constitutional claims
                                                                     All Citations
for prospective injunctive and declaratory relief, and therefore
the First and Fourteenth Amendment claims are not barred             --- F.Supp.3d ----, 2020 WL 5997680
by the Eleventh Amendment. Secretary Cortés, as an officer


Footnotes
1       “Drop boxes” are receptacles similar to U.S. Postal Service mailboxes. They are made of metal, and have a locking
        mechanism, storage compartment, and an insert or slot into which a voter can insert a ballot. See generally [ECF 549-9].
2       Intervenors include the Pennsylvania State Democratic Party, the League of Women Voters, the NAACP Pennsylvania
        State Conference, Common Cause Pennsylvania, Citizens for Pennsylvania's Future, the Sierra Club, the Pennsylvania
        Alliance for Retired Americans, and several affiliated individuals of these organizations.
3       As noted above, Plaintiffs and Mr. Riddlemoser use the term “voter fraud” to mean “illegal voting”—i.e., voter fraud is
        any practice that violates the Election Code. For purposes of the Court's decision and analysis of Plaintiffs’ vote-dilution
        claims, the Court accepts this definition.
4       The procedure for absentee ballots and applications largely resembles the procedure for mail-in ballots and applications.
5       If the application is approved, the approval is “final and binding,” subject only to challenges “on the grounds that the
        applicant was not a qualified elector.” 25 P.S. § 3150.12b(a)(2). An unqualified elector would be, for example, an individual
        who has not “been a citizen of the United States at least one month.” Pa. Const. Art. 7, § 1; see also 25 P.S. § 2602(t)
        (defining “qualified elector” as “any person who shall possess all of the qualifications for voting now or hereafter prescribed
        by the Constitution of this Commonwealth, or who, being otherwise qualified by continued residence in his election district,
        shall obtain such qualifications before the next ensuing election”).
6       In her summary-judgment brief, Secretary Boockvar argues that Plaintiffs’ as-applied challenge to Pennsylvania's county-
        residency requirement is unripe. [ECF 547, pp. 60-63]. The Secretary reasons that Plaintiffs have not shown sufficient
        evidence that they are harmed by the county-residency requirement. This argument is directed more towards a lack of
        standing and a lack of evidence to support the claim on the merits. As the sufficiency of the evidence of harm is a separate
        issue from ripeness (which is more concerned with timing), the Court does not find Plaintiffs’ as-applied challenge to the



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               66
          Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 91 of 158
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 5997680

       county-residency requirement unripe. See Progressive Mountain Ins. Co. v. Middlebrooks, 805 F. App'x 731, 734 (11th
       Cir. 2020) (“The question of ripeness frequently boils down to the same question as questions of Article III standing, but
       the distinction between the two is that standing focuses [on] whether the type of injury alleged is qualitatively sufficient to
       fulfill the requirements of Article III and whether the plaintiff has personally suffered that harm, whereas ripeness centers
       on whether that injury has occurred yet.” (cleaned up) (citations omitted)).
7      In their briefing, the parties focused on the “capable of repetition yet evading review” exception to the mootness doctrine.
       The Court, however, does not find that it needs to rely on this exception. Nearing the eve of the election, it is clear that
       Defendants intend to engage in the conduct that Plaintiffs assert is illegal and unconstitutional. Thus, the claims are
       presently live, and are not “evading review” in this circumstance.
8      While Rule 65(d)(2)(C) states that an injunction binds “[non-parties] who are in active concert or participation” with the
       parties or the parties’ agents, the Court does not find that Rule 65(d) helps the county boards. As discussed, the county
       boards manage the elections and implement the electoral procedures. While the Court could enjoin Secretary Boockvar,
       for example, from using unmanned drop boxes, each individual county election board could still use unmanned drop
       boxes on their own. Doing so would not result in the counties being in “active concert or participation” with Secretary
       Boockvar, as each county is independently managing the electoral process within their county lines. See Marshak v.
       Treadwell, 595 F.3d 478, 486 (3d Cir. 2009) (“[N]on-parties guilty of aiding or abetting or acting in concert with a named
       defendant or his privy in violating the injunction may be held in contempt.” (cleaned up) (citations omitted)). In other
       words, each county elections board would not be “aiding or abetting” Secretary Boockvar in violating the injunction (which
       would implicate Rule 65(d)(2)(C)); rather, the counties would be utilizing their independent statutory authority to manage
       elections within their county lines.
9      As evidence of the county boards’ indispensability, one court recently found that the failure to join local election officials
       in an election case can make the harm alleged not “redressable.” It would be a catch-22 to say that county boards
       cannot be joined to this case as necessary parties, but then dismiss the case for lack of standing due to the boards’
       absence. Cf. Jacobson v. Florida Secretary of States, 974 F.3d 1236, –––– – ––––, 2020 WL 5289377, at *11-12 (11th
       Cir. Sept. 3, 2020) (“The problem for the [plaintiffs] is that Florida law tasks the [county] Supervisors, independently of the
       Secretary, with printing the names of candidates on ballots in the order prescribed by the ballot statute. ... The Secretary
       is responsible only for certifying to the supervisor of elections of each county the names of persons nominated ... Because
       the Secretary didn't do (or fail to do) anything that contributed to [plaintiffs’] harm, the voters and organizations cannot
       meet Article III's traceability requirement.” (cleaned up)).
10     The organizational Plaintiffs also raise certain associational and organizational standing arguments, asserting that they
       represent their members’ interests. The associational standing arguments are derivative of their members’ interests. That
       is, because the Court has found no concrete injury suffered by the individual voters, which would include the members
       of the organizational Plaintiffs, there are no separate grounds to establish standing for these organizations. See United
       Food & Commercial Workers Union Local 751 v. Brown Grp., Inc., 517 U.S. 544, 553, 116 S.Ct. 1529, 134 L.Ed.2d 758
       (1997) (an organization only has standing to sue on behalf of its members when “its members would otherwise have
       standing to sue in their own right”) (citation omitted).
11     See, also, e.g., Dudum v. Arntz, 640 F.3d 1098, 1117 (9th Cir. 2011) (“If the aspects of the City's restricted IRV scheme
       Dudum challenges impose any burdens on voters’ constitutional rights to vote, they are minimal at best.”); Common
       Cause/Georgia v. Billups, 554 F.3d 1340, 1354–55 (11th Cir. 2009) (“The district court determined that the burden
       imposed on Georgia voters who lack photo identification was not undue or significant, and we agree.... The NAACP and
       voters are unable to direct this Court to any admissible and reliable evidence that quantifies the extent and scope of the
       burden imposed by the Georgia statute.”); Soules v. Kauaians for Nukolii Campaign Comm., 849 F.2d 1176, 1183 (9th
       Cir. 1988) (“Appellants claim that Hawaii's absentee voting law fails to prohibit ‘the solicitation, examination and delivery
       of absentee ballots by persons other than the voters’ and that such activities occurred during the special election ... We
       agree with the district court that the Hawaii absentee ballot statute and the regulations adopted under it adequately protect
       the secrecy and integrity of the ballot. Although Hawaii has not adopted a regulation to prevent the delivery of ballots
       by persons other than the voter, the Hawaii regulations go into great detail in their elaboration of procedures to prevent
       tampering with the ballots.”); McLain v. Meier, 637 F.2d 1159, 1167 (8th Cir. 1980) (“[A]lthough ballot format has an effect
       on the fundamental right to vote, the effect is somewhat attenuated.”); Nemes v. Bensinger, ––– F. Supp. 3d ––––, ––––,
       2020 WL 3402345, at *13 (W.D. Ky. June 18, 2020) (“The burden imposed by the contraction to one polling place is
       modest, and the identified groups are afforded various other means under the voting plans to easily and effectively avoid
       disenfranchisement. As already discussed, Defendants have offered evidence of the substantial government interest in
       implementing voting plans that provide for a free and fair election while attempting to minimize the spread of COVID-19.”);



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               67
          Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 92 of 158
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 5997680

       Paralyzed Veterans of Am. v. McPherson, No. 06-4670, 2008 WL 4183981, at *22 (N.D. Cal. Sept. 9, 2008) (“Plaintiff
       Bohlke's listed burdens rely on speculative risk or the ancillary effects of third party assistance, but not on evidence of
       any concrete harm. Such speculations or effects are insufficient under Supreme Court and Ninth Circuit precedent to
       demonstrate a severe burden on the fundamental right to vote.”).
12     The parties do not specifically brief the elements of an Elections-Clause claim. This is typically a claim brought by a
       state legislature, and the Court has doubts that this is a viable theory for Plaintiffs to assert. See Lance v. Coffman, 549
       U.S. 437, 442, 127 S.Ct. 1194, 167 L.Ed.2d 29 (2007). Regardless, if state law does not require signature comparison,
       then there is no difference between the Secretary's guidance and the Election Code, and the Elections-Clause claim
       necessarily fails.
13     Several Defendants and Intervenors have asked this Court to abstain from deciding this issue on the basis of Pullman.
       As this Court previously discussed, a court can abstain under Pullman if three factors are met: “(1) [the dispute] requires
       interpretation of “unsettled questions of state law,”; (2) permitting resolution of the unsettled state-law questions by state
       courts would “obviate the need for, or substantially narrow the scope of adjudication of the constitutional claims”; and
       (3) an “erroneous construction of state law would be disruptive of important state policies[.]” ” [ECF 409, p. 3 (quoting
       Chez Sez, 945 F.2d at 631) ]. But if, on the other hand, the answer to the state law dispute is “clear and unmistakable,”
       abstention is not warranted. [Id. at p. 15 (citing Chez Sez, 945 F.2d at 632) ]. Here, the Court concludes (as discussed
       below) that the Election Code is clear that signature comparison is not required and further, that Plaintiffs’ competing
       interpretation is not plausible. As such, the Court cannot abstain under Pullman.
       The Pullman analysis does not change simply because Secretary Boockvar has filed a “King's Bench” petition with the
       Pennsylvania Supreme Court, requesting that court to clarify whether the Election Code mandates signature comparison
       of mail-in and absentee ballots and applications. [ECF 556, p. 11; ECF 557]. The fact that such a petition was filed does
       not change this Court's conclusion that the Election Code is clear. The Pullman factors remain the same. And they are
       not met here.
14     The Secretary's September 11, 2020, guidance, stated that the “Pennsylvania Election Code does not authorize the
       county board of elections to set aside returned absentee or mail-in ballots based solely on signature analysis by the
       county board of elections.” [ECF 504-24, p. 3, § 3]. Similarly, the Secretary's September 28, 2020, guidance stated that
       “Election Code does not permit county election officials to reject applications or voted ballots based solely on signature
       analysis. ... No challenges may be made to mail-in and absentee ballots at any time based on signature analysis.” [ECF
       504-25, p. 9, § 5.2].
15     The Election Code's definition of “proof of identification” in full provides:
          The words “proof of identification” shall mean ... For a qualified absentee elector ... or a qualified mail-in elector ...:
          i. in the case of an elector who has been issued a current and valid driver's license, the elector's driver's license number;
          ii. in the case of an elector who has not been issued a current and valid driver's license, the last four digits of the
          elector's Social Security number;
          iii. in the case of an elector who has a religious objection to being photographed, a copy of a document that satisfies
          paragraph (1) [i.e., “a valid-without-photo driver's license or a valid-without-photo identification card issued by the
          Department of Transportation”]; or
          iv. in the case of an elector who has not been issued a current and valid driver's license or Social Security number, a
          copy of a document that satisfies paragraph (2) [i.e., “a document that shows the name of the individual to whom the
          document was issued and the name substantially conforms to the name of the individual as it appears in the district
          register; shows a photograph of the individual to whom the document was issued; includes an expiration date and is
          not expired, except (A) ... or (B) ...; and was issued by” the federal, state, or municipal government, or an “accredited
          Pennsylvania public or private institution of higher learning [or] “a Pennsylvania are facility.”].
       25 P.S. § 2602(z.5)(3).
16     While election officials must engage in signature comparison for in-person voters, that requirement is explicitly required
       by the Election Code, unlike for mail-in ballots. 25 P.S. § 3050(a.3)(2). And as discussed below, in-person voters, unlike
       mail-in voters, are immediately notified if their signatures are deficient.
17     Plaintiffs also argue that signature comparison for mail-in and absentee ballots is supported by historical case law. [ECF
       552, pp. 58-59]. Plaintiffs cite to two cases from the 1960s that the Court of Common Pleas decided. [Id.]. The first,
       Appeal of Fogleman, concluded that under the then-applicable election law, an absentee voter had to sign a declaration
       to show that he was a proper resident who had not already voted in that election. 36 Pa. D. & C.2d 426, 427 (Pa. Ct.
       Comm. Pl. 1964). Regarding the voter's signature, the court simply stated, “[i]f the elector fails or refuses to attach his or
       her signature, then such elector has not completed the declaration as required by law of all voters.” Id. Thus, no signature



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                68
          Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 93 of 158
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 5997680

       comparison or verification was implicated there; rather, the court simply stated that the declaration must be signed (i.e.,
       completed). The second case Plaintiffs cite, In re Canvass of Absentee Ballots of Gen. Election [ECF 552, pp. 58-59],
       arose from individual, post-election challenges to 46 individual absentee ballots. 39 Pa. D. & C.2d 429, 430 (Pa. Ct.
       Comm. Pl. 1965). Thus, a universal and mandatory signature-comparison requirement was not at issue there, unlike
       what Plaintiffs contest here. This Court finds neither case persuasive.
18     This identifying information on a ballot application includes much of the same information expressly listed for what a voter
       must provide in initially registering to vote. 25 Pa. C.S.A. § 1327(a) (stating that the “official voter registration application”
       shall request the applicant's: full name, address of residence (and mailing address if different), and date of birth).
19     The counties that intend to compare and verify signatures in the upcoming election include at least the following counties:
       Cambria, Elk, Franklin, Juniata, Mifflin, Sullivan, Susquehanna, and Wyoming. [ECF 504-1].
20     Plus, these figures do not even tell the whole story because they do not take into account the hundreds of thousands of
       voters who are registered to other parties who could also conceivably serve as poll watchers for the Trump Campaign and
       the candidate Plaintiffs. [504-34]. While that may not be the ideal scenario for Plaintiffs, they concede there's nothing in the
       Election Code that limits them to recruiting only registered voters from the Republican Party. [ECF 528-14, 267:23-268:1
       (Q: And you don't have to be a registered Republican to serve as a poll watcher for the Trump campaign, do you? A:
       No.) ]. To that point, the Trump Campaign utilized at least two Democrats among the poll watchers it registered in the
       primary. [ECF 528-15, P001648].
21     To the extent that Plaintiffs are attempting to bring their claim on behalf of these third parties (which is unclear), they
       would lack standing to do so. Ordinarily, “a litigant must assert his or her own legal rights and interests and cannot rest
       a claim of relief on the legal rights or interests of third parties.” Powers v. Ohio, 499 U.S. 400, 410, 111 S.Ct. 1364, 113
       L.Ed.2d 411 (1991). The only time a litigant can bring an action on behalf of a third party is when “three important criteria
       are satisfied.” Id. “The litigant must have suffered an ‘injury in fact,’ thus giving him or her a ‘sufficiently concrete interest’
       in the outcome of the issue in dispute; the litigant must have a close relation to the third party; and there must exist
       some hindrance to the third party's ability to protect his or her own interest.” Id. at 410-11, 111 S.Ct. 1364 (cleaned up).
       Plaintiffs cannot satisfy the second or third criteria.
       Plaintiffs claim that they “have a close relationship with these minor parties such that it will act as an effective advocate
       for the minor parties.” [ECF 551, p. 30]. It is hard to see how Plaintiffs can be said to have a close relationship with rival
       political parties who are their direct adversaries in the upcoming election.
       Plaintiffs also argue that these “minor parties are hindered from protecting their own interests, particularly in this action
       when there are no minor party intervenors.” [Id.]. But that doesn't hold water either. Just because these other parties
       have not asked to intervene, it does not mean they were incapable of intervening or seeking relief elsewhere. Indeed,
       these parties and their candidates have demonstrated time and again that they can raise their own challenges to election
       laws when they so desire, including by filing suit in federal district court. See, e.g., Stein v. Cortés, 223 F. Supp. 3d 423
       (E.D. Pa. 2016) (Green Party Presidential candidate Jill Stein seeking recount); Libertarian Party of Conn. v. Merrill, No.
       20-467, 2020 WL 3526922 (D. Conn. June 27, 2020) (seeking to enjoin Connecticut's ballot access rules that required
       minor party candidates to petition their way onto the ballot); Green Party of Ark. v. Martin, 649 F.3d 675 (8th Cir. 2011)
       (challenging Arkansas’ ballot access laws).
22     The Sierra Club Intervenors argue this should end the analysis. [ECF 542, p. 14 (“Even ‘as applied,’ Plaintiffs’ claim
       has already been rejected”) ]. While the Court finds the Pennsylvania Supreme Court's apparent ruling on Plaintiffs’ as-
       applied challenge instructive, it is not outcome determinative. That is because the Pennsylvania Supreme Court did not
       have the benefit of the full evidentiary record that the Court has here.
23     After the briefing on the cross-motions for summary judgment had closed, on October 6, 2020, Secretary Boockvar
       issued additional guidance, which Plaintiffs then raised with the Court the following day. [ECF 571]. This new guidance
       confirms that poll watchers cannot be present during the pre-canvassing and canvassing of mail-in ballots. It also makes
       clear that while the authorized representative can be present, the representative cannot make any challenges to the
       ballots. The Court finds that this new guidance has minimal relevance to the current disputes at issue here. The scope
       of duties of a representative is not before the Court. Of sole relevance here is whether this new guidance changes how
       this Court weighs the burdens and benefits of the county-residency restriction for poll watchers. The Court finds that the
       representative's inability to challenge mail-in ballots does appear to provide less protection to Plaintiffs; but in the grand
       election scheme, particularly in light of the role of the election overseers, the Court does not find the new guidance to
       materially upset the Commonwealth's interests in its overall election-monitoring plan.




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                   69
          Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 94 of 158
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 5997680



End of Document                                                   © 2020 Thomson Reuters. No claim to original U.S.
                                                                                              Government Works.




              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                               70
             Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 95 of 158
Donald J. Trump for President, Inc. v. Cegavske, --- F.Supp.3d ---- (2020)
2020 WL 5626974

                                                                       A federal court is presumed to lack jurisdiction in
                                                                       a particular case unless the contrary affirmatively
                     2020 WL 5626974
                                                                       appears. U.S. Const. art. 3, § 2, cl. 1.
       Only the Westlaw citation is currently available.
          United States District Court, D. Nevada.

            DONALD J. TRUMP FOR                                 [3]    Federal Courts        Dismissal or other
                                                                       disposition
        PRESIDENT, INC., et al., Plaintiff(s),
                                                                       Grant of a motion to dismiss for lack of
                      v.                                               subject matter jurisdiction is appropriate if the
         Barbara CEGAVSKE, Defendant(s).                               complaint, considered in its entirety, fails to
                                                                       allege facts on its face sufficient to establish
              Case No. 2:20-CV-1445 JCM (VCF)                          subject matter jurisdiction. U.S. Const. art. 3, §
                              |                                        2, cl. 1; Fed. R. Civ. P. 12(b)(1).
                     Signed 09/18/2020

Synopsis
                                                                [4]    Federal Courts        Presumptions and burden
Background: Presidential election campaign and political
                                                                       of proof
party brought action challenging constitutionality of Nevada
statute which expanded mail-in voting for Nevada voters                Plaintiffs bear the burden of proving that the case
during COVID-19 pandemic. Nevada Secretary of State                    is properly in federal court to survive a motion
moved to dismiss.                                                      to dismiss for lack of subject matter jurisdiction.
                                                                       Fed. R. Civ. P. 12(b)(1).


Holdings: The District Court, James C. Mahan, Senior
                                                                [5]    Federal Courts        Pleadings and motions
District Judge, held that:
                                                                       Federal Courts        Dismissal or other
[1] presidential election campaign and political party lacked          disposition
associational standing to bring suit on behalf of its member           A plaintiff must plead the existence of whatever
voters, and                                                            is essential to federal jurisdiction, and, if the
                                                                       plaintiff does not do so, the court, on having the
[2] plaintiffs lacked direct organizational standing.                  defect called to its attention or on discovering the
                                                                       same, must dismiss the case, unless the defect be
                                                                       corrected by amendment. U.S. Const. art. 3, § 2,
Motion granted.                                                        cl. 1.



 West Headnotes (24)                                            [6]    Federal Civil Procedure          In general;
                                                                       injury or interest
                                                                       Federal Courts        Case or Controversy
 [1]       Federal Courts        Limited jurisdiction;
                                                                       Requirement
            jurisdiction as dependent on constitution or
           statutes                                                    Standing to sue is a doctrine rooted in the
                                                                       constitutional case or controversy requirement.
           Federal courts are courts of limited jurisdiction.
                                                                       U.S. Const. art. 3, § 2, cl. 1.
           U.S. Const. art. 3, § 2, cl. 1.


                                                                [7]    Federal Civil Procedure          In general;
 [2]       Federal Courts        Presumptions and burden
                                                                       injury or interest
           of proof



                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          1
          Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 96 of 158
Donald J. Trump for President, Inc. v. Cegavske, --- F.Supp.3d ---- (2020)
2020 WL 5626974

        The constitutional standing doctrine limits the
        category of litigants empowered to maintain a           [13]   Federal Civil Procedure           In general;
        lawsuit in federal court to seek redress for a legal           injury or interest
        wrong. U.S. Const. art. 3, § 2, cl. 1.                         A plaintiff does not automatically satisfy the
                                                                       injury-in-fact requirement for standing whenever
                                                                       a statute grants a person a statutory right and
 [8]    Federal Civil Procedure          In general;                   purports to authorize that person to sue to
        injury or interest                                             vindicate that right. U.S. Const. art. 3, § 2, cl. 1.

        Federal Civil Procedure          Causation;
        redressability
                                                                [14]   Federal Civil Procedure           In general;
        To establish constitutional standing, a plaintiff
                                                                       injury or interest
        must plead three elements: (1) an injury in fact;
        (2) a causal connection between the injury and                 Article III standing requires a concrete injury
        the alleged misconduct; and (3) a likelihood                   even in the context of a statutory violation. U.S.
        that the injury will be redressed by a favorable               Const. art. 3, § 2, cl. 1.
        decision. U.S. Const. art. 3, § 2, cl. 1.

                                                                [15]   Federal Civil Procedure           In general;
 [9]    Federal Civil Procedure          In general;                   injury or interest
        injury or interest                                             A plaintiff may not allege a bare procedural
        The party invoking federal jurisdiction bears the              violation of a statute, divorced from any concrete
        burden of demonstrating that it has standing to                harm, and satisfy the injury-in-fact requirement
        sue. U.S. Const. art. 3, § 2, cl. 1.                           of Article III. U.S. Const. art. 3, § 2, cl. 1.



 [10]   Federal Civil Procedure          Pleading               [16]   Constitutional Law          Elections

        At the pleading stage, the plaintiff must clearly              Presidential      election      campaign     lacked
        allege facts demonstrating each element of                     associational standing to bring suit on behalf
        standing. U.S. Const. art. 3, § 2, cl. 1.                      of its member voters, in action challenging
                                                                       constitutionality of Nevada statute which
                                                                       expanded mail-in voting for Nevada voters
                                                                       during COVID-19 pandemic; interests of voters
 [11]   Federal Civil Procedure          In general;
                                                                       were not germane to campaign organization's
        injury or interest
                                                                       purpose, as campaign represented presidential
        To establish an “injury in fact,” as required                  candidate's electoral and political goals. U.S.
        for standing, a plaintiff must show that he or                 Const. art. 3, § 2, cl. 1; 52 U.S.C.A. § 30102; Nev.
        she suffered an invasion of a legally protected                Rev. St. §§ 293.317, 414.070.
        interest that is concrete and particularized and
        actual or imminent. U.S. Const. art. 3, § 2, cl. 1.            1 Cases that cite this headnote


                                                                [17]   Associations      Suits on Behalf of Members;
 [12]   Federal Civil Procedure          In general;                   Associational or Representational Standing
        injury or interest
                                                                       An entity may establish associational standing
        A concrete injury, as necessary for standing,                  to bring suit on behalf of its members when:
        must actually exist and affect the plaintiff in a              (1) its members would otherwise have standing
        personal and individual way. U.S. Const. art. 3,               to sue in their own right; (2) the interests it
        § 2, cl. 1.                                                    seeks to protect are germane to the organization's
                                                                       purpose; and (3) neither the claim asserted nor


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             2
          Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 97 of 158
Donald J. Trump for President, Inc. v. Cegavske, --- F.Supp.3d ---- (2020)
2020 WL 5626974

        the relief requested requires the participation of             a diversion of its resources and frustration of its
        individual members in the lawsuit. U.S. Const.                 mission. U.S. Const. art. 3, § 2, cl. 1.
        art. 3, § 2, cl. 1.

        1 Cases that cite this headnote
                                                                [22]   Constitutional Law         Elections
                                                                       Presidential election campaign and political
 [18]   Constitutional Law         Elections                           party lacked direct organizational standing
        Constitutional Law         Elections                           to bring action challenging constitutionality
        Political party lacked associational standing to               of Nevada statute which expanded mail-in
        bring suit on behalf of its member voters, in                  voting for Nevada voters during COVID-19
        action challenging constitutionality of Nevada                 pandemic, on basis that campaign and party
        statute which expanded mail-in voting for                      needed to divert resources and spend significant
        Nevada voters during COVID-19 pandemic on                      amounts of money educating Nevada voters and
        basis of vote dilution and equal protection                    encouraging them to still vote, because mail-
        violations; alleged injuries to party members                  in voting statute would allegedly confuse their
        were generalized and speculative, as there was                 voters and create incentive to remain away
        no showing that member voters would be harmed                  from the polls, absent specific factual allegations
        by vote dilution or discrimination and non-party               establishing voters' confusion or that voters
        voters would not be or that any injury would                   would be discouraged from voting. U.S. Const.
        occur. U.S. Const. art. 3, § 2, cl. 1; U.S. Const.             art. 3, § 2, cl. 1; Nev. Rev. St. §§ 293.317,
        Amend. 14.                                                     293.343, 414.070.

        3 Cases that cite this headnote                                3 Cases that cite this headnote


 [19]   Federal Civil Procedure           In general;           [23]   Associations       Injury or interest in general
        injury or interest                                             Associations       Causation and redressability
        To establish standing based on future injuries,                in general
        plaintiffs must plead facts that establish a                   To demonstrate organizational standing, an
        substantial risk that the harm will occur. U.S.                organization cannot simply choose to spend
        Const. art. 3, § 2, cl. 1.                                     money fixing a problem that otherwise would not
                                                                       affect the organization at all; it must instead show
                                                                       that it would have suffered some other injury if
 [20]   Federal Civil Procedure           In general;                  it had not diverted resources to counteracting the
        injury or interest                                             problem. U.S. Const. art. 3, § 2, cl. 1.
        A future injury may suffice to establish an injury-
        in-fact for standing purposes if the threatened
        injury is certainly impending, or there is a            [24]   Election Law        Persons entitled to bring
        substantial risk that the harm will occur. U.S.                contest
        Const. art. 3, § 2, cl. 1.                                     Competitive standing can exist when a state
                                                                       action will lead to the potential loss of an
        2 Cases that cite this headnote                                election. U.S. Const. art. 3, § 2, cl. 1.


 [21]   Associations       Injury or interest in general
        Organizational standing is recognized where the
        alleged misconduct of the defendant causes a
        drain on the organization's resources from both




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            3
           Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 98 of 158
Donald J. Trump for President, Inc. v. Cegavske, --- F.Supp.3d ---- (2020)
2020 WL 5626974

                                                                    No. 29 at ¶¶ 104–123). Plaintiffs theorize that, due to the
Attorneys and Law Firms                                             speed of the United States Postal Service, a ballot mailed in
                                                                    Clark or Washoe county “in a state-provided, postage prepaid
Donald J. Campbell, J Colby Williams, Campbell & Williams,
                                                                    first-class envelope on the Wednesday or Thursday after
Las Vegas, NV, Thomas McCarthy, Pro Hac Vice, Cameron
                                                                    Election Day will likely be received [by election officials]
Thomas Norris, Pro Hac Vice, Tyler Green, Pro Hac
                                                                    before 5:00pm on the Friday after the election” and “almost
Vice, William Spencer Consovoy, Pro Hac Vice, Consovoy
                                                                    certainly will arrive without bearing a postmark.” (Id. at ¶ 96).
McCarthy PLLC, Arlington, VA, for Plaintiff(s).

Aaron D. Ford-AG, Nearvada Attorney General, Craig A.                *2 Sections 11 and 12 of AB 4 require election officials to
Newby, Gregory Louis Zunino, Nevada State Attorney                  establish a minimum number of in-person voting locations for
General's Office, Carson City, NV, for Defendant(s).                early voting and election-day voting, respectively. AB 4 at §§
                                                                    11, 12. A county with a population of “700,000 or more” must
                                                                    establish at least 100 voting centers for election day. Id. at §
ORDER                                                               12. A county with a population of “100,000 or more but less
                                                                    than 700,000” must establish at least 25 voting centers. Id.
James C. Mahan, UNITED STATES DISTRICT JUDGE                        And a county with a population of “less than 100,000” may
                                                                    establish one or more voting center. Id. Plaintiffs allege that
 *1 Presently before the court is defendant Barbara                 sections 11 and 12 authorize the disparate treatment of rural
Cegavske, Nevada Secretary of State's, motion to dismiss the        voters in violation of the Equal Protection Clause, because
first amended complaint. (ECF No. 37). Plaintiffs Donald            there will be “more in-person voting places per capita for
J. Trump for President, Inc. (“Trump campaign”), the                voters in urban counties than in rural counties.” (ECF No. 29
Republican National Committee, and the Nevada Republican            at ¶ 100). Plaintiffs speculate that rural Nevada counties will
Party responded. (ECF No. 42). Defendant replied. (ECF No.          have substantially higher numbers of registered voters per in-
45).                                                                person voting location than urban counties such as Washoe.
                                                                    (Id. at ¶¶ 130–138).

I. Background
                                                                    Section 22 of AB 4 requires election officials to establish
On August 3, 2020, Nevada joined the growing ranks of states
                                                                    “procedures for the processing and counting of mail ballots”
that have expanded mail-in voting due to the COVID-19
                                                                    for any affected election.6 AB 4 at § 22. Section 25 provides
pandemic.1 See Assembly Bill No. 4 of the 32nd Special
                                                                    that “if two or more mail ballots are found folded together to
Session (2020) of the Nevada Legislature, Act of August
                                                                    present the appearance of a single ballot” and “a majority of
3, 2020, ch. 3, 2020 Nev. Stat. 18, §§ 1–88 (“AB 4”).
                                                                    the inspectors are of the opinion that the mail ballots folded
The Nevada State Legislature passed Assembly Bill 4 (“AB
                                                                    together were voted by one person, the mail ballots must be
4”), which codified procedures for elections impacted by
                                                                    rejected.”7 AB 4 at § 25(2). Plaintiffs allege that sections
emergencies or disasters.2 Specifically, the law directs city
                                                                    22 and 25 violate the Equal Protection Clause, because they
and county election officials to mail paper ballots to all active
                                                                    authorize “ ‘standardless’ procedures” across counties and
registered voters in Nevada. AB 4 at § 15.
                                                                    cities for processing, inspecting, and counting mail ballots
                                                                    with no “specific rules designed to ensure uniform treatment”
The next day, plaintiffs filed this instant suit.3 (ECF No. 1).     and no “ ‘minimal procedural safeguards.’ ” (ECF No. 29 at
They challenge several key provisions of AB 4:                      ¶¶ 145, 159) (quoting Bush v. Gore, 531 U.S. 98, 105–106,
                                                                    121 S.Ct. 525, 148 L.Ed.2d 388 (2000) (per curiam)).
Section 20(2) of AB 4 establishes a presumption that a ballot
was cast in time, as long as it is received by election officials   And finally, plaintiffs allege that all of the aforementioned
before 5 p.m. on the third day after the election, even if it
                                                                    provisions of AB 4, along with section 21,8 “facilitate
lacks a postmark.4 AB 4 at § 20(2). Plaintiffs allege that          fraud and other illegitimate voting practices” and “dilute the
section 20(2) is preempted by federal laws that set the date of     value of honest, lawful votes” in violation of the Fourteenth
the general election,5 because the provision allegedly permits      Amendment. (ECF No. 29 at ¶ 169).
election officials to count ballots cast after election day. (ECF



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               4
           Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 99 of 158
Donald J. Trump for President, Inc. v. Cegavske, --- F.Supp.3d ---- (2020)
2020 WL 5626974

On August 20, 2020, plaintiffs amended their complaint                Wildlife, 504 U.S. 555, 576–77, 112 S.Ct. 2130, 119 L.Ed.2d
without altering the parties or their claims. (ECF No. 29).           351 (1992).
Defendant now moves to dismiss the amended complaint
pursuant to Federal Rule of Civil Procedure 12(b)(1). (ECF       [8]    [9]    [10] To establish standing, plaintiff must plead
No. 37).                                                        three elements: (1) an injury in fact; (2) a causal connection
                                                                between the injury and the alleged misconduct; and (3) a
                                                                likelihood that the injury will be redressed by a favorable
II. Legal Standard                                              decision. Lujan, 504 U.S. at 560–61, 112 S.Ct. 2130. The
 [1]    [2] Federal courts are courts of limited jurisdiction. party invoking federal jurisdiction bears the burden of
Owen Equip. & Erection Co. v. Kroger, 437 U.S. 365,             demonstrating that it has standing to sue. Id. at 561, 112
374, 98 S.Ct. 2396, 57 L.Ed.2d 274 (1978). “A federal           S.Ct. 2130. “[A]t the pleading stage, the plaintiff must
court is presumed to lack jurisdiction in a particular case     ‘clearly ... allege facts demonstrating’ each element” of
unless the contrary affirmatively appears.” Stock West, Inc. v. standing. Spokeo, 136 S. Ct. at 1547 (quoting Warth v. Seldin,
Confederated Tribes of Colville Reservation, 873 F.2d 1221,     422 U.S. 490, 518, 95 S.Ct. 2197, 45 L.Ed.2d 343 (1975)).
1225 (9th Cir. 1989).
                                                                       [11] [12] [13] [14] [15] “To establish injury in fact, a
                                                                      plaintiff must show that he or she suffered ‘an invasion of a
   A. Federal Rule of Civil Procedure 12(b)(1)
                                                                      legally protected interest’ that is ‘concrete and particularized’
 [3] Federal Rule of Civil Procedure 12(b)(1) allows
                                                                      and ‘actual or imminent[.]’ ” Spokeo, 136 S. Ct. at 1548.
defendants to seek dismissal of a claim or action for a lack
                                                                      Moreover, a concrete injury must actually exist and affect the
of subject matter jurisdiction. Dismissal under Rule 12(b)(1)
                                                                      plaintiff in a personal and individual way. Id. As the Supreme
is appropriate if the complaint, considered in its entirety, fails
                                                                      Court noted in Spokeo:
to allege facts on its face sufficient to establish subject matter
jurisdiction. In re Dynamic Random Access Memory (DRAM)                 Congress' role in identifying and elevating intangible
Antitrust Litig., 546 F.3d 981, 984–85 (9th Cir. 2008).                 harms does not mean that a plaintiff automatically satisfies
                                                                        the injury-in-fact requirement whenever a statute grants
 *3 [4] [5] Plaintiffs bear the burden of proving that the              a person a statutory right and purports to authorize that
case is properly in federal court to survive a Rule 12(b)(1)            person to sue to vindicate that right. Article III standing
motion. McCauley v. Ford Motor Co., 264 F.3d 952, 957                   requires a concrete injury even in the context of a statutory
(9th Cir. 2001) (citing McNutt v. General Motors Acceptance             violation. For that reason, [plaintiff] could not, for example,
Corp., 298 U.S. 178, 189, 56 S.Ct. 780, 80 L.Ed. 1135                   allege a bare procedural violation, divorced from any
(1936)). They must plead “the existence of whatever is                  concrete harm, and satisfy the injury-in-fact requirement of
essential to federal jurisdiction, and, if [plaintiffs] do[ ] not do    Article III.
so, the court, on having the defect called to its attention or on    Id. at 1549 (citing Summers v. Earth Island Institute, 555
discovering the same, must dismiss the case, unless the defect       U.S. 488, 496, 129 S.Ct. 1142, 173 L.Ed.2d 1 (2009)
be corrected by amendment.” Smith v. McCullough, 270 U.S.            (“[D]eprivation of a procedural right without some concrete
456, 459, 46 S.Ct. 338, 70 L.Ed. 682 (1926).                         interest that is affected by the deprivation ... is insufficient to
                                                                     create Article III standing.”)).

    B. Article III Standing
 [6]     [7] Standing to sue is a “doctrine rooted in the             III. Discussion
traditional understanding of a case or controversy.” Spokeo,          Defendant argues that plaintiffs do not have standing to bring
Inc. v. Robins, ––– U.S. ––––, 136 S. Ct. 1540, 1547, 194             their claims for relief. (ECF Nos. 37, 45). This court agrees.
L.Ed.2d 635 (2016). The doctrine “limits the category of
litigants empowered to maintain a lawsuit in federal court            Plaintiffs attempt to establish standing in three ways: (1)
to seek redress for a legal wrong.” Id. In this way, standing         associational standing to vindicate harms to their member
“serves to prevent the judicial process from being used to            voters, (2) direct organizational standing due to their need to
usurp the powers of the political branches.” Id. (quoting             divert resources, and (3) direct and associational standing to
Clapper v. Amnesty Int'l USA, 568 U.S. 398, 408, 133 S.Ct.            vindicate competitive injuries to their candidates. (ECF No.
1138, 185 L.Ed.2d 264 (2013)); see also Lujan v. Defenders of         42).


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                  5
          Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 100 of 158
Donald J. Trump for President, Inc. v. Cegavske, --- F.Supp.3d ---- (2020)
2020 WL 5626974

                                                                   158, 134 S.Ct. 2334, 189 L.Ed.2d 246 (2014) (citing Clapper
This court will address each of plaintiffs' theories in turn.      v. Amnesty Int'l USA, 568 U.S. 398, 414 n.5, 133 S.Ct.
                                                                   1138, 185 L.Ed.2d 264 (2013)). Plaintiffs' allegations of equal
                                                                   protection violations are also generalized and speculative.
   A. Associational Standing for Voters                            However, plaintiffs' claim against sections 11 and 12 fail to
 *4 [16] Plaintiffs argue that they have associational             satisfy redressability as well—“a likelihood that the injury
standing to vindicate the injuries caused to their member          will be redressed by a favorable decision.” Lujan, 504 U.S. at
voters by AB 4. (ECF No. 42 at 10–13). These injuries              560, 112 S.Ct. 2130.
are two-fold: an individual “right under the Constitution to
have [your] vote fairly counted, without being distorted by        To demonstrate the substantial risk of voter fraud, plaintiffs
fraudulently cast votes”—vote dilution—and an “arbitrary           cite studies and news articles on the subject. (ECF No. 29 at ¶¶
and disparate treatment of the members of its electorate”—         63–81). The news articles describe a parade of administrative
violations of the Equal Protection Clause. (ECF No. 29 at ¶¶       problems in Wisconsin, New Jersey, Connecticut, and New
33, 35).                                                           York, states that “hurriedly” implemented mail-in voting for
                                                                   elections during the COVID-19 pandemic. (Id. at ¶¶ 63–75).
 [17] An entity may establish associational standing to bring      Plaintiffs also point to reported irregularities in Nevada's June
suit on behalf of its members when: (1) “its members would         2020 mail-in primary elections. (Id. at ¶¶ 57–62).
otherwise have standing to sue in their own right;” (2) “the
interests it seeks to protect are germane to the organization's   Even if accepted as true, plaintiffs' pleadings allude to
purpose;” and (3) “neither the claim asserted nor the relief      vote dilution that is impermissibly generalized. The alleged
requested requires the participation of individual members in     injuries are speculative as well, see Lujan, 504 U.S. at 560,
the lawsuit.” Hunt v. Wash. State Apple Adver. Comm'n, 432        112 S.Ct. 2130, but their key defect is generality. As a court
U.S. 333, 343, 97 S.Ct. 2434, 53 L.Ed.2d 383 (1977).              in this district has already recognized, plaintiffs' claims of a
                                                                  substantial risk of vote dilution “amount to general grievances
This court finds that the Trump campaign fails to satisfy         that cannot support a finding of particularized injury as to
the second prong of associational standing: the interests of      [p]laintiffs.” Paher v. Cegavske, No. 3:20-cv-00243-MMD-
the voters are not “germane to the organization's purpose.”       WGC, 2020 WL 2748301, at *4 (D. Nev. May 27, 2020).
Id. The Trump campaign does not represent Nevada voters.          Indeed, the key provisions of AB 4 apply to all Nevada
The Trump campaign represents only Donald J. Trump                voters. Plaintiffs never describe how their member voters
and his “electoral and political goals” of reelection. (ECF       will be harmed by vote dilution where other voters will not.
No. 29 at ¶ 11). By statutory definition, a federal election      As with other “[g]enerally available grievance[s] about the
candidate's “principal campaign committee” is simply a            government,” plaintiffs seek relief on behalf of their member
reserve of funds set aside for that campaign. See 52 U.S.C.       voters that “no more directly and tangibly benefits [them] than
§ 30102 (“Organization of political committees”). Although        it does the public at large.” Lujan, 504 U.S. at 573–74, 112
the Trump campaign may achieve its “organization's purpose”       S.Ct. 2130; see Valley Forge Christian College v. Americans
through Nevada voters, the individual constitutional interests    United for Separation of Church and State, 454 U.S. 464, 485,
of those voters are wholly distinct. (ECF No. 29 at ¶ 11).        102 S.Ct. 752, 70 L.Ed.2d 700 (1982) (“The proposition that
                                                                  all constitutional provisions are enforceable by any citizen
 [18]      [19] In contrast to the Trump campaign, the simply because citizens are the ultimate beneficiaries of those
Republican National Committee and Nevada Republican               provisions has no boundaries.”). Plaintiffs' allegations are
Party satisfy the second prong; the interests of their member     “precisely the kind of undifferentiated, generalized grievance
voters are germane to their “organization's purpose.” See         about the conduct of government” that fail to confer Article
Hunt, 432 U.S. at 343, 97 S.Ct. 2434. Still, however, plaintiffs' III standing. Lance v. Coffman, 549 U.S. 437, 442, 127 S.Ct.
member voters would not “otherwise have standing to sue           1194, 167 L.Ed.2d 29 (2007).
in their own right.” Id. Plaintiffs' alleged injury of vote
dilution is impermissibly “generalized” and “speculative” at       *5 As to plaintiffs' equal protection claims, plaintiffs first
this juncture. Drake v. Obama, 664 F.3d 774, 783 (9th Cir.        argue that “[s]ections 11 and 12 of AB4 authorize disparate
2011). To establish these future injuries, plaintiffs must plead  treatment of voters in rural counties” due to the law's
facts that establish a “ ‘substantial risk’ that the harm will    differences in minimum number of in-person voting locations
occur.” Susan B. Anthony List v. Driehaus, 573 U.S. 149,


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              6
          Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 101 of 158
Donald J. Trump for President, Inc. v. Cegavske, --- F.Supp.3d ---- (2020)
2020 WL 5626974

across counties and lack of further guidance on how election        misconduct of the defendant causes “a drain on [plaintiffs']
officials should make their determinations. (ECF No. 29 at ¶        resources from both a diversion of its resources and
126). However, plaintiffs fail to demonstrate how these harms       frustration of its mission.” Fair Hous. Council of San
are redressed by their requested relief. “The proposition           Fernando Valley v. Roommate.com, LLC, 666 F.3d 1216, 1219
that plaintiffs must seek relief that actually improves their       (9th Cir. 2012) (quotation omitted); see Havens Realty Corp.
position is a well-established principle.” Townley v. Miller,       v. Coleman, 455 U.S. 363, 379, 102 S.Ct. 1114, 71 L.Ed.2d
722 F.3d 1128, 1134 (9th Cir. 2013). AB 4 simply establishes        214 (1982) (“Such concrete and demonstrable injury to the
a minimum number of in-person voting locations. AB 4 at             organization's activities—with the consequent drain on the
§§ 11, 12. Removing this one safeguard does not alleviate           organization's resources—constitutes far more than simply
plaintiffs' concerns. In fact, it “worsen[s] plaintiffs' injury     a setback to the organization's abstract social interests.”).
rather than redressing it.” Townley, 722 F.3d at 1135 (“[I]f        Plaintiffs allege that AB 4 forces them “to divert resources
plaintiffs were to prevail in this lawsuit, ... voters would no     and spend significant amounts of money educating Nevada
longer have the opportunity to affirmatively express their          voters ... and encouraging them to still vote.” (ECF No. 29 at
opposition at the ballot box at all. The relief plaintiffs seek     ¶ 17). Plaintiffs also briefly allege a need to divert resources
will therefore decrease their (and other voters') expression of     to counteract voter fraud. (ECF No. 42 at 5) (citing Am. Civil
political speech rather than increase it, worsening plaintiffs'     Rights Union v. Martinez Rivera, 166 F. Supp. 3d 779, 800
injury rather than redressing it.”). An injunction against the      (W.D. Tex. 2015)).
enforcement of AB 4 would not address plaintiffs' issues with
the discretion that Nevada election officials have to establish      [22]     [23] This court is unpersuaded by plaintiffs' theory
in-person voting locations. It would instead eliminate the          of organizational standing. Plaintiffs argue that AB 4 would
safeguard of a minimum number of in-person voting locations         “confuse” their voters and “create incentive to remain
from all counties.9                                                 away from the polls.” (ECF No. 29 at ¶ 17). Outside of
                                                                    stating “confus[ion]” and “discourage[ment]” in a conclusory
 [20] Plaintiffs also claim that “AB 4's three-day, post-           manner, plaintiffs make no indication of how AB 4 will
election receipt deadline for non-postmarked ballots—               discourage their member voters from voting. (ECF No. 29);
coupled with its deeming rule, the faster average mailing           see Crawford v. Marion Cty. Election Bd., 472 F.3d 949,
time in urban districts such as Clark County, and the postal        951 (7th Cir. 2007), aff'd, 553 U.S. 181, 128 S.Ct. 1610,
service's practice of not postmarking prepaid mail—will             170 L.Ed.2d 574 (2008) (holding that a “new law injures”
likely result in significantly more untimely ballots being          a political party when it compels it “to devote resources
counted from urban areas.” (ECF No. 42 at 12). These injuries       to getting to the polls those of its supporters who would
are too speculative to establish standing. Plaintiffs offer a       otherwise be discouraged by the new law from bothering to
patchwork theory of harm that does not rely on AB 4, but on         vote.”). If plaintiffs did not expend any resources on educating
the speed of the United States Postal Service, an entity out        their voters on AB 4, their voters would proceed to vote
of defendant's control. (ECF No. 29 at ¶¶ 73–81, 90–97). A          in-person as they overwhelmingly have in prior elections.
“future injury may suffice if the threatened injury is ‘certainly   (ECF No. 29 at ¶¶ 43–47). AB 4 does not abolish in-
impending,’ or there is a ‘substantial risk’ that the harm will     person voting. An organization cannot “simply choos[e] to
occur.” Susan B. Anthony List, 573 U.S. at 158, 134 S.Ct.           spend money fixing a problem that otherwise would not
2334. Even among the segment of voters who vote by mail,            affect the organization at all. It must instead show that it
plaintiffs offer no indication that the alleged future injury is    would have suffered some other injury if it had not diverted
“certainly impending” or “substantial[ly]” likely. Id.              resources to counteracting the problem.” Valle del Sol, Inc.
                                                                    v. Whiting, 732 F.3d 1006, 1018 (9th Cir. 2013) (quoting La
This court finds that plaintiffs do not have associational          Asociacion de Trabajadores de Lake Forest v. Lake Forest,
standing to represent their member voters.                          624 F.3d 1083, 1088 (9th Cir. 2010)). Plaintiffs make no
                                                                    showing of their voters' confusion. Indeed, voters exercised
                                                                    their ability to vote by mail in Nevada's 2020 primary
   B. Direct Organizational Standing                                election. NRS §§ 293.343-.355; see Paher v. Cegavske, No.
 [21] Plaintiffs next allege that they have direct organizational   320CV00243MMDWGC, ––– F.Supp.3d ––––, ––––, 2020
standing to bring their claims. (ECF No. 42 at 3–8).                WL 2089813, at *2 (D. Nev. Apr. 30, 2020) (“[A]ll active
Organizational standing is recognized where the alleged



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              7
          Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 102 of 158
Donald J. Trump for President, Inc. v. Cegavske, --- F.Supp.3d ---- (2020)
2020 WL 5626974

registered voters will be mailed an absentee ballot (mail-in      to divert resources to combat voter fraud. (ECF No. 42 at 4–5).
ballot) for the primary election.”).                              Plaintiffs cannot divert resources to combat an impermissibly
                                                                  speculative injury. See Susan B. Anthony List, 573 U.S. at
 *6 In making this fact-intensive finding, this court also        158, 134 S.Ct. 2334. Not only have plaintiffs failed to allege a
notes the substantive differences between AB 4 and the laws       substantial risk of voter fraud, the State of Nevada has its own
challenged in plaintiffs' cited authority. Compare AB 4, with     mechanisms for deterring and prosecuting voter fraud. See
Pavek v. Simon, No. 19-CV3000 (SRN/DTS), ––– F.Supp.3d            NRS §§ 293.700-.840 (“unlawful acts and penalties” in the
––––, ––––, 2020 WL 3183249, at *14 (D. Minn. June 15,            context of an election). Here, plaintiffs do not allege that those
2020) (finding organizational standing to challenge a state law   mechanisms would fail and that they would need to divert
which “requires that in Minnesota general elections, major        resources accordingly. This court finds that plaintiffs have
political party candidates must be listed, on the ballot, in      again failed to show that they would “suffer[ ] some other
reverse order based on the average number of votes that their     injury if [they] had not diverted resources to counteracting the
party received in the last state general election”); Democratic   problem.” Valle del Sol, 732 F.3d at 1018.
Nat'l Comm. v. Reagan, 329 F. Supp. 3d 824, 841 (D. Ariz.
2018), rev'd on other grounds sub nom. Democratic Nat'l
Comm. v. Hobbs, 948 F.3d 989 (9th Cir. 2020) (en banc)               C. Direct and Associational Standing for Candidates
(finding organizational standing to challenge a state law that     [24] Finally, plaintiffs argue that they have both direct and
prohibits third-party ballot collection); Georgia Coal. for       associational standing to challenge “competitive harms” to
People's Agenda, Inc. v. Kemp, 347 F. Supp. 3d 1251, 1258         their electoral candidates. (ECF No. 42 at 8). “Competitive
(N.D. Ga. 2018) (finding organizational standing to challenge     standing” can exist when a state action will lead to the
a state voter identification and registration law); Feldman       “potential loss of an election.” Drake, 664 F.3d at 783
v. Arizona Sec'y of State's Office, 208 F. Supp. 3d 1074,         (quoting Owen v. Mulligan, 640 F.2d 1130, 1132–33 (9th Cir.
1080–81 (D. Ariz. 2016) (finding organizational standing to       1981)).
challenge a state law that “limits who may possess another's
early ballot”); Crawford v. Marion Cty. Election Bd., 472 F.3d    Plaintiffs seek to vindicate the rights of their candidates,
949, 951 (7th Cir. 2007), aff'd, 553 U.S. 181, 128 S.Ct. 1610,    because AB 4 will undermine the ability of “Republican
170 L.Ed.2d 574 (2008) (finding organizational standing to        candidates to receive[ ] effective votes in Nevada”
challenge a state voter identification law). In these cases       by “confus[ing] voters, undermin[ing] confidence in the
with organizational standing, the challenged law has a direct     electoral process, and creat[ing] incentives to remain away
and specific impact on a voter's ability to vote. Indeed, a       from the polls.” (ECF No. 29 at ¶¶ 16–17). The pleadings
diversion of resources for education would be required in         make no showing of “an unfair advantage in the election
such situations. But here, the challenged law expands access      process.” Drake, 664 F.3d at 783. Plaintiffs rely on conclusory
to voting through mail without restricting prior access to in-    statements on confusion and disincentives that this court has
person voting. Thus, as detailed above, plaintiffs need not       already found unpersuasive. See supra III.B. Plaintiffs seek
divert resources to enable or encourage their voters to vote.     to muster “competitive standing,” yet their candidates face no
                                                                  harms that are unique from their electoral opponents. Owen,
Plaintiffs also briefly argue that they will need to divert       640 F.2d at 1132–33 (finding competitive standing where the
resources to fight voter fraud. (ECF No. 42 at 4–5). This court   postal service gave plaintiff's opponent a preferential mailing
repeats its prior finding on vote dilution: it is a speculative   rate).
and “generalized grievance” in this case. See Paher, 2020
WL 2748301, at *4 (finding no standing where plaintiffs            *7 As to AB 4's disparate treatment of rural voters, this court
failed to “state a particularized injury” and did no more than    repeats its prior findings: plaintiffs' requested relief fails to
“speculatively connect the specific conduct they challenge ...    satisfy redressability and the alleged harm is too speculative.
and the claimed injury [of] vote dilution”); Am. Civil Rights     See supra III.A. Enjoining Nevada election officials from
Union v. Martinez-Rivera, 166 F. Supp. 3d 779, 789 (W.D.          enforcing AB 4 would not apparently improve the odds for
Tex. 2015) (“[T]he risk of vote dilution[ is] speculative and,    plaintiffs' candidates. See Drake, 664 F.3d at 783 (quoting
as such, [is] more akin to a generalized grievance about the      Owen, 640 F.2d at 1132–33 (9th Cir. 1981)). Plaintiffs make
government than an injury in fact.”). Plaintiffs note in their    no such allegations. Election officials would operate without
response to defendant's motion to dismiss that they will need     the guidance of AB 4's minimum number of in-person voting
                                                                  locations. On plaintiffs' theory as to Sections 20 and 22 of AB


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               8
          Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 103 of 158
Donald J. Trump for President, Inc. v. Cegavske, --- F.Supp.3d ---- (2020)
2020 WL 5626974

                                                                     IT IS HEREBY ORDERED, ADJUDGED, and DECREED
4, plaintiffs have not established a “substantial risk” that their
                                                                     that defendant's motion to dismiss the amended complaint
alleged harm will occur. Susan B. Anthony List, 573 U.S. at
                                                                     (ECF No. 37) be, and the same hereby is, GRANTED.
158, 134 S.Ct. 2334. Thus, neither plaintiffs nor their member
candidates “have standing to sue in their own right.” Hunt,
                                                                     IT IS FURTHER ORDERED that defendant's motion to
432 U.S. at 343, 97 S.Ct. 2434.
                                                                     dismiss the original complaint (ECF No. 10) be, and the same
                                                                     hereby is, DENIED as moot.
Ultimately, as plaintiffs concede, they hold “policy
disagreements” with proponents of AB 4. (ECF No. 42 at 2).
                                                                     IT IS FURTHER ORDERED that intervenor-defendants
Although they purport to allege constitutional harms that go
                                                                     DNC Services Corporation/Democratic National Committee,
beyond these policy disagreements, at this juncture, plaintiffs'
                                                                     Democratic Congressional Campaign Committee, and the
allegations remain just that. (Id.). Since initiating this matter
                                                                     Nevada State Democratic Party's motion to dismiss the
on August 4, 2020, (ECF No. 1), plaintiffs have not requested
                                                                     amended complaint (ECF No. 40) be, and the same hereby is,
an injunction or expedited review. Plaintiffs ask for a remedy
                                                                     DENIED as moot.
to cure the “confusion” caused by AB 4, yet they have
positioned this case for last minute adjudication before the
                                                                     IT IS FURTHER ORDERED that plaintiff's motion for partial
general election.10
                                                                     summary judgment (ECF No. 41) be, and the same hereby is,
                                                                     DENIED as moot.
This court grants defendant's motion to dismiss due to
plaintiffs' lack of standing. (ECF No. 37). Plaintiffs' amended
                                                                     IT IS FURTHER ORDERED that non-parties Walker River
complaint is hereby dismissed. (ECF No. 29). The remaining
                                                                     Paiute Tribe and Pyramid Lake Paiute Tribe's motion to
motions before the court are denied as moot. (ECF Nos. 10,
                                                                     intervene (ECF No. 43) be, and the same hereby is, DENIED
40, 41, 43).
                                                                     as moot.


IV. Conclusion                                                       The clerk is instructed to close the case.
Accordingly,
                                                                     All Citations

                                                                     --- F.Supp.3d ----, 2020 WL 5626974


Footnotes
1       Prior to the COVID-19 pandemic, Nevada voters could request an absentee ballot without providing an excuse or
        justification, and certain voters in rural areas could be grouped together in “mailing precincts” and “automatically mailed
        their paper ballots.” (See ECF No. 37 at 7 (citing NRS §§ 293.3038-.340; 293.343-.355)).
2       “[I]f a state of emergency or declaration of disaster is proclaimed by the Governor or by resolution of the Legislature
        pursuant to NRS 414.070 for the entire State of Nevada, the following elections are deemed to be affected elections.”
        AB 4 at § 8. Governor Steve Sisolak declared a state of emergency due to the COVID-19 pandemic on March 12, 2020.
        (ECF No. 29 at ¶ 103).
3       This suit is one of several that the Trump campaign has filed challenging expansions of mail-in voting during the COVID-19
        pandemic. See Donald J. Trump for President, Inc. v. Bullock, No. CV 20-6-H-DLC (D. Mont. filed Sept. 2, 2020); Donald
        J. Trump for President, Inc. v. Murphy, No. 3:20-cv-10753, 2020 WL 4805762 (D.N.J. filed Aug. 18, 2020); Donald J.
        Trump for President, Inc. v. Boockvar, No. 2:20-cv-00966 (W.D. Pa. filed Jun. 29, 2020). This court only takes notice of
        the existence of these lawsuits, and not the disputed facts therein. Fed. R. Evid. 201.
4       Section 20(2) of AB 4 duplicates NRS § 293.317, a statute that has been in effect since January 1, 2020, but makes it
        applicable to affected elections. (ECF No. 37 at 8, 15).
5       U.S. Const. art. I, § 4, cl. 1 (Elections Clause); U.S. Const. art. II, § 1, cl. 4 (Electors Clause); U.S. Const. art. VI, § 2
        (Supremacy Clause); 3 U.S.C. § 1 (“Time of appointing electors”); 2 U.S.C. § 7 (“Time of election”); 2 U.S.C. § 1 (“Time
        for election of senators”).
6       Section 22 is read together with other provisions in AB 4 that establish procedures for processing and counting mail
        ballots. For example, section 17 requires election officials to secure proof of identification from certain first-time voters


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                9
         Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 104 of 158
Donald J. Trump for President, Inc. v. Cegavske, --- F.Supp.3d ---- (2020)
2020 WL 5626974

       before counting their mail ballots. AB 4 at § 17. Section 23 requires election officials to verify the signature on mail ballots.
       Id. at § 23. Section 26 requires election officials to verify that the voter did not vote in person before counting the mail
       ballot. Id. at § 26. And Section 22(b) forbids election officials from establishing any procedures that conflict with sections
       2 to 27 of AB 4. Id. at § 22.
7      Section 25 of AB 4 duplicates NRS § 293.363, a statute that has been in effect since 1960, but makes it applicable to
       affected elections. (ECF No. 37 at 9, 21).
8      Section 21 allows for “a person authorized by the voter may return the mail ballot on behalf of the voter by mail or personal
       delivery to the county or city clerk, as applicable, or any ballot drop box established in the county or city, as applicable.”
       AB 4 at § 21.
9      During the pendency of this motion, Nevada election officials established polling places and voting centers for the 2020
       general election. 2020 General Election & Polling Locations, Nevada Secretary of State (2020), https://www.nvsos.gov/
       sos/elections/election-day-information (presenting this information by county). This does not impact this court's finding
       on redressability.
10     The Supreme Court “has repeatedly emphasized that lower federal courts should ordinarily not alter the election rules
       on the eve of an election.” Republican Nat'l Comm. v. Democratic Nat'l Comm., No. 19A1016, ––– U.S. ––––, 140 S.Ct.
       1205, 1207, 206 L.Ed.2d 452 (2020) (citing Purcell; Frank v. Walker, 574 U.S. 929, 135 S.Ct. 7, 190 L.Ed.2d 245 (2014);
       and Veasey v. Perry, 574 U.S. ––––, 135 S. Ct. 9, 190 L.Ed.2d 283 (2014)).


End of Document                                                         © 2020 Thomson Reuters. No claim to original U.S.
                                                                                                    Government Works.




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 10
          Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 105 of 158
In re Canvassing Observation, --- A.3d ---- (2020)




                                                                SAYLOR,  C.J., BAER,   TODD,                      DONOHUE,
                  2020 WL 6737895                               DOUGHERTY, WECHT, MUNDY, JJ.
    Only the Westlaw citation is currently available.
           Supreme Court of Pennsylvania.

                                                                OPINION
    IN RE: CANVASSING OBSERVATION
        Appeal of: City of Philadelphia                         JUSTICE TODD
             Board of Elections                                  *1 This appeal arises out of the processing of mail-in and
                                                                absentee ballots received from voters in Philadelphia County
                    No. 30 EAP 2020                             in the November 3, 2020 General Election. Specifically,
                            |                                   Appellee Donald J. Trump, Inc. (the “Campaign”) orally
              Submitted: November 13, 2020                      moved for the Philadelphia County Court of Common Pleas
                            |                                   to give its representative more proximate access to the
               Decided: November 17, 2020                       canvassing activities being carried out by Appellant, the
                                                                Philadelphia County Board of Elections (the “Board”). The
Appeal from the November 5, 2020, Single-Judge Order
                                                                trial court denied relief, the Commonwealth Court reversed,
of the Honorable Christine Fizzano Cannon of the
                                                                and the Board now appeals that order. For the following
Commonwealth Court at No. 1094 CD 2020, reversing the
                                                                reasons, we vacate the order of the Commonwealth Court, and
November 3, 2020 Order of the Honorable Stella Tsai of the
                                                                reinstate the trial court's order denying the Campaign relief.
Court of Common Pleas of Philadelphia County at November
Term 2020, No. 07003, Tsai, Stella M., Judge

Attorneys and Law Firms                                         I. Background
Kathleen Marie Kotula, Esq., Pennsylvania Department of         This dispute concerns the Board's pre-canvassing and
State, for Bureau of Commissions, Elections & Legislation,      canvassing of mail-in and absentee ballots at the Philadelphia
Participants.                                                   Convention Center. According to the Board, in advance of
                                                                the election, it arranged the workspace of its employees
Zachary Michael Wallen, Esq., Chalmers & Adams LLC, for
                                                                at this facility in a manner that it considered best suitable
Cutler, Bryan, Benninghoff, Kerry, Possible Intervenors.
                                                                for the processing and maintenance of the security of the
City Commissioners of Philadelphia, Pro Se.                     estimated 350,000 absentee and mail-in ballots it anticipated
                                                                receiving, while ensuring that the social distancing protocols
Mark Alan Aronchick, Esq., Robert Andrew Wiygul, Esq.,          for COVID-19 promulgated by the federal Centers for
Hangley, Aronchick, Segal, Pudlin & Schiller, Philadelphia,     Disease Control were maintained and the voter's privacy in
Craig R. Gottlieb, Esq., Sean James McGrath, Esq., Marcel       his or her ballot was protected, and providing a candidate
S. Pratt, Esq., Zachary Gene Strassburger, Esq., Philadelphia   or campaign representative with the ability to observe the
Law Department, for Philadelphia County Board of Elections,     entirety of the pre-canvassing and canvassing process. N.T.
Appellant
                                                                Hearing, 11/3/20, at 10-11.1
Adam Craig Bonin, Esq., The Law Office of Adam
C. Bonin, Clifford B. Levine, Esq., Dentons Cohen &             Under the Board's authority, a designated area of the
Grigsby, PC, Pittsburgh, Susan Mon-Yi Lin, Esq., Kairys,        Convention Center was divided into discrete sections,
Rudovsky, Messing, Feinberg & Lin, LLP, Philadelphia, for       each devoted to various aspects of the pre-canvassing and
Pennsylvania Democratic Party, Appellee                         canvassing process. Id. at 22. Each section contained three
                                                                rows of fifteen folding tables with each table separated by
Ronald Lee Hicks Jr., Esq., Carolyn Batz McGee, Esq., Porter    5-6 feet. Id. at 24. In the first section, workers examined the
Wright Morris & Arthur LLP, Pittsburgh, Linda Ann Kerns,        back of the ballot return envelopes and then, based on that
Esq., Law Offices of Linda A. Kerns, LLC, Philadelphia, for     examination, sorted the envelopes into different trays. Id. at
Donald J. Trump for President, Inc., Appellee                   27. In the next section, ballots in their secrecy envelopes were



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           1
          Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 106 of 158
In re Canvassing Observation, --- A.3d ---- (2020)


first extracted from the ballot return envelope by machine, and
then, while encased in their secrecy envelopes, were sent on to   After hearing Attorney Mercer's testimony and argument
another machine which sliced open the secrecy envelope and        from the Campaign and the Board, the trial court rejected
removed the ballot from within. Id. at 28. During this phase,     the Campaign's primary argument, raised orally during the
ballots without secrecy envelopes – so-called “naked” ballots     hearing, that Section 3146.8(b) of the Election Code – which
– were segregated and placed into a separate tray.2 Id. at 30.    allows designated watchers or observers of a candidate “to
                                                                  be present when the envelopes containing official absentee
Pursuant to the Election Code, designated observers for           ballots and mail-in ballots are opened and when such ballots
campaigns or candidates were permitted to physically enter        are counted and recorded,” 25 P.S. § 3146.8(b) – requires that
the Convention Center hall and observe the entirety of this       the observers have the opportunity to “meaningfully ... see
process; however, the Board erected a waist-high security         the process.” N.T. Hearing, 11/3/20, at 49. In rejecting the
fence to separate the observers from the above-described          argument, the trial court noted that Section 3146.8 contained
workspace of Board employees. The fence, behind which             no language mandating “meaningful observation”; rather,
observers could freely move, was separated from the first         the court interpreted the section as requiring only that the
row of employees’ desks in each section by a distance             observer be allowed to be “present” at the opening, counting,
of approximately 15-18 feet. Id. at 23. Board employees           and recording of the absentee or mail-in ballots. Trial Court
used this “buffer” area between the security fence and their      Opinion, 11/4/20, at 3-4.
workspace to enter or leave their work areas for their shifts,
or to take scheduled breaks. Id. at 30-31.                        The court observed that Attorney Mercer's testimony that he
                                                                  could not see individual markings on the secrecy envelopes,
 *2 On the morning of November 3, 2020 – Election Day             or determine whether the signature on all the ballot envelopes
– the Campaign sent a designated representative, Attorney         was properly completed, did not establish a violation of
Jeremy Mercer, to observe the pre-canvassing and canvassing       Section 3416.8, inasmuch as that statute “provides for no
process. Attorney Mercer entered the Convention Center at         further specific activities for the watchers to observe, and
7:00 a.m. and remained there throughout the entire day. He        no activities for the watchers to do other than simply ‘be
testified that he was able to move freely along the length        present’.” Id. at 4. The court opined that, under this section,
of the security fence and observe the employees engaged in        “[w]atchers are not directed to audit ballots or to verify
their pre-canvassing and canvassing activities from various       signatures, to verify voter address[es], or to do anything else
vantage points. Id. at 21. He related that, while he could see    that would require a watcher to see the writing or markings
the Board employees in the first section of the workspace         on the outside of either envelope, including challenging the
examining the back of the ballot return envelopes, from his       ballots or ballot signatures.” Id. Consequently, that same day,
position, he could not read the actual declarations on the        the trial court denied the Campaign's request that the Board
ballot envelopes. Id. at 27. Regarding the ballot extraction      modify the work area to allow for closer observation of the
activities in the next section, Attorney Mercer testified that    ongoing ballot canvassing. The court indicated, however,
he could see employees removing the ballots contained in          that it was not discouraging the Board from providing an
secrecy envelopes from the return envelopes, and that, when       additional corridor for observers along the side of the tables
“watching closely,” he could discern if any return envelopes      to watch the proceedings, provided COVID-19 protocols and
contained naked ballots. Id. at 30. However, he stated that he    voter information secrecy protections were maintained.4 Trial
could not see whether there were any markings on the security     Court Order, 11/3/20.
envelopes themselves.3 Id. at 38.
                                                                  *3 The Campaign immediately appealed to the
At 7:45 a.m. on Election Day, the Campaign filed a suit in the    Commonwealth Court, and the matter was assigned to
Philadelphia Court of Common Pleas challenging the location       the Honorable Christine Fizzano Cannon.5 Judge Fizzano
where observers such as Attorney Mercer could watch the           Cannon held a status conference on the night of November
process. The Campaign subsequently withdrew that action,          4, 2020, and issued an order on the morning of November
without prejudice, but then refiled it at 9:45 p.m. that night.   5, 2020, which reversed the trial court. She directed the trial
The trial court subsequently conducted an evidentiary hearing     court to enter an order by 10:30 a.m. to require “all candidates,
that same night utilizing the “Zoom” videoconference tool,        watchers, or candidate representatives be permitted to be
which enabled Attorney Mercer to testify remotely.                present for the canvassing process pursuant to 25 P.S. §


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              2
          Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 107 of 158
In re Canvassing Observation, --- A.3d ---- (2020)


2650 and/or 25 P.S. § 3146.8 and to be permitted to observe       so mere physical presence of the observers was insufficient to
all aspects of the canvassing process within 6 feet, while        guarantee this “meaningful observation,” id. at 6.
adhering to all COVID-19 protocols.” Commonwealth Court
Order, 11/5/20.                                                   Judge Fizzano Cannon then found that, based on Attorney
                                                                  Mercer's testimony that, while he was physically present in
In her opinion, filed later that day, Judge Fizzano Cannon        the room where the pre-canvassing and canvassing processes
focused her analysis on what she considered to be the relevant    were occurring, the distance from which he was observing
governing provisions of the Election Code, Section 3146.8(b)      those processes, as well as the physical barriers in the room,
and Section 3146.8(g)(1.1). Section 3146.8(b) provides:           prevented him from observing the ballots being processed,
                                                                  the ballot envelopes, the secrecy envelopes, and any markings
   Watchers shall be permitted to be present when the             on the secrecy envelopes, depriving him of the ability to
   envelopes containing official absentee ballots and mail-in     actually observe those processes “in any meaningful way.”
   ballots are opened and when such ballots are counted and       Id. at 8. Consequently, the judge concluded that the trial
   recorded.                                                      court erred as a matter of law in determining that the Board
25 P.S. § 3146.8(b) (emphasis added). Section 3146.8(g)(1.1)      had complied with the Election Code. The Board filed an
states, in relevant part:                                         emergency petition for allowance of appeal with our Court on
                                                                  the morning of November 5, 2020.
  The county board of elections shall meet no earlier than
  seven o'clock A.M. on election day to pre-canvass all
                                                                   *4 While this petition was pending, that same day, the
  ballots received prior to the meeting ... One authorized
                                                                  Campaign filed a one-page “Complaint and Motion for
  representative of each candidate in an election and one
                                                                  Emergency Injunction” in the United States District Court
  representative from each political party shall be permitted
                                                                  for the Eastern District of Pennsylvania alleging, inter alia,
  to remain in the room in which the absentee ballots and
                                                                  that, in the aftermath of the Commonwealth Court's order in
  mail-in ballots are pre-canvassed.
                                                                  the instant case, the Board was violating the Election Code
25 P.S. § 3146.8(g)(1.1) (emphasis added).
                                                                  by “refusing to allow any representatives and poll watchers
                                                                  for President Trump and the Republican Party” to observe
Judge Fizzano Cannon noted that the parties offered
                                                                  the counting of the ballots, and that the “counting continues
competing interpretations of the phrases “present,” and “to
                                                                  with no Republicans present.” See Complaint and Motion
remain in the room,” with the Board arguing that these
                                                                  for Emergency Injunction in Donald J. Trump For President,
terms require only that the observer be physically present
                                                                  Inc. v. Philadelphia County Board of Elections, No. 20-5533
in the room where the ballot counting occurs; whereas the
                                                                  (E.D. Pa. filed Nov. 5 2020) (hereinafter “Trump”) (attached
Campaign contended that these phrases required the observer
                                                                  as Exhibit 2 to Board's Brief), at ¶¶ 4 & 5.
to be able to observe “meaningfully,” in addition to being
physically present. Judge Fizzano Cannon deemed each of
                                                                  That case was assigned to District Court Judge Paul S.
these interpretations to be reasonable, and, hence, concluded
                                                                  Diamond, who held a hearing on the request for an emergency
the statutory language was ambiguous.
                                                                  injunction at 5:30 p.m. on November 5, 2020. During the
                                                                  hearing, counsel for the Campaign stated that the Campaign
Because these provisions of the Election Code had as
                                                                  had “a nonzero number of people in the room.” N.T. Hearing
their purpose “maintaining the integrity of the elective
                                                                  in Trump, 11/5/20 at 10. Judge Diamond, seeking clarification
process in the Commonwealth,” the judge determined that
                                                                  of the meaning of the term “nonzero”, asked counsel for the
the language in question “imports upon ... candidates’
                                                                  Campaign directly: “as a member of the bar of this Court,
representatives at least a modicum of observational leeway
                                                                  are people representing the Donald J. Trump for President
to ascertain sufficient details of the canvassing process for
                                                                  [campaign], representing the plaintiff in that room?” Id. at 11.
the purpose of intelligently assessing and/or reporting to the
                                                                  Counsel replied “yes.” Id.
candidate represented the details of the canvassing process.”
Commonwealth Court Opinion, 11/5/20, at 5. In her view,
                                                                  Because the District Court recognized that the petition for
in order for representatives to fulfill their reporting duty to
                                                                  allowance of appeal filed by the Board was pending before
their candidate, they are required to “have the opportunity to
                                                                  our Court, and that a decision from our Court on the proper
observe the processes upon which they are to report,” id., and
                                                                  interpretation of the governing provisions of the Election



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             3
          Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 108 of 158
In re Canvassing Observation, --- A.3d ---- (2020)


Code would obviate the need for it to rule on a question of
state law, the District Court encouraged the parties to reach an     3. If the issue raised in Petitioner's petition for allowance of
interim accommodation. Thus, the Board and the Campaign                 appeal is moot, does there remain a substantial question
reached an agreement, which was entered on the record in                that is capable of repetition yet likely to evade review,
open court before Judge Diamond, under which the crowd                  and, thus, fall within an exception to the mootness
control barrier, which the Board had moved to within six                doctrine.
feet of the first row of tables in its employees’ work area        In our order, we directed the Prothonotary to establish an
as the result of the Commonwealth Court decision, would            expedited briefing schedule; we also indicated that our grant
remain in that position, and that all campaign observers would     order was not a stay of the Board's canvassing process, which
have equal access to positions behind that barrier to watch        is ongoing as of this writing.6
the canvassing process. Id. at 38-40. Judge Diamond deferred
action on the merits of the underlying claims in the lawsuit,
which remains pending.
                                                                   II. Mootness

Subsequently, on November 9, 2020, the Campaign filed yet          We begin by addressing whether the central legal issue in this
another federal lawsuit, in the United States District Court       matter – involving an interpretation of the provisions of the
of the Middle District of Pennsylvania, seeking to enjoin          Election Code establishing campaign access requirements to
Pennsylvania from certifying the results of the November           ballot canvassing activities – is moot. See Stuckley v. Zoning
3, 2020 General Election or, alternatively, to exclude from        Hearing Board of Newtown Township, 79 A.3d 510, 516 (Pa.
the certified results “the tabulation of absentee and mail-in      2013) (we will generally not address matters where there is no
and ballots for which [its] watchers were prevented from           actual case or controversy between the parties). Both parties
observing during the pre-canvass and canvass in the County         and Intervenor argue that this case is not moot because the
Election Boards.” Complaint for Declaratory and Injunctive         Board continues to count ballots, and the Campaign continues
Relief in Donald J. Trump, Inc., et.al. v. Boockvar, No. 20-       to want its representatives to have maximal access to the
CV-02078 (M.D. Pa. filed Nov. 9, 2020) (Exhibit 1 to Board's       canvassing process.
Brief), at 84. This matter was assigned to District Court
Judge Matthew Brann who promptly issued an order setting           We conclude that, because ballots are still being canvassed
an expedited schedule for the Campaign to file motions             by the Board at the time of this writing, the legal question
for injunctive relief, and for the Board to file a responsive
                                                                   before us is not moot.7 In this regard, we note that the interim
motion thereto as well as a motion to dismiss. Notably,
                                                                   agreement between the parties entered in the federal litigation
however, on November 15, 2020, the Campaign filed an
                                                                   being overseen by Judge Diamond did not purport to resolve
amended complaint, removing all counts which were based
                                                                   this question, and, indeed, Judge Diamond expressly refrained
on canvassing access. See First Amended Complaint Verified
                                                                   from addressing it as he viewed it as purely a question of
Complaint for Declaratory and Injunctive Relief in Donald J.
                                                                   Pennsylvania law which could be definitively resolved only
Trump, Inc., et.al. v. Boockvar, No. 20-CV-02078 (M.D. Pa.
                                                                   by our Court. We will, therefore, proceed to address the merits
filed Nov. 15, 2020).
                                                                   of the issue before us.

During the interim, on November 9, 2020, our Court granted
the Board's emergency petition for allowance of appeal on the
following issues:                                                  III. Access under the Election Code

   *5 1. Whether, as a matter of statutory construction
                                                                   A. Arguments of the Parties
    pursuant to Pennsylvania law, the Commonwealth Court
    erred in reversing the trial court, which concluded            The Board argues that the Election Code granted to it the
    that Petitioner City of Philadelphia Board of Elections’       express statutory authority “[t]o make and issue such rules,
    regulations regarding observer and representative access       regulations and instructions, not inconsistent with law, as they
    complied with applicable Election Code requirements.           may deem necessary for the guidance of ... elections officers
                                                                   and electors.” Board Brief at 32 (quoting 25 P.S. § 2642(f)).
  2. Whether the issue raised in Petitioner's petition for
                                                                   Thus, it reasons that the access rules it established for ballot
    allowance of appeal is moot.


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               4
          Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 109 of 158
In re Canvassing Observation, --- A.3d ---- (2020)


processing in Philadelphia County – which were based on             the Convention Center where the ballots were being pre-
its perceived need for protecting its workers’ safety from          canvassed and canvassed at all times during this process, just
COVID-19 and physical assault from those individuals who            as these provisions require. Relatedly, the Board contends
have contact with its workers; ensuring security of the ballots;    that, even if Section 3146.8(b) of the Election Code were
efficiently processing large numbers of ballots; protecting         deemed to be applicable herein, its requirements were met
the privacy of voters; and ensuring campaign access to the          as well, given that the Campaign's representative was present
canvassing proceedings – are a valid exercise of its authority.     at all times when absentee and mail-in ballots were opened,
The Board maintains that these rules can be invalidated by a        counted, and recorded.
court only if they are inconsistent with the Election Code.
                                                                    Moreover, the Board emphasizes that, contrary to the
 *6 In determining whether its access rules are consistent          Commonwealth Court's conclusion, the evidence of record
with the Election Code, the Board contends that only two            indicated that Attorney Mercer could see every portion of
provisions of the Code are relevant: 25 P.S. § 3146.8(g)            the pre-canvassing and canvassing process and, as a result,
(1.1) (specifying that “[o]ne authorized representative of each     could confirm that the only ballots which were scanned
candidate in an election and one representative from each           and tabulated were those which had been removed from
political party shall be permitted to remain in the room            secrecy envelopes, and that the outer ballot envelope had been
in which the absentee ballots and mail-in ballots are pre-          inspected for sufficiency and then sorted.
canvassed”), and Section 3146.8(g)(2) (providing that “[o]ne
authorized representative of each candidate in an election and      The Board points out that Attorney Mercer's complaints
one representative from each political party shall be permitted     about being unable to read the actual declarations on the
to remain in the room in which the absentee ballots and mail-       ballot envelopes, or his inability to see whether the secrecy
in ballots are canvassed.”).                                        envelopes contained improper markings, were relevant only
                                                                    to his desire to determine if the ballots met the requirements
The Board rejects the relevance of Section 3146.8(b), given         of the Election Code. However, the Board stresses that our
that it sets forth the access requirements for “watchers”.8         Court very recently, in In re: November 3, 2020 General
The Board characterizes this provision as vestigial in nature,      Election, ––– A.3d. ––––, 2020 WL 6252803 (Pa. Oct. 23,
reflecting the manner in which absentee ballots were handled        2020), interpreted the Election Code as precluding time-of-
prior to the 2006 and 2019 amendments to the Election               canvassing challenges by campaign representatives; hence,
Code which, respectively, added Section 3146.8(g)(2) and            the Board maintains that a candidate's representative has
Section 3146.8(g)(1.1). Prior to those amendments, absentee         no need for the information about which Attorney Mercer
ballots received by a board of elections were taken to the          complains, as the representative cannot lodge a challenge
electors’ local polling places to be canvassed, and, thus,          based on it. Most importantly, however, from the Board's
candidates’ designated poll watchers were permitted by              perspective, there is nothing in the statutory language of
Section 3146.8(b) to remain in the room at the polling place        Sections 3146.8(g)(1.1) and (2) which grants a candidate's
while the absentee ballots were canvassed. According to the         representative an unqualified right of access to that kind
Board, Sections 3146.8(g)(1.1) and (2) established that all         of information during the pre-canvassing and canvassing
mail-in and absentee ballots would be pre-canvassed and             process.9
canvassed at a central location designated by the board of
elections; hence, poll watchers are not granted access to these      *7 The Campaign responds that “the plain meaning and
proceedings. Consequently, in the Board's view, the rights of       purpose of the statutes at issue is to provide the public
the Campaign's designated representative in this matter are         the opportunity to observe and vet the canvassing and
delineated exclusively by Sections 3146.8(g)(1.1) and (2).          tabulation of the vote.” Campaign Brief at 17. The Campaign
                                                                    reasons that, as the Election Code gives a candidate's
The Board contends that these statutory provisions should be        representative the right to be “present” and to “remain in
construed in accordance with the plain meaning of their terms,      the room” during the canvassing of absentee and mail-in
i.e., requiring only that a candidate's authorized representative   ballots, citing 25 P.S. § 2650 (“Every candidate shall be
be permitted to remain in the room while the ballots are pre-       entitled to be present in person or by attorney in fact duly
canvassed or canvassed. The Board notes that the Campaign's         authorized, and to participate in any proceeding before any
representative was, in fact, permitted to be in the room at         county board whenever any matters which may affect his



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            5
          Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 110 of 158
In re Canvassing Observation, --- A.3d ---- (2020)


candidacy are being heard, including any computation and          1921(a). It is well established that “[t]he best indication of
canvassing of returns of any primary or election or recount       legislative intent is the plain language of the statute.” Crown
of ballots or recanvass of voting machines affecting his          Castle NG East v. Pennsylvania Public Utility Commission,
candidacy.” (emphasis added)); id. § 3146.8(b) (allowing          234 A.3d 665, 674 (Pa. 2020). In ascertaining the plain
watchers to “be present when the envelopes containing             meaning of statutory language, we consider it in context and
official absentee ballots and mail-in ballots are opened and      give words and phrases their “common and approved usage.”
when such ballots are counted and recorded” (emphasis             Commonwealth by Shapiro v. Golden Gate National Senior
added)); id. § 3146.8(g)(2) (providing that an “authorized        Care, 194 A.3d 1010, 1027-28 (Pa. 2017). When the words of
representative of each candidate in an election and one           a statute are free and clear of all ambiguity, they are the best
representative from each political party shall be permitted to    indicator of legislative intent; hence, in such circumstances,
remain in the room in which the absentee ballots and mail-in      “we cannot disregard the letter of the statute under the pretext
ballots are canvassed” (emphasis added)), these terms should      of pursuing its spirit.” Fletcher v. Pennsylvania Property &
be broadly interpreted consistent with their overall purpose      Casualty Insurance Guarantee Association, 603 Pa. 452, 985
of allowing public observation of the vote and the counting       A.2d 678, 684 (2009) (citing 1 Pa.C.S. § 1921(b)). Consistent
thereof. The Campaign rejects the Board's interpretation as       with these principles, when interpreting a statute “we must
“a hyper-technical focus on the words themselves,” that           listen attentively to what the statute says, but also to what it
disregards this purpose. Campaign Brief at 19.                    does not say.” Discovery Charter School v. School District
                                                                  of Philadelphia, 166 A.3d 304, 321 (Pa. 2017). Moreover,
The Campaign argues that, under the Board's interpretation,       regarding the factual findings of the trial court, we must defer
merely being in the far end of a room like the Convention         to those findings if they are supported by the evidence. Gentex
Center, which is as large as a football field, would be           Corp. v. WCAB (Morack), 23 A.3d 528, 534 (Pa. 2011);
sufficient to comport with these requirements. This, in the       Generette v. Donegal Mutual Insurance Company, 957 A.2d
Campaign's view, “defies logic and reasonableness.” Id.           1180, 1189 (Pa. 2008).
at 20. The Campaign contends that the Board's setup –
imposing a barrier and having some tables in the area over        As a threshold matter, given the specific issue in this case
a hundred feet away from the edge of the security fence           — the degree of access required by the Election Code for
– effectively deprived its representative of the ability to be    an “authorized representative” of a candidate to the pre-
truly present, and effectively eliminates the representative's    canvassing and canvassing proceedings of an election board
ability to perform his or her role of ensuring openness and       — we regard Sections 3146.8(g)(1.1) and (2) of the Code
transparency in the electoral process.                            to be the governing statutory provisions, as they directly set
                                                                  forth the rights of such individuals. Section 2650, offered by
The Campaign denies that it was seeking the right to challenge    the Campaign, by its plain terms is inapplicable, as we are
mail-in or absentee ballots at the time of canvassing; rather,    addressing the right of access of a campaign's representative
it claims that it was merely seeking the right to observe “in a   to canvassing proceedings, not a candidate or his “attorney
meaningful way” the Board's conduct of the electoral process      in fact”. Section 3146.8(b) is likewise not controlling, given
so that it could “challenge that process through appropriate      that it applies only to the right of “watchers” to be present
litigation.” Campaign Brief at 22 (emphasis omitted). The         while ballots are canvassed. The Election Code contains
Campaign asserts its ability to do so is vital given that these   specific certification requirements for an individual to be
canvassing activities have a high prospect of human error.        appointed as a “watcher,” see 25 P.S. § 2687 (“Appointment
                                                                  of watchers”), and there is no evidence of record establishing
                                                                  that Attorney Mercer met these requirements, and, critically,
                                                                  he did not identify himself as a watcher, but rather as “one of
B. Analysis
                                                                  the representatives designated by the Trump campaign ... to
As this issue presents a question of statutory interpretation     observe the pre-canvass.” N.T. Hearing, 11/3/20, at 20-21.
under Pennsylvania law, our standard of review is de novo,
and our scope of review is plenary. Danganan v. Guardian           *8 As recited above, Section 3146.8(g)(1.1) requires only
Protection Services, 645 Pa. 181, 179 A.3d 9, 15 (2018).          that an authorized representative “be permitted to remain
Our objective is, therefore, to ascertain and effectuate the      in the room in which the absentee ballots and mail-in
intent of the General Assembly. Id.; see also 1 Pa.C.S. §         ballots are pre-canvassed,” 25 P.S. § 3146.8(g)(1.1) (emphasis



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             6
          Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 111 of 158
In re Canvassing Observation, --- A.3d ---- (2020)


added), and Section 3146.8(g)(2) likewise mandates merely           actually observe the ... process in any meaningful way,” as
that an authorized representative “be permitted to remain           the Commonwealth Court concluded, Commonwealth Court
in the room in which the absentee ballots and mail-in               Opinion, 11/5/20, at 8, and the Campaign presently argues.
ballots are canvassed.” 25 P.S. § 3146.8(g)(2) (emphasis            According to Attorney Mercer's candid testimony, which the
added). While this language contemplates an opportunity to          trial court accepted as credible, from his vantage point, he
broadly observe the mechanics of the canvassing process, we         could view the entirety of the pre-canvassing and canvassing
note that these provisions do not set a minimum distance            process. Clearly, then, Attorney Mercer had the opportunity
between authorized representatives and canvassing activities        to observe the mechanics of the canvassing process.
occurring while they “remain in the room.” The General              Specifically, Attorney Mercer witnessed Board employees
Assembly, had it so desired, could have easily established          inspecting the back of ballot envelopes containing the voter's
such parameters; however, it did not. It would be improper          declaration, before sending them on for processing; witnessed
for this Court to judicially rewrite the statute by imposing        ballots being removed from their secrecy envelopes, and
distance requirements where the legislature has, in the             naked ballots which had been delivered to the Board without
exercise of its policy judgment, seen fit not to do so. See         a secrecy envelope being segregated from ballots which
Sivick v. State Ethics Commission, ––– A.3d ––––. 2020 WL           arrived within such envelopes; saw that the ballot processing
5823822, at *10 (Pa. filed Oct. 1, 2020) (“It is axiomatic that     methods utilized by the Board were not destroying the ballot
we may not add statutory language where we find the extant          envelopes containing the voter's declaration; and perceived
language somehow lacking.”).                                        that the ballot secrecy envelopes were being preserved during
                                                                    their processing. See N.T. Hearing, 11/3/20, at 20-21, 27, 30,
Rather, we deem the absence of proximity parameters to              38; Trial Court Order, 11/3/20 (“The [Campaign's] witness
reflect the legislature's deliberate choice to leave such matters   provided copious testimony as to his ability to observe the
to the informed discretion of county boards of elections, who       opening and sorting of ballots.”). Although Attorney Mercer
are empowered by Section 2642(f) of the Election Code “[t]o         related that he could not view the actual declarations on the
make and issue such rules, regulations and instructions, not        ballot envelopes, nor examine individual secrecy envelopes
inconsistent with law, as they may deem necessary for the           for improper markings, as the trial court properly determined,
guidance of ... elections officers.” 25 P.S. § 2642(f).             this information would only be necessary if he were making
                                                                    challenges to individual ballots during the pre-canvassing
In the case at bar, the Board promulgated regulations               and canvassing process, which appeared to be his primary
governing the locations in which authorized representatives         motivation in seeking such information. See id. at 37-38; Trial
were permitted to stand and move about while observing              Court Order, 11/3/20 (“His concerns pertained to his inability
the pre-canvassing and canvassing process. The Board's              to observe the writing on the outside of the ballots. Given
averments that it fashioned these rules based on its careful        that observers are directed only to observe and not to audit
consideration of how it could best protect the security and         ballots, we conclude, based on the witness's testimony, that
privacy of voters’ ballots, as well as safeguard its employees      the Board of Elections has complied with the observation
and others who would be present during a pandemic for               requirements under 25 P.S. [§] 3146.8.”). As discussed above,
the pre-canvassing and canvassing process, while, at the            such challenges are not permissible under the Election Code.
same time, ensuring that the ballots would be counted in the        Thus, as found by the trial court, Attorney Mercer was able
most expeditious manner possible, were undisputed by the            to appropriately observe that the Board's employees were
Campaign. We discern no basis for the Commonwealth Court            performing their duties under the Election Code.
to have invalidated these rules and impose arbitrary distance
requirements.                                                        *9 In sum, we conclude the Board did not act contrary to
                                                                    law in fashioning its regulations governing the positioning
Significantly, as to any opportunity to observe the mechanics       of candidate representatives during the pre-canvassing and
of the canvassing process, the evidence of record, provided         canvassing process, as the Election Code does not specify
through the Campaign's own witness, Attorney Mercer, whom           minimum distance parameters for the location of such
the trial court deemed to be credible, indicates that the Board's   representatives. Critically, we find the Board's regulations as
rules regarding where campaign representatives could remain         applied herein were reasonable in that they allowed candidate
in the room to view the pre-canvassing and canvassing               representatives to observe the Board conducting its activities
process did not deprive Attorney Mercer of the ability “to          as prescribed under the Election Code. Accordingly, we



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             7
          Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 112 of 158
In re Canvassing Observation, --- A.3d ---- (2020)


determine the Commonwealth Court's order was erroneous.              in election matters, and organized to act expeditiously via
Thus, we vacate that order, and reinstate the trial court's order.   single-judge consideration.

Jurisdiction relinquished.                                           Finally, short of demonstrated fraud, the notion that
                                                                     presumptively valid ballots cast by the Pennsylvania
                                                                     electorate would be disregarded based on isolated procedural
                                                                     irregularities that have been redressed -- thus disenfranchising
Justices Baer, Donohue, Dougherty and Wecht join the
                                                                     potentially thousands of voters -- is misguided. Accordingly,
opinion.
                                                                     to the degree that there is a concern with protecting or
Chief Justice Saylor files a dissenting opinion in which Justice     legitimizing the will of the Philadelphians who cast their votes
Mundy joins.                                                         while candidate representatives were unnecessarily restrained
                                                                     at the Convention Center, I fail to see that there is any real
Justice Mundy files a dissenting opinion.                            issue.


CHIEF JUSTICE SAYLOR, dissenting
The Commonwealth Court reasonably directed election                  Justice Mundy joins this dissenting opinion.
officials in Philadelphia to move restrictive barriers in the
Convention Center closer to the ballot-canvassing operations,
                                                                     JUSTICE MUNDY, dissenting
which had been staged up to thirty-five yards from the areas
                                                                     Based on the particular circumstances surrounding this
to which the statutorily-authorized candidate representatives
                                                                     election, and the volume of mail-in ballots cast due to the
were confined. Under the Commonwealth Court's order,
                                                                     current global pandemic, I disagree with the majority that the
these representatives could then observe whether ballots were
                                                                     “issue before us is one which is capable of repetition but likely
being counted lawfully to the best of their ability, consistent
                                                                     to evade review[.]” Majority Op. at 10, n. 7. As such, I join
with health and safety restrictions. The record -- as well
                                                                     Chief Justice Saylor's dissenting opinion in full.
as publicly-available video recordings from the Convention
Center -- amply demonstrate that this simply wasn't the case
                                                                      *10 In denying Appellee's initial motion, the trial court
previously.
                                                                     concluded “[Appellee]’s argument that the Board of Elections
                                                                     was not providing observers the opportunity to ‘meaningfully
The canvassing has now proceeded to near conclusion under
                                                                     observe’ the canvassing of ballots” failed because “[Appellee]
an ensuing agreement among the parties associated with
                                                                     was unable to point to any statutory language or case
federal litigation. In my judgment, the matter is therefore
                                                                     law using the word ‘meaningful’ or elaborating on what
moot -- or at least moot enough -- so that this Court's
                                                                     constitutes ‘meaningful observation.’ ” Trial Court Op. at 3.
discretionary intervention was and is not required. Moreover,
                                                                     The Commonwealth Court reversed noting “the relegation
the Legislature already is signaling that there will be an
                                                                     of those representatives to a position where meaningful
intense after-action review of the no-excuse mail-in voting
                                                                     observation of the processes they are present to observe is
regime, which is in its infancy in Pennsylvania. Accordingly,
                                                                     a practical impossibility would be an absurd interpretation
I doubt that the Court's present ruling, relative to governance
                                                                     of the Election Code[.]” Cmwlth Ct. Op. at 6. I agree. The
that is quite likely to be substantially refined, will be of any
                                                                     majority now vacates the Commonwealth Court's order and
importance in the future.
                                                                     holds “[w]hile this language contemplates an opportunity to
                                                                     broadly observe the mechanics of the canvassing process, we
I also note that, given the enormous scale of canvassing
                                                                     note that these provisions do not set a minimum distance
activities and the historical balkanization associated with the
                                                                     between authorized representatives and canvassing activities
administration of the election franchise at the county-and-
                                                                     occurring while they ‘remain in the room.’ ” Majority
district levels across the Commonwealth, there have been,
                                                                     Op. at 17. In so doing, the majority seemingly endorses
and will always be, some localized irregularities. This is why
                                                                     what the Commonwealth Court did in its order, provide an
courts are open throughout the election cycle, as here, to
                                                                     “opportunity to broadly observe[.]”
remedy these just as quickly as possible. It is also one of the
reasons why we have a Commonwealth Court, with expertise




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                8
          Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 113 of 158
In re Canvassing Observation, --- A.3d ---- (2020)


                                                                   Commonwealth Court's order, and the subsequent mutual
Appellee was merely requesting the ability to be able to
                                                                   agreement of the parties in the Federal action, did precisely
observe the ballots in order to accurately relay compliance
                                                                   that, and I would not disturb it. Accordingly, I dissent.
information. Appellees’ Brief at 22 (“The Campaign simply
wants the right to observe in a meaningful way that
would allow the Campaign to determine whether the Board            All Citations
was following legal processing procedures, and if not, to
challenge that process through appropriate litigation.”). The      --- A.3d ----, 2020 WL 6737895


Footnotes
1      Except as otherwise noted, such citations are to the notes of testimony of the hearing before the trial court.
2      Ballots not placed into the provided secrecy envelopes are invalid. Pennsylvania Democratic Party v. Boockvar, 238 A.3d
       345, 380 (Pa. 2020).
3      The Election Code prohibits the security envelope from containing any “text, mark or symbol which reveals the identity
       of the elector, the elector's political affiliation or the elector's candidate preference.” 25 P.S. § 3146.8(g)(4)(ii).
4      It should be noted that the pre-canvassing and canvassing activities were also broadcast live on YouTube.
5      The Pennsylvania Democratic Party (“Intervenor”) was granted leave to intervene in these proceedings by the
       Commonwealth Court.
6      Bryan Cutler, Speaker of the Pennsylvania House of Representatives, and Kerry Benninghoff, Majority Leader of the
       Pennsylvania House of Representatives, have filed a motion to intervene in this matter before our Court, as well as an
       accompanying brief. While we deny this motion, we, nevertheless, accept the accompanying brief as an amicus brief.
7      Even were the ballot counting process to conclude prior to our final disposition of this matter, we regard this issue before
       us as one which is capable of repetition but likely to evade review, and therefore subject to our review under this exception
       to the mootness doctrine. See Reuther v. Delaware County Bureau of Elections, 205 A.3d 302, 306 n.6 (Pa. 2019) (“Given
       the abbreviated time frame applicable to elections and the amount of time that it takes for litigation to reach this Court,
       this exception is particularly applicable when the question presented relates to an election dispute.”).
8      Section 3146.8(b) provides:
          Watchers shall be permitted to be present when the envelopes containing official absentee ballots and mail-in ballots
          are opened and when such ballots are counted and recorded.
9      Intervenor's brief endorses the Board's contention that the Commonwealth Court erred in its interpretation of the relevant
       provisions of the Election Code, but it does not develop a separate argument to support this claim.


End of Document                                                       © 2020 Thomson Reuters. No claim to original U.S.
                                                                                                  Government Works.




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               9
          Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 114 of 158
NAACP Philadelphia Branch v. Ridge, Not Reported in F.Supp.2d (2000)
2000 WL 1146619

                                                                   of Civil Procedure 65(a)(2). A hearing was held on August
                                                                   8, 2000.
                  2000 WL 1146619
    Only the Westlaw citation is currently available.
    United States District Court, E.D. Pennsylvania.               II. DISCUSSION
                                                                   Plaintiffs contend that an equal protection violation stems
  NAACP PHILADELPHIA BRANCH, et al.,                               from a provision in the PVRA that bars all felons from
                 v.                                                registering to vote for five years following their release from
         Tom RIDGE, Governor,                                      prison. 25 Pa.Cons .Stat.Ann. § 961.501. Plaintiffs assert that,
                                                                   as a result of this provision, ex-felons who were registered
     Commonwealth of Pennsylvania, et al.                          to vote before their incarceration may vote following their
                                                                   release from prison, while ex-felons who were not registered
                    No. CIV. A. 00–2855.
                                                                   before their incarceration may not .2 Thus, Plaintiffs argue
                              |
                                                                   that the PVRA irrationally distinguishes between groups
                       Aug. 14, 2000.
                                                                   of ex-felons. Defendants contend that the PVRA does not
                                                                   unconstitutionally distinguish between groups of ex-felons
                                                                   because no ex-felons are entitled to be registered or to vote
MEMORANDUM AND ORDER
                                                                   during the five year period following their release from
BECHTLE                                                            prison. The court will discuss Plaintiffs' standing in this case,
                                                                   the statute at issue and the doctrine of abstention.
 *1 Presently before the court is plaintiffs the National
Association for the Advancement of Colored People,
Philadelphia Branch, et al., (“Plaintiffs”) motion for                A. Standing
preliminary injunction, which the parties have agreed              The plaintiffs are: the National Association for the
to consolidate with the merits determination for a                 Advancement of Colored People (“NAACP”), Philadelphia
permanent injunction, and defendants Tom Ridge, Governor,          Branch, an unincorporated nonprofit affiliate of the national
Commonwealth of Pennsylvania, et al., (“Defendants”)               NAACP; Ex–Offenders, Inc., Against Drugs, Guns and
response thereto. For the reasons set forth below, the court       Violence; the Pennsylvania Prison Society; Community
will abstain and will not proceed to the merits determination      Assistance for Prisoners; Malik Aziz; Alex Moody, Sr.;
of Plaintiffs' claim.                                              and Representative James Roebuck, a member of the
                                                                   Pennsylvania House of Representatives. The defendants
                                                                   are: Thomas J. Ridge, Governor of the Commonwealth
I. BACKGROUND                                                      of Pennsylvania; Kim H. Pizzigrilli, Secretary of the
Plaintiffs filed this civil rights suit contending that the        Commonwealth; and the three County Commissioners for
Pennsylvania Voter Registration Act (“PVRA” or the “Act”),         Philadelphia County, Margaret Tartaglione, Alexander Z.
25 Pa .Cons.Stat.Ann. §§ 961.101—961.5109, offends the             Talmadge, Jr. and Joseph Duda.
Equal Protection Clause of the Fourteenth Amendment.1
Plaintiffs assert that, without a rational basis, the PVRA          *2 It is clear that one individual plaintiff, Malik Aziz, has
prohibits some ex-felons from voting during the five year          standing to bring this action. Aziz alleges that he is not
period following their release from prison, while permitting       registered to vote and that he is ineligible to do so because
other ex-felons to vote during the same period. Plaintiffs filed   he was convicted of a felony and released from prison within
their Complaint and a motion for preliminary injunction on         the last five years. (Pls.' Ex. 1 ¶ 3.) The basic prerequisites for
June 7, 2000.                                                      standing—injury, causation and redressability—are met. See
                                                                   Lujan v. Defenders of Wildlife, 504 U.S. 555, 560–61 (1992)
The parties agreed to consolidate Plaintiffs' motion for           (listing elements for standing).
preliminary injunction with the merits determination for a
permanent injunction. Thus, the court ordered the trial to be      The court also finds that the NAACP, which asserts
advanced and consolidated in accordance with Federal Rule          associational standing, has standing in this case. An
                                                                   organization has standing to raise a claim on behalf of its
                                                                   members if: (1) “its members would otherwise have standing


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                1
          Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 115 of 158
NAACP Philadelphia Branch v. Ridge, Not Reported in F.Supp.2d (2000)
2000 WL 1146619

to sue in their own right”; (2) “the interests it seeks to
protect are germane to the organization's purpose”; and (3)          *3 Plaintiffs contend that this provision of the PVRA results
“neither the claim asserted nor the relief requested requires the   in an equal protection violation because it prohibits ex-felons
participation of individual members in the lawsuit.” United         from registering to vote during the five year period following
Food & Commercial Workers Union Local 751 v. Brown                  their incarceration, but does not explicitly prevent them
Group, Inc., 517 U.S. 544, 553 (1996); see also Hospital            from voting during that same period. As Plaintiffs construe
Council v. City of Pittsburgh, 949 F.2d 83, 86 (3d Cir.1991)        the statute, ex-felons who registered to vote before their
(stating elements of standing).                                     incarceration may vote immediately following their release
                                                                    from prison, while those who did not register to vote before
Aziz is a member of the NAACP which has 13,000 members.             they were incarcerated may not. Thus, Plaintiffs argue that
Some of these members are ex-felons who, like Aziz,                 the PVRA irrationally distinguishes between groups of ex-
may not register to vote as a result of the five year ban.          felons. Plaintiffs seek to permanently enjoin Defendants from
(Pls.' Ex. 1 ¶¶ 3 & 5.) Thus, the first prong is met in             enforcing the provisions of the PVRA that bar all convicted
that the NAACP's members have standing to sue in their              felons from being entitled to be registered to vote if they
own right. The second prong is met as the interests the             were released from prison within the last five years and the
NAACP seeks to protect are germane to its purpose. The              provisions that require that the forms used to register a person
NAACP has a long history of protecting African Americans'           contain the statement that the person “has not been confined in
voting rights. Id. Pennsylvania's five year ban impacts             a penal institution for a conviction of a felony within the last
African Americans, who constitute a substantial percentage          five years.” Id. §§ 961.501(a), 961.525(b)(4) & 961.527(a)(4)
of inmates in Pennsylvania prisons and thus also a substantial      (iii).3
percentage of Pennsylvania's released prisoner population. Id.
Finally, neither the claim asserted nor the relief requested
requires the participation of individual members in this suit.         C. Abstention
Thus, the court finds that the NAACP has associational              Defendants contend that the PVRA does not distinguish
standing.                                                           between groups of ex-felons because under the statute, no
                                                                    ex-felons are entitled to vote during the five year period
It is less clear, however, that the other named plaintiffs          following their release from prison. Defendants acknowledge
have standing. At oral argument, Plaintiffs conceded that           that the PVRA may not be a model of clarity and assert
Alex Moody, Sr. does not have standing. Defendants do               that if the court finds the statute ambiguous, it should
not challenge standing of the other named plaintiffs, Ex–           abstain pursuant to Railroad Commission of Texas v. Pullman
Offenders, Inc., Against Drugs, Guns and Violence; the              Company, 312 U.S. 496 (1941). Defendants argue that the
Pennsylvania Prison Society; Community Assistance for               court should not undertake to analyze the PVRA under the
Prisoners or Representative James Roebuck. The court will           United States Constitution because the Act has not yet been
assume for purposes of this opinion that the other plaintiffs       interpreted by the Pennsylvania courts. Defendants assert that
also have standing.                                                 an interpretation of the PVRA by the state courts, the courts
                                                                    empowered to render binding interpretations of state statutes,
                                                                    could eliminate the federal constitutional concerns raised
   B. Section 961.501 of the PVRA                                   here. Plaintiffs contend that abstention is not appropriate
At issue in the instant case is section 961.501 of the PVRA,        because the language of the statute is clear and because of the
which sets out the qualifications individuals must satisfy          impact that delay might have on the litigants, who seek to vote
in order to be eligible to register to vote or “entitled to         in the November 2000 general election.
be registered.” 25 Pa.Cons.Stat.Ann. § 961.501(a). Section
961.501(a) provides that a “qualified elector” must: (1) be at      As a general rule, “federal courts lack the authority to abstain
least eighteen years of age on the day of the next election;        from the exercise of jurisdiction that has been conferred.”
(2) be a United States citizen for at least one month prior         New Orleans Pub. Serv., Inc. v. Council of New Orleans,
to the next election; (3) have resided in Pennsylvania and in       491 U.S. 350, 358 (1989). The obligation of a federal court
the election district where he or she seeks to vote for at least    to adjudicate claims that fall within its jurisdiction has been
thirty days prior to the next election; and (4) “not [have] been    deemed by the Supreme Court to be “virtually unflagging.”
confined in a penal institution for a conviction of a felony        Id. at 359 (citations omitted). There are, however, a small
within the last five years.” Id. § 961.501(a).


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              2
          Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 116 of 158
NAACP Philadelphia Branch v. Ridge, Not Reported in F.Supp.2d (2000)
2000 WL 1146619

number of “exceptional circumstances” that justify deviation       the federal constitutional claim; (2) state law issues subject
from this rule. Moses H. Cone Memorial Hosp. v. Mercury            to state court interpretation that could obviate the need to
Constr. Corp., 460 U.S. 1, 14 (1983).                              adjudicate or substantially narrow the scope of the federal
                                                                   constitutional claim; and (3) the possibility that an erroneous
Abstention is an “extraordinary and narrow exception to the        construction of state law by the federal court would disrupt
duty of a District Court to adjudicate a controversy properly      important state policies. Chez Sez, 945 F.2d at 631. If
before it” that should be invoked “only in the exceptional         all three circumstances are present, the District Court is
circumstances.” Colorado River Water Conservation Dist.            then required to make a “discretionary determination” as to
v. United States, 424 U .S. 800, 813 (1976) (citation              whether abstention is appropriate under the circumstances,
omitted). One type of abstention, commonly referred to as          based on certain “equitable considerations.” Id. The court is
Pullman abstention, applies “in cases presenting a federal         to weigh “such factors as the availability of an adequate state
constitutional issue which might be mooted or presented in a       remedy, the length of time the litigation has been pending,
different posture by a state court determination of pertinent      and the impact of delay on the litigants.” Artway v. Attorney
state law.” Id. at 814 (citation omitted). Abstention under        General of New Jersey, 81 F.3d 1235, 1270 (3d Cir.1996). The
Pullman “is appropriate where an unconstrued state statute         court will address each factor in turn.
is susceptible of a construction by the state judiciary ‘which
might avoid in whole or in part the necessity for federal          First, the state law underlying the federal constitutional
constitutional adjudication, or at least materially change the     issue must be uncertain. Chez Sez, 945 F.2d at 631. The
nature of the problem.’ “ Bellotti v. Baird, 428 U.S. 132, 147     court's initial inquiry focuses on whether the language of
(1976) (citation omitted); Chez Sez III Corp. v. Township of       the Act is “clear and unmistakable.” Id. (citations omitted).
Union, 945 F.2d 628, 631 (3d Cir.1991) (discussing Pullman         Under the PVRA, which Pennsylvania adopted in 1995,
abstention). The purpose of abstaining is twofold: to avoid a      an individual who possesses all of the qualifications for
premature constitutional adjudication which could ultimately       voting prescribed by Pennsylvania's Constitution and laws
be displaced by a state court adjudication of state law; and       by the next election is referred to as a “qualified elector.”
to avoid “needless friction with state policies.” Pullman, 312     25 Pa.Cons.Stat.Ann. § 961.102. Section 961.501 sets out
U.S. at 500; Chez Sez, 945 F.2d at 631 (citing Pullman, 312        the qualifications individuals must satisfy in order to be
U.S. at 500).                                                      eligible to register to vote or “entitled to be registered.” Id. §
                                                                   961.501(a). Section 961.501(b) provides that “[n]o individual
 *4 The Pullman concern is that when federal courts interpret      shall be permitted to vote at any election unless the individual
state statutes in a way that raises federal constitutional         is registered under this subsection,” except as otherwise
questions, without the benefit of state-court consideration,       provided by law. Id. § 961.501(b). Under § 961.501(a), a
“a constitutional determination is predicated on a reading         “qualified elector” must: (1) be at least eighteen years of
of the statute that is not binding on state courts and may         age on the day of the next election; (2) be a United States
be discredited at any time—thus essentially rendering the          citizen for at least one month prior to the next election; (3)
federal-court decision advisory and the litigation underlying      have resided in Pennsylvania and in the election district where
it meaningless.” Pennzoil Co. v. Texaco, Inc., 481 U.S.            he or she seeks to vote for at least thirty days prior to the
1, 11 (1987) (citations omitted). Because the federal court        next election; and (4) “not [have] been confined in a penal
is unable to set forth a definitive construction of a state        institution for a conviction of a felony within the last five
statute, the federal court's construction is “only tentative,      years.” Id. § 961.501(a).
at best a forecast, subject to override by the courts of
the state.” Robinson v. New Jersey, 806 F.2d 442, 448               *5 The PVRA prohibits all ex-felons from registering to
(3d Cir.1986) (citing Pullman, 312 U.S. at 499–500). This          vote during the five year period following their release from
concern has special significance in this case, where the federal   prison. Plaintiffs take the position that the PVRA prohibits
constitutional question might be eliminated by securing a          only those ex-felons from voting who were not registered
Pennsylvania court's determination of an unresolved question       before their incarceration or who changed residence after their
of its local law.                                                  release from prison. As Plaintiffs construe the statute, ex-
                                                                   felons who registered to vote before their incarceration may
The Pullman doctrine thus requires the presence of three           vote upon their release from prison. Plaintiffs find support
circumstances: (1) uncertain issues of state law underlying        for their interpretation of the statute from the fact that 25



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               3
           Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 117 of 158
NAACP Philadelphia Branch v. Ridge, Not Reported in F.Supp.2d (2000)
2000 WL 1146619

Pa.Cons.Stat.Ann. § 2811, “Qualifications of electors,” sets          interpreted by the Pennsylvania courts.4 The court concludes
forth that a qualified elector shall be: eighteen years of age, a     that the PVRA presents an unsettled issue of state law and that
citizen of the United States for at least one month, a resident       the first of the three Pullman factors has been met.
of Pennsylvania for ninety days and a resident in the election
district where he or she seeks to vote for at least thirty days. 25    *6 The second factor to be considered is whether the PVRA
Pa.Cons.Stat.Ann. § 2811. However, § 2811 also provides that          is amenable to an interpretation by the state court that could
such an individual “shall be entitled to vote at all elections,       obviate the need to adjudicate or substantially narrow the
provided he or she has complied with the provisions of the            scope of the federal constitutional claim. Chez Sez, 945
acts requiring and regulating the registration of electors.” Id.      F.2d at 631. Here, the court considers whether the statute
                                                                      is “obviously susceptible of a limiting construction.” Id. at
Defendants assert that the PVRA makes no distinction                  632 (citing Hawaii Hous. Auth. v. Midkiff, 467 U.S. 229, 237
between ex-felons who were registered at the time of their            (1984)). Whether the state law issues are amenable to a state
conviction and those who were not. Defendants contend that            court interpretation is evaluated under a “fairly high threshold
under § 961.501, neither group is “entitled to be registered”         requiring a ‘substantial possibility’ that a state interpretation
during the five years following their release from prison. The        would obviate the need for a federal constitutional decision.”
PVRA thus prohibits all ex-felons from voting during the five         Artway, 81 F.3d at 1271 n. 34 (citations omitted).
year period following their incarceration. Defendants contend
that Plaintiffs' reading of the PVRA is based on an erroneous         Plaintiffs claim that the PVRA prohibits only some ex-
interpretation of the phrase “entitled to be registered.” 25          felons from voting for a five year period following their
Pa.Cons.Stat.Ann. § 961.501(a). Defendants assert that the            incarceration, irrationally distinguishing between ex-felons
phrase “entitled to be registered” refers to a status and not an      who were registered at the time they were convicted
act. As an example, a person who moves to a different election        of a felony and those who were not. Defendants urge
district may be registered to vote and may possess evidence           that the court, when ascertaining the intention of the
of registration, but is neither entitled to be registered nor to      legislature in the enactment of the PVRA, presume
vote in his or her former locality. Thus, Defendants contend          “[t]hat the General Assembly does not intend a result
that although an ex-felon who registered to vote before his or        that is absurd, impossible of execution or unreasonable.”
her incarceration might possess evidence of registration, he or       1 Pa.Cons.Stat.Ann. § 1922(1). Further, Defendants also
she is neither “entitled to be registered” nor to vote following      point out that “[t]he Commonwealth's legislation enjoys
his or her release from prison.                                       a presumption of constitutionality, 1 Pa.Cons.Stat.Ann. §
                                                                      1922(3), and ... doubts are to be resolved in favor of
In support of their position, Defendants point out that on            such a finding.” United States v. Geller, 560 F.Supp.
March 20, 1997, the Department of State issued the “PVRA              1309, 1315 (E.D.Pa.1983) (citations omitted). Thus, courts
Implementation Manual for County Officials.” (Joint Stip.             will not invalidate a statute “simply because it may be
of Facts ¶ 17.) To date, there have been no revisions of the          applied unconstitutionally, but only if it cannot be applied
manual. Id. The Implementation Manual states that:                    consistently with the Constitution.” Robinson, 806 F.2d at
                                                                      446.
  the PVRA specifies the qualifications to register to
  vote. These qualifications are essentially the same as the
                                                                      As the Third Circuit stated in Georgevich, “[a]bstention is
  qualifications for voting as contained in Section 701 of the
                                                                      invoked to allow a state judiciary to construe statutes or
  Pennsylvania Election Code (25 P.S. § 2811). However, the
                                                                      statutory schemes which appear constitutionally problematic
  PVRA provides that individuals who have been convicted
                                                                      on their face, but which may be subject to a saving
  of a felony within the past five years are ineligible to vote.
                                                                      construction.” Georgevich v. Strauss, 772 F.2d 1078, 1091 (3d
(Pls.' Ex. 3 at 2 (PVRA Implementation Manual)).
                                                                      Cir.1985).5 It is clear that the “federal courts do not decide
The court finds that both Plaintiffs' and Defendants'                 questions of constitutionality on the basis of preliminary
interpretations constitute plausible constructions of the             guesses regarding local law,” and that statutes “should
statute. Thus, the language of the PVRA is ambiguous. If an           be exposed to state construction or limiting interpretation
ambiguous statute has been authoritatively construed by the           before the federal courts are asked to decide upon their
state courts, abstention would not be appropriate. Chez Sez,          constitutionality.” England v. Louisiana State Bd. of Med
945 F.2d at 632 (citations omitted). The PVRA has never been          Exam'rs, 375 U.S. 411, 416 n. 7 (1964). As discussed above,


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 4
          Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 118 of 158
NAACP Philadelphia Branch v. Ridge, Not Reported in F.Supp.2d (2000)
2000 WL 1146619

the court finds that a state court may conclude that the PVRA      (3d Cir.1991). The court finds both cases inapposite. In
precludes all ex-felons from voting during the five year period    Harman, the Supreme Court rejected the argument that the
following their incarceration.6                                    district court abused its discretion when the district court
                                                                   declined to abstain from interpreting a statute that was clear,
In evaluating the third Pullman factor, the court must consider    unambiguous and “not fairly subject to an interpretation”
the possibility that an erroneous construction of state law by     that would render unnecessary or substantially modify the
the federal court would disrupt important state policies. Chez     federal constitutional question. Harman, 380 U.S. at 534–
Sez, 945 F.2d at 631. Defendants argue that an erroneous           36. The court does not find that the PVRA is clear and
decision would significantly disrupt the registration and          unambiguous. To the contrary, Defendants' interpretation that
election processes of the Commonwealth. Defendants also            the statute prohibits all ex-felons from voting for the five year
assert that an erroneous decision could damage the integrity       period following their incarceration is plausible. In Stretton,
of the electoral process. Any decision by this court would of      the Third Circuit declined to abstain where an election
necessity affect a sensitive area of state law. Additionally, no   was weeks away and the challenged statute prohibited a
central registry exists and registries are maintained by each of   judicial candidate from expressing his views on disputed
the sixty-seven counties of the Commonwealth. (Joint Stip. of      legal or political issues, impeding his ability to campaign
Facts ¶ 27.) Thus, an erroneous construction of state law by       for the position he sought.7 Stretton, 944 F.2d at 141–44.
the federal court could eventually necessitate a massive effort    In the instant case, no First Amendment rights are similarly
within all sixty-seven counties to remove ineligible voters        infringed. Further, the election is almost three months away.
from the rolls.
                                                                   The court also observes that although the PVRA has been in
 *7 Plaintiffs argue, as did the plaintiffs in Richardson,         effect for more than five years, litigation in this case has been
that it is “essential to the process of rehabilitating the ex-     pending for only two months. Plaintiffs nonetheless contend
felon that he be returned to his role in society as a fully        that abstention is not appropriate because abstention would
participating citizen when he has completed the serving of his     make it “highly unlikely” that their constitutional challenge
term.” Richardson, 418 U.S. at 55; See Pls.' Pretrial Mem.         would be resolved before the November 2000 general
Proposed Findings of Fact ¶ 1. However, the Richardson             election. (Pls.' Pretrial Mem. at 28.) The court recognizes
Court responded that “[w]e would by no means discount these        that it must consider the impact that delay might have on the
arguments if addressed to the legislative forum which may          litigants, however, it does not agree with Plaintiffs' contention
properly weigh and balance them” but that “it is not for us        that “the time constraints caused by the upcoming election
to choose one set of values over the other.” Richardson, 418       means that the option of pursuing their claims in state court
U.S. 24, 55. The court finds that voting regulations implicate     does not offer Plaintiffs an adequate remedy.” Id.
important state policies and that an erroneous construction of
the PVRA would be disruptive.                                       *8 It appears to the court that several avenues exist by
                                                                   which Plaintiffs may pursue a determination by the state
Having found that all that all three of the “special               courts. Plaintiffs may file an action for declaratory judgment,
circumstances” necessary to invoke the Pullman doctrine are        a petition for extraordinary relief and/or mandamus. There is
present in this case, the court must next make a “discretionary    ample time before the November 2000 election, and there is
determination” as to whether abstention is appropriate under       no reason to presume that a prompt resolution of the issue
the circumstances. Chez Sez, 945 F.2d at 631. In doing so, the     cannot be obtained from the state courts.
court is to weigh certain “equitable considerations” including
the availability of an adequate state remedy, the length of time   Although the court will abstain from a decision at the present
the litigation has been pending, and the impact of delay on the    time, it nonetheless retains jurisdiction over the action.
litigants. Artway, 81 F.3d at 1270.                                American Trial Lawyers Assoc. v. New Jersey Supreme Court,
                                                                   409 U.S. 467, 469 (1973) (stating that “proper course is for the
Plaintiffs argue that because of the imminency of the              District Court to retain jurisdiction pending the proceedings
November 2000 election, this court should not abstain.             in the state courts.”) The Pullman doctrine does not lead to
In support of their argument, Plaintiffs cite Harman v.            outright dismissal of a case; rather, the federal court stays
Forssenius, 380 U.S. 528 (1965) and Stretton v. Disciplinary       its hand until the state courts have conclusively decided
Board of the Supreme Court of Pennsylvania, 944 F.2d 137           all relevant state law issues.8 When that has happened, the


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              5
          Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 119 of 158
NAACP Philadelphia Branch v. Ridge, Not Reported in F.Supp.2d (2000)
2000 WL 1146619

                                                                     AND NOW, TO WIT this __ day of August, 2000, upon
federal court, armed with the state courts' interpretation,
                                                                     consideration of plaintiffs NAACP Philadelphia Branch,
resumes the task of adjudicating the federal issues in the
                                                                     et al., (“Plaintiffs”) motion for preliminary injunction,
case. England, 375 U.S. at 421; NAACP v. Button, 371 U.S.
                                                                     which was consolidated with the merits determination for
415, 427 (1963) (stating that “a party has the right to return
                                                                     a permanent injunction, defendants Tom Ridge, Governor,
to the District Court, after obtaining the authoritative state
court construction for which the court abstained, for a final        Commonwealth of Pennsylvania, et al., (“Defendants”)
determination of his claim”). Plaintiffs have the right to           response thereto, and a full hearing on the merits having been
return to the federal court should a federal constitutional issue    held, IT IS ORDERED that:
remain after resolution of the state-law issue. Robinson, 806
                                                                     1. Plaintiff's motion for permanent injunction is DENIED;
F.2d at 449 (citing England, 375 U.S. at 415–17.

                                                                     2. the court ABSTAINS from deciding the merits of Plaintiffs'
III. CONCLUSION                                                      claims; and
For the foregoing reasons, the court will abstain and will not
proceed to the merits determination of Plaintiffs' claim.            2. all further proceedings in the above captioned case are
                                                                     STAYED until further order of the court.
An appropriate Order follows.

                                                                     All Citations

ORDER                                                                Not Reported in F.Supp.2d, 2000 WL 1146619



Footnotes
1       This court has jurisdiction pursuant to 28 U.S.C. § 1331 (federal question).
2       Likewise, Plaintiffs assert that an ex-felon who had to re-register because of a change in his or her residence following
        release from prison would be prohibited from registering and could not vote, while an ex-felon who did not move to a new
        election district would not have to re-register and could vote.
3       Injunctive relief is an extraordinary remedy that should be granted only in “limited circumstances.” AT & T v. Winback
        and Conserve Prog. Inc., 42 F.3d 1421, 1427 (3d Cir.1994) (citations omitted). The Third Circuit has stated that there are
        three prerequisites for permanent injunctive relief: first, the plaintiff must demonstrate that the court's exercise of equity
        jurisdiction is proper because there is no adequate legal remedy, the threatened injury is real, and no equitable defenses
        exist; second, the plaintiff must actually succeed on the merits of his or her claims; third, the plaintiff must show that
        the balance of equities tips in favor of injunctive relief. Roe v. Operation Rescue, 919 F.2d 857, 867 n. 8 (3d Cir.1990)
        (citations omitted). Thus, “[i]n deciding whether a permanent injunction should be issued, the court must determine if
        the plaintiff has actually succeeded on the merits (i.e., met its burden of proof). If so, the court must then consider the
        appropriate remedy.” ACLU of N.J. v. Black Horse Pike Reg. Bd. of Educ., 84 F.3d 1471, 1477 n. 3 (3d Cir.1996) (citing
        CIBA–GEIGY Corp. v. Bolar Pharm. Co., Inc., 747 F.2d 844, 850 (3d Cir.1984)).
4       However, presently pending before the Commonwealth Court is Mixon v. Pennsylvania, No. 384 M.D.1999
        (Pa.Commw.Ct. filed June 30, 1999). The NAACP is an amicus in Mixon and fully participated in the legal argument held
        in March 2000. Plaintiffs in Mixon challenged the same provisions of the PVRA but on different theories. In Mixon, the
        plaintiffs contend that the PVRA unfairly disadvantages minorities and that the General Assembly exceeded its authority
        under Pennsylvania's Constitution by restricting felons from voting upon their release from prison.
5       In Georgevich, the Third Circuit added that “[t]he need for state court interpretation results not only from unclear language
        on the face of a single statute, but also from the juxtaposition of clear, but contradictory state provisions.” Georgevich, 772
        F.2d at 1091. Thus, ambiguity may arise when the relevant state laws are read together, rather than independently. Id.
6       Defendants assert that fifteen states have permanently disenfranchised felons, and twenty-one others do not permit a
        felon to vote until he or she has been finally discharged from all supervision, including probation and parole. (Defs.' Mem.
        of Law in Opp'n to Pls.' Mot. for Prelim. Inj. at 7.) In Richardson v. Ramirez, the Supreme Court stated that the “exclusion
        of convicted felons from the franchise violates no constitutional provision.” Richardson v. Ramirez, 418 U.S. 24, 53 (1974)
        (upholding statute disenfranchising convicted felons who completed their sentences and paroles). The Court added that



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 6
        Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 120 of 158
NAACP Philadelphia Branch v. Ridge, Not Reported in F.Supp.2d (2000)
2000 WL 1146619

      “[r]esidence requirements, age, previous criminal record are obvious examples indicating factors which a state may take
      into consideration in determining the qualifications of voters.” Id. (internal citations and quotations omitted).
7     In Stretton, the Third Circuit predicted that the state supreme court would construe the statute at issue to comply with
      constitutional standards and stated that “[w]hen a statute or regulation is challenged, it should be interpreted to avoid
      constitutional difficulties.” Stretton, 944 F.2d at 144.
8     In Growe v. Emison, the Court stated that “we have referred to the Pullman doctrine as a form of ‘abstention’.... To bring
      out more clearly, however, the distinction between those circumstances that require dismissal of a suit and those that
      require postponing consideration of its merits, it would be preferable to speak of Pullman ‘deferral.# “ Growe v. Emison,
      507 U.S. 25, 32 n. 1 (1993).


End of Document                                                     © 2020 Thomson Reuters. No claim to original U.S.
                                                                                                Government Works.




              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            7
         Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 121 of 158
Pennsylvania Voters Alliance v. Centre County, --- F.Supp.3d ---- (2020)
2020 WL 6158309

                                                                *1 Plaintiffs filed this civil rights action to enjoin Centre
                                                               County, Delaware County, and the City of Philadelphia
    KeyCite Blue Flag – Appeal Notification                    (collectively “Defendants”) from receiving election grants
Appeal Filed by PENNSYLVANIA VOTERS ALLIANCE, ET AL v.
COUNTY OF CENTRE, ET AL, 3rd Cir., October 23, 2020            from the Center of Tech and Civic Life (“CTCL”).1 Plaintiffs
                 2020 WL 6158309                               argue that these grants violate the Election and Equal
   Only the Westlaw citation is currently available.           Protection Clauses of the United States Constitution,2 and that
   United States District Court, M.D. Pennsylvania.            they are preempted by both the Constitution and federal law.3

            PENNSYLVANIA VOTERS
                                                                 A. Plaintiffs
       ALLIANCE, et al., Plaintiffs,
                                                               Plaintiffs consist of the Pennsylvania Voters Alliance
                  v.                                           organization (“PVA”) and fourteen individual registered
    CENTRE COUNTY, et al., Defendants.                         voters who reside in Pennsylvania.4 These fourteen
                                                               individuals are residents of Centre County, Delaware County,
                    No. 4:20-CV-01761
                                                               and the City of Philadelphia.5 They all generally oppose the
                            |
                                                               election of “progressive” candidates in local, state, and federal
                    Filed 10/21/2020
                                                               elections.6
Attorneys and Law Firms

Jordan P. Shuber, Ronald T. Elliott, Thomas Eric Breth,           B. CTCL and the CTCL Grants
Dillon McCandless King Coulter & Graham, LLP, Butler,          CTCL, a non-party to this action, is a nonpartisan,
PA, Erick G. Kaardal, Pro Hac Vice, Mohrman, Kaardal           nonprofit organization formed in 2012 by a “team of civic
& Erickson, P.A., Minneapolis, MN, Thomas W. King, III,        technologists, trainers, researchers, election administration
Dillon McCandless King Coulter & Graham LLP, Buter, PA,        and data experts” to “foster a more informed and engaged
for Plaintiffs.                                                democracy” and to help “modernize elections.”7 CTCL has
                                                               designated $250,000,000 in grant money to be paid to election
Elizabeth A. Dupuis, Babst Calland, State College, PA, Molly
                                                               offices across the country “to help ensure that [these offices]
E. Meacham, Babst, Calland, Clements and Zomnir, P.C.,
                                                               have the staffing, training, and equipment necessary so this
Pittsburgh, PA, for Defendant Centre County.
                                                               November every eligible voter can participate in a safe and
Edward D. Rogers, Pro Hac Vice, Elizabeth Wingfield, Pro       timely way and have their vote counted.”8
Hac Vice, Terence M. Grugan, Pro Hac Vice, Timothy D.
Katsiff, Ballard Spahr LLP, Philadelphia, PA, for Defendant    These funds may be used for election-related expenses,
Delaware County.                                               including to: maintain in-person polling on election day;
                                                               obtain personal protective equipment for election officials
Claire Ann Blewitt, Jerry R. Desiderato, Timothy James Ford,   and voters; support drive-thru voting; publish reminders to
Dilworth Paxson LLP, Philadelphia, PA, for Defendant the       voters to update their voter registration information; educate
City of Philadelphia.                                          voters on election policies and procedure; recruit and hire
                                                               poll workers; provide increased cleaning and sanitation at poll
Michele D. Hangley, Robert A. Wiygul, Hangley Aronchick
                                                               sites; train poll workers; expand in-person early voting sites;
Segal Pudlin& Schiller, Philadelphia, PA, Stephen Moniak,
                                                               and deploy additional staff or technology to improve mail
Pa Office of Attorney General, Harrisburg, PA, for Defendant
Kathy Boockvar.                                                ballot processing.9

                                                               CTCL provides grant funds to any local election office that
MEMORANDUM OPINION                                             applies, and the final grant is calculated using nonpartisan
                                                               criteria.10 CTCL reports that over 1,100 local election
Matthew W. Brann, United States District Judge                 administrators across the country have applied for CTCL
                                                               grants, including eighteen counties within Pennsylvania, as
I. BACKGROUND


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           1
          Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 122 of 158
Pennsylvania Voters Alliance v. Centre County, --- F.Supp.3d ---- (2020)
2020 WL 6158309

well as the Pennsylvania Department of State.11 Of these
eighteen counties, eleven voted for Donald Trump over                Plaintiffs have filed a motion for a temporary restraining order
Hillary Clinton in the 2016 election, “and five did so by more       and preliminary injunction.23 They contend that: they are
than a two-to-one margin.”12                                         likely to succeed on the merits of their claims; they will be
                                                                     irreparably harmed absent an injunction; there will be little
 *2 Nevertheless, Plaintiffs claim that CTCL provides                to no harm to Defendants should an injunction issue; and the
funds only to regions that contain “demographics with                public interest weighs in favor of an injunction.24
overwhelmingly progressive voters.”13 Plaintiffs count
Defendants among such regions, and note that for the 2016            Plaintiffs make sweeping constitutional claims. But there
presidential election, Hillary Clinton received 84.3% of the         is less to this case than meets the eye. That is because,
votes in Philadelphia, 61.58% of the votes in Delaware               despite their assertions, Plaintiffs cannot satisfy the threshold
                                                                     standing requirement of Article III. The Court thus concludes
County, and 50.93% of the votes in Centre County.14
                                                                     that it cannot reach the merits of Plaintiffs’ motion because
                                                                     they lack standing. Accordingly, the complaint will be
   C. Procedural Posture                                             dismissed without prejudice.25
The genesis of this action stems from Defendants’ decision
to accept funding from CTCL, allegedly without the consent
of the United States Congress or the Commonwealth of                 II. DISCUSSION
                                                                      *3 “Article III of the United States Constitution limits the
Pennsylvania.15 Each Defendant has accepted grant money
                                                                     power of the federal judiciary to ‘cases’ and ‘controversies.’
from CTCL to varying degrees.16 This money has been
                                                                     ”26 “For a federal court to exercise jurisdiction under Article
used to fund various election-related initiatives and to defray
                                                                     III, plaintiffs must allege—and eventually prove—that they
certain election-related expenses. For example, Defendants
have used CTCL moneys to: purchase processing equipment              hav[e] ‘standing’ to pursue their claims.”27 “The [United
for mail-in and absentee voting; create satellite election           States] Supreme Court has repeatedly described the question
offices; install secure drop-boxes; pay for in-person voting         of Article III standing as a ‘threshold’ issue.”28 “It is an
expenses; and cover the cost of printing and postage.17              ‘irreducible constitutional minimum,’ without which a court
All three counties have also received election grants under          would not have jurisdiction to pass on the merits of the
the Help America Vote Act (“HAVA”) and the Coronavirus               action.”29 “As a result, federal courts ‘have an obligation to
Aid, Relief, and Economic Securities Act, both of which              assure themselves of litigants’ standing under Article III.’
are distributed by the Secretary of the Commonwealth of              ”30 As the United States Court of Appeals for the Third
               18
Pennsylvania.                                                        Circuit has explained, the “continuing obligation to assure
                                                                     that [courts] have jurisdiction requires that [they] raise the
Plaintiffs allege that Defendants’ acceptance of the CTCL            issue of standing sua sponte.”31
grants is unlawful for two reasons. First, they argue that any
authority granted to the Defendants to receive these CTCL            “The plaintiff, ‘as the party invoking federal jurisdiction,’
grants is preempted by the Elections Clause, the Supremacy           bears the burden of establishing the minimal requirements
Clause, HAVA, and the National Voters Registration Act.19            of Article III standing: ‘(1) an injury in fact, (2) that is
And second, Plaintiffs claim that the grants directly violate        fairly traceable to the challenged conduct of the defendant,
the Pennsylvania Election Code, the Election Clause of the           and (3) that is likely to be redressed by a favorable judicial
United States Constitution, and the Equal Protection Clause          decision.’ ”32 “In assessing whether a plaintiff has carried
                                20
of the Fourteenth Amendment. Specifically, Plaintiffs argue          this burden, [courts must] separate [the] standing inquiry
that the CTCL grants violate the Equal Protection Clause             from any assessment of the merits of the plaintiff's claim.”33
because only some counties chose to apply for them; thus             “To maintain this fundamental separation between standing
resulting in those counties with CTCL funding having more            and merits at the dismissal stage, [courts] assume for the
money to spend on elections than those who chose to forgo            purposes of [the] standing inquiry that a plaintiff has stated
applying.21 It is this resultant inequity that Plaintiffs argue is   valid legal claims.”34 “While [the Court's] standing inquiry
                    22
unconstitutional.                                                    may necessarily reference the nature and source of the claims


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                2
          Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 123 of 158
Pennsylvania Voters Alliance v. Centre County, --- F.Supp.3d ---- (2020)
2020 WL 6158309

asserted, [the Court's] focus remains on whether the plaintiff      In the voting rights context, the Supreme Court has “long
is the proper party to bring those claims.” 35                      recognized that a person's right to vote is individual and
                                                                    personal in nature.”45 But this right does not give plaintiffs
Plaintiffs assert three theories of standing.36 First, they argue   carte blanche to challenge any action that conceivably
that the CTCL grants disadvantage the Plaintiffs because they       infringes upon that right. For example, a mere violation
provide an advantage to progressive and Democrat candidates         of the Elections Clause, on its own, will not support

in the counties where Plaintiffs live and vote.37 Second, they      standing because it constitutes a generalized grievance.46
argue that, without injunctive relief, the CTCL grants will         Nor will “statewide harm” to a voter's interest in “collective
delegitimize and thus invalidate the elections, consequently        representation in the legislature” or in “influencing the
resulting in Plaintiffs lacking political representation until      legislature's overall ‘composition and policymaking.’ ”47
the election can be re-done.38 Third, Plaintiffs offer the          To the extent that the latter interest is recognized, it is
novel theory that they have suffered an injury as a third-          “embodied in [an individual's] right to vote for [his or her]
party beneficiary to the “social contract” between the federal      representative.”48
government and the individual States.39
                                                                    In asserting their first theory of standing, Plaintiffs argue
None of these theories are persuasive. Plaintiffs have not          that Defendants, by accepting and using CTCL funding, have
shown that they can satisfy any of the three elements of            disadvantaged and wasted Plaintiffs’ votes in the upcoming
standing. That is, Plaintiffs have not shown that they will         state and federal elections.49 They claim that Defendants
suffer an injury in fact, that any injury is fairly traceable       accepted CTCL funding “for the specific purpose to maintain,
to Defendants, or that any purported injury is likely to be         promote, or favor a historic specific demographic group that
redressable. Consequently, their complaint is dismissed.            can influence the outcome of federal elections within the
                                                                    boundaries of those counties and city.”50 The general crux
                                                                    of this argument seems to be that Defendants’ use of CTCL
  A. Injury in Fact
                                                                    funding will improve voter turnout which in turn will make
 *4 Plaintiffs have not alleged an injury in fact sufficient to
                                                                    it more likely that progressive candidates will succeed in the
support standing. “To establish Article III standing, an injury
                                                                    upcoming election.
must be ‘concrete, particularized, and actual or imminent.’ ”40
Plaintiffs’ injuries lack particularity and imminence, and the      Importantly, however, Plaintiffs try to dodge the burden
Court accordingly dismisses this action for lack of standing.       of articulating precisely which of their interests have been
                                                                    purportedly infringed. Despite citing their “right to vote,”
                                                                    Plaintiffs do not allege that CTCL funding has actually been
1. Particularity                                                    used to restrict that right. They do not argue that Defendants
                                                                    have used the CTCL funding to impede Plaintiffs’ ability
All three of Plaintiffs’ alleged injuries constitute generalized    to vote or deny them the ability to effectively participate
grievances and are thus insufficiently particularized to            in the upcoming election. Moreover, Plaintiffs remain free
support standing. Limiting jurisdiction to those cases which        to advocate on behalf of their preferred candidates and
are “personal and individual” to the party “ensures that            encourage others to vote.51 Thus, Plaintiffs’ appear to allege
                                                   41
courts exercise power that is judicial in nature.” Thus, the        only that their right to vote has been infringed because it
Supreme Court has made clear that “[a] federal court is not         now might be more difficult for them to elect their preferred
‘a forum for generalized grievances.’ ”42 The Supreme Court         candidate.
defines generalized grievances as those “predicated upon an
interest ... which is held in common by all members of the           *5 Plaintiffs’ argument is unavailing because, at core, their
                                                                    claim is merely a generalized grievance. Though Plaintiffs
public.”43 As a result, the Supreme Court has repeatedly
                                                                    have done a valiant job of disguising it, the only interest
rejected challenges to government action premised solely on
                                                                    they have identified is of a general nature: that Plaintiffs
an individual's general interest in ensuring that the law is
                                                                    ability to influence state and federal elections will be diluted
followed.44
                                                                    if Defendants take steps that might result in increased
                                                                    voter turnout. This is not a legally cognizable injury under


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              3
          Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 124 of 158
Pennsylvania Voters Alliance v. Centre County, --- F.Supp.3d ---- (2020)
2020 WL 6158309

Article III. And it is “precisely the kind of undifferentiated,    certainly impending.”57 Standing thus cannot be predicated
generalized grievance about the conduct of government that
                                                                   on a “highly attenuated chain of possibilities.”58 And
[the Supreme Court has] refused to countenance in the
                                                                   courts should exercise caution when determining whether to
past.”52 The Court therefore finds Plaintiffs’ first theory        “endorse standing theories that rest on speculation about the
insufficient to support standing.
                                                                   decisions of independent actors.”59

Plaintiffs’ second theory of standing also fails because
                                                                    *6 Plaintiffs’ theories of standing fail to show that any
it constitutes a generalized grievance. Plaintiffs argue
                                                                   alleged injury is certainly impending because they rely on a
that maintaining CTCL's grants to Defendants would
                                                                   highly attenuated causal chain of events. For example, both
result in Plaintiffs losing representation in their individual
                                                                   theories require the Court to assume that: (1) CTCL funding
districts (because the election results would be subsequently
                                                                   will result in higher voter turnout; (2) any higher voter turnout
invalidated). But the Court is not aware of any cases holding
                                                                   will be in support of progressive candidates; (3) the higher
that the right to be politically represented is a legally
                                                                   voter turnout will be significant enough to impact the outcome
cognizable interest under Article III. And the Court declines
                                                                   of the election; (4) this turnout will impact the election in
to expand standing doctrine in such a manner, especially given
                                                                   favor of progressive candidates; and (5) regarding Plaintiffs’
that any right to political representation would be one “held in
                                                                   second theory, that a party will challenge the election if this
common by all members” of the county.53 This injury is not         Court does not grant Plaintiffs’ motion and that challenge will
sufficiently particularized, and thus does not satisfy standing.   result in the invalidation of the election results.

Finally, Plaintiffs’ third theory of injury also constitutes       None of these assumptions are supported by the record.
a generalized grievance. They claim that there is a                Defendants have used CTCL funding in a nonpartisan way to
social contract between the federal government and the             facilitate the upcoming election; they have spent the CTCL
individual States, and that Plaintiffs, as citizens, are third-    money to set up satellite election offices, offer dropboxes, and
party beneficiaries to this contract. The general thrust           pay for various election-related expenses. Defendants have
of this argument is that Plaintiffs’ interest as third-party       notably not attempted to use the CTCL funds to increase
beneficiaries are harmed whenever the government violates          voter turnout by, for example, implementing get-out-the-vote
the Constitution, and that this injury is particularized enough    efforts. There simply is no indication in the record that CTCL
to predicate standing.                                             funds will increase voter turnout at all, which Plaintiffs allege
                                                                   is the root cause of their purported harm.60
The Court cannot accept this argument. To adopt Plaintiffs’
conception of standing would be to reject the entirety of
                                                                   Further, nothing in the record suggests that, if Defendants’
standing doctrine as it exists today. Under Plaintiffs’ theory,
                                                                   use of the CTCL funding does increase voter turnout, it will
any citizen of the United States would have standing to
                                                                   necessarily benefit progressive candidates. The implication
challenge any constitutional violation for any reason. This
                                                                   that increased voter turnout is inherently beneficial to
is simply not supported by precedent or doctrine.54 And the
                                                                   progressive candidates is dubious at best.61 And the Court
Court declines to take such an expansive approach in this case.
                                                                   finds this assumption far too dependent on the actions of tens,
                                                                   if not hundreds, of thousands of voters to premise standing.
                                                                   As a result, the Court finds that Plaintiffs’ injuries are too
2. Imminence                                                       speculative and not sufficiently imminent to support standing.

Even if Plaintiffs could establish that their first two theories
state a particularized and concrete injury, the alleged injuries     B. Causation
are far too speculative to support standing.55 To show             Plaintiffs also fail to establish that any alleged injury “is fairly
standing for an alleged future injury, a party must show that      traceable to the challenged conduct of the defendant.”62 In
the injury is imminent.56 “Although imminence is concededly        Allen v. Wright, the Supreme Court concluded that standing
a somewhat elastic concept, it cannot be stretched beyond          was absent where “[t]he links in the chain of causation
its purpose, which is to ensure the alleged injury is not          between the challenged Government conduct and the asserted
too speculative for Article III purposes—that the injury is        injury [we]re far too weak for the chain as a whole to sustain



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 4
            Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 125 of 158
Pennsylvania Voters Alliance v. Centre County, --- F.Supp.3d ---- (2020)
2020 WL 6158309

                                                                   grants because they are targeted to counties and cities with
respondents’ standing.”63 There, the plaintiffs challenged
                                                                   progressive voter patterns.”69 Because Plaintiffs’ injuries are
the Internal Revenue Service's grant of tax-exempt status to
                                                                   not fairly traceable to Defendants’ actions but, instead, to the
certain racially discriminatory schools, arguing that such tax-
                                                                   actions of a non-defendant (CTCL), Plaintiffs do not have
exempt status aided the schools in maintaining segregation
and, accordingly, in harming their children by forcing them to     standing to pursue their claims in this action.70
attend segregated schools.64
                                                                     C. Redressability
Such alleged harm was “not fairly traceable to the                 Lastly, the Court finds that standing is absent because
Government conduct respondents challenge as unlawful”              Plaintiffs have not demonstrated that any purported harm is
because there was no evidence that “there were enough
                                                                   likely to be redressed by a favorable decision.71 At bottom,
racially discriminatory private schools receiving tax
                                                                   Plaintiffs claim rests on supposition—their conclusion that
exemptions in respondents’ communities for withdrawal
                                                                   safer and more efficient voting as a result of CTCL
of those exemptions to make an appreciable difference in
                                                                   funds will necessarily lead to increased progressive voter
public school integration.”65 The Supreme Court noted that         turnout, thereby harming Plaintiffs’ preferred conservative
it was unclear “how many racially discriminatory private           candidates.
schools [we]re in fact receiving tax exemptions,” whether
the withdrawal of tax-exempt status “from any particular           However, as discussed above, there is no evidence that CTCL
school would lead the school to change its policies,” “whether     funds will result in an increase in voter participation. Indeed,
any given parent of a child attending such a private school        a majority of the funding appears to be dedicated to assisting
would decide to transfer the child to public school as a           with the processing of mail-in voting and, thus, would appear
result of any changes in educational or financial policy made      likely to have no discernable effect on voter turnout. It appears
by the private school once it was threatened with loss of          then that the harm alleged by Plaintiffs would instead be
tax-exempt status,” or “whether, in a particular community,        caused by the number of progressive voters who may turn
a large enough number of the numerous relevant school              out to vote, not by additional funding that increases the safety
officials and parents would reach decisions that collectively      and efficiency of the election in the Defendant counties.
would have a significant impact on the racial composition of       Consequently, simply forcing Defendants to return all CTCL
the public schools.”66                                             funding is not likely to stem the harm of which Plaintiffs
                                                                   complain, as those voters may still turn out regardless of
 *7 Ultimately, any alleged harm “involve[d] numerous third        whether or not Defendants keep or return the CTCL grant.
parties (officials of racially discriminatory schools receiving
tax exemptions and the parents of children attending such          It is therefore “entirely conjectural whether the ... activity that
schools) who may not even exist in respondents’ communities        affects respondents will be altered or affected by” the Court
and whose independent decisions may not collectively have          blocking Defendants from using CTCL funding.72 Because
a significant effect on the ability of public school students      Plaintiffs’ alleged injuries stem from the actions of voters,
to receive a desegregated education.”67 Given that the harm        not Defendants, their claims are not redressable and the Court
was not directly traceable to the IRS, the Supreme Court           finds that they lack standing.
concluded that plaintiffs did not have standing to pursue their
claims.68
                                                                   III. CONCLUSION
                                                                   In accordance with the above discussion, Plaintiffs’ complaint
Here too, Plaintiffs’ alleged harms result from a third-
                                                                   will be dismissed without prejudice for lack of standing.
party and, thus, their alleged injuries are not fairly traceable
to Defendants. The purported injuries here arise not from
                                                                   *8 An appropriate Order follows.
Defendants’ acceptance of CTCL funds, but from CTCL's
decision to allegedly direct those funds to counties with
higher rates of progressive voters. Indeed, Plaintiffs make        All Citations
clear in their amended complaint that they are not harmed by
the use of funds to secure a safer and more efficient election,    --- F.Supp.3d ----, 2020 WL 6158309
but instead “are injured by CTCL's private federal election


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                5
             Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 126 of 158
Pennsylvania Voters Alliance v. Centre County, --- F.Supp.3d ---- (2020)
2020 WL 6158309



Footnotes
1      Doc. 1. Plaintiffs have since amended their complaint and added Kathy Boockvar, in her capacity as Secretary of the
       Commonwealth of Pennsylvania, as a Defendant. Doc. 38 at ¶ 196.
2      Id. at ¶¶ 102-76.
3      Id. at ¶¶ 177-216. Specifically, Plaintiffs argue that these grants are preempted by the Elections Clause, the Supremacy
       Clause, the Help America Vote Act, and the National Voters Registration Act. Id.
4      Id. at ¶¶ 4-18.
5      Id. at ¶¶ 5-18.
6      Id. Several Plaintiffs are members of the Pennsylvania House of Representatives and several are Republican candidates
       in the upcoming election. Id. at ¶¶ 5, 9-18. But because neither group asserts claims based on these statuses, they will
       be treated the same as the other individual Plaintiffs.
7      Id. at ¶ 44; Doc. 37 at 5.
8      Doc. 38 at ¶ 55.
9      Id. at ¶ 59.
10     Doc. 37 at 6.
11     Id.
12     Id.
13     Id. at 17. Specifically, Plaintiffs contend that CTCL is “a progressive organization [that] targets urban counties and cities
       for its private federal election grants to turn out the progressive vote so [that] progressive candidates win.” Doc. 38 at ¶ 53.
14     Id. at ¶¶ 72-74.
15     Id. at ¶¶ 79-83.
16     Philadelphia received $10,012,000, Delaware County received $2,200,000, and Centre County received $863,838. Id.;
       see Doc. 37 at 15-16.
17     Doc. 38-3.
18     Doc. 38 at ¶¶ 87-97.
19     Id. at ¶¶ 102-76.
20     Id. at ¶¶ 176-217.
21     Id. at ¶¶ 211, 213.
22     Id. Plaintiffs’ claims against Defendant Boockvar are premised on the alleged illegality of the CTCL grants. Plaintiffs argue
       that Boockvar is culpable because she permitted Defendants to accept the grants.
23     Doc. 4.
24     Doc. 5.
25     See Cottrell v. Alcon Labs., 874 F.3d 154, 164 n.7 (3d Cir. 2017) (“Because the absence of standing leaves the court
       without subject matter jurisdiction to reach a decision on the merits, dismissals ‘with prejudice’ for lack of standing are
       generally improper”).
26     Id. at 161-62 (quoting U.S. Const. art. III).
27     Id.
28     Wayne Land & Mineral Grp., LLC v. Delaware River Basin Comm'n, 959 F.3d 569, 573-74 (3d Cir. 2020) (quoting Va.
       House of Delegates v. Bethune-Hill, ––– U.S. ––––, 139 S. Ct. 1945, 1951, 204 L.Ed.2d 305 (2019)).
29     Id. at 574 (quoting Lujan v. Defenders of Wildlife, 504 U.S. 555, 560, 112 S.Ct. 2130, 119 L.Ed.2d 351 (1992)).
30     Id. (quoting DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 340, 126 S.Ct. 1854, 164 L.Ed.2d 589 (2006) (brackets
       omitted)).
31     Id. (brackets and ellipsis omitted).
32     Cottrell, 874 F.3d at 162 (quoting Spokeo, Inc. v. Robins, ––– U.S. ––––, 136 S. Ct. 1540, 1547, 194 L.Ed.2d 635 (2016)
       (ellipsis omitted)).
33     Id.
34     Id.
35     Id. (brackets, citation, and internal quotation marks omitted).
36     Plaintiff PVA premises its associational standing on the standing of its members, the individual named Plaintiffs in this
       case. Doc. 39 at 4. Accordingly, the Court will analyze Plaintiffs’ standing together. Similarly, because Plaintiffs base


                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                6
             Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 127 of 158
Pennsylvania Voters Alliance v. Centre County, --- F.Supp.3d ---- (2020)
2020 WL 6158309

       their theories of standing against all Defendants on the same injuries, the Court will analyze Plaintiffs’ standing against
       the Defendants as a whole.
37     Id. at 5-7.
38     Id. at 7.
39     Id. at 9-10.
40     Clapper v. Amnesty Intern. USA, 568 U.S. 398, 409, 133 S.Ct. 1138, 185 L.Ed.2d 264 (2013) (quoting Monsanto Co. v.
       Geertson Seed Farms, 561 U.S. 139, 149, 130 S.Ct. 2743, 177 L.Ed.2d 461 (2010)).
41     Lance v. Coffman, 549 U.S. 437, 441, 127 S.Ct. 1194, 167 L.Ed.2d 29 (2007).
42     Gill v. Whitford, ––– U.S. ––––, 183 S. Ct. 1916, 1929, 201 L.Ed.2d 313 (2018).
43     Lance, 549 U.S. at 441, 127 S.Ct. 1194.
44     E.g., id. at 442; United States v. Richardson, 418 U.S. 166, 176-77, 94 S.Ct. 2940, 41 L.Ed.2d 678 (1974); Schlesinger
       v. Reservists Comm. to Stop the War, 418 U.S. 208, 220-21, 94 S.Ct. 2925, 41 L.Ed.2d 706 (1974).
45     Lance, 549 U.S. at 442, 127 S.Ct. 1194.
46     Id.
47     Gill, ––– U.S. at ––––, 138 S. Ct. at 1931.
48     Id.
49     Doc. 39 at 6.
50     Id.
51     Their efforts may even be more easily rewarded now that Defendants have taken additional steps to facilitate early and
       in-person voting.
52     Lance, 549 U.S. at 442, 127 S.Ct. 1194.
53     Schlesinger, 418 U.S. at 220, 94 S.Ct. 2925.
54     Lance, 549 U.S. at 441, 127 S.Ct. 1194 (asserting only that the law has not been followed is insufficient to establish
       standing); Richardson, 418 U.S. at 176-77, 94 S.Ct. 2940 (holding that a federal taxpayer does not have standing to
       challenge certain CIA expenditures as a violation of the Constitution's Accounts Clause absent a showing that he suffered
       a particular injury); Schlesinger, 418 U.S. at 220, 94 S.Ct. 2925 (“[S]tanding to sue may not be predicated upon an interest
       of the kind alleged here which is held in common by all members of the public, because of the necessarily abstract nature
       of the injury all citizens share.”).
55     It is clear that Plaintiffs’ “social contract” theory is too generalized to establish standing.
56     Clapper, 568 U.S. at 409, 133 S.Ct. 1138.
57     Id. (quoting Lujan v. Defenders of Wildlife, 504 U.S. 555, 565, 112 S.Ct. 2130, 119 L.Ed.2d 351 (1992)) (emphasis in
       original).
58     Id. at 410, 133 S.Ct. 1138.
59     Id. at 414, 133 S.Ct. 1138.
60     It could be argued that safer, more efficient funding will increase voter turnout in these areas. However, it is equally
       likely that even without safe and efficient funding, voters in a presidential election—especially one that is viewed as
       highly consequential to both Republican and Democratic voters—will still be motivated to turn out in the same numbers
       regardless of any risks associated with voting during a pandemic.
61     As the adage goes, “a rising tide lifts all boats.” Missouri v. Jenkins, 515 U.S. 70, 102, 115 S.Ct. 2038, 132 L.Ed.2d
       63 (1995).
62     Cottrell, 874 F.3d at 162.
63     Allen v. Wright, 468 U.S. 737, 759, 104 S.Ct. 3315, 82 L.Ed.2d 556 (1984), abrogated on other grounds by Lexmark Int'l,
       Inc. v. Static Control Components, Inc., 572 U.S. 118, 134 S.Ct. 1377, 188 L.Ed.2d 392 (2014).
64     Id. at 743-45, 104 S.Ct. 3315
65     Id. at 757-58, 104 S.Ct. 3315.
66     Id. at 758, 104 S.Ct. 3315.
67     Id. at 759, 104 S.Ct. 3315.
68     Id. at 759-60, 104 S.Ct. 3315.
69     Doc. 38 at 2.
70     See Leeke v. Timmerman, 454 U.S. 83, 86-87, 102 S.Ct. 69, 70 L.Ed.2d 65 (1981) (injury indirect insufficient to support
       standing because injury turned on the action of a prosecutor who was not a party not before the court); Linda R.S. v.



                   © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          7
         Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 128 of 158
Pennsylvania Voters Alliance v. Centre County, --- F.Supp.3d ---- (2020)
2020 WL 6158309

       Richard D., 410 U.S. 614, 617-18, 93 S.Ct. 1146, 35 L.Ed.2d 536 (1973) (injury too indirect to support standing where
       injury turned on the action of non-party actor).
71     Cottrell, 874 F.3d at 162.
72     Lujan, 504 U.S. at 571, 112 S.Ct. 2130.


End of Document                                                   © 2020 Thomson Reuters. No claim to original U.S.
                                                                                              Government Works.




              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                        8
         Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 129 of 158
Ron Barber for Congress v. Bennett, Not Reported in F.Supp.3d (2014)
2014 WL 6694451

                                                              of 161 votes—less than one—tenth of one percent of the votes
                                                              cast-in the election for Arizona's second district. [Hamilton
                 2014 WL 6694451
                                                              Decl. ¶ 6] Each county's Board of Supervisors must meet to
   Only the Westlaw citation is currently available.
                                                              canvass the returns and report those returns to the Secretary
      United States District Court, D. Arizona.
                                                              of State by November 24, 2014. The Secretary of State must
                                                              certify the election results to the Governor on December 1,
             RON BARBER fOR
                                                              2014, pursuant to A.R.S. § 16–648.
          CONGRESS, et al., Plaintiffs,
                    v.                                        Plaintiffs assert that 133 contested ballots have not been
                                                              counted and they ask that the Secretary of State, who
       Ken BENNETT, et al., Defendants.
                                                              must certify the results of the general election or the need
                                                              for a recount of the votes for the United States House
              No. CV–14–02489–TUC–CKJ.
                                                              of Representatives second congressional district seat, be
                           |
                                                              restrained from certifying the results until after the ballots
                  Signed Nov. 27, 2014.
                                                              have been counted. The Preliminary Injunction asks that the
                                                              other defendants count the votes. (Doc. 2 at 1.) If the Court
                                                              does not both enjoin the certifying and order Defendants
ORDER
                                                              Pima County and Cochise County to count some or all of the
CINDY K. JORGENSON, District Judge.                           problematic votes, then those votes are forever lost and even
                                                              in a recount will not be considered. No party disputes this,
 *1 On November 24, 2014, the Plaintiffs filed a Verified     nor is there statutory authority to count the votes after the
Complaint and Application for Temporary Restraining Order     Secretary of State certifies the result.
(TRO), Preliminary Injunction and Declaratory Relief. The
Plaintiffs are Ron Barber for Congress and three residents    According to the Plaintiffs, both the Pima County and
of Pima County, Lea Goodwine–Cesarec, Laura Alessandra        Cochise County Board of Supervisors refused to count several
Breckenridge, and Josh Adam Cohen. The Defendants are         categories of ballots. Specifically, they allege:
Ken Bennett, Secretary of State; the Pima County Board of
Supervisors, and Board members Ally Miller, Ramon Valdez,     1. Voters who moved within Pima County and who cast
Sharon Bronson, Ray Carroll, and Richard Elias; and the       provisional ballots (3 contested ballots);
Cochise County Board of Supervisors and Board members
Patrick Call, Ann English, and Richard Searle. Martha         2. County official wrongly believed that the signature on the
McSally for Congress and Martha McSally (collectively,        affidavit for the early ballot did not match the signature on the
“McSally”) have moved to intervene, filed an opposition,      voter registration form (27 contested ballots);
and a Motion to Dismiss. (Docs.11, 12, 13.) Defendant
Bennett has joined in the Opposition to the Motion for a      *2 3. Early ballots were not signed (8 contested ballots);
Preliminary Injunction and the Motion to Dismiss. (Docs.18,
19.) Plaintiffs have filed a Reply. (Doc. 22.)                4. Provisional ballots were not signed (8 contested ballots);

This Order addresses the Application for a Temporary          5. Voters who moved were not directed to the proper precinct
Restraining Order (TRO). Oral argument was heard on this      by election officials (31 contested ballots);
matter on November 26, 2014. The Court having considered
the pleadings and arguments presented will deny Plaintiffs'   6. Election officials made misleading or erroneous statements
request for a Temporary Restraining Order for the reasons     regarding voting in the proper precinct (11 contested ballots);
stated herein.                                                and

                                                              7. Voters were not told they were in the wrong precinct (45
I. Background                                                 contested ballots).
The general election was held on November 4, 2014.
The initial returns indicate that Martha McSally leads the
incumbent, Congressman Ron Barber, by a very small margin


              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           1
           Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 130 of 158
Ron Barber for Congress v. Bennett, Not Reported in F.Supp.3d (2014)
2014 WL 6694451

Plaintiffs raise claims under the Equal Protection and Due             bond. Connecticut General Life Ins. Co. v. New Images of
Process Clauses of the Federal Constitution; the State                 Beverly Hills, 321 F.3d 878, 882 (9th Cir.2003). In fact, the
Constitution Art. II, 21 providing that “elections shall be            amount may be set at zero if there is no evidence the party
free and equal” and no power shall interfere to prevent free           will suffer damages from the injunction. Id .
exercise of suffrage; federal statute, Help America Vote Act
(52 USC § 21082(a)(4)); and state statutes (A.R.S. §§ 16579,
583, 584). (Doc. 1.)                                                   III. Jurisdiction
                                                                        *3 The Supreme Court has recognized that federal courts
                                                                       have jurisdiction to entertain suits regarding the seating
II. Legal Standard for TRO                                             of a member of Congress in some situations. Powell v.
The test for a TRO is the same as for a preliminary injunction;        McCormack, 395 U.S. 486 (1969). However, not every
a preliminary injunction is “an extraordinary and drastic              election contest is appropriately reviewed by a federal
remedy, one that should not be granted unless the movant,              court. See e.g. Curry v. Baker, 802 F.2d 1302, 1313 n. 6
by a clear showing, carries the burden of persuasion.”                 (11th Cir.1986) (permitting “any voter [to] invoke federal
Mazurek v. Armstrong, 520 U.S. 968, 972 (1997) (per curiam)            jurisdiction to review the resolution of any vote tabulation
(citation omitted) (emphasis in original). The Ninth Circuit           or election contest with which he is dissatisfied [ ] would
has adopted two tests a district court must use when deciding          effectively federalize contests of state and local elections”).
whether to grant a preliminary injunction. See Alliance for the
Wild Rockies v. Cottrell, 632 F.3d 1127, 1135 (9th Cir.2011)           Indeed, “with only a few narrow and well-defined exceptions,
(finding District Court “made an error of law” by employing            federal courts are not authorized to meddle in local elections.”
only one test when denying preliminary injunction). First, a           Bonas v. Town of North Smithfield, 265 F.3d 69, 74 (1st
plaintiff can attempt to satisfy the four-part test adopted by         Cir.2001). Instances where federal jurisdiction over an
the Supreme Court in Winter v. Natural Resources Defense               election contest may be invoked include where a discrete
Council, Inc., 555 U.S. 7 (2008). Under the Winter test, a             group of voters suffer a denial of equal protection or where
plaintiff “must establish that he is likely to succeed on the          a denial of substantive due process occurs (i.e., the election
merits, that he is likely to suffer irreparable harm in the            process is patently and fundamentally unfair). Id.; see also 29
absence of preliminary relief, that the balance of equities tips       C.J.S. Election § 422 (Nov.2014).
in his favor, and that an injunction is in the public interest.” Id.
at 20. If a plaintiff cannot meet the Winter test, he may attempt      Nonetheless, “if aggrieved parties, without adequate
to satisfy the second test by showing there are “serious               explanation, do not come forward before the election, they
questions going to the merits,” the balance of hardships tips          will be barred from the equitable relief of overturning the
sharply in his favor, there is a likelihood of irreparable injury,     results of the election.” Soules v. Kauaians for Nukolii
and the injunction is in the public interest. Cottrell, 632 F.3d       Campaign Committee, 849 F.2d 1176, 1180 (9th Cir.1988);
at 1135. This latter “sliding scale approach” allows a plaintiff       see also Hart v. King, 470 F .Supp. 1195 (D.C.Haw.1979).
to make a lesser showing of likelihood of success provided
he will suffer substantial harm in the absence of relief. Id. at       Indeed, Defendants and McSally argue that Plaintiffs' claims
1133.                                                                  are brought too early or too late. The statutory basis for
                                                                       an elector to contest a claim is set forth in Count VI—a
Temporary restraining orders are governed by Rule 65(b). A             contest of the election on the bases set forth in A.R.S. § 16–
TRO lasts for only 14 days and may only be extended an                 672 is to be brought after the secretary of state or governor
additional 14 days for good cause shown or upon consent                has canvassed the election and declared the result. A.R.S.
of the opposing party. Rule 65(b), Fed.R.Civ.P. If a TRO is            § 16–673. That has not happened in this case. Additionally,
granted, the motion for a preliminary injunction must be heard         Defendants argue other bases for contesting the election must
at the earliest possible time and takes precedence over all            have been brought before the County Boards of Supervisors
matters except older matters of the same character. Id.                canvassed the official results. A.R.S. § 16–642 and 16–
                                                                       672. However, Plaintiffs' claim based on Arizona statutes is
Under the Rule, a temporary injunction/TRO may not be                  not based on those Arizona statutes. Rather, they base their
issued without imposition of a bond or other security upon             claims on other procedural Arizona statutes and constitutional
the applicant. Rule 65(c), Fed.R.Civ.P. The district court,            violations.
however, has wide discretion in setting the amount of the


                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                2
          Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 131 of 158
Ron Barber for Congress v. Bennett, Not Reported in F.Supp.3d (2014)
2014 WL 6694451

Further, some of the claims brought by Plaintiffs do not appear     County applied to determine a mismatch and whether the
to be reasonably foreseeable. For example, if an elector knew       cure process is arbitrary. Pima County arbitrarily asserted that
his precinct had changed, that elector would have gone to the       the deadline for curing signature-mismatch ballots was noon
correct precinct; similarly, it is not likely an elector would      on November 8th and then changed the deadline to close
have reason to suspect that a person reviewing signatures may       of business on November 9th, while Cochise County used
not believe the signatures match. There is no basis to conclude     Election Day as the deadline for curing signature-mismatch
that the electors knew of the basis of the claims in advance        ballots. [Declaration of Kurt Bagley ¶ 6 (“Bagley Decl.”);
of the election.                                                    Decl. Van Nuys III ¶ 3]. Plaintiffs also claim this unduly
                                                                    burdens a fundamental right because the lack of standards
Because there is an adequate explanation for not bringing           ensures arbitrary and disparate treatment, citing Bush v.. Gore,
some of the claims earlier, the Court preliminarily finds that it   531 U.S. 98, 104–06 (2000). In assessing whether an electoral
has jurisdiction in this case to resolve whether or not to grant    practice imposes such a burden, a court must “weigh the
a TRO. Further, the Court declines to abstain from exercising       character and magnitude of the asserted injury to the rights
jurisdiction pursuant to the Younger and Burford doctrines.         protected by the First and Fourteenth Amendments that the
See Younger v. Harris, 401 U.S. 37 (1971); Burford v. Sun Oil       plaintiff seeks to vindicate against the precise interests put
Co., 319 U.S. 315, 334 (1943).                                      forward by the State as justifications for the burden imposed
                                                                    by its rule, taking into consideration the extent to which those
                                                                    interests make it necessary to burden the plaintiff's rights.”
IV. Discussion                                                      Burdick v. Takushi, 504 U.S. 428, 434 (1992). Plaintiffs argue
                                                                    that failing to count the ballots imposes a severe burden and
  A. No Likelihood of Success on the Merits of the Federal
                                                                    refusing to count serves no legitimate state interest.
   Claims1
 *4 The Court finds that Plaintiffs have not met their burden       They assert a due process violation because the state can
to show either likelihood of success on the merits or serious       regulate absentee voting but it cannot disqualify ballots
questions going to the merits. They have the burden and have        without affording appropriate due process. Raetzel v. Parks/
not shown a pervasive error that undermines the integrity of        Bellemont Absentee Election Bd., 762 F.Supp. 1354, 1358
the vote.                                                           (D.Ariz.1990).

As to the second, third, fourth, fifth, and sixth categories of     As to unsigned early ballots, Plaintiffs argue that until
alleged errors—voters who signed both their registration form       approximately the Thursday before Election Day, Pima
and their ballot affidavit and still had their ballot rejected      County mailed ballots back to early voters who failed to
for signature mismatch issues (27 ballots); unsigned early (8       sign their ballot affidavit to provide an opportunity to correct
ballots): unsigned provisional ballots (8 ballots); failure by      the issue. Cochise County called at least some such voters
election officials to direct voters who had moved to the proper     prior to Election Day to inform them of the oversight and/
precinct (31 ballots); misleading or erroneous statements by        or sent an affidavit for the voters to return by Election
election officials regarding proper precinct—Plaintiffs raise       Day. Neither county took any action to cure unsigned early
both federal and state claims.                                      ballots after Election Day. [Quinn–Quesada Decl. ¶¶ 3–4].
                                                                    Plaintiffs appear to argue an equal protection violation based
The federal claims are for violations of equal protection and       on arbitrary and inconsistent rules and lack of a rational basis
due process.                                                        to distinguish between permitting a post-election cure for a
                                                                    mismatched signature but not to permit such a cure where a
Regarding the signature mismatch issues, Plaintiffs cite to         ballot has not been signed.
the State Elections Procedure Manual, which they allege
has the force of law. It permits a voter to explain that             *5 Regarding unsigned provisional ballots, Plaintiffs argue
he or she did vote and why the signatures do not match.             that because poll workers are required by the Elections
They argue that the attached declarations constitute such           Procedure Manual to sign the provisional ballot form that
explanations. They argue an equal protection violation based        is attached to the provisional ballot envelope, casting of an
on a lack of state-wide standards for determining when              unsigned provisional ballot necessarily reflects either that a
signatures do not match and how determinations can be               poll worker looked at the unsigned ballot yet failed to inform
cured. It is unclear what standards either Pima or Cochise


                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             3
          Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 132 of 158
Ron Barber for Congress v. Bennett, Not Reported in F.Supp.3d (2014)
2014 WL 6694451

the voter that it had not been signed or that the poll worker     In addition, a rational basis standard applies to state
failed to sign the provisional ballot. [See, e.g., Hamilton       regulations that do not burden the fundamental right to
Decl., Ex. E, Tab E (Troutman Decl. ¶¶ 3–5).] The unsigned        vote; strict scrutiny applies when a state's restriction imposes
provisional ballots would have been signed if the State had       “severe” burdens. Dudum v. Arntz, 640 F.3d 1098, 1106 (9th
ensured that poll workers took the straight-forward step of       Cir.2011), citing Burdick, 504 U.S. at 434; NEOCH, 696 F.3d
ensuring that voters had signed their provisional ballots.        580, at 592 (6th Cir.2012), citing McDonald v. Bd. of Election
                                                                  Comm'rs, 394 U.S. 802, (1969) and Burdick, 504 U.S. at
Regarding erroneous statements as to voting in the proper         434. For the majority of cases falling between these extremes,
precinct, Plaintiffs assert equal protection and due process      courts apply the “flexible” Anderson/ Burdick balancing test.
claims based on poll workers failure to direct voters to the      NEOCH, 696 F .3d at 592.
proper polling place.
                                                                   *6 In NEOCH, the court of appeals found that the plaintiffs
Plaintiffs cite primarily to Bush v. Gore, 531 U.S. 98, 104–      “demonstrated that their right to vote is ... burdened by”
06 (2000), to argue disparate treatment based on allegedly        Ohio's law that rejects wrong-precinct ballots regardless of
arbitrary procedures and to Northeast Ohio Coalition for          poll-worker error, and therefore the “[t]he Anderson–Burdick
the Homeless v. Husted (NEOCH), 696 F.3d 580, 598 (6th            standard ... applies.” 696 F.3d at 592, citing Obama for
Cir.2012). But the present case is distinguishable from both      America v. Husted, 697 F.3d 423, 430 (6th Cir.2012). But in
Bush v. Gore and NEOCH.                                           NEOCH, the record showed a “ ‘systemic’ disqualification of
                                                                  thousands of wrong-precinct provisional ballots and a strong
Bush v. Gore involved the 2000 presidential election and the      likelihood that the majority of these miscast votes result from
failure of Florida voting machines to fully punch out the         poll-worker error.” Id. at 593. The court noted that although
chads that represented the vote for a particular candidate;       the number and frequency of disqualifications varied from
chads were left hanging by corners or were merely indented.       “county to county, the problem as a whole is systemic and
531 U.S. at 102, 105. As a result, thousands of votes were        statewide.” Id . at 586. In addition, the challenge by the voters
not counted. After a flurry of legal actions, the Florida         was a pre-election challenge, not post-election as here.
Supreme Court ordered that when recounting votes, the intent
of the voter be determined from the ballot. As the United         In Crawford v. Marion County Election Board, 533 U.S. 181
States Supreme Court noted, this was not problematic as           (2008), voters challenged as an equal protection violation the
an abstract proposition; the problem was the absence of           state law requiring government issued photo identification to
specific standards to ensure equal application. Id. at 106. The   vote. The Court noted that it had not identified any litmus test
evidence showed that “the standards for accepting or rejecting    for measuring the severity of a burden that a state law imposes
contested ballots might vary not only from county to county       on a political party, an individual voter, or a discrete class of
but indeed within a single county from one recount team to        voters. Id. at 191. “However slight that burden may appear,
another.” Id.                                                     it must be justified by relevant and legitimate state interests
                                                                  “sufficiently weighty to justify the limitation.” Plaintiffs note
In addition, the Supreme Court specifically noted that            the language regarding the burden on an individual voter. But
                                                                  plainly the issue in Crawford involved potentially thousands
   [t]he question before the Court is not whether local           of voters, and Plaintiffs cite no cases finding constitutional
   entities, in the exercise of their expertise, may develop      violations where only small numbers of voters were affected
   different systems for implementing elections. Instead, we      by polling place or counting error.
   are presented with a situation where a state court with the
   power to assure uniformity has ordered a statewide recount     The Ninth Circuit draws a distinction between “garden
   with minimal procedural safeguards. When a court orders        variety” election irregularities and a pervasive error that
   a statewide remedy, there must be at least some assurance      undermines the integrity of the vote. Bennett v. Yoshima, 140
   that the rudimentary requirements of equal treatment and       F.3d 1218, 1226 (9th Cir.1998). Bennett is not inconsistent
   fundamental fairness are satisfied.                            with Burdick or Crawford. In general, garden variety election
Id. at 109. In other words, the Court did not invalidate          irregularities do not violate the Due Process Clause, even
different county systems regarding implementation of              if they control the outcome of the vote or election. Gold
election procedures.                                              v. Feinberg, 101 F.3d 796, 801 (2d Cir.1996) (human error



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              4
          Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 133 of 158
Ron Barber for Congress v. Bennett, Not Reported in F.Supp.3d (2014)
2014 WL 6694451

resulting in miscounting of votes, presence of ineligible
candidates on ballot, and delay in arrival of voting machines);        While there is no single bright line to distinguish [the
Curry v. Baker, 802 F.2d 1302, 1316 (11th Cir.1986)                    two cases] from the cases ... in which federal courts have
(allegedly inadequate state response to illegal cross-over             declined to intervene, it is apparent that in both cases the
voting); Bodine v. Elkhart County Elec. Bd., 788 F.2d 1270,            attack was, broadly, upon the fairness of the official terms
1272 (7th Cir.1986) (mechanical and human error in counting            and procedures under which the election was conducted.
votes); Hendon v. North Carolina State Bd. of Elections,               The federal courts were not asked to count and validate
710 F.2d 177, 182 (4th Cir.1983) (technical deficiencies in            ballots and enter into the details of the administration
printing ballots); Gamza v. Aguirre, 619 F.2d 449, 454 (5th            of the election. Rather they were confronted with an
Cir.1980) (negligent vote counting); Hennings v. Grafton,              officially-sponsored election procedure which, in its basic
523 F.2d 861, 864–65 (7th Cir.1975) (malfunctioning of                 aspect, was flawed. Due process, “representing a profound
voting machines); Pettengill v. Putnam County R–1 School               attitude of fairness between ... individual and government,
Dist., 472 F.2d 121, 122 (8th Cir.1973) (counting some votes           is implicated in such a situation”.
that were illegally cast); Powell v. Power, 436 F.2d 84 (2d         Id. at 1078 (internal citation omitted). Here, Plaintiffs' claims
Cir.1970) (non-party members mistakenly allowed to vote in          are not based broadly on the fairness of the terms and
congressional primary); Johnson v. Hood, 430 F.2d 610, 613          procedures of the election; rather they focus on individual
(5th Cir.1970) (arbitrary rejection of 10 ballots).                 and infrequent polling-place irregularities and verification
                                                                    procedures. Moreover, they are asking the Court to validate
 *7 To illustrate election problems warranting federal              ballots.
intervention, the Bennett court pointed to Griffin v. Burns, 570
F.2d 1065 (1st Cir.1978). 140 F.3d at 1220. There, absentee         As noted, Plaintiffs point to no case where scattered election-
and shut-in voters were allowed to use mail-in ballots to           procedure violations regarding a small number of voters
vote in a primary election for a city council seat but after        was found to raise a constitutional violation warranting a
the election, the Rhode Island Supreme Court found “no              federal court's entry into the details of the administration
constitutional or statutory basis for allowing absentee and         of an election. Certainly, they point to no cases where a
shut-in voters to cast their votes in a primary election,” and      court enjoined further action by state electoral officials after
invalidated the ballots. Id. at 1068. Disenfranchised voters        the election. Thus, while the Court is not unsympathetic to
sued in federal court, arguing that their constitutional rights     the plight of individual voters whose ballots may have been
had been violated. Griffin allowed the claims to proceed            improperly rejected, the Court finds that Plaintiffs have not
because “Rhode Island could not, constitutionally, invalidate       met their burden to show pervasive error that undermines the
the absentee and shut-in ballots that state officials had offered   integrity of the election.
to the voters in this primary, where the effect of the state's
action had been to induce the voters to vote by this means           *8 As to violations of the Help America Vote Act, HAVA
rather than in person.” Id. at 1074. “If the election process       is clear that an eligible voter's “provisional ballot shall be
itself reaches the point of patent and fundamental unfairness,      counted as a vote in that election in accordance with State
a violation of the due process clause may be indicated and          law.” 52 U.S.C. § 21082(a)(4). To refuse to count all eligible
relief under § 1983 therefore in order. Such a situation must       voters' ballots for those elections in which they may legally
go well beyond the ordinary dispute over the counting and           vote is a violation of federal law.
marking of ballots.” Id. at 1077.
                                                                    HAVA provides that provisional votes shall be counted “[i]f
In Krieger v. City of Peoria, 2014 WL 4187500                       the appropriate State or local election official ... determines
(D.Ariz.2014), the district court recently considered a             that the individual is eligible under State law to vote,
challenge by a candidate whose name was omitted from                the individual's provisional ballot shall be counted as a
early voting ballots. The court cited to Bennett and noted          vote in that election in accordance with State law.” 52
that Griffin v. Burns, 570 F.2d 1065 (1st Cir.1978), provides       U.S.C. § 21082(a) (4) (emphasis added). There has been
helpful guidance on the dividing line between garden variety        no determination that these voters were not eligible to vote.
irregularities and a pervasive error that undermines the            On the other hand, HAVA does not contain language that
integrity of the vote:                                              requires that the provisional votes be counted; it is directed
                                                                    to providing provisional votes. As the Sixth Circuit noted,
                                                                    the Help America Vote Act's (HAVA) provisional voting


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               5
          Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 134 of 158
Ron Barber for Congress v. Bennett, Not Reported in F.Supp.3d (2014)
2014 WL 6694451

section is designed to recognize, and compensate for, the            reviewing again the 133 ballots and whether this would be
improbability of “perfect knowledge” on the part of local            unfair to other voters whose ballots were already rejected for
election officials. Sandusky County Democratic Party v.              similar reasons. In other words, a different review process
Blackwell, 387 F.3d 565 (6th Cir.2004).                              would take place implicating the fairness of the election as a
                                                                     whole.
Thus, the Court finds that Plaintiffs have not met their burden
to show a likelihood of success on the merits of equal               The Secretary of State asserts that his Office has been taking
protection or due process claims or a claim under the HAVA           action to prepare for the eventual recount under A.R.S. § 16–
or serious questions going to the merits.                            661 et seq. and for the possible filing of an election contest
                                                                     under A.R.S. § 16–672 et seq. To that end, the Secretary
                                                                     of State has been working constantly since Election Day to
   B. Irreparable Harm                                               finalize the results with the Official Canvass, to anticipate and
The Supreme Court has stated that “[n]o right is more                plan for the recount, and to anticipate and plan for a contest.
precious in a free country than that of having a voice in            These state procedures require numerous actions being taken
the election of those who make the laws under which, as              by the Secretary of State's staff, the county election personnel,
good citizens, we must live.” Wesberry v. Sanders, 376 U.S.          and legal counsel. This lawsuit, however, was unanticipated
1, 17 (1964); see also Mitchell v. Cuomo, 748 F.2d 804,              and, for the reasons set forth in McSally's Response and
806 (2nd Cir.1984) ( “When an alleged deprivation of a               Motion to Dismiss, is inappropriate and disruptive to those
constitutional right is involved, most courts hold that no           state processes that exist.
further showing of irreparable injury is necessary.”); Cardona
v. Oakland Unified School Dist., California, 758 F.Supp. 837         The Secretary of State also asserts that he has no discretion
(N.D.Cal.1992) (citations omitted) (“Abridgement or dilution         to delay the Official Canvass. A.R.S. § 16–648(A) provides
of a right so fundamental as the right to vote constitutes           that “On the fourth Monday following a general election,
irreparable injury.”). The Court finds that, because the votes       the secretary of state, in the presence of the governor and
of the three individual voter Plaintiffs will not count if           the attorney general, shall canvass all offices for which the
a TRO is not issued, Plaintiffs have met their burden of             nominees filed nominating petitions and papers with the
showing irreparable harm. However, Plaintiff Ron Barber for          secretary of state pursuant to § 16–311, subsection E.” The
Congress' allegation of irreparable harm is speculative at this      Secretary of State may delay the Canvass only if the Secretary
juncture. Even if all 133 votes are counted, it is undisputed        of State has not yet received all of the county canvasses by that
that Martha McSally wins the election because she leads by a         first Monday after the general election. A .R.S. § 16–648(C).
margin of 161 votes at this time.                                    As of November 24, 2014, the Secretary of State has received
                                                                     all of the county canvasses. Delaying the canvass delays the
                                                                     state processes from occurring, which will delay resolution of
   C. Balance of the Equities and Public Interest
                                                                     this election with respect to this office.
Plaintiffs argue that the Defendants will suffer no harm if the
requested relief is granted and that the Secretary of State will
                                                                     The Court finds that the hardship to Defendants and the
merely need to update the vote totals for the 2014 election to
                                                                     electorate of the Second Congressional District outweighs the
include the votes in the contested ballots. They assert that any
                                                                     hardship to Plaintiffs. Like the voter challenge in Southwest
nominal burden from counting ballots that should have been
                                                                     Voter Registration Education Project v. Shelley, 344 F.3d
counted in the first place is outweighed by the interests of the
                                                                     914, 919 (9th Cir.2003), hardship falls not only on the
three individual Plaintiffs who were denied the right to vote.
                                                                     Secretary of State but on all citizens of the district. “The
They also contend that it is always in the public interest to
                                                                     public interest is significantly affected. For this reason our
prevent the violation of a party's constitutional rights.
                                                                     law recognizes that election cases are different from ordinary
                                                                     injunction cases.... Interference with impending elections is
 *9 Defendants argue that they will suffer significant harm.
                                                                     extraordinary, and interference with an election after voting
McSally asserts that harm to her and all other state and local
                                                                     has begun is unprecedented.” Id. (internal citations omitted.)
candidates will result from the entering of a restraining order
and preliminary injunction, creating an unwarranted ripple
                                                                     Thus, the Court finds that Plaintiffs have not met their burden
effect through all other races. Further, local and state officials
at oral argument expressed concern about the logistics of            for the TRO they request, and the Application is denied.2



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                6
          Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 135 of 158
Ron Barber for Congress v. Bennett, Not Reported in F.Supp.3d (2014)
2014 WL 6694451



 *10 IT IS ORDERED that the Application for a Temporary            All Citations
Restraining Order (Doc. 2) is denied. The Clerk of Court is
directed that the docket should reflect that the Motion for a      Not Reported in F.Supp.3d, 2014 WL 6694451
Preliminary Injunction (Doc. 2) remains pending.


Footnotes
1      The Supreme Court of Arizona has stated that “ ‘election contests are purely statutory, unknown to the common law, and
       are neither actions at law nor suits in equity, but are special proceedings.’ “ Griffin v. Buzard, 86 Ariz. 166, 342 P.2d 201
       (Ariz.1959); Fish v. Redeker, 2 Ariz.App. 602, 411 P.2d 40 (1966). Arizona permits contests of elections as set forth in
       A.R.S. § 16–671 et seq. Plaintiffs acknowledge that their state law claims are not included in A.R.S. § 16–672, which
       sets forth the grounds for contesting an election. In light of Griffin, it appears that statutory contests not based on the
       delineated claims do not state a claim and, therefore, are not valid grounds for injunctive relief.
2      It was not discussed at the November 26 hearing whether Plaintiff will continue to seek a preliminary injunction if a TRO
       is denied.


End of Document                                                       © 2020 Thomson Reuters. No claim to original U.S.
                                                                                                  Government Works.




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               7
            Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 136 of 158
Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 4920952




      KeyCite Yellow Flag - Negative Treatment                              West Headnotes (53)
Distinguished by Donald J. Trump for President, Inc. v. Bullock, D.Mont.,
September 30, 2020
                  2020 WL 4920952                                           [1]   Federal Courts        Dismissal or other
    Only the Westlaw citation is currently available.                             disposition
    United States District Court, W.D. Pennsylvania.                              The rule governing a motion to dismiss for
                                                                                  lack of subject matter jurisdiction allows the
                 Donald J. TRUMP FOR                                              district court to dismiss a case if the plaintiffs
                                                                                  lack standing or the court lacks subject matter
        PRESIDENT, INC., et al., Plaintiffs
                                                                                  jurisdiction over a dispute. Fed. R. Civ. P. 12(b)
                         v.                                                       (1).
        Kathy BOOCKVAR, in her capacity
        as Secretary of the Commonwealth
                                                                            [2]   Federal Courts        Pullman abstention
        of Pennsylvania, et al., Defendants.
                                                                                  In deciding whether the Pullman abstention
                          No. 2:20-cv-966                                         doctrine applies, district court essentially takes
                                 |                                                jurisdiction over the dispute.
                        Signed 08/23/2020

Synopsis                                                                    [3]   Federal Courts        Pullman abstention
Background: President's reelection campaign, Republican
                                                                                  In abstaining under Pullman, district court is
National Committee, and several other Republican
                                                                                  postponing its exercise of proper jurisdiction
congressional candidates and electors filed suit against
                                                                                  rather than concluding it lacks jurisdiction.
Secretary of Commonwealth of Pennsylvania and county
boards of election, claiming federal and state constitutional
violations stemming from Pennsylvania's implementation of
                                                                            [4]   Federal Courts        Pullman abstention
“no excuse” mail-in voting plan pursuant to Act 77, which
amended Pennsylvania election code. Secretary moved to                            The fact that district court is postponing its
dismiss or for abstention and stay.                                               exercise of proper jurisdiction rather than
                                                                                  concluding it lacks jurisdiction differentiates
                                                                                  Pullman abstention from other forms of
                                                                                  abstention.
Holdings: The District Court, J. Nicholas Ranjan, J., held
that:

                                                                            [5]   Federal Courts        Abstention
[1] uncertainty of state law supported Pullman abstention;
                                                                                  The standard of review applicable to deciding
[2] constitutional avoidance supported Pullman abstention;                        whether there is a lack of jurisdiction is not
                                                                                  appropriate where Pullman forms the basis for
[3] disruption of important state policies supported Pullman                      abstention. Fed. R. Civ. P. 12(b)(1).
abstention;

[4] discretionary         considerations       supported      Pullman       [6]   Federal Courts        Pullman abstention
abstention.                                                                       The standard for a motion to dismiss for failure
                                                                                  to state a claim, rather than the standard for
                                                                                  a motion to dismiss for lack of subject matter
Motion granted.
                                                                                  jurisdiction, is appropriate in analyzing the




                  © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                  1
         Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 137 of 158
Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 4920952

        Pullman abstention issue. Fed. R. Civ. P. 12(b)                   a sheer possibility that a defendant has acted
        (1), 12(b)(6).                                                    unlawfully. Fed. R. Civ. P. 8, 12(b)(6).



 [7]    Federal Civil Procedure          Construction of           [12]   Federal Civil Procedure         Matters
        pleadings                                                         considered in general
        Federal Civil Procedure       Matters deemed                      When evaluating a defendant's motion to dismiss
        admitted; acceptance as true of allegations in                    for failure to state a claim, district court
        complaint                                                         may review the allegations contained in the
        On a motion to dismiss for failure to state a claim,              complaint, exhibits attached to the complaint,
        district court accepts all well-pleaded allegations               any documents that are integral to or explicitly
        in the complaint as true, viewing them in the light               relied on by the complaint, and matters of public
        most favorable to the plaintiff. Fed. R. Civ. P.                  record. Fed. R. Civ. P. 12(b)(6).
        12(b)(6).

                                                                   [13]   Federal Civil Procedure         Matters
 [8]    Federal Civil Procedure          Insufficiency in                 considered in general
        general                                                           On a motion to dismiss for failure to state a
        To defeat a motion to dismiss for failure to                      claim, district court may consider relevant state
        state a claim, plaintiff must allege sufficient                   court proceedings that are pending. Fed. R. Civ.
        factual matter to show that the claim is facially                 P. 12(b)(6).
        plausible and permit a reasonable inference
        that the defendant is liable for the misconduct
        alleged. Fed. R. Civ. P. 12(b)(6).                         [14]   Federal Courts        Pullman abstention
                                                                          The “Pullman abstention doctrine” directs that
                                                                          federal courts should abstain from rendering a
 [9]    Federal Civil Procedure          Insufficiency in                 decision when difficult and unsettled questions
        general                                                           of state law must be resolved before a substantial
        Allegations that are conclusory or bare-bones,                    federal constitutional question can be decided.
        such as threadbare recitals of the elements of a
        cause of action, will not suffice to defeat a motion
        to dismiss for failure to state a claim. Fed. R. Civ.      [15]   Federal Courts        Pullman abstention
        P. 12(b)(6).                                                      Abstention under Pullman is appropriate where
                                                                          an unconstrued state statute is susceptible of a
                                                                          construction by the state judiciary which might
 [10]   Federal Civil Procedure          Insufficiency in                 avoid in whole or in part the necessity for federal
        general                                                           constitutional adjudication, or at least materially
        Detailed pleading is not generally required to                    change the nature of the problem.
        defeat a motion to dismiss for failure to state a
        claim. Fed. R. Civ. P. 12(b)(6).
                                                                   [16]   Federal Courts        Pullman abstention
                                                                          The purpose of Pullman abstention is twofold:
 [11]   Federal Civil Procedure          Insufficiency in                 (1) abstention avoids a premature constitutional
        general                                                           adjudication which could ultimately be displaced
        In order to defeat a motion to dismiss for failure                by a state court adjudication of state law, and (2)
        to state a claim, the complaint need only contain                 abstention prevents needless friction with state
        a short and plain statement showing more than                     policies.



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              2
         Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 138 of 158
Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 4920952




 [17]   Federal Courts        Pullman abstention                   [23]   Federal Courts        Pullman abstention
        The twin aims of Pullman abstention, namely,                      Three exceptional circumstances must be present
        avoiding premature constitutional adjudication                    before Pullman abstention is appropriate, so the
        that could ultimately be displaced by state court                 district court must find: (1) that uncertain issues
        adjudication of state law and preventing needless                 of state law underlie the federal constitutional
        friction with state policies, reflect the federal                 claims brought in the district court, (2) that the
        judiciary's scrupulous regard for the rightful                    state law issues are amenable to a state court
        independence of the state governments.                            interpretation that would obviate the need for, or
                                                                          substantially narrow, adjudication of the federal
                                                                          claim, and (3) that important state policies would
 [18]   Federal Courts        Pullman abstention                          be disrupted through a federal court's erroneous
                                                                          construction of state law.
        The twin aims of Pullman abstention, namely,
        avoiding premature constitutional adjudication                    1 Cases that cite this headnote
        that could ultimately be displaced by state court
        adjudication of state law and preventing needless
        friction with state policies, promote principles           [24]   Federal Courts        Pullman abstention
        of comity and federalism by avoiding needless                     If all three exceptional circumstances are present,
        federal intervention into local affairs and                       namely, uncertainty of underlying state law
        reflect federal courts’ longstanding reluctance to                issues, constitutional avoidance by resolving
        reach weighty constitutional questions where a                    state law questions, and erroneous reading of
        decision grounded in statute will do.                             the statute would disrupt important state policies,
                                                                          the district court is then required to determine,
                                                                          in its discretion, whether Pullman abstention
 [19]   Federal Courts        Pullman abstention                          is appropriate by weighing such factors as the
                                                                          availability of an adequate state remedy, the
        The Pullman abstention doctrine serves a critical
                                                                          length of time the litigation has been pending,
        constitutional and prudential function.
                                                                          and the impact of delay on the litigants.


 [20]   Federal Courts        Pullman abstention
                                                                   [25]   Federal Courts        Pullman abstention
        In deciding whether to abstain, under Pullman,
                                                                          For Pullman abstention to apply, the state or local
        district court must exercise the utmost caution.
                                                                          law underlying the federal constitutional issue
                                                                          must be uncertain.

 [21]   Federal Courts        Pullman abstention
        Pullman abstention creates only a narrow
                                                                   [26]   Federal Courts        Pullman abstention
        exception to district court's otherwise virtually
                                                                          In determining whether the state or local law
        unflagging obligation to decide the cases before
                                                                          underlying the federal constitutional issue is
        it.
                                                                          uncertain, as required for application of Pullman
                                                                          abstention, the initial inquiry is whether the
                                                                          language of the state statute or regulation is clear
 [22]   Federal Courts        Pullman abstention
                                                                          and unmistakable.
        Pullman abstention is not to be ordered unless
        the state statute is of an uncertain nature and is
        obviously susceptible of a limiting construction.




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               3
         Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 139 of 158
Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 4920952

                                                                          and Equal Protection Clause. U.S. Const.
 [27]   Federal Courts        Elections, Voting, and                      Amends. 1, 14; 25 Pa. Stat. Ann. § 2726 et seq.
        Political Rights
        Whether delivery of mail-in or absentee ballots
        to collection locations, such as satellite offices         [30]   Federal Courts        Elections, Voting, and
        or drop boxes, could be considered delivery                       Political Rights
        to county board of elections was unclear and
                                                                          Whether verification of voter qualifications
        unsettled issue under Pennsylvania election
                                                                          was required when accepting in-person, mail-
        code, in support of applying Pullman abstention
                                                                          in ballot applications was unclear and unsettled
        to lawsuit claiming Pennsylvania's mail-in
                                                                          issue under Pennsylvania election code, in
        voting plan constituted voter dilution due
                                                                          support of applying Pullman abstention to
        to unlawful ballot collection and counting
                                                                          lawsuit claiming Pennsylvania's mail-in voting
        procedures in violation of Elections Clause,
                                                                          plan constituted voter dilution due to unlawful
        Presidential Electors Clause, First Amendment,
                                                                          ballot collection and counting procedures in
        and Equal Protection Clause. U.S. Const.
                                                                          violation of Elections Clause, Presidential
        Amends. 1, 14; 25 Pa. Stat. Ann. §§ 2645(b),
                                                                          Electors Clause, First Amendment, and Equal
        3146.6(a).
                                                                          Protection Clause. U.S. Const. Amends. 1, 14; 25
        1 Cases that cite this headnote                                   Pa. Stat. Ann. §§ 3146.5(b)(2), 3150.12b(a).

                                                                          1 Cases that cite this headnote
 [28]   Federal Courts        Elections, Voting, and
        Political Rights
                                                                   [31]   Federal Courts        Elections, Voting, and
        Whether ballots submitted without secrecy                         Political Rights
        envelope could be counted was unclear and
                                                                          Whether drop boxes and counting of ballots
        unsettled issue under Pennsylvania election
                                                                          submitted without secrecy envelopes were
        code, in support of applying Pullman abstention
                                                                          prohibited were unclear and unsettled issues
        to lawsuit claiming Pennsylvania's mail-in
                                                                          under Pennsylvania election code, in support of
        voting plan constituted voter dilution due
                                                                          applying Pullman abstention to lawsuit claiming
        to unlawful ballot collection and counting
                                                                          Pennsylvania's mail-in voting plan imposed poll-
        procedures in violation of Elections Clause,
                                                                          watcher restrictions, combined with insecure
        Presidential Electors Clause, First Amendment,
                                                                          voting procedures, that created unacceptable
        and Equal Protection Clause. U.S. Const.
                                                                          risks of fraud and vote dilution in violation of
        Amends. 1, 14; 25 Pa. Stat. Ann. §§ 3050(a.4)(5)
                                                                          First and Fourteenth Amendments. U.S. Const.
        (ii)(C), 3146.6(a), 3146.8(g)(4)(i)-(iv).
                                                                          Amends. 1, 14; 25 Pa. Stat. Ann. § 2687.


 [29]   Federal Courts        Elections, Voting, and
                                                                   [32]   Federal Courts        Pullman abstention
        Political Rights
                                                                          The second prong of Pullman abstention,
        Whether drop box or other mail-in ballot
                                                                          asking whether allowing state courts to resolve
        collection site was required to satisfy site and
                                                                          the unsettled state-law questions would avoid
        notice criteria applicable to polling places was
                                                                          or substantially narrow the plaintiff's federal
        unclear and unsettled issue under Pennsylvania
                                                                          constitutional claims, recognizes that where state
        election code, in support of applying Pullman
                                                                          law appears to resolve the sole issue in the case
        abstention to lawsuit claiming Pennsylvania's
                                                                          to plaintiffs’ satisfaction, and where the parties’
        mail-in voting plan constituted voter dilution
                                                                          only real disagreement concerns the propriety
        due to unlawful ballot collection and counting
                                                                          of federal intervention, the case may be more
        procedures in violation of Elections Clause,
                                                                          appropriately resolved in state court.
        Presidential Electors Clause, First Amendment,



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              4
         Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 140 of 158
Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 4920952

                                                                          Ultimately, Pullman abstention is a doctrine
        1 Cases that cite this headnote                                   rooted in basic principles of federalism.

 [33]   Federal Courts        Elections, Voting, and
        Political Rights                                           [36]   Election Law         Conduct of Election
        Any state court resolution of unsettled issues                    In discharging its constitutional duty to
        of whether drop boxes and counting of ballots                     administer elections, the powers of state
        submitted without secrecy envelopes were                          government are at their apex. U.S. Const. art. 1,
        prohibited under Pennsylvania election code                       § 4, cl. 1.
        would eliminate need for district court to decide
        whether alleged statutory violations infringed
        any federal constitutional rights, in support of           [37]   Constitutional Law          Voting rights and
        applying Pullman abstention to lawsuit claiming                   suffrage in general
        Pennsylvania's mail-in voting plan violated First
                                                                          Constitutional Law          Conduct of Elections
        Amendment and Equal Protection Clause, since
                                                                          Election Law         Conduct of Election
        state court could grant relief sought by enjoining
        any conduct that violated election code, without                  States have considerable discretion to conduct
        further consideration of whether that conduct                     elections as they see fit, and federal courts
        also violated federal constitution. U.S. Const.                   intervene only when the decisions of state
        Amends. 1, 14; 25 Pa. Stat. Ann. §§ 2645(b),                      officials threaten to infringe the fundamental
        3146.6(a).                                                        right to vote or deny citizens the equal protection
                                                                          of law. U.S. Const. Amends. 1, 14.
        1 Cases that cite this headnote


 [34]   Federal Courts        Elections, Voting, and               [38]   States      Status under Constitution of United
        Political Rights                                                  States, and relations to United States in general
        Any erroneous interpretation of unsettled                         In the constitutional order, states are free to serve
        issues of Pennsylvania election code would                        as laboratories of democracy.
        disrupt important state policies, and thus,
        Pullman abstention applied to lawsuit claiming
        Pennsylvania's mail-in voting plan violated                [39]   Election Law         State legislatures
        First Amendment and Equal Protection Clause;                      Common sense, as well as constitutional law,
        constitutional claims presumed that state                         compels the conclusion that states must be free
        officials violated and unevenly enforced state                    to engage in substantial regulation of elections
        election statutes they were charged with                          if some sort of order, rather than chaos, is to
        interpreting and enforcing, and federal court                     accompany the democratic processes.
        constitutional decision premised on erroneous
        interpretation of ambiguous state law would
        risk electoral chaos and undermine integrity of
                                                                   [40]   Election Law         State legislatures
        democratic process in minds of voters, coming
                                                                          Federal law generally defers to the states’
        less than three months before contentious
                                                                          authority to regulate the right to vote.
        national election amid global pandemic. U.S.
        Const. Amends. 1, 14; 25 Pa. Stat. Ann. §§
        2645(b), 3146.6(a).
                                                                   [41]   Federal Courts         Pullman abstention
                                                                          In making a discretionary determination of
 [35]   Federal Courts        Pullman abstention                          whether Pullman abstention is appropriate given
                                                                          the particular facts of the case, district court



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                5
         Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 141 of 158
Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 4920952

        may weigh such factors as the availability of an                  Pullman abstention is, no doubt, a blunt
        adequate state remedy, the length of time the                     instrument, which is why certification of thorny
        litigation has been pending, and the impact of                    state law questions is oftentimes preferable.
        delay on the litigants.


                                                                   [46]   Federal Courts     Jurisdiction, venue, and
 [42]   Federal Courts        Pullman abstention                          forum non conveniens
        In making a discretionary determination of                        An order staying a case based on Pullman
        whether Pullman abstention is appropriate given                   abstention is immediately appealable under the
        the particular facts of the case, abstention is                   collateral order doctrine.
        appropriate absent significant reasons to the
        contrary.
                                                                   [47]   Declaratory Judgment          Nature and scope
                                                                          of remedy
 [43]   Federal Courts        Elections, Voting, and                      A request for declaratory relief is a final
        Political Rights                                                  adjudication on the merits, not a request for
        Discretionary considerations favored Pullman                      preliminary relief.
        abstention for lawsuit by presidential reelection
        committee, political party, congressional
        candidates, and electors, claiming that                    [48]   Federal Courts        Stay
        Pennsylvania's mail-in voting plan violated First
                                                                          Typically, when a court is confronted with
        Amendment and Equal Protection Clause; even
                                                                          some claims that implicate principles of Pullman
        though imminence of general election weighed
                                                                          abstention, the court has the authority and
        in favor of district court acting as quickly as
                                                                          discretion to stay the entire action.
        possible, plaintiffs had other options to obtain
        substantial relief including pending litigation in
        state court that could resolve unsettled state
                                                                   [49]   Federal Courts        Pullman abstention
        law issues, filing their own case in state court,
        and expedited appeal of abstention, and staying                   Pullman abstention is appropriate where
        entirety of case, instead of proceeding with                      construction of a state statute may even in
        speedy hearing of small subset of claims, was                     part avoid the necessity of federal constitutional
        much more efficient use of judicial resources and                 adjudication.
        parties’ time, effort, and expense. U.S. Const.
        Amends. 1, 14; 25 Pa. Stat. Ann. §§ 2645(b),
        3146.6(a).                                                 [50]   Action      Stay of Proceedings
                                                                          Staying an entire case, as opposed to carving out
        1 Cases that cite this headnote
                                                                          aspects of it, is consistent with district court's
                                                                          broad discretion to manage its docket.
 [44]   Federal Courts        Pullman abstention
        While the risk of an inconsistent judgment is not
        usually the main concern of Pullman abstention,            [51]   Action      Stay of Proceedings
        it is a factor to consider generally in district                  District court's discretion includes the inherent
        court's exercise of its discretion to abstain.                    authority to stay proceedings after considering:
                                                                          (1) the promotion of judicial economy, (2) the
                                                                          balance of harm to the parties, and (3) the
 [45]   Federal Courts        Pullman abstention                          duration of the requested stay.




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             6
          Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 142 of 158
Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 4920952

                                                                   Plaintiffs would be required to present evidence of these
 [52]   Action       Stay of Proceedings                           constitutional violations.
        District court may exercise its inherent authority
        to stay proceedings sua sponte.                            Defendants are Secretary Boockvar and all 67 county boards
                                                                   of elections in Pennsylvania. Several organizations have also
                                                                   intervened claiming a stake in the election.1 Many of these
 [53]   Action       Actions in state and federal courts           Defendants and Intervenors have moved to dismiss, arguing
        Federal courts often exercise their discretion to          that the Court lacks the legal authority to decide this case.
        stay proceedings in cases where a pending state            They argue that Plaintiffs lack standing; that their claims are
        court action related to the case will substantially        moot, unripe, or legally flawed; and that venue is improper
        affect it or be dispositive of the issues.                 in this District. Short of dismissal, Defendants argue that
                                                                   the Court should “abstain” from deciding the merits and
                                                                   temporarily stay the case, so that the state courts can resolve
                                                                   many of these same issues that are pending before them.

                                                                   After carefully considering the arguments raised by the
                                                                   parties, the Court finds that the appropriate course is
OPINION
                                                                   abstention, at least for the time being. In other words,
J. Nicholas Ranjan, United States District Judge                   the Court will apply the brakes to this lawsuit, and allow
                                                                   the Pennsylvania state courts to weigh in and interpret the
 *1 Plaintiffs in this case are President Trump's reelection       state statutes that undergird Plaintiffs’ federal-constitutional
campaign, the Republican National Committee, and                   claims.
several other Republican congressional candidates and
electors. They filed this suit, alleging federal and state         Under the abstention doctrine set forth in R.R. Comm'n
constitutional violations stemming from Pennsylvania's             of Tex. v. Pullman Co., 312 U.S. 496, 61 S.Ct. 643, 85
recent implementation of a mail-in voting plan.                    L.Ed. 971 (1941), federal courts decline to decide federal-
                                                                   constitutional claims if (1) doing so requires interpretation of
In their complaint, Plaintiffs point to the 2020 primary           “unsettled questions of state law,”; (2) permitting resolution
election, where “no excuse” mail-in voting was first               of the unsettled state-law questions by state courts would
implemented in Pennsylvania, and describe an election              “obviate the need for, or substantially narrow the scope
plagued by chaos. They say the primary was a “hazardous,           of adjudication of the constitutional claims”; and (3) an
hurried, and illegal implementation of unmonitored mail-           “erroneous construction of state law would be disruptive of
in voting which provides fraudsters an easy opportunity to         important states policies[.]” Chez Sez III Corp. v. Township of
engage in ballot harvesting, manipulate or destroy ballots,        Union, 945 F.2d 628, 631 (3d Cir. 1991).
manufacture duplicitous votes, and sow chaos.” [ECF 234, ¶
1]. They fear the same will occur in the November general           *2 Here, most of Plaintiffs’ federal claims turn on
election, where much more, of course, is at stake.                 interpretations of the Pennsylvania election code, as amended
                                                                   by Act 77, and allegations that Secretary Boockvar's guidance
According to Plaintiffs, Pennsylvania's mail-in voting plan        violates it. Because Act 77 was only recently enacted, in
is not just bad, but unconstitutional. They say it is a            October 2019, no Pennsylvania state court has interpreted
product of overreach by the Pennsylvania Secretary of the          the provisions on which Plaintiffs rely. What's more, for
Commonwealth, Kathy Boockvar, that will lead to “vote              nearly all these claims, the correct interpretation of the
dilution” (i.e., if unlawful votes are counted, then that          statutory text is unclear. And while Plaintiffs do assert one
“dilutes” lawful votes). They also allege that because of the      facial constitutional challenge and allege a few violations of
patchwork, inconsistent implementation of the Secretary's          statutory provisions that are probably not ambiguous, these
guidance across Pennsylvania's 67 counties, equal-protection       claims are intertwined with those that are less clear. Thus,
principles are violated. Due to the imminent election, and at      the state court's resolution of the uncertain questions could
Plaintiffs’ request, the Court ordered expedited discovery and     narrow even these claims, or at least cause Plaintiffs to
scheduled an evidentiary hearing in mid-September, where           present them in a different posture. Under these exceptional



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              7
           Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 143 of 158
Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 4920952

circumstances, the mandatory elements of Pullman abstention            Plaintiffs seek declaratory and injunctive relief from
are satisfied.                                                         certain policies allegedly adopted by the Commonwealth of
                                                                       Pennsylvania and its county election boards. Plaintiffs believe
Discretionary considerations also weigh heavily in favor of            these policies are at odds with the Pennsylvania election
abstention. With a national election less than three months            code and violate their rights under the federal and state
away, several parallel proceedings pending in state court, and         constitutions. See [ECF 234].
all this unfolding amid an unprecedented pandemic that has
paralyzed much of the world, this Court cannot afford to
issue a decision that could be rendered advisory, unnecessary,            A. Secretary Boockvar's guidance.
or erroneous if the Pennsylvania courts adopt a different              On June 2, 2020, Pennsylvania held a primary election
interpretation of ambiguous state law. Additionally, state-            —the first since the legislature's adoption of “no excuse”
court resolution of these uncertain statutory issues would             mail-in voting under Act 77. [Id. at ¶ 91]. In anticipation
not merely remove ambiguity from, or narrow the scope of,              of that election, Secretary Boockvar issued three sets of
Plaintiffs’ federal claims—it may afford Plaintiffs any relief         “guidance” to the various county election boards. This
they are entitled to. Indeed, if Plaintiffs are right, a state court   guidance purported to “define both what is required by Act 77
could simply decide whether Defendants’ conduct violates               and what is permissible under Act 77 or some other portion
the election code and, if it does, enjoin it on that basis.            of the Election Code.” [Id. at ¶ 117]. The relevant guidance
Conversely, a state-court finding that Secretary Boockvar's            provided as follows:
guidance was lawful could defeat, or at least play a critical
role in the Court's analysis of, Plaintiffs’ constitutional claims
that are based on that guidance.                                       1. Guidance on verifying mail-in and absentee ballots
                                                                       without an objection.
For these reasons, discussed in detail below, the Court
is persuaded that the important principles underlying                   *3 First, according to Secretary Boockvar's January 10,
the Pullman abstention doctrine—federalism, comity,                    2020, guidance, “[a] county board of elections cannot decline
constitutional avoidance, error prevention, and judicial               [a] voter's application for a mail-in or absentee ballet [sic],
efficiency—all weigh strongly in favor of letting state                unless there is a bona fide objection to the mail-in or absentee
courts decide predicate disputes about the meaning of                  ballot application.” [Id. at ¶ 118] (emphasis in original).
Pennsylvania's state election code.
                                                                       During the recent primary election, several counties relied on
The Court will thus grant Defendants’ motions to the extent            Secretary Boockvar's guidance and approved all applications
that they request Pullman abstention, and otherwise stay               for absentee or mail-in ballots without acting to verify each
all proceedings until the Pennsylvania courts have weighed             applicant's qualifications absent a “bona fide objection.” [Id.
in on the unsettled state-law issues. To be clear, the Court           at ¶ 121].
is not abdicating its responsibility to decide the federal-
constitutional issues that are potentially presented by the
case. Rather, the Court is waiting until the state courts have
                                                                       2. Guidance on “drop boxes” and other ballot-collection
interpreted the predicate statutory provisions, which may
                                                                       locations.
avoid the need for the Court to hear Plaintiffs’ constitutional
claims, or at least change the dimension of those claims.              Second, the Secretary's guidance also stated that “county
Once that has happened, if any of Plaintiffs’ federal claims           election boards may provide for mail-in and absentee
remain viable, Plaintiffs may return to this Court to re-start         application processing and balloting at more than one [county
proceedings for those claims to be heard.                              elections office] located within county borders.” [Id. at ¶
                                                                       122]. Further, the Secretary advised that “[w]hen choosing
                                                                       a location for the [county elections office], counties should
BACKGROUND                                                             consider, at a minimum, ... choos[ing] locations that serve
                                                                       heavily populated urban/suburban areas, as well as rural
I. Factual background.2                                                areas,” including locations “near heavy traffic areas such




                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                8
          Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 144 of 158
Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 4920952

as commercial corridors, large residential areas, major            ballot is not returned to the county by 8:00 p.m. on election
employers and public transportation routes.” [Id.].                day.” [Id. at ¶ 140] (emphasis in original). This was repeated
                                                                   by the Department of State on March 5, 2020, when it issued
During the recent primary election, about 20 county election       “Pennsylvania Provisional Voting Guidance” stating that “[i]f
boards followed the Secretary's guidance by permitting             a voter is issued an absentee or mail-in ballot for the upcoming
absentee and mail-in ballots to be returned to locations such as   election, they cannot vote a regular ballot.” [Id. at ¶¶ 143,
shopping centers, parking lots, fairgrounds, parks, retirement     145].
homes, college campuses, fire halls, municipal government
buildings, and elected officials’ offices. [Id. at ¶ 126]. In       *4 During the recent primary election, some (but not all)
most cases, ballots were collected at these locations by using     of the counties followed this guidance by “den[ying] electors
“unmonitored and/or unsecured drop-off boxes” or similar           who had applied for but not voted their absentee or mail-in
means. [Id. at ¶ 129].                                             ballots the right to vote a regular ballot in person at the polling
                                                                   location[ ].” [Id. at ¶ 149]. This led to alleged instances of
Additionally, the Philadelphia County Board of Elections           “double voting” in Philadelphia. [Id. at ¶¶ 150-151].
partnered with a non-partisan group to implement a mobile
mail-in ballot drop-off initiative to collect absentee and
mail-in ballots from non-disabled voters within Philadelphia
                                                                   4. Guidance regarding mail-in and absentee ballots that
County. [Id. at ¶ 127]. And the Delaware County Board
                                                                   violate procedural requirements.
of Elections authorized third-party delivery of absentee and
mail-in ballots to any polling location on Election Day            Fourth, Secretary Boockvar approved a May 28, 2020, email
through “unmonitored” drop-boxes, where voters would “not          advising counties that although the election code “requires
be required to check in with the [poll] workers.” [Id. at ¶        county boards of elections to set aside absentee or mail-in
128]. Delaware County also allowed voters who returned             ballots enclosed in the official ballot envelopes that contain
and completed absentee or mail-in ballots to cast provisional      ‘any text, mark or symbol which reveals the identity of the
ballots in-person on Election Day. [Id.].                          elector,’ there is no statutory requirement, nor is there any
                                                                   statutory authority, for setting aside an absentee or mail-in
The amount and type of notice that was given concerning the        ballot solely because the voter forgot to properly insert it
existence, use, and location of drop boxes or other mobile         into the official election ballot envelope.” [Id. at ¶¶ 154-155].
voting sites varied among the 20 counties that implemented         The Secretary's email further suggested that “[t]o preserve the
such measures. [Id. at ¶ 130]. Many of the sites and notices did   secrecy of such ballots, the board of elections in its discretion
not comply with the site and notice requirements that apply to     may develop a process by which the members of the pre-
“polling places” under the election code, although the parties     canvass or canvass boards insert these ballots into empty
dispute whether, as a matter of law, those requirements apply      official election ballot envelopes or privacy sleeves until such
to drop boxes or other mail-in ballot collection sites. [Id.].     time as they are ready to be tabulated.” [Id. at ¶ 155].

                                                                   Many counties followed this May 28, 2020, directive and
3. Guidance regarding in-person voting by voters who               counted absentee and mail-in ballots that were not placed in
requested a mail-in or absentee ballot.                            a secrecy envelope or violated other procedural requirements
                                                                   set forth in the election code. [Id. at ¶¶ 157-158]. Other
Third, on January 30, 2020, the Pennsylvania Department            counties disagreed with the Secretary's view and disqualified
of State, with the “knowledge, approval[,] and/or consent of       mailed ballots that skirted these rules. [Id.]. The result was
Secretary Boockvar,” published guidance advising that “[a]s        uneven treatment of such ballots throughout Pennsylvania.
soon as a voter requests a civilian absentee ballot or mail-       [Id. at ¶ 161].
in ballot, they are only entitled to vote by provisional ballot
if they show up at their polling place, and the voter is not
shown on the district register as having voted an absentee            B. Election-code provisions pertaining to poll watchers.
or mail-in ballot.” [Id. at ¶¶ 138, 140]. The guidance also        A few of Plaintiffs’ claims pertain to provisions of the
specified that provisional balloting was “the only option for      election code restricting the qualifications and activities of
voters to cast their vote in the event their absentee or mail-in   poll watchers. [Id. at ¶¶ 165-189, 223-236]. According to



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                9
          Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 145 of 158
Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 4920952

Plaintiffs, poll watchers “serve the important purpose of           [ECF 234]. The amended complaint maintained the gist
assuring voters, candidates, political parties, and political       of the original complaint but added two new counts and
bodies ... that [elections are] conducted in compliance with        made a variety of other drafting changes. See [ECF 242
the law, and [are] done in a correct manner which protects the      (redline comparison of original and amended complaints) ].
integrity and validity of the vote and ensures that all elections   At bottom, Plaintiffs continue to seek declaratory and
are free, open, fair, and honest.” [Id. at ¶ 188].                  injunctive relief compelling Secretary Boockvar and the
                                                                    various county boards of elections to comply with provisions
Pennsylvania's election code does not permit poll watchers          of Pennsylvania's election code. According to Defendants
to serve in an election district outside the county where           and Intervenors, the amended complaint has not cured
the watcher resides as a registered elector. [Id. at ¶ 168].        the deficiencies they identified in their original motions.
Pennsylvania also does not permit poll watchers to monitor          They further argue that the new claims in the amended
“pre-canvass meetings,” although a “representative” for each        complaint are similarly deficient. As a result, Defendants
candidate and political party is permitted to attend. [Id. at ¶¶    and Intervenors have filed renewed motions to dismiss the
97, 182, 186]. Poll watchers are permitted to observe “polling      amended complaint.
places” from the time the first polling-place official appears in
the morning until the time the polls are closed and the election    While all of this was happening, on July 10, 2020, another
returns are counted and posted at the polling-place entrance.       group of plaintiffs sued these same Defendants in the
[Id. at ¶ 54]. But until the polls close, only one poll watcher     Commonwealth Court of Pennsylvania, seeking construction
representing each political party and its candidates can be         of certain election-code provisions, including several of the
present in the polling place outside of an enclosed area. [Id.].    critical ones that are at issue here. See [ECF 291-1]. The
Once the polls close, and while ballots are being counted, all      state-court petitioners also applied to expedite a judicial
poll watchers are permitted to be in the polling place outside      interpretation of the relevant provisions of Act 77. [ECF 291,
the enclosed space. [Id.]. Consequently, as it pertains to mail-    p. 7].
in ballots, poll watchers are unable to monitor the drop off or
mail in of ballots before Election Day. [Id. at ¶¶ 226-227].        Certain Plaintiffs here have moved to intervene in that action.
                                                                    [ECF 264-2]. Their motions remain pending as of the date of
 *5 In many Pennsylvania counties, there is a significant gap       this opinion, although the Commonwealth Court has allowed
between the number of voters registered as Democrats and the        them to file amici curiae briefs while the applications are
number registered as Republicans. [Id. at ¶ 177]. Because of        pending.
county boards’ intended use of numerous drop-box locations,
Plaintiffs allege that it will be difficult for candidates and      Additionally, on August 16, 2020, Secretary Boockvar
political parties to find poll watchers to monitor all locations    applied to the Pennsylvania Supreme Court, asking
where ballots will be cast in the November 2020 general             that court to assume immediate jurisdiction over the
election. [Id. at ¶¶ 179-182].                                      pending Commonwealth Court case. [ECF 388-1]. Secretary
                                                                    Boockvar filed this application under 42 Pa. Cons. Stat.
                                                                    § 726, often called the “King's Bench power,” asking the
II. Procedural background.                                          Pennsylvania Supreme Court to invoke its “extraordinary
Shortly after filing their original complaint, Plaintiffs moved     jurisdiction” and resolve issues of “immediate public
for expedited discovery and an expedited declaratory-               importance.” [ECF 388, p. 1]. That application remains
judgment hearing. [ECF 6]. Defendants opposed the motion.           pending.
The Court partially granted the motion, scheduled a speedy
hearing, and ordered certain limited discovery before that
hearing. [ECF 123, 124].
                                                                    LEGAL STANDARD
After Plaintiffs filed the original complaint, many non-parties
                                                                    When it comes to motions requesting abstention under one
sought to intervene in the action. The Court granted all
                                                                    or more of the various abstention doctrines recognized by
intervention motions. [ECF 309].
                                                                    the Supreme Court, courts have disagreed on what standard
                                                                    to apply—Rule 12(b)(1), Rule 12(b)(6), or neither. Compare
Defendants and Intervenors moved to dismiss the original
                                                                    Wells Fargo Bank, N.A. v. Carnell, No. 16-130, 2017 WL
complaint. In response, Plaintiffs filed an amended complaint.


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            10
          Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 146 of 158
Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 4920952

1498087, at *3 (W.D. Pa. April 25, 2017) (Gibson, J.)              standard) does not seem appropriate where Pullman forms the
(applying the 12(b)(6) standard), with Strom v. Corbett,           basis for abstention.
No. 14-1518, 2015 WL 4507637, at *4 (W.D. Pa. July 24,
2015) (Cercone, J.) (suggesting the 12(b)(1) standard is more       [6] For these reasons, to the extent a choice must be made
appropriate), with Christian Action Network v. Maine, 679 F.       at all, the Court finds that the 12(b)(6) standard, rather than
Supp. 2d 140, 143. n.2 (D. Me. 2010) (“Because abstention is       the 12(b)(1) standard, is appropriate, and thus analyzes the
involved, I do not consider myself limited to the facts that the   Pullman issue under that standard.
plaintiff pleaded to determine whether comity and federalism
counsel against my exercise of jurisdiction, and I do not rely      [7] The Court therefore accepts “all well-pleaded allegations
upon the pleading or burden requirements of either Rule 12(b)      in the complaint as true,” “viewing them in the light most
(1) or Rule 12(b)(6).”).                                           favorable to the plaintiff.” Warren Gen. Hosp. v. Amgen Inc.,
                                                                   643 F.3d 77, 84 (3d Cir. 2011) (citing Bell Atl. Corp. v.
 *6 Here, because the Court is deciding the issues presently       Twombly, 550 U.S. 544, 555–56, 127 S.Ct. 1955, 167 L.Ed.2d
before it under the Pullman abstention doctrine, the Rule          929 (2007)).
12(b)(6) standard is more appropriate. Or, it is perhaps more
accurate to say that the Rule 12(b)(1) standard is not a good        [8]    [9]   [10]     [11] The plaintiff must allege “sufficient
fit.                                                                factual matter to show that the claim is facially plausible”
                                                                    and permit a “reasonable inference that the defendant is liable
 [1] [2] [3] [4] Rule 12(b)(1) allows the Court to dismissfor the misconduct alleged.” Fowler v. UPMC Shadyside, 578
a case if the plaintiffs lack standing or the Court lacks           F.3d 203, 210 (3d Cir. 2009) (cleaned up). Allegations that
subject-matter jurisdiction over a dispute. In deciding whether     are “conclusory or bare-bones,” such as “threadbare recitals
the Pullman abstention doctrine applies, however, the Court         of the elements of a cause of action,” will not suffice. Id.
essentially takes jurisdiction over the dispute. This is because    (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937,
the Court, in abstaining under Pullman, is postponing its           173 L.Ed.2d 868 (2009)) (cleaned up). However, “detailed
exercise of proper jurisdiction rather than concluding it lacks     pleading is not generally required.” Connelly v. Lane Const.
jurisdiction. See, e.g., Harrison v. NAACP, 360 U.S. 167, 177,      Corp., 809 F.3d 780, 786 (3d Cir. 2016). Rather, the complaint
79 S.Ct. 1025, 3 L.Ed.2d 1152 (1959) (“[Pullman abstention]         need only contain a “short and plain statement” showing
does not, of course, involve the abdication of federal              “more than a sheer possibility that a defendant has acted
jurisdiction, but only the postponement of its exercise.”);         unlawfully.” Id. (cleaned up).
Georgevich v. Strauss, 772 F.2d 1078, 1094 (3d Cir. 1985);
Wright & Miller, Federal Practice and Procedure § 4243               *7 [12] [13] When evaluating a defendant's motion under
(“The Supreme Court has frequently justified Pullman-type           Rule 12(b)(6), the Court may review the allegations contained
abstention by saying that it ‘does not, of course, involve the      in the complaint, exhibits attached to the complaint, any
abdication of federal jurisdiction, but only the postponement       documents that are integral to or explicitly relied on by the
of its exercise.’ In line with this principle a federal court, when complaint, and matters of public record. Pension Ben. Guar.
it has determined to abstain, should not dismiss the action but     Corp. v. White Consol. Indus., Inc., 998 F.2d 1192, 1196
should stay it and retain jurisdiction pending the proceedings      (3d Cir. 1993); Popa v. Harriet Carter Gifts, Inc., 426 F.
in the state courts.” (footnotes omitted)). This differentiates     Supp. 3d 108, 113 (W.D. Pa. 2019) (Stickman, J.) (citations
Pullman abstention from other forms of abstention. See Jones        omitted). Thus, the Court may consider relevant state-court
v. Coleman, 848 F.3d 744, 749 (6th Cir. 2017).                      proceedings that are pending. See, e.g., Wells Fargo Bank,
                                                                    2017 WL 1498087, at *3 (citation omitted).
 [5] As such, the Court concludes that Rule 12(b)(1) is
not applicable here. If the Court lacked subject-matter
jurisdiction, it could not abstain under Pullman, for the
Court could not, after the state-court proceedings concluded,       DISCUSSION & ANALYSIS3
renew its exercise of jurisdiction that it lacked to begin with.
                                                                     [14]    [15] The Pullman abstention doctrine “directs that
Accordingly, the standard of review applicable to deciding
                                                                    federal courts should abstain from rendering a decision
whether there is a lack of jurisdiction (i.e., the Rule 12(b)(1)
                                                                    when difficult and unsettled questions of state law must be
                                                                    resolved before a substantial federal constitutional question


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                         11
          Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 147 of 158
Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 4920952

can be decided.” Grode v. Mut. Fire, Marine & Inland Ins.         [23]       [24] To balance these considerations, “three
Co., 8 F.3d 953, 956 (3d Cir. 1993) (cleaned up). More           ‘exceptional circumstances’ must be present” before
precisely, abstention under Pullman “is appropriate where an     abstention is appropriate. Farmer, 220 F.3d at 149. The
unconstrued state statute is susceptible of a construction by    Court must find: “(1) that uncertain issues of state law
the state judiciary which might avoid in whole or in part        underlie the federal constitutional claims brought in the
the necessity for federal constitutional adjudication, or at     district court; (2) that the state law issues are amenable to a
least materially change the nature of the problem.” Planned      state court interpretation that would obviate the need for, or
Parenthood of Cent. N.J. v. Farmer, 220 F.3d 127, 149 (3d        substantially narrow, adjudication of the federal claim; and
Cir. 2000) (cleaned up).                                         (3) that important state policies would be disrupted through
                                                                 a federal court's erroneous construction of state law.” Artway
 [16]    [17]    [18] The purpose of abstaining is “twofold.” v. Attorney General of State of N.J., 81 F.3d 1235, 1270 (3d
Id. First, abstention avoids a “premature constitutional         Cir. 1996) (citation omitted). If all three circumstances are
adjudication which could ultimately be displaced by a state      present, the district court is then required to determine, in
court adjudication of state law.” Id. (quoting Pullman, 312      its discretion, “whether abstention is appropriate by weighing
U.S. at 500, 61 S.Ct. 643). Second, abstention prevents          such factors as the availability of an adequate state remedy,
“needless friction with state policies.” Id. These twin aims     the length of time the litigation has been pending, and the
reflect the federal judiciary's “scrupulous regard for the       impact of delay on the litigants.” Id. (citation omitted).
rightful independence of the state governments.” Pullman,
312 U.S. at 501, 61 S.Ct. 643 (cleaned up). They also            Applying these legal principles to the allegations of the
promote “principles of comity and federalism by avoiding         amended complaint, the Court is convinced that it must
needless federal intervention into local affairs,” Pustell v.    abstain from deciding this case under Pullman, at least until
Lynn Pub. Sch., 18 F.3d 50, 53 (1st Cir. 1994), and reflect      the parallel litigation in the Pennsylvania Commonwealth
federal courts’ longstanding reluctance to reach weighty         Court, and potentially the Pennsylvania Supreme Court, has
constitutional questions where a decision grounded in statute    resolved.
will do. See Allstate Ins. Co. v. Serio, 261 F.3d 143, 149–50
(2d Cir. 2001) (“It is axiomatic that the federal courts should, As discussed below, Plaintiffs’ claims depend on uncertain
where possible, avoid reaching constitutional questions.”);      questions of state law, arising under a recently enacted state
Spector Motor Serv., Inc. v. McLaughlin, 323 U.S. 101,           statute, that challenge Defendants’ purported exercise of their
105, 65 S.Ct. 152, 89 L.Ed. 101 (1944) (“If there is one         core constitutional authority to administer elections. How
doctrine more deeply rooted than any other in the process of     the state courts interpret the unsettled state-law questions
constitutional adjudication, it is that we ought not to pass on  will dramatically alter the nature and scope of the federal-
questions of constitutionality ... unless such adjudication is   constitutional claims before the Court. Many of the federal
unavoidable.”).                                                  claims may even be mooted entirely. If the Court were to
                                                                 act now, it would risk issuing a decision that is at odds
 *8 [19] In these respects, the doctrine serves a critical with the state courts’ interpretation of the election code
constitutional and prudential function.                          or is an advisory opinion—the precise risks that Pullman
                                                                 abstention seeks to mitigate. Given these circumstances,
 [20] [21] [22] Of course, in deciding whether to abstain, bedrock principles of federalism and constitutional avoidance
the Court must exercise the utmost caution. Pullman creates      favor Pullman abstention.
only a narrow exception to the Court's otherwise “virtually
unflagging” obligation to decide the cases before it. New
Orleans Pub. Serv., Inc. v. Council of City of New Orleans,      I. Pullman's first prong: uncertainty of underlying state-
491 U.S. 350, 359, 109 S.Ct. 2506, 105 L.Ed.2d 298 (1989)        law issues.
(cleaned up). The Supreme Court has repeatedly emphasized         [25]     [26] “For Pullman to apply, the state or local law
that “abstention is not to be ordered unless the state statute   underlying the federal constitutional issue must be uncertain.”
is of an uncertain nature, and is obviously susceptible of a     Chez Sez III Corp., 945 F.2d at 632. The “initial inquiry”
limiting construction.” Zwickler v. Koota, 389 U.S. 241, 251     is whether the language of the state statute or regulation is
n.14, 88 S.Ct. 391, 19 L.Ed.2d 444 (1967).                       “clear and unmistakable.” Id.; see also Hughes v. Lipscher,
                                                                 906 F.2d 961, 965 (3d Cir. 1990) (“The first of the three
                                                                 special factors centers on uncertainty of the state law. In this


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                        12
          Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 148 of 158
Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 4920952

case that inquiry focuses on whether the bulletin's language       whether county boards of elections must independently verify
is clear and unmistakable.”).                                      in-person mail-in ballot applications, and the counting of
                                                                   non-compliant ballots is an executive overreach, in that the
 *9 Here, nearly all of Plaintiffs’ federal-constitutional         Secretary's guidance allegedly violates certain provisions
claims hinge on violations of the Pennsylvania election            of the election code enacted by the Pennsylvania General
code—and, for the most part, on violations of statutory            Assembly. [Id. at ¶ 201]. Plaintiffs also claim that the
language amended by the recently enacted Act 77. To rule           Secretary's unlawful guidance has increased the risk of
on nearly all of Plaintiffs’ federal (and coextensive state)       fraudulent or unlawful voting and infringed on the right to
constitutional claims, the Court would need to first decide        vote, which, they say, amounts to additional violations of the
(1) how to interpret the relevant election-code provisions;        First and Fourteenth Amendments to the U.S. Constitution.
and (2) whether Secretary Boockvar's guidance violated each        [Id. at ¶¶ 202-203].
provision as the Court has interpreted it. Only then would
the Court reach the further matter of whether the Secretary's      In Count II, Plaintiffs allege a violation of the Equal
guidance, or the counties’ inconsistent implementation of it,      Protection Clause under the Fourteenth Amendment.
violated the federal Constitution.                                 Plaintiffs assert that the implementation of the foregoing (i.e.,
                                                                   mail-in ballot drop boxes, the verification of mail-in ballot
Plaintiffs don't dispute this. Instead, they argue that the        applications, and the counting of non-compliant ballots) has
underlying state-law issues are clear. The Court disagrees.        been different in different counties, thereby treating voters
The amended complaint asserts nine separate counts, but they       across the state in an unequal fashion. [Id. at ¶¶ 211-213].
can be sorted into three overarching categories. The Court
will address each category, and the statutory provisions they      In Count III, Plaintiffs assert a violation of the Pennsylvania
implicate, in turn. As discussed below, many of the state          State Constitution. Plaintiffs allege that the same actions and
statutes at issue are either ambiguous or otherwise subject to     conduct that comprise Counts I and II also violate similar
competing plausible interpretations.                               provisions of the Pennsylvania Constitution. [Id. at ¶ 220].

                                                                   Finally, in Counts VI and VII, Plaintiffs allege that
   A. Claims alleging voter dilution due to unlawful ballot        Defendants have violated provisions of the federal and
   collection and counting procedures (Counts I, II, III, VI,      state constitutions by disregarding the election code's notice
   VII).                                                           requirements applicable to “polling places.” [Id. at ¶¶
The first category covers claims related to allegedly              237-252]. Plaintiffs allege that the drop boxes are “polling
unlawful procedures implemented by some Defendants for             places,” and thus subject to certain criteria for site selection
the collection and counting of mail-in and absentee ballots.       and the requirement that county election boards provide
These include claims related to: (1) Defendants’ uneven use        20 days’ public notice. [Id. at ¶ 240]. Plaintiffs assert that
of “drop boxes” and other satellite ballot-collection sites; (2)   Defendants’ failure to provide this notice or select appropriate
procedures for verifying the qualifications of voters applying     “polling places” in the primary election, if repeated in the
in person for mail-in or absentee ballots; and (3) rules for       general election, will create the risk of voter fraud and vote
counting non-compliant ballots (such as ballots submitted          dilution. [Id. at ¶¶ 243-246].
without a secrecy envelope, without an elector declaration, or
that contain stray marks on the envelope).                          *10 Before deciding whether any of this alleged conduct
                                                                   amounts to a constitutional violation, the Court would have
In Count I, Plaintiffs allege violations of the Elections Clause   to interpret each of the underlying provisions of the state
and the related Presidential Electors Clause of the U.S.           election code. In doing so, the Court would have to answer at
Constitution. [ECF 234, ¶¶ 193-205]. Plaintiffs assert that,       least the following unsettled questions of Pennsylvania state
under these provisions, only the state legislature may set         law:
the time, place, and manner of congressional elections and
determine how the state chooses electors for the presidency.
[Id. at ¶ 196].

In support of this claim, Plaintiffs allege that Secretary
Boockvar's guidance on the use of mail-in ballot drop boxes,


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            13
           Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 149 of 158
Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 4920952

                                                                      dispute that). See Banfield v. Cortes, 631 Pa. 229, 110
                                                                      A.3d 155, 174 (2015) (“As the question of whether an
1. Whether delivery “to said county board of elections”
                                                                      electronic system has adequate security measures against
means delivery to the board's headquarters or to a
                                                                      tampering necessarily results in a subjective determination,
location designated by the board.
                                                                      the Legislature delegated this discretionary decision to the
 [27] Plaintiffs allege that the election code prohibits the          Secretary, who is the Pennsylvania's chief election official.
counties from accepting in-person delivery of absentee and            We have previously held that a reviewing court will ordinarily
mail-in ballots at locations other than the election board's          defer to an agency's interpretation of a regulation or a statute
central office or headquarters, such as satellite drop-boxes.         it is charged to enforce.”) (cleaned up).
[Id. at ¶¶131-134]. But the statutory language is not so clear.
                                                                       *11 Given all this, whether delivery of mail-in or absentee
The code says only that ballots must be delivered in person           ballots to collection locations, such as satellite offices or drop
“to said county board of election.” 25 P.S. § 3146.6(a).              boxes, constitutes delivery to the “county board of elections”
This language could mean that delivery must be made to                is unclear and unsettled under the election code. Cf. Chez
the physical office of the county board's headquarters, as            Sez III Corp., 945 F.2d at 632 (“[I]t is unclear whether
Plaintiffs suggest. But it also could mean what Secretary             the term [‘motion picture theater’] encompasses only large,
Boockvar has, at least implicitly, interpreted it to mean             auditorium-style uses, as the Board found, or whether it could
—that ballots may be delivered in-person to any location              instead be read more broadly to also include private video
designated by the county board. Separately, the election code         viewing booths of the type involved here.”).
also authorizes counties to “provid[e] such branch offices for
the [election] board in cities other than the county seat, as
may be necessary,” 25 P.S. § 2645(b), and that may provide            2. Whether ballots submitted without a “secrecy
arguable justification for some or all of the satellite collection    envelope” may be counted.
locations, as well.
                                                                       [28] A novel question of state law is also presented by
Plaintiffs argue that because the code provides that the              Plaintiffs’ allegation that Defendants have violated the
“address of the elector's county board of election must be            election code by authorizing the counting of so-called “naked
printed on the outer envelope” of the ballot, it is clear that “the   ballots”—ballots submitted by voters without being placed
only place where the absentee or mail-in ballot can be mailed         in the required “secrecy envelope.” [ECF 234, ¶¶153-161].
or delivered is to the address of the elector's county board of       While Plaintiffs rely on 25 P.S. § 3146.6(a) and § 3146.8(g)
election.” [ECF 320, p. 57 (cleaned up) ]. But the language           (4)(i)-(iv) for this argument, those provisions only describe
Plaintiffs cite does not necessarily lead to that conclusion. It      the procedures for placing ballots in secrecy envelopes and
could just be that the physical address of the county board of        setting aside ballots when the envelopes contain any “mark or
election must be included in case the elector wants to mail in        symbol which reveals the identity of the elector, the elector's
the ballot, rather than deliver it in person. Without the physical    political affiliation or the elector's candidate preference[.]”
address, mail service would not be possible. Including that
address, on its face, does not preclude an elector dropping off       The issue raised by Plaintiffs’ claims—whether to count
the ballot in person at another designated location, if he or         mail-in or absentee ballots not placed in secrecy envelopes
she so chooses. Such an alternative reading at least arguably         —is not addressed by these provisions. This contrasts with
gives effect to the address language while preserving the crux        other provisions of the election code applicable to provisional
of Secretary Boockvar's interpretation.                               ballots, which specifically direct that such ballots will not be
                                                                      counted without a secrecy envelope. See 25 P.S. § 3050(a.4)
Unfortunately, since Act 77 is new, no state court has                (5)(ii)(C) (“A provisional ballot shall not be counted” if
interpreted this language. Cf. Chez Sez III Corp., 945 F.2d at        “a provisional ballot envelope does not contain a secrecy
632 (affirming abstention under Pullman where ambiguous               envelope[.]”). This difference could suggest a contrary
“sections of the Union Township Zoning Ordinance” had                 interpretation, since it seems “the legislature knew how to
“never been interpreted by the New Jersey courts”). And               specify unambiguously” that ballots should not be counted
under Pennsylvania law, Secretary Boockvar's interpretation           without secrecy envelopes and yet “did not do so with regard
is arguably afforded some deference (though Plaintiffs



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                14
          Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 150 of 158
Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 4920952

to” mail-in ballots. Monoson v. United States, 516 F.3d 163,       On one hand, the election code's provisions concerning
167 (3d Cir. 2008).                                                “polling places” all seem to suggest locations where electors
                                                                   can go to cast their votes in person—i.e., rooms with voting
In opposing abstention, Plaintiffs argue that the statutory        machines. See, e.g., 25 P.S. § 2730(a) (“The county board
language is clear that the requirement of the secrecy envelope     of elections shall cause all rooms used as polling places to
is mandatory, and therefore a ballot that is not placed inside     be suitably provided with heat and light, and, in districts
one is void and should not be counted. [ECF 320, pp. 56-58].       in which ballots are used, with a sufficient number of
To support this argument, Plaintiffs rely heavily on In re         voting compartments or booths with proper supplies, in
Canvass of Absentee Ballots of Nov. 4, 2003 Gen. Election,         which electors may conveniently mark their ballots, with a
577 Pa. 231, 843 A.2d 1223 (2004). In Absentee Ballots,            curtain, screen or door in the upper part of the front of each
the court held that “Section 3146.6(a)’s ‘in person’ delivery      compartment or booth so that in the marking thereof they may
requirement is mandatory, and that the absentee ballots of         be screened from the observation of others.”).
non-disabled persons who had their ballots delivered in
contravention of this mandatory provision are void.” Id. at        On the other hand, the election code does contemplate
1234. That case, however, is potentially distinguishable for       “portable or movable polling places,” 25 P.S. § 2727(c), and
at least two reasons. First, the issue in Absentee Ballots         so, arguably, one might be able to construe the statute to
was whether third parties could deliver the ballots of non-        conclude that mobile drop boxes (or at least certain kinds of
disabled voters, not whether naked ballots could be clothed        mobile drop boxes) may fall within the definition of “polling
and subsequently counted. Id. at 1225, 1232. Second, when          place,” and thus need to comply with the relevant criteria.4
the court decided Absentee Ballots, Sections 3050 (the             At a minimum, then, there are two plausible, competing
provisional ballot provision cited above) and 3150.16(a)           interpretations of the state statute, which can be narrowed in
(authorizing voting by mail-in electors) of the code had not       a way that would impact the constitutional claims regarding
yet been enacted.                                                  notice of drop boxes. Cf. Georgevich, 772 F.2d at 1090
                                                                   (“We believe, however, that as counsel for the defendants
Thus, an interpretation contrary to the one Plaintiffs put forth   insists, the parole legislation can and must be read as a
remains at least plausible on its face. The state courts should    whole. When so read, it is possible to construe the statutory
therefore have an opportunity to weigh in on the matter.           scheme to afford procedural safeguards to the plaintiff class.
                                                                   At the very minimum, the coexistence of these two plausible
                                                                   interpretations gives rise to an ambiguity.”).
3. Whether a drop box or other mail-in ballot collection
site must satisfy the site and notice criteria applicable to
“polling places.”                                                  4. Whether the election code requires verification of voter
                                                                   qualifications when accepting in-person, mail-in ballot
 *12 [29] Another unsettled question arises from Plaintiffs’
                                                                   applications.
somewhat novel allegation that Defendants’ authorization of
drop-boxes and other ballot-collection sites violates certain       [30] Finally, Plaintiffs allege that several counties violated
statutory site-selection and notice criteria that apply to         the election code when they followed Secretary Boockvar's
“polling places.” [ECF 234, ¶ 132 (citing 25 P.S. §§ 2726, et      guidance and “approved all applications for absentee or mail-
seq.) ].                                                           in ballots without performing the requisite verification of
                                                                   the applicant's qualifications or identification by comparison
Initially, the election code's definition of “polling place”       to the applicant's permanent registration card.” [ECF 234,
is “the room provided in each election district for voting         ¶ 121]. According to Plaintiffs, Secretary Boockvar's
at a primary or election.” 25 P.S. § 2602(q). The question         guidance that all applications should be accepted unless
then becomes whether a drop box where mail-in ballots              someone makes a “bona fide objection” contravenes Act 77's
are collected is “the room provided in each election district      requirement that counties independently verify the status and
for voting.” If it isn't, then the criteria for “polling places”   eligibility of each applicant. [Id. at ¶¶ 199-203]. Defendants
wouldn't apply.                                                    and Intervenors counter that the guidance only applied to in-
                                                                   person applications, and that there is at least one plausible
                                                                   interpretation of the election code that supports finding


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          15
          Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 151 of 158
Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 4920952

that the verification requirements do not apply to such             canon in mind, it is plausible that the Commonwealth
applications.                                                       Court or Pennsylvania Supreme Court might interpret
                                                                    those dueling provisions so that the arguable duty of
 *13 Again, this issue turns on competing plausible                 verification does not apply to “in-person” applications. If
interpretations of unsettled state law. Section 3146.5(b)(2)        they did, Plaintiffs’ application-verification claims would be
of the election code states that “[n]otwithstanding any other       significantly narrowed, if not eliminated altogether.
provisions of this act ... [i]f a voter presents the voter's
application within the county board of elections’ office ... a
county board of elections may not deny the voter's request to          B. Poll-watching claims (Counts IV, V).
have the ballot presented to the voter while the voter is at the     [31] The second category of claims consists of challenges to
office unless there is a bona fide objection to the absentee or     the constitutionality of election code provisions related to poll
mail-in ballot application.” 25 P.S. § 3146.5(b)(2).                watchers.


But, later, the election code states that “[t]he county             In Count IV, Plaintiffs allege violations of the First and
board of elections, upon receipt of any application of a            Fourteenth Amendments. These claims have both a facial and
qualified elector under section 1301-D, shall determine the         an as-applied component. [ECF 234, ¶ 230 (“On its face and
qualifications of the applicant by verifying the proof of           as applied to the 2020 General Election ...”) ].
identification and comparing the information provided on the
application with the information contained on the applicant's       First, Plaintiffs allege that 25 P.S. § 2687 is facially
permanent registration card.” 25 P.S. § 3150.12b(a) (emphasis       unconstitutional because it “arbitrarily and unreasonably”
added).                                                             limits poll watchers to serving only in their county of
                                                                    residence and to monitoring only in-person voting at the
There is some unresolved tension between these two                  polling place on election day. [Id. at ¶ 226]. Second,
provisions. See Georgevich, 772 F.2d at 1091 (“The need             Plaintiffs allege that the same provision is unconstitutional
for state court interpretation results not only from unclear        as applied in the context of Pennsylvania's new vote-by-
language on the face of a single statute, but also from the         mail system, where Plaintiffs claim that these poll-watcher
juxtaposition of clear, but contradictory state provisions.”);      restrictions, combined with insecure voting procedures,
United Servs. Auto. Ass'n v. Muir, 792 F.2d 356, 361 (3d Cir.       create unacceptable risks of fraud and vote dilution. [Id. at
1986) (“A statute is unsettled for Pullman purposes when two        ¶ 228]. Plaintiffs’ contention is that these limitations make
of its provisions are contradictory.”).                             it “functionally impracticable” for candidates to ensure that
                                                                    they have poll watchers present where ballots are deposited
On one hand, the election code mandates that,                       and collected given the widespread use of remote drop boxes
“[n]otwithstanding any other provisions” in the code, when          and other satellite collection sites. [Id.].
a voter applies in person for a mail-in or absentee ballot,
the county board of elections must provide the ballot “while         *14 Count V is the same as Count IV, but alleges that
the voter is at the office” unless a “bona fide objection” is       the same poll-watching restrictions violate the Pennsylvania
made. See 25 P.S. § 3146.5(b)(2). This seems consistent with        Constitution, too. [Id. at ¶ 234].
Secretary Boockvar's guidance. But on the other hand, the
election code states that upon receipt of “any application,”        None of Plaintiffs’ poll-watching claims directly ask the
the counties “shall” verify the elector's identification and        Court to construe an ambiguous state statute. But the scope
qualifications before approving the application and providing       and viability of Plaintiffs’ as-applied challenges turns directly
the ballot. See 25 P.S. § 3150.12b(a). This phrasing comes          on the Court's resolution of the disputed issues discussed
closer to the affirmative “duty to verify” that Plaintiffs assert   above.
the county boards have. And the term “any application” would
seem to include any “in-person applications.”                       That is, the constitutional harm Plaintiffs allege here turns
                                                                    on their inability to recruit enough resident poll-watchers, or
Pennsylvania courts usually take pains to ensure that “[e]very      distribute them to all key locations within each county, to
statute” is “construed, if possible, to give effect to all          protect against fraudulent or “invalid” voting that Plaintiffs
its provisions.” 1 Pa. Cons. Stat. § 1921(a). Keeping that          say is associated with the use of “unmonitored” drop-box
                                                                    sites, the counting of ballots without secrecy envelopes, and


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             16
           Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 152 of 158
Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 4920952

the other supposed ill-effects of Defendants’ policies. See,
e.g., [ECF 234, ¶ 228 (“By failing to allow Pennsylvania              II. Pullman's second prong: constitutional avoidance by
voters to serve as poll watchers in counties other than their         resolving state-law questions.
county of residence or monitor the drop off of absentee and            [32] The second prong of Pullman asks whether allowing
mail-in ballots, Election Code Section 417, 25 P.S. § 2687,           state courts to resolve the unsettled state-law questions
makes it extremely difficult or functionally impracticable            would avoid or substantially narrow the plaintiff's federal-
for candidates and parties to ensure that they have poll              constitutional claims. This prong recognizes that “where state
watchers at all locations where ballots are being cast in             law appears to resolve the sole issue in the case to plaintiffs’
connection with the November 2020 General Election –                  satisfaction, and where the parties’ only real disagreement
including remote drop boxes (which Plaintiffs contend are             concerns the propriety of federal intervention, the case may
not permitted under the Election Code) – thus fostering               be more appropriately resolved in state court.” Georgevich,
an environment that encourages ballot fraud or tampering,             772 F.2d at 1094–95.
and preventing the Commonwealth, candidates, and political
parties from ensuring that the General Election is free, fair,         [33] Here, as noted above, any analysis of Plaintiffs’ claims
and transparent.”) ].                                                 would begin with an interpretation of the election-code
                                                                      provisions that Plaintiffs allege Defendants have violated. But
If the state courts narrowly interpret the election code to           it could also end there.
forbid drop boxes or the counting of ballots submitted
without secrecy envelopes, any alleged need for expansive             In fact, any state-court resolution of those issues would
poll-watching—and any hardship imposed by the county-                 eliminate the need for this Court to decide whether the alleged
residency restriction—may be eliminated. If that happens,             statutory violations infringe any constitutional right. That's
Plaintiffs might well obtain meaningful relief on statutory           because a state court could grant Plaintiffs the exact relief they
grounds, and this Court would not have to decide whether              seek here by enjoining any conduct that violates the election
authorizing poll-watching by non-residents is constitutionally        code, without further consideration of whether that conduct
                                                                      also violates the Constitution. “In this sense the plaintiffs hoist
necessary in this context.5
                                                                      on their own petard.” Phila. City Council v. Schweiker, 40 F.
                                                                      App'x 672, 677 (3d Cir. 2002) (“Throughout their complaint
   C. In-person voting claims (Counts VIII, IX).                      [plaintiffs] allege that Acts 46 and 83 violate numerous state
In Counts VIII and IX, Plaintiffs assert that the election code       law and constitutional provisions. If this is indeed so, then the
allows an elector that has requested a mail-in ballot to still        acts are illegal under state law or unconstitutional under the
vote in person so long as he remits his spoiled ballot. [Id. at       state constitution, and a federal court would not need to decide
¶¶ 253-267]. Plaintiffs assert that during the primary, some          whether they violate the federal Constitutions.”); see also
counties allowed such electors to vote in person, while others        Pierce v. Allegheny Cnty. Bd. of Elections, 324 F. Supp. 2d
did not, and they fear the same will happen in the general            684, 706 (W.D. Pa. 2003) (Conti, J.) (“[I]f the state courts find
election. [Id. at ¶ 255]. Plaintiffs also assert that some counties   the phrase ‘in person’ in section 3146.6(a) is mandatory, the
allowed electors who had voted by mail to vote in person, in          policies at issue may be determined to be invalid under state
violation of the election code. [Id. at ¶¶ 257-258]. Plaintiffs       law and, thus, the constitutional issues need not be reached.”).
argue that this conduct also violates the federal and state
constitutional provisions concerning the right to vote and            By way of example, if the state courts find that the election
equal protection. [Id. at ¶¶ 261, 265].                               code must be narrowly construed to allow mail delivery
                                                                      only to the physical locations of the county election boards’
 *15 These claims would not require the Court to resolve              headquarters (and not to drop boxes), then Plaintiffs would,
contested matters of state law before reaching the relevant           in effect, prevail, obviating the need for federal-court relief.
constitutional question. Indeed, the relevant statutory text and      By contrast, if the state courts interpret state law to allow
the Secretary's guidance are clear (although the parties dispute      drop boxes, the federal claims before this Court materially
whether it applies to the upcoming general election). But             change—the question then becomes more of a facial attack
as explained below, the fact that these discrete claims are           on the statute and whether Pennsylvania law's allowance of
unambiguous does not preclude abstention.                             drop boxes violates the federal constitution.6 And in that
                                                                      circumstance, the main thrust of Plaintiffs’ narrative—that



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 17
          Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 153 of 158
Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 4920952

of a rogue Secretary exercising powers the legislature did         14, 2000) (abstaining from interpreting a statute that was
not give her—would no longer be viable. Thus, the danger           subject to a “saving construction” because “a state court may
in the Court deciding this issue now is that it could end up       conclude that the PVRA precludes all ex-felons from voting
issuing a wholly advisory opinion, or an opinion addressing        during the five year period following their incarceration”).
a materially different claim than the one that will ultimately
remain after the state courts weigh in.                            The Court agrees with the foregoing cases and finds that the
                                                                   second prong of the doctrine is satisfied here.
 *16 This risk is particularly acute in the context of
two species of claims here. Recall that one type of
claim that Plaintiffs raise is under the Elections Clause of       III. Pullman's third prong: erroneous reading of the
the Constitution, accusing Secretary Boockvar of issuing           statute disrupts important state policies.
instructions at odds with the election code, and thus               [34] The final prong of Pullman abstention asks whether
overstepping her role as an executive. This federal-               “important state policies would be disrupted” if this Court
constitutional claim essentially asks the Court to consider        were to erroneously interpret the unsettled state law. Here,
whether Secretary Boockvar violated state law. And that            they clearly would.
claim may change if the state courts either adopt narrowing
constructions of the unsettled law above or, instead, determine     [35]     [36]     [37] To begin with, important state policies
that Secretary Boockvar's guidance is consistent with the          will be implicated if this Court intervenes in Pennsylvania's
election code.                                                     election on federal-constitutional grounds. Ultimately,
                                                                   Pullman abstention is a doctrine “rooted in basic principles
The other claims that are particularly susceptible to narrowing    of federalism.” Serio, 261 F.3d at 150. And under the
are Plaintiffs’ claims under the equal-protection clause.          Constitution, the critical responsibility of administering
Those claims are such that the purported constitutional harm       elections is reserved for the states. U.S. Const. art. I, § 4, cl. 1.
is the uncertainty caused by the absence of a definitive           In discharging this duty, the powers of state government are
interpretation of state law. That is, assuming Plaintiffs’         at their apex. States have considerable discretion to conduct
equal-protection theory is legally viable, any such violation      elections as they see fit, and federal courts intervene only
could be cured by adopting either Plaintiffs’ interpretation       when the decisions of state officials threaten to infringe the
or Defendants’ interpretation of each disputed election-code       fundamental right to vote or deny citizens the equal protection
provision. So long as that interpretation is shared and applied    of law. See Griffin v. Roupas, 385 F.3d 1128, 1130 (7th Cir.
equally by all of Pennsylvania's counties, there would be no       2004) (explaining that the Constitution “confers on the states
uneven treatment.                                                  broad authority to regulate the conduct of elections, including
                                                                   federal ones”); Voting Integrity Project, Inc. v. Bomer, 199
Under similar circumstances, other district courts have            F.3d 773, 775 (5th Cir. 2000) (“[A] state's discretion and
found that Pullman's second prong is satisfied, and                flexibility in establishing the time, place and manner of
ultimately abstained, where state-court remedies of election-      electing its federal representatives has only one limitation: the
law violations were enough to avoid the need for federal-          state system cannot directly conflict with federal election laws
constitutional adjudication. See Fuente v. Cortes, 207 F. Supp.    on the subject.”).
3d 441, 450 (M.D. Pa. 2016) (“If the state court concurs
with Plaintiff's interpretation of the statute and finds that a     *17 [38]      [39]     [40] The dictates of federalism require
presidential primary is not within the purview of § 2911(e)        no less. In our constitutional order, “[s]tates are free to
(5), then the state law does not apply to Plaintiff whatsoever,    serve as laboratories of democracy.” Evenwel v. Abbott, –––
and the basis for Plaintiff's constitutional claim would be        U.S. ––––, 136 S. Ct. 1120, 1141, 194 L.Ed.2d 291 (2016)
eliminated.”) (cleaned up); Pierce, 324 F. Supp. 2d at 704         (Thomas, J. concurring) (cleaned up). And in this arena,
(“[T]he construction of the absentee ballot provision at issue     “[c]ommon sense, as well as constitutional law, compels the
by Pennsylvania courts as either mandatory or directory, as        conclusion” that states must be free to engage in “substantial
discussed in this opinion, could obviate the need to determine     regulation of elections” if “some sort of order, rather than
whether there has been a violation of equal protection under       chaos, is to accompany the democratic processes.” Burdick
the Fourteenth Amendment.”); NAACP Phila. Branch v.                v. Takushi, 504 U.S. 428, 433, 112 S.Ct. 2059, 119 L.Ed.2d
Ridge, No. 00-2855, 2000 WL 1146619, at *6 (E.D. Pa. Aug.          245 (1992) (citation omitted). In practice, this means that
                                                                   “[f]ederal law ... generally defers to the states’ authority to


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             18
          Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 154 of 158
Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 4920952

regulate the right to vote.” Ohio Democratic Party v. Husted,         [41]    [42] “Having found that all three factors necessary
834 F.3d 620, 626 (6th Cir. 2016) (citation omitted).                for this Court to abstain are satisfied,” the Court must now
                                                                     make “a discretionary determination of whether abstention is
This case strikes at the very heart of that authority. As has        appropriate given the particular facts of this case.” Fuente,
been discussed, Plaintiffs’ constitutional claims presume the        207 F. Supp. 3d at 450. In making its determination, a
alleged violation and uneven enforcement of state election           court may “weigh[ ] such factors as the availability of an
statutes by the state officials charged with interpreting and        adequate state remedy, the length of time the litigation has
enforcing them. Important state policies and constitutional          been pending, and the impact of delay on the litigants.” Id.
powers are clearly in play.                                          at 451. At this stage of the analysis, abstention is appropriate
                                                                     “absent significant reasons to the contrary[.]” Chez Sez III
It is also clear that federal intervention could “disrupt”           Corp., 945 F.2d at 633.
Pennsylvania's exercise of this core, constitutional power.
A federal-court constitutional decision, premised on an               *18 Plaintiffs argue that because the general election is
erroneous interpretation of ambiguous state law, coming less         imminent, the Court should not exercise its discretion to
than three months before a contentious national election, amid       abstain. [ECF 320, p. 60]. They also argue that, even if
a global pandemic, would risk electoral chaos and undermine          abstention is appropriate, this Court has an independent
the integrity of the democratic process in the minds of              obligation to decide all requests for preliminary relief. [Id. at
voters. Cf. Fuente, 207 F. Supp. 3d at 450 (“An erroneous            pp. 59-60]. Neither of these arguments is well-taken.
decision so temporally close to the election could seriously
disrupt Pennsylvania's election process. Furthermore, in the          [43] The Court acknowledges that the imminence of the
past, courts have held that a mistaken interpretation of             general election weighs in favor of this Court acting as
Pennsylvania's election law could also damage the integrity of       quickly as possible. But Plaintiffs have at least three options
that election process.”); Pierce, 324 F. Supp. 2d at 704 (“[A]n      to obtain substantial relief through speedy resolution of the
erroneous construction of the absentee ballot provision of the       unsettled state-law questions.
election code could disrupt extremely important state policies
concerning voting rights.”); Ridge, 2000 WL 1146619, at *7            [44] First, there is pending litigation in Pennsylvania state
(“The court finds that voting regulations implicate important        court that appears likely to resolve many of the unsettled
state policies and that an erroneous construction of the PVRA        state-law issues. The Pennsylvania Democratic Party filed
would be disruptive.”).                                              a lawsuit in Commonwealth Court, which is now pending.
                                                                     [ECF 291-1]. Certain Plaintiffs here have moved to intervene
Put simply, the path Plaintiffs walk here is rife with the           in that case and have been allowed leave to file amici
“needless friction” abstention aims to avoid. Fuente, 207 F.         briefs. [ECF 264-2]. The issues in that case involve two
Supp. 3d at 452. What they are asking is for this Court “to          of the critical unsettled state-law issues noted above: (1)
find that state officials have wrongly interpreted state law,        whether Act 77 requires county election boards to count non-
and to replace [the officials’] interpretations with [Plaintiffs’]   compliant ballots, such as those not in the secrecy envelope;
own.” Id. “This role is not [the Court's] to assume where, as        and (2) whether the county board of elections office is the only
here, an alternative appropriately exists with the Pennsylvania      location to which mail-in ballots may be delivered, or whether
state courts.” Id.; see also Pullman, 312 U.S. at 498, 61 S.Ct.      drop boxes are permitted under Act 77. See, e.g., [ECF 291-1,
643 (explaining that where a federal-constitutional claim            pp. 46-55]. On August 16, 2020, Secretary Boockvar applied
“touches a sensitive area of social policy upon which the            to the Pennsylvania Supreme Court to exercise jurisdiction in
federal courts ought not to enter unless no alternative to its       the first instance over this case. [ECF 388-1]. Thus, soon, the
adjudication is open,” the need for constitutional adjudication      Pennsylvania state courts will be able to provide conclusive
should be “avoided if a definitive ruling on the state issue         interpretations of the state-law issues that serve as the basis
would terminate the controversy”).                                   for many of Plaintiffs’ claims here.7

For these reasons, the third prong of Pullman is also satisfied.     Second, Plaintiffs certainly can file their own case in state
                                                                     court to have the state courts interpret the unsettled state-law
                                                                     issues. In fact, Plaintiffs will now have a head start in any
IV. Discretionary considerations under Pullman.
                                                                     state-court proceeding because this Court ordered expedited



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              19
          Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 155 of 158
Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 4920952

discovery here, which is substantially complete and will be         counsels against the filing of a preliminary injunction motion
equally applicable in any state-court proceeding. [ECF 124,         if other means of case expedition will lead to the necessary
pp. 4, 6 (“All written discovery requests must be served by         relief in a timely manner. Thus, to conserve judicial resources,
July 24, 2020”; “All responses to written discovery, including      Plaintiffs are attempting to meet that need by way of a speedy
producing all items and documents, shall be made by August          declaratory judgment hearing and expedited discovery.”) ].
5, 2020”; “All fact-witness depositions must be completed
by August 26, 2020”; “All affirmative expert reports shall be     [47] A request for declaratory relief is a final adjudication on
completed and simultaneously produced by August 12, 2020.        the merits, not a request for preliminary relief. See Cnty. of
Rebuttal expert reports shall be completed and produced by       Butler v. Wolf, No. 20-677, 2020 WL 2769105, at *5 (W.D.
August 19, 2020. All expert depositions shall be completed by    Pa. May 28, 2020) (Stickman, J.) (“Contrary to a request
August 26, 2020.”) ]; [ECF 374, p. 2 (“Plaintiffs shall provide  for preliminary injunctive relief, the entry of a declaratory
supplemental responses and documents” responsive to certain      judgment is a complete and final order.”) (citing Henglein
written discovery requests “no later than August 14, 2020.”) ].  v. Colt Indus. Operating Corp., 260 F.3d 201, 211 (3d
                                                                 Cir. 2001)). Plaintiffs’ deliberate choice on how to proceed
 *19 [45] [46] Third, Plaintiffs can also appeal this Court's obviates the Court's need to take any immediate action. See
abstention ruling to the Third Circuit on an expedited basis,    Fuente, 207 F. Supp. 3d at 453 (“[T]hough courts in the
and, as part of any appeal, seek certification of any unsettled  past have entertained parties’ requests for emergency relief
and ambiguous state-law questions that have not otherwise        contemporaneously with a decision to abstain on the merits of
been raised in the pending Commonwealth Court case.            8 the case, this scenario is distinguishable from such instances,
Abstention is, no doubt, a “blunt instrument”—which is           as indeed no motion has even been filed for such relief.”)
why certification of thorny state-law questions is oftentimes    (cleaned up).
preferable. Expressions Hair Design v. Schneiderman, –––
U.S. ––––, 137 S. Ct. 1144, 1156–57, 197 L.Ed.2d 442              *20 Finally, there's one more issue about this Court's
(2017) (Sotomayor, J., concurring). While this Court has no      discretion that no party has raised. What to do about some of
authority to certify state-law questions to the Pennsylvania     the stray claims or sub-parts of the claims that don't concern
Supreme Court, the Third Circuit does. See Pa. R.A.P. 3341(a)    unsettled questions of state law? While what appear to be the
(2) (“[A]ny of the following courts may file a petition for      main claims in this case resolve around unsettled state-law
certification with the Prothonotary of the Supreme Court: (1)    questions, a few don't.
The United States Supreme Court; or (2) Any United States
Court of Appeals.”).                                             Specifically, Counts VIII and IX concern Defendants’
                                                                 allegedly permitting improper provisional voting by voters
As for Plaintiffs’ argument that the Court, even if it abstains, who requested mail-in or absentee ballots. As mentioned
must still decide any motions seeking preliminary relief, that   above, there are no real ambiguities of state law underlying
misses the mark. True, if Plaintiffs had filed a motion for      these claims, and so no real reason to abstain from deciding
a preliminary injunction, the Court would have likely been       these claims under Pullman.
required to rule on it before abstaining. See, e.g., Chez Sez
III Corp., 945 F.2d at 634 n.4 (noting that the district court      The same is true of one subset of Plaintiffs’ voter-dilution
had to consider appellants’ request for preliminary relief          claims. As a narrow aspect of Counts I-III, Plaintiffs allege
even though the court decided to abstain under the Pullman          that third-party delivery of mail-in ballots for non-disabled
doctrine); Pierce, 324 F. Supp. 2d at 704 (“Notwithstanding a       voters is clearly forbidden by the election code, and that
decision to abstain on the merits, this court is still obliged to   Delaware County allowed third-party delivery in the primary
consider plaintiffs’ request for preliminary relief.”) (citations   election and is likely to do so in the general election. The
omitted).                                                           Pennsylvania Supreme Court has already clearly spoken to
                                                                    this issue, so it is not unsettled. See Absentee Ballots, 843
But Plaintiffs didn't file one. Plaintiffs intentionally opted      A.2d at 1234 (“For the forgoing reasons, we hold that Section
to forgo seeking any preliminary provisional relief, instead        3146.6(a)’s ‘in person’ delivery requirement is mandatory,
requesting a speedy hearing for declaratory relief under Rule       and that the absentee ballots of non-disabled persons who
57. [ECF 6, ¶ 9 n.3 (“Plaintiffs recognize that the current         had their ballots delivered in contravention of this mandatory
length of time until the upcoming 2020 General Election             provision are void.”).



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             20
          Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 156 of 158
Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 4920952

                                                                       v. Alexander, No. 09-465, 2009 WL 2256473, at *4 (E.D. Pa.
Likewise, Plaintiffs’ facial challenge to the poll-watching            July 27, 2009). And federal courts often do so in cases where a
residency provision does not require resolution of any real            pending state-court action related to the case will substantially
thorny issues of state law. The Court could interpret the              affect it or be dispositive of the issues. See, e.g., Bechtel Corp.
unambiguous state statute on its face and judge it against the         v. Local 215, Laborers’ Int'l Union of N. Am., AFL-CIO, 544
Constitution.                                                          F.2d 1207, 1215 (3d Cir. 1976) (“In the exercise of its sound
                                                                       discretion, a court may hold one lawsuit in abeyance to abide
Even though the above subset of claims may not                         the outcome of another which may substantially affect it or be
independently require the Court to abstain, the Court will             dispositive of the issues.”); Alexander, 2009 WL 2256473, at
nonetheless stay the entire case. This is so for two reasons.          *4 (“[T]he Court is ... empowered to stay proceedings pending
                                                                       the outcome of related proceedings.”) (citations omitted).
 [48] [49] First, typically, when a court is confronted with
some claims that implicate Pullman principles, the court               Here, staying the entirety of the case, as opposed to
has the authority and discretion to stay the entire action.            proceeding with a speedy hearing on a small subset of claims
This is consistent with the Supreme Court's and Third                  (only to have to do it again once the state courts have weighed
Circuit's instructions that Pullman abstention is appropriate          in), is a much more efficient use of judicial resources and the
where construction of a state statute may even “in part”               parties’ time, effort, and expense. That approach minimizes
avoid the necessity of federal-constitutional adjudication.            piecemeal litigation (at least in this Court) and ensures that
Farmer, 220 F.3d at 149 (“[A]bstention under Pullman ‘is               this Court will know the scope and nature of Plaintiffs’
appropriate where an unconstrued state statute is susceptible          constitutional claims before it decides them.
of a construction by the state judiciary which might avoid
in whole or in part the necessity for federal constitutional           Given these considerations, a discretionary stay of those
adjudication, or at least materially change the nature of the          few claims not subject to Pullman abstention is appropriate.
problem.”) (quoting Bellotti v. Baird, 428 U.S. 132, 147, 96           See Farms v. Kuehl Poultry LLC, No. 19-3040, 2020 WL
S.Ct. 2857, 49 L.Ed.2d 844 (1976) (emphasis added)). As                2490048, at *5 (D. Minn. May 14, 2020) (“As an alternative
such, staying the entire case here based on the existence of           to Pullman abstention, Defendants argue that the case should
some Pullman-implicated claims is consistent with, and fully           be stayed as a matter of sound discretion. The power to stay
within, the Court's discretion. And in any event, Plaintiffs           proceedings is incidental to the power inherent in every court
have not asked the Court to proceed in a piecemeal fashion.            to control the disposition of the causes on its docket with
                                                                       economy of time and effort for itself, for counsel, and for
 [50] Second, staying the entire case here, as opposed to              litigants ... A federal district court has broad discretion to
carving out aspects of it, is consistent with the Court's broad        stay proceedings when doing so is appropriate to control its
discretion to manage its docket. See Cheyney State Coll.               docket.”) (cleaned up); Monk v. Johnson & Johnson, No.
Faculty v. Hufstedler, 703 F.2d 732, 737 (3d Cir. 1983)                10-4841, 2013 WL 436514, at *2 (D.N.J. Feb. 5, 2013)
(“[T]he power to stay proceedings is incidental to the power           (“[T]he Court notes that it possess the ‘inherent authority’
inherent in every court to control the disposition of the causes       to impose a stay of these proceedings.... [B]oth the newly
on its docket with economy of time and effort for itself, for          asserted and previously pled claims relate to the same basic
counsel, and for litigants.”) (cleaned up); Mendez v. Puerto           events. Permitting discovery to proceed with respect to the
Rican Intern. Cos., Inc., 553 F.3d 709, 712 (3d Cir. 2009)             latter while imposing a stay as to the former, will undoubtedly
(decision to stay litigation is “left to the district court ... as a   cause confusion and conflict over the permissible scope of
matter of its discretion to control its docket”) (cleaned up).         discovery.”).

 *21 [51] [52] [53] This discretion includes the inherent              The Court will therefore exercise its discretion to stay the
authority to stay proceedings after considering “(1) the               entire action, rather than just the claims subject to Pullman,
promotion of judicial economy; (2) the balance of harm to the          but with one important caveat. If there is a prolonged delay
parties; and (3) the duration of the requested stay.” Cirulli v.       in the state courts’ adjudication of the state-law issues that
Bausch & Lomb, Inc., No. 08-4579, 2009 WL 545572, at *2                are subject to Pullman abstention, Plaintiffs may file a motion
(E.D. Pa. Mar. 4, 2009) (cleaned up). The Court may exercise           with this Court to lift the stay and proceed on any claims not
this inherent authority sua sponte. See First Nonprofit Ins. Co.       subject to Pullman.



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                  21
          Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 157 of 158
Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 4920952

                                                                     be granted insofar as they request such abstention. In all other
                                                                     respects, Defendants’ motions will be stayed along with the
                                                                     rest of these proceedings.
CONCLUSION

For all the reasons discussed, the Court will abstain under          All Citations
Pullman and stay this case until the Pennsylvania state courts
provide clarity on the unsettled state-law issues that underly       --- F.Supp.3d ----, 2020 WL 4920952
Plaintiffs’ central claims. Defendants’ pending motions will


Footnotes
1      Those organizations include the Pennsylvania State Democratic Party, the League of Women Voters, the NAACP
       Pennsylvania State Conference, Common Cause Pennsylvania, Citizens for Pennsylvania's Future, the Sierra Club, and
       the Pennsylvania Alliance for Retired Americans.
2      The following facts are drawn from the allegations in Plaintiffs’ operative complaint, which the Court must accept as true
       when analyzing Defendants’ motions under Fed. R. Civ. P. 12(b)(6). At this early stage, the Court has not made any
       factual findings based on the review of any evidence, and other parties have not had an opportunity to challenge that
       evidence or present evidence of their own.
3      As noted above, Defendants and Intervenors have moved for dismissal on a number of other bases, including a variety
       of other threshold justiciability grounds (standing, ripeness, mootness, venue, sovereign immunity, Colorado River
       abstention, Burford abstention, Wilton/Brillhart abstention, and indefiniteness). Because the Court is abstaining based
       on Pullman, it need not address these other issues. Kelly v. Maxum Specialty Ins. Grp., 868 F.3d 274, 280 n. 3 (3d Cir.
       2017). Additionally, Defendants moved to dismiss, challenging the legal merits of some of Plaintiffs’ claims. The Court
       specifically declines to address those arguments, as that would be inconsistent with Pullman. See Conover v. Montemuro,
       477 F.2d 1073, 1079 (3d Cir. 1972) (“Pullman abstention involves no decision on the merits of the claim[.]”) (cleaned
       up); Pennzoil Co. v. Texaco, Inc., 481 U.S. 1, 17–18, 107 S.Ct. 1519, 95 L.Ed.2d 1 (1987) (“We of course express no
       opinion on the merits of those challenges.”).
4      Adding to the uncertainty of this issue is how the law would treat drop boxes that are located at polling places.
5      Unlike Plaintiffs’ as-applied challenges to the poll-watching restrictions, Plaintiffs’ facial challenge does not turn on or
       require interpretation of any ambiguous state statute. To resolve that piece of the puzzle, the Court need only decide if a
       county-residency restriction on poll watching is per se unconstitutional. However, as discussed in Section IV below, the
       Court will nonetheless exercise its inherent authority to stay this and a few other discrete aspects of Plaintiffs’ claims to
       which Pullman abstention does not independently apply. Simply put, because almost all of Plaintiffs’ case is subject to
       Pullman abstention, it makes little sense to proceed in piecemeal fashion on the few parts that are not. And, in any event,
       Plaintiffs have not requested that the Court proceed in such a fashion.
6      Plaintiffs have not asserted facial challenges to the election code in the alternative to their claims that Secretary Boockvar's
       guidance violates the election code (other than the challenge to the poll-watching residency requirement, discussed
       above). Thus, the Court could not, at this juncture, avoid the need for abstention by assuming that Secretary Boockvar's
       interpretation of the election code is correct and asking whether, if it is, that would violate the Constitution. In any event,
       absent a definitive interpretation of the election code, such a decision would be effectively advisory.
7      Another claim in the state case is whether the poll-watching residency requirement violates the state and federal
       constitutions—which is also one of the claims here. [ECF 264-1, ¶¶ 142-161]. Thus, there is the potential for an
       inconsistent decision between this Court and the Pennsylvania Supreme Court if this Court acts now. While the risk
       of an inconsistent judgment isn't usually the main concern of Pullman abstention, it is a factor to consider generally in
       the Court's exercise of its discretion to abstain. See Chiropractic Am. v. Lavecchia, 180 F.3d 99, 103 (3d Cir. 1999)
       (“The various types of abstention are not rigid pigeonholes into which federal courts must try to fit cases. Rather, they
       reflect a complex of consideration designed to soften the tensions inherent in a system that contemplates parallel judicial
       processes.”) (citation omitted).
8      An order staying a case based on Pullman abstention is immediately appealable under the collateral-order doctrine.
       See Quackenbush v. Allstate Ins. Co., 517 U.S. 706, 712–13, 116 S.Ct. 1712, 135 L.Ed.2d 1 (1996) (holding that an
       abstention-based remand to state court was immediately appealable under collateral order doctrine); Schweiker, 40 F.
       App'x at 674 (“Under our jurisprudence an abstention-based stay order can be a final order under § 1291 even when the



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                22
         Case 4:20-cv-02078-MWB Document 177-1 Filed 11/19/20 Page 158 of 158
Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 4920952

       District Court retains jurisdiction.”). And the Third Circuit's local rules allow parties to file applications to expedite appeals.
       3d Cir. L.A.R. 4.1 (2011) (“A party who seeks to expedite a case must file a motion within 14 days after the opening of
       the case setting forth the exceptional reason that warrants expedition.”).


End of Document                                                          © 2020 Thomson Reuters. No claim to original U.S.
                                                                                                     Government Works.




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                   23
